Exhibit 10.1



EXECUTION VERSION



EIGHTH AMENDMENT


EIGHTH AMENDMENT dated as of April 24, 2020 (this “Amendment”), to the AMENDED
AND RESTATED TERM LOAN CREDIT AGREEMENT dated as of June 27, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement” and, as amended and otherwise modified by
this Amendment, the “Amended Credit Agreement”), among US FOODS, INC., a
Delaware corporation (the “Borrower”), the other Loan Parties party hereto, each
lender from time to time party thereto, and CITICORP NORTH AMERICA, INC., as
Administrative Agent and Collateral Agent (the “Administrative Agent”). 
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Amended Credit Agreement. As
used herein, “Commitment Letter” means that certain Second Amended and Restated
Commitment Letter, dated April 24, 2020, among Citigroup Global Markets Inc.,
Bank of America, N.A., BofA Securities, Inc., KKR Capital Markets LLC and US
Foods, Inc.


A.          Pursuant to that certain Agreement and Plan of Merger, dated as of
March 5, 2020, among the Borrower, CNC Merger Sub, Inc., Smart Stores Holdings
Corp. and Smart & Final Holdings, Inc. (the “Eighth Amendment Acquisition
Agreement”), Smart Stores Holdings Corp. has agreed to merge with and into CNC
Merger Sub, Inc. (the “Eighth Amendment Acquisition”).


B.            The Borrower has requested to obtain a new term loan credit
facility as set forth in this Amendment (the “Incremental B-2020 Term Facility”)
on the terms, and subject to the conditions, set forth herein and in the Credit
Agreement. The Borrower has appointed Citigroup Global Markets Inc., BofA
Securities, Inc. and KKR Capital Markets LLC as joint lead arrangers and joint
bookrunners for the Incremental B-2020 Term Facility (collectively, the
“Incremental Arrangers”).


C.            The Borrower has requested, and the other parties party hereto are
willing, to amend certain provisions of the Credit Agreement in order to
establish the Incremental B-2020 Term Facility.


D.          Accordingly, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto agree to this Amendment.


SECTION 1.  Incremental B-2020 Term Facility.


(i)           Effective as of the Eighth Amendment Effective Date, each Person
listed on Schedule 1 hereto under the heading “Incremental B-2020 Term Lender”
(each an “Incremental B-2020 Term Lender”)  hereby agrees, on the terms, and
subject to the conditions, set forth herein and in the Amended Credit Agreement,
to make loans denominated in Dollars to the Borrower on the Eighth Amendment
Effective Date by wire transfer of immediately available funds by 10:00 a.m.,
New York City time, to the account specified therefor by the Administrative
Agent in the form of a new Tranche of Incremental Term Loans designated as the
“Incremental B-2020 Term Loans” in an aggregate principal amount not to exceed
the amount set forth on Schedule 1 hereto under the heading “Incremental B-2020
Term Loans” opposite the name of such Incremental B-2020 Term Lender (such
loans, the “Incremental B-2020 Term Loans” and, the commitments of each
Incremental B-2020 Term Lender with respect thereto, the “Incremental B-2020
Term Commitments”). The Incremental B-2020 Term Loans shall be funded at 97.5%
of the principal amount thereof, and notwithstanding said discount all
calculations hereunder and under the



--------------------------------------------------------------------------------



Amended Credit Agreement with respect to the Incremental B-2020 Term Loans,
including the accrual of interest and the repayment or prepayment of principal,
shall be based on 100% of the stated principal amount thereof. The
Administrative Agent will make such Incremental B-2020 Term Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable borrowing notice. The
Incremental B-2020 Term Loans are provided in accordance with, and shall be
governed by and subject to all of the terms and conditions set forth in, the
Amended Credit Agreement (including, without limitation, Section 2.5 thereof). 
Amounts repaid or prepaid with respect to the Incremental B-2020 Term Loans may
not be re-borrowed. The Incremental B-2020 Term Commitments of the Incremental
B-2020 Term Lenders shall be automatically and permanently reduced to $0 upon
the making of the Incremental B-2020 Term Loans on the Eighth Amendment
Effective Date.


(ii)          The Incremental B-2020 Term Loans shall constitute a new Tranche
of Term Loans for all purposes of the Amended Credit Agreement.


(iii)       It is further acknowledged and agreed that (i) the Incremental
B-2020 Term Facility shall constitute a “Term Loan Facility”, a “Credit
Facility” and a “Facility”, (ii) the Incremental B-2020 Term Commitments shall
constitute an “Incremental Term Loan Commitment”, an “Incremental Commitment”, a
“Term Loan Commitment” and a “Commitment”, (iii) the Incremental B-2020 Term
Loans shall constitute “Incremental Term Loans”, “Term Loans” and “Loans” and
(iv) the Incremental B-2020 Term Lenders shall constitute “Term Loan Lenders”
and “Lenders”, in each case, for all purposes of the Amended Credit Agreement
and the other applicable Loan Documents.


(iv)         The initial Interest Period with respect to the Incremental B-2020
Term Loans shall be the Interest Period set forth in the borrowing notice in
respect thereof delivered by the Borrower to the Administrative Agent prior to
the Eighth Amendment Effective Date.


(v)          Each Incremental B-2020 Term Lender (i) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment and to become a Lender under
the Amended Credit Agreement, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Incremental Arrangers or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Amended Credit Agreement and the other Loan
Documents, (iii) acknowledges and agrees that no fiduciary or advisory
relationship between the Administrative Agent and/or the Incremental Arrangers,
on the one hand, and such Incremental B-2020 Term Lender, on the other hand, is
intended to be or has been created in respect of any of the transactions
contemplated by this Amendment, (iv) acknowledges and agrees that such
Incremental B-2020 Term Lender is capable of evaluating and understanding, and
it understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Amendment, (v) acknowledges and agrees that the
Administrative Agent, the Incremental Arrangers or any of their respective
Affiliates may have received fees or other compensation from the Borrower or any
of its Affiliates in connection with this Amendment which may or may not be
publicly disclosed and such fees or compensation do not affect such Incremental
B-2020 Term Lender’s independent credit decision to enter into the transactions
contemplated by this Amendment, (vi) acknowledges and agrees that
notwithstanding that no fiduciary or similar relationship exists between the
Administrative Agent and/or the Incremental Arrangers, on the one hand, and such
Incremental B-2020 Term Lender,


2

--------------------------------------------------------------------------------



on the other hand, such Incremental B-2020 Term Lender hereby waives, to the
fullest extent permitted by law, any claims it may have against the
Administrative Agent, the Incremental Arrangers or their respective Affiliates
for breach of fiduciary duty or alleged breach of fiduciary duty and agrees that
the Administrative Agent, the Incremental Arrangers and their respective
Affiliates shall have no liability (whether direct or indirect) to such
Incremental B-2020 Term Lender in respect of such a fiduciary duty claim or to
any Person asserting a fiduciary duty claim on behalf of or in right of such
Incremental B-2020 Term Lender, including such Incremental B-2020 Term Lender’s
stockholders, employees or creditors, (vii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Amended Credit Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto and (viii) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Amended Credit Agreement and the other Loan Documents are required to be
performed by it as a Lender or a Term Lender, as the case may be.


SECTION 2.  Amendments to Credit Agreement.


(i)           Effective as of the Eighth Amendment Effective Date, the Credit
Agreement is hereby amended by replacing all of the existing text set forth
therein with the text set forth on Exhibit A attached hereto.


(ii)          Schedule A to the Credit Agreement shall be amended by including
the following table at the end thereof:


Incremental B-2020 Term Commitments


Incremental B-2020 Term Lender
Incremental B-2020 Term Loan Commitments
Citibank, N.A.
$381,850,000
Bank of America, N.A.
$318,150,000
TOTAL
$700,000,000



SECTION 3. Representations and Warranties. The Borrower and (as to subsection
3(i) below) each other Loan Party hereby represents and warrants, on the date
hereof that:


(i) this Amendment has been duly authorized, executed and delivered by the
Borrower and each other Loan Party, and this Amendment constitutes a legal,
valid and binding obligation of the Borrower and each other Loan Party,
enforceable against the Borrower and each other Loan Party in accordance with
its terms, except as such enforceability may be limited by applicable domestic
or foreign bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by such proceedings in
equity or at law); and


(ii) the representations and warranties set forth in Section 4.2(a), Section
4.3(a), the first, third and fourth sentences of Section 4.4, Section 4.5
(solely as it relates to the constitutional documents of the Loan Parties),
Section 4.10, the first sentence of Section 4.12, Section 4.13, clauses (i) and
(iii) (in each case solely with respect to the use of the proceeds of the
Incremental B-2020 Term Loans on the Eighth Amendment Effective Date) of the
first sentence of Section 4.18, and the third sentence of Section 4.18
(collectively, the “Specified Representations”) are accurate in all material
respects; provided that the reference in Section


3

--------------------------------------------------------------------------------



4.2(a) to “the Restatement Effective Date, after giving effect to the
consummation of the Transactions” shall be replaced with “the Eighth Amendment
Effective Date, after giving effect to the consummation of the Eighth Amendment
Transactions”.


SECTION 4.  Reference To And Effect Upon The Credit Agreement; Reaffirmation.


(i)          From and after the Eighth Amendment Effective Date, (i) the term
“Agreement” in the Credit Agreement, and all references to such agreement in any
other Loan Document, shall mean the Amended Credit Agreement, and (ii) this
Amendment shall constitute a Loan Document for all purposes of the Amended
Credit Agreement and the other Loan Documents.


(ii)           Each Loan Party hereby acknowledges that it has read this
Amendment and consents to the terms hereof and further hereby affirms, confirms
and agrees that (i) notwithstanding the effectiveness of this Amendment, the
obligations of such Loan Party under each of the Loan Documents to which it is a
party shall not be impaired and each of the Loan Documents to which such Loan
Party is a party is, and shall continue to be, in full force and effect and is
hereby confirmed and ratified in all respects, in each case, as amended hereby;
and (ii) its Guarantee of the Obligations (as defined in the Guarantee and
Collateral Agreement dated as of May 11, 2011 (as amended as of June 7, 2013,
and as further amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Guarantee and Collateral
Agreement”), among U.S. Foodservice Inc., the guarantors and party thereto and
Citicorp North America, Inc.), and the pledge of and/or grant of a security
interest in its assets as Collateral to secure the Obligations (as defined in
the Guarantee and Collateral Agreement), all as and to the extent provided in
the Security Documents, shall continue in full force and effect in respect of,
and to secure, the Obligations (as defined in the Guarantee and Collateral
Agreement) (including, without limitation, in respect of the Incremental B-2020
Term Facility) and shall accrue to the benefit of the Secured Parties (including
the holders of Incremental B-2020 Term Loans).


(iii)          Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent, the
Collateral Agent or any other Secured Party under the Credit Agreement, the
Amended Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement, the Amended Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.  This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement and the other Loan Documents specifically referred to herein
(including as contemplated by Exhibit A).  This Amendment shall not extinguish
the Obligations (as defined in the Guarantee and Collateral Agreement) for the
payment of money outstanding under the Loan Documents or discharge or release
the Liens granted in any Security Document or any security therefor or any
guarantee thereof, and after giving effect to this Amendment, the Liens and
security interests for the benefit of the Secured Parties securing payment of
the Obligations (as defined in the Guarantee and Collateral Agreement) are in
all respects continuing and in full force and effect with respect to all
Obligations (as defined in the Guarantee and Collateral Agreement).  This
Amendment shall not constitute a novation of the Obligations (as defined in the
Guarantee and Collateral Agreement) or any of the Loan Documents.  Except as
expressly set forth herein, nothing herein contained shall be construed


4

--------------------------------------------------------------------------------



as a substitution, or a payment and re-borrowing, or a termination, of the
Obligations (as defined in the Guarantee and Collateral Agreement) outstanding
under the Loan Documents or instruments guaranteeing or securing the same, which
shall remain in full force and effect, except as modified hereby or by
instruments executed concurrently herewith.


SECTION 5.  Counterparts, Etc. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.  Any party hereto may execute
and deliver a counterpart of this Amendment by delivering by facsimile or other
electronic transmission a signature page of this Amendment signed by such party,
and any such facsimile or other electronic signature shall be treated in all
respects as having the same effect as an original signature.  Section headings
in this Amendment are included herein for convenience of reference only and
shall not constitute part of this Amendment for any other purpose. This
Amendment shall constitute the request of the Borrower and the Incremental
Commitment Amendment contemplated by Section 2.5 of the Amended Credit
Agreement.


SECTION 6.  Electronic Signatures. This Amendment may be in the form of an
Electronic Record and may be executed using Electronic Signatures (including,
without limitation, facsimile and .pdf) and shall be considered an original, and
shall have the same legal effect, validity and enforceability as a paper
record.  This Amendment may be executed in as many counterparts as necessary or
convenient, including both paper and electronic counterparts, but all such
counterparts are one and the same Amendment.   For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the parties hereto of a manually signed paper communication which
has been converted into electronic form (such as scanned into PDF format), or an
electronically signed communication converted into another format, for
transmission, delivery and/or retention. For purposes hereof, “Electronic
Record” and “Electronic Signature” shall have the meanings assigned to them,
respectively, by 15 USC §7006, as it may be amended from time to time.


SECTION 7.  Effectiveness of this Amendment.  This Amendment shall become
effective at the time and on the date (the “Eighth Amendment Effective Date”)
upon which the following conditions precedent are satisfied:


(i)            the Administrative Agent shall have received a duly executed
counterpart signature page of this Amendment from the Borrower, each of the
other Loan Parties and each Incremental B-2020 Term Lender;


(ii)          the Administrative Agent shall have received the executed legal
opinion of Cravath, Swaine & Moore LLP, special counsel to the Loan Parties, in
a form reasonably acceptable to the Administrative Agent;


(iii)          the Administrative Agent shall have received a solvency
certificate executed by a senior financial officer of the Borrower in
substantially the form of Annex I to Exhibit C of the Commitment Letter;


(iv)           the Administrative Agent shall have received:


(a) a copy of the resolutions or equivalent action, in form and substance
reasonably satisfactory to the Administrative Agent, of the Board of Directors
of each Loan Party authorizing, the execution, delivery and performance of this


5

--------------------------------------------------------------------------------



Agreement, certified by the secretary, an assistant secretary or other
authorized representatives of such Loan Party as of the Eighth Amendment
Effective Date, which certificate shall be in a form reasonably satisfactory to
the Administrative Agent and shall state that the resolutions or other action
thereby certified have not been amended, modified (except as any later such
resolution or other action may modify any earlier such resolution or other
action), revoked or rescinded and are in full force and effect;


(b) a certificate of each Loan Party, dated as of the Eighth Amendment Effective
Date, as to the incumbency and signature of the officers or other authorized
signatories of such Loan Party executing this Amendment executed by a
Responsible Officer or other authorized representative and the secretary, any
assistant secretary or another authorized representative of such Loan Party;


(c) copies of the certificate or articles of incorporation and by-laws (or other
similar governing documents serving the same purpose) of each Loan Party,
certified as of the Eighth Amendment Effective Date as complete and correct
copies thereof by the secretary, an assistant secretary or other authorized
representative of such Loan Party; and


(d) a certificate executed by a senior financial officer of the Borrower,
certifying compliance with the financial test set forth in clause (i) of the
definition of “Maximum Incremental Facilities Amount” in the Credit Agreement;


(v)           a customary borrowing notice shall have been delivered to the
Administrative Agent;


(vi)         each other condition precedent set forth in Annex I hereto shall
have been satisfied (or waived by each party hereto that is not the Borrower).


The Incremental Arrangers shall promptly notify the Borrower and the Lenders of
the Eighth Amendment Effective Date.


SECTION 8.  Governing Law; Jurisdiction; Etc.  The provisions of Sections 10.12,
10.13 and 10.15 of the Credit Agreement shall apply to this Amendment, mutatis
mutandis; provided, however, that (a) the interpretation of the definition of
Material Adverse Effect (as defined in the Eighth Amendment Acquisition
Agreement) and whether or not a Material Adverse Effect has occurred, (b) the
determination of the accuracy of any Specified Acquisition Agreement
Representations (as defined in the Commitment Letter) and whether, as a result
of any inaccuracy thereof, the Borrower has the right to terminate its
obligations (or decline to consummate the Eighth Amendment Acquisition) under
the Eighth Amendment Acquisition Agreement and (c) the determination of whether
the Eighth Amendment Acquisition has been consummated in accordance with the
terms of the Eighth Amendment Acquisition Agreement shall, in each case, be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice or conflict of law provision or
rule that would cause the application of laws of any other jurisdiction.


[Signature Pages follow]


6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first written above.



  US FOODS, INC.                     


By:
/s/ Dirk J. Locascio
      Name: Dirk J. Locascio
      Title: Chief Financial Officer            




  BAY-N-GULF, INC.                    


By:
 /s/ Dirk J. Locascio
      Name: Dirk J. Locascio
      Title: Chief Financial Officer            




  E & H DISTRIBUTING, LLC                    


By:
/s/ Dirk J. Locascio
      Name: Dirk J. Locascio
      Title: Chief Financial Officer            




  FRESH UNLIMITED, INC.                    


By:
/s/ Dirk J. Locascio
      Name: Dirk J. Locascio
      Title: Chief Financial Officer            




  GREAT NORTH IMPORTS, LLC                    


By:
/s/ Dirk J. Locascio
      Name: Dirk J. Locascio
      Title: Chief Financial Officer            







[Signature Page to the Eighth Amendment]
 

--------------------------------------------------------------------------------




  TRANS-PORTE, INC.                    


By:
/s/ Dirk J. Locascio
      Name: Dirk J. Locascio
      Title: Chief Financial Officer            




  US FOODS CULINARY EQUIPMENT & SUPPLIES, LLC                    


By:
/s/ Dirk J. Locascio
      Name: Dirk J. Locascio
      Title: Chief Financial Officer            







[Signature Page to the Eighth Amendment]
 

--------------------------------------------------------------------------------




 
CITICORP NORTH AMERICA, INC., as Administrative Agent and Collateral
Agent
                   


By:
/s/ David Tuder
      Name:   David Tuder
      Title:   Vice President
           







[Signature Page to the Eighth Amendment]



--------------------------------------------------------------------------------




  CITIBANK, N.A., as Incremental B-2020 Term Lender                    


By:
/s/ David Tuder
      Name:   David Tuder       Title:   Vice Preident
           







[Signature Page to the Eighth Amendment]



--------------------------------------------------------------------------------




  BANK OF AMERICA, N.A., as Incremental B-2020 Term Lender                    


By:
/s/ Alexander Bavifard
      Name:   Alexander Bavifard       Title:   Director
           







[Signature Page to the Eighth Amendment]



--------------------------------------------------------------------------------



ANNEX I


CONDITIONS


1. Since the date of the Eighth Amendment Acquisition Agreement, there has not
occurred any event, occurrence, development, violation, inaccuracy, circumstance
or other matter that has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (as defined in the
Eighth Amendment Acquisition Agreement).


2. The Eighth Amendment Acquisition shall have been consummated or,
substantially simultaneously with the initial borrowing of Incremental B-2020
Term Loans, shall be consummated, in all material respects in accordance with
the terms of the Eighth Amendment Acquisition Agreement, without giving effect
to any modifications, amendments, consents or waivers thereto that (i) change
the definition of “Material Adverse Effect” contained in the Eighth Amendment
Acquisition Agreement or (ii) in the aggregate are material and adverse to the
Lenders (as defined in the Commitment Letter) or the Incremental Arrangers
without the prior consent of the Incremental Arrangers (which consent shall not
be unreasonably withheld, delayed or conditioned).  For purposes of the
foregoing condition, it is hereby understood and agreed that any change in the
purchase price (or amendment to the Eighth Amendment Acquisition Agreement
related thereto) in connection with the Eighth Amendment Acquisition shall not
be deemed to be material and adverse to the interests of the Lenders (as defined
in the Commitment Letter) and the Incremental Arrangers so long as either (A)
such changes are made pursuant to the purchase price adjustment provisions
expressly set forth in the Eighth Amendment Acquisition Agreement or (B) if
otherwise, (x) any reduction of the purchase price is allocated to a reduction
of the Incremental B-2020 Term Loans, and (y) any increase in purchase price is
not funded by the proceeds of indebtedness. Subject to the Conditionality
Provisions (as defined in the Commitment Letter), the Specified Acquisition
Agreement Representations (as defined in the Commitment Letter) and the
Specified Representations shall be true and correct in all material respects.


3. The Incremental Arrangers shall have received (a) (i) the audited
consolidated balance sheets and the related consolidated statements of
operations and cash flows of US Foods Holding Corp. as of the end of and for the
fiscal year ended December 31, 2018, December 31, 2019 and each fiscal year
ended thereafter and at least 105 days prior to the Eighth Amendment Effective
Date and (ii) the unaudited consolidated balance sheets and the related
consolidated statements of operations and cash flows of US Foods Holding Corp.
as of the end of and for each fiscal quarter ended after the date of the most
recent balance sheet delivered pursuant to clause (a)(i) and at least 60 days
prior to the Eighth Amendment Effective Date (other than any fourth fiscal
quarter) and (b) solely to the extent received by the Borrower from Smart Stores
Holdings Corp., (i) the audited consolidated balance sheet of Smart Foodservice
Stores LLC as of December 30, 2018 and the related audited consolidated
statements of income, cash flows and statements of changes of parent equity in
subsidiary for the fiscal year ended December 30, 2018 and (ii) the unaudited
consolidated balance sheet of Smart Foodservice Funding LLC as of October 6,
2019 and the related unaudited consolidated statements of operations and cash
flows for the period commencing on December 31, 2018 and ending on October 6,
2019.  The Incremental Arrangers acknowledge that they have received (i) the
audited consolidated financial statements of US Foods Holding Corp. for the
fiscal years ended December 31, 2018 and December 31, 2019, (ii) the audited
consolidated financial statements of Smart Foodservices Stores LLC as of and for
the fiscal year ended December 30, 2018 and (iii) the unaudited consolidated
financial statements of Smart Foodservice Funding LLC as of October 6, 2019 and
for the period commencing on December 31, 2018 and ending on October 6, 2019, in
each case referred to above.



--------------------------------------------------------------------------------



4. The Initial Lenders (as defined in the Commitment Letter) shall have received
at least three business days prior to the Eighth Amendment Effective Date all
documentation and other information about the Borrower and the other Loan
Parties as has been reasonably requested in writing at least ten business days
prior to the Eighth Amendment Effective Date by such Initial Lenders (as defined
in the Commitment Letter) that they reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT Act
and the Beneficial Ownership Regulation (each as defined in the Commitment
Letter).


5. All fees required to be paid on the Eighth Amendment Effective Date pursuant
to the Fee Letter (as defined in the Commitment Letter) and reasonable
out-of-pocket expenses required to be paid on the Eighth Amendment Effective
Date pursuant to the Commitment Letter, to the extent invoiced at least three
business days prior to the Eighth Amendment Effective Date (or such later date
as the Borrower may reasonably agree) shall, upon the initial borrowing of
Incremental B-2020 Term Loans, have been paid (which amounts may be offset
against the proceeds of the Incremental B-2020 Term Loans).
6. The Eighth Amendment Refinancing shall have been consummated, or shall be
consummated substantially simultaneously with the initial borrowing under the
Incremental B-2020 Term Loans.



--------------------------------------------------------------------------------



SCHEDULE 1
Incremental B-2020 Term Loans


Incremental B-2020 Term Lender
Incremental B-2020 Term Loans
Citibank, N.A.
$381,850,000
Bank of America, N.A.
$318,150,000
TOTAL
$700,000,000






--------------------------------------------------------------------------------


Exhibit A






--------------------------------------------------------------------------------



AMENDED AND RESTATED
TERM LOAN CREDIT AGREEMENT


among


US FOODS, INC.,
as the Borrower


THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO and


CITICORP NORTH AMERICA, INC.,
as Administrative Agent and Collateral Agent


Dated as of June 27, 2016


CITIGROUP GLOBAL MARKETS INC.,
DEUTSCHE BANK SECURITIES INC.,
BMO CAPITAL MARKETS CORP.,
GOLDMAN SACHS LENDING PARTNERS LLC,
ING CAPITAL LLC,
JPMORGAN CHASE BANK, N.A.,
KKR CAPITAL MARKETS LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MORGAN STANLEY SENIOR FUNDING, INC.,
NATIXIS, NEW YORK BRANCH,
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunning Managers





--------------------------------------------------------------------------------



THE INCREMENTAL B-2020 TERM LOANS ISSUED PURSUANT TO THIS AGREEMENT WERE ISSUED
WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 ET SEQ. OF THE UNITED
STATES INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO TIME. BEGINNING NO
LATER THAN 10 DAYS AFTER THE EIGHTH AMENDMENT EFFECTIVE DATE, A LENDER MAY
OBTAIN THE ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD
TO MATURITY OF THE INCREMENTAL B-2020 TERM LOANS BY SUBMITTING A WRITTEN REQUEST
FOR SUCH INFORMATION TO THE BORROWER AT THE ADDRESS SET FORTH IN SECTION 10.02.

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page


SECTION 1
DEFINITIONS
1
 
1.1
Defined Terms
1
 
1.2
Other Definitional Provisions
67


SECTION 2


AMOUNT AND TERMS OF COMMITMENTS


69
 
2.1
Term Loans
69
 
2.2
Term Loan Notes
70
 
2.3
Procedure for Initial Term Loan Borrowing
72
 
2.4
Record of Loans
72
 
2.5
Incremental Facility
73
 
2.6
Extension Amendments
77
 
2.7
Permitted Debt Exchanges
80
 
2.8
Specified Refinancing Facilities
82


SECTION 3


GENERAL PROVISIONS


84
 
3.1
Interest Rates and Payment Dates
84
 
3.2
Conversion and Continuation Options
85
 
3.3
Minimum Amounts of Sets
85
 
3.4
Optional and Mandatory Prepayments
86
 
3.5
Administrative Agent’s Fees
97
 
3.6
Computation of Interest and Fees
97
 
3.7
Inability to Determine Interest Rate
98
 
3.8
Pro Rata Treatment and Payments
99
 
3.9
Illegality
100
 
3.10
Requirements of Law
100
 
3.11
Taxes
102
 
3.12
Indemnity
105
 
3.13
Certain Rules Relating to the Payment of Additional Amounts
106


SECTION 4


REPRESENTATIONS AND WARRANTIES


107
 
4.1
Financial Condition
107
 
4.2
Solvent
108
 
4.3
Corporate Existence; Compliance with Law
108
 
4.4
Corporate Power; Authorization; Enforceable Obligations
108
 
4.5
No Legal Bar
109
 
4.6
No Material Litigation
109
 
4.7
Ownership of Property; Liens
109
 
4.8
Intellectual Property
109
 
4.9
Taxes
110
 
4.10
Federal Regulations
110
 
4.11
ERISA
110
 
4.12
Collateral
111
 
4.13
Investment Company Act
111



-i-

--------------------------------------------------------------------------------



Page



 
4.14
Subsidiaries
111
 
4.15
Purpose of Term Loans
111
 
4.16
Environmental Matters
112
 
4.17
No Material Misstatements
112
 
4.18
Anti-Terrorism
113
     


SECTION 5


RESERVED


113
     


SECTION 6


AFFIRMATIVE COVENANTS


113
 
6.1
Financial Statements
113
 
6.2
Certificates; Other Information
115
 
6.3
Payment of Taxes
116
 
6.4
Maintenance of Existence
116
 
6.5
Maintenance of Property; Insurance
116
 
6.6
Inspection of Property; Books and Records; Discussions
117
 
6.7
Notices
117
 
6.8
Environmental Laws
118
 
6.9
Addition of Subsidiaries
119
     
SECTION 7
NEGATIVE COVENANTS
120
 
7.1
Limitation on Indebtedness
120
 
7.2
Limitation on Liens
126
 
7.3
Limitation on Fundamental Changes
130
 
7.4
Limitation on Asset Dispositions; Proceeds from Asset Dispositions and Recovery
Events
132
 
7.5
Limitation on Dividends and Other Restricted Payments
135
 
7.6
Limitation on Transactions with Affiliates
139
 
7.7
[Reserved]
141
 
7.8
Change of Control; Limitation on Modifications of Debt Instruments
141
     
SECTION 8
EVENTS OF DEFAULT
142
     
SECTION 9
THE AGENTS AND THE OTHER REPRESENTATIVES
145
 
9.1
Appointment
145
 
9.2
Delegation of Duties
145
 
9.3
Exculpatory Provisions
146
 
9.4
Reliance by the Agents
146
 
9.5
Notice of Default
147
 
9.6
Acknowledgements and Representations by Lenders
147
 
9.7
Indemnification
148
 
9.8
The Agents and Other Representatives in Their Individual Capacity
148
 
9.9
Collateral Matters
148
 
9.10
Successor Agent
151
 
9.11
Other Representatives
151
 
9.12
Withholding Tax
151
 
9.13
Approved Electronic Communications
151



-ii-

--------------------------------------------------------------------------------



Page


SECTION 10
MISCELLANEOUS
152
 
10.1
Amendments and Waivers
152
 
10.2
Notices
156
 
10.3
No Waiver; Cumulative Remedies
158
 
10.4
Survival of Representations and Warranties
158
 
10.5
Payment of Expenses and Taxes
158
 
10.6
Successors and Assigns; Participations and Assignments
159
 
10.7
Adjustments; Set-off; Calculations; Computations
169
 
10.8
Judgment
169
 
10.9
Counterparts
170
 
10.10
Severability
170
 
10.11
Integration
170
 
10.12
GOVERNING LAW
170
 
10.13
Submission to Jurisdiction; Waivers
171
 
10.14
Acknowledgements
172
 
10.15
WAIVER OF JURY TRIAL
172
 
10.16
Confidentiality
172
 
10.17
Incremental Indebtedness; Additional Indebtedness
174
 
10.18
USA Patriot Act Notice
174
 
10.19
Special Provisions Regarding Pledges of Capital Stock in, and Promissory Notes
Owed by, Persons Not Organized in the United States
174
 
10.20
Electronic Execution of Assignments and Certain Other Documents
174
 
10.21
Miscellaneous
174
 
10.22
Effect of Amendment and Restatement on Original Credit Agreement
175
 
10.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
175





SCHEDULES
     
A
Term Loan Commitments and Addresses
4.4
Consents Required
4.14
Subsidiaries
4.16
Environmental Matters
6.2
Document Posting Website



EXHIBITS
     
A
Form of Term Loan Note
B
[Reserved]
C
[Reserved]
D
Form of U.S. Tax Compliance Certificate
E
Form of Assignment and Acceptance
F
Form of Affiliated Lender Assignment and Acceptance
G
Form of Increase Supplement
H
Form of Lender Joinder Agreement
I
Form of Specified Discount Prepayment Notice
J
Form of Specified Discount Prepayment Response



-iii-

--------------------------------------------------------------------------------



Page


K
Form of Discount Range Prepayment Notice
L
Form of Discount Range Prepayment Offer
M
Form of Solicited Discounted Prepayment Notice
N
Form of Solicited Discounted Prepayment Offer
O
Form of Acceptance and Prepayment Notice
P
Form of Solvency Certificate













-iv-

--------------------------------------------------------------------------------



AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT, dated as of June 27, 2016,
among US FOODS, INC., a Delaware corporation (as further defined in
subsection 1.1, the “Borrower”), the several banks and other financial
institutions from time to time party to this Agreement (as further defined in
subsection 1.1, the “Lenders”) and CITICORP NORTH AMERICA, INC., as
administrative agent and collateral agent for the Lenders hereunder (in such
capacities, respectively, and as further defined in subsection 1.1., the
“Administrative Agent” and the “Collateral Agent”).


The parties hereto hereby agree as follows:


W I T N E S S E T H:


WHEREAS, the Borrower is party to that certain Term Loan Credit Agreement, dated
as of May 11. 2011, as amended by Amendment No. 1, dated as of June 7, 2013, and
as further amended, supplemented, waived or otherwise modified prior to the
effectiveness of the Second Amendment (as defined below) (the “Original Term
Loan Credit Agreement”);


WHEREAS, the Administrative Agent and the Lenders have agreed to amend and
restate the Original Term Loan Credit Agreement in its entirety to read as set
forth in this Agreement, and it has been agreed by such parties that the Loans
outstanding as of the Restatement Effective Date and other “Obligations” under
and as defined in the Original Term Loan Credit Agreement shall be governed by
and deemed to be outstanding under this Credit Agreement with the intent that
the terms of the Original Term Loan Credit Agreement shall hereafter have no
further effect upon the parties thereto, and all references to the “Credit
Agreement” in any Loan Document or other document or instrument delivered in
connection therewith shall be deemed to refer to this Agreement and the
provisions hereof; and


WHEREAS, the Borrower has requested or may in the future request that the
Lenders make the Loans provided for herein, and the Borrower wishes to issue
such Loans to the Lenders;


NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:


SECTION 1          DEFINITIONS.


1.1          Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:


“2011 Senior Notes”:  the 8.50% Senior Notes due 2019, of the Borrower, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.


“ABL Administrative Agent”:  Citicorp in its capacity as administrative agent
under the ABL Credit Agreement, or any successor administrative agent under the
ABL Credit Agreement.



--------------------------------------------------------------------------------



“ABL Collateral Agent”:  Citicorp, in its capacity as collateral agent under the
ABL Credit Agreement, or any successor collateral agent under the ABL Credit
Agreement.


“ABL Credit Agreement”:  that ABL Credit Agreement, dated as of July 3, 2007,
among the Borrower, certain Subsidiaries of the Borrower party thereto, the
lenders and other financial institutions party thereto, and Citicorp, as issuing
lender and the ABL Administrative Agent and ABL Collateral Agent for the ABL
Secured Parties, as such agreement has been amended by Amendment No. 1, dated as
of May 11, 2011, Amendment No. 2, dated as of December 15, 2011, Amendment No.
3, dated as of August 15, 2012, Amendment No. 4, dated as of June 19, 2015 and
Amendment No. 5, dated as of October 20, 2015, and as such agreement may be
further amended, supplemented, waived or otherwise modified from time to time or
refunded, refinanced, restructured, replaced, renewed, repaid, increased or
extended from time to time (whether in whole or in part, whether with the
original administrative agent and lenders or other agents and lenders or
otherwise, and whether provided under the original ABL Credit Agreement or other
credit agreements or otherwise) except to the extent such agreement or
instrument expressly provides that it is not intended to be and is not an ABL
Credit Agreement hereunder.  Any reference to the ABL Credit Agreement hereunder
shall be deemed a reference to any ABL Credit Agreement then in existence.


“ABL Facility”:  the collective reference to the ABL Credit Agreement, any ABL
Loan Documents, any notes and letters of credit issued pursuant thereto and any
guarantee and collateral agreement, patent and trademark security agreement,
mortgages, letter of credit applications and other guarantees, pledge
agreements, security agreements and collateral documents, and other instruments
and documents, executed and delivered pursuant to or in connection with any of
the foregoing, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time, or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original agent and lenders or other agents
and lenders or otherwise, and whether provided under the original ABL Credit
Agreement or one or more other credit agreements, indentures or financing
agreements or otherwise) except to the extent such agreement, instrument or
document expressly provides that it is not intended to be and is not an ABL
Facility hereunder.  Without limiting the generality of the foregoing, the term
“ABL Facility” shall include any agreement (i) changing the maturity of any
Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries of the Borrower as additional borrowers or guarantors thereunder,
(iii) increasing the amount of Indebtedness Incurred thereunder or available to
be borrowed thereunder or (iv) otherwise altering the terms and conditions
thereof.


“ABL Loan Documents”:  the Loan Documents as defined in the ABL Credit
Agreement, as the same may be amended, supplemented, waived, otherwise modified,
extended, renewed, refinanced or replaced from time to time.


“ABL Secured Parties”:  the ABL Administrative Agent, the ABL Collateral Agent
and each Person that is a lender under the ABL Credit Agreement.


“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%
and (c) the Adjusted LIBOR Rate for


-2-

--------------------------------------------------------------------------------



any Interest Period of one month beginning on such day (or if such day is not a
Business Day, on the immediately preceding Business Day) plus 1.00%.  “Prime
Rate” shall mean the rate of interest per annum publicly announced from time to
time by Citibank, N.A. (or another bank of recognized standing reasonably
selected by the Administrative Agent and reasonably satisfactory to the
Borrower) as its prime rate in effect at its principal office in New York City
(the Prime Rate not being intended to be the lowest rate of interest charged by
Citibank, N.A. or such other bank in connection with extensions of credit to
debtors).  “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.  Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.


“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.


“ABS Documents”:  (i) the Credit and Security Agreement, dated as of August 27,
2012, among RS Funding, the Borrower, Wells Fargo Bank, National Association, as
administrative agent and letter of credit issuer, the other Loan Parties from
time to time party thereto, as sub-servicers, and the conduit lenders, committed
lenders and managing agents from time to time party thereto, (ii) the Second
Amended and Restated Receivables Sale Agreement, dated as of August 27, 2012, by
and among RS Funding, the Borrower, E&H Distributing, LLC and the other sellers
from time to time party thereto, (iii) the Amended and Restated Performance
Undertaking, dated as of August 27, 2012, executed by the Borrower in favor of
Wells Fargo Bank, National Association, as administrative agent, and (iv) the
Amended and Restated Intercreditor Agreement, dated as of August 27, 2012, among
RS Funding, the Borrower, Wells Fargo Bank, National Association, as
administrative agent, and the ABL Collateral Agent, and acknowledged by certain
of the Loan Parties; in each case under the preceding clauses (i) through (iv)
as the same may be amended, supplemented, waived or otherwise modified from time
to time or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time (whether in whole or in part, whether
with the original agents, trustees, purchasers or other parties thereto or other
agents, trustees, purchasers or parties or otherwise, and whether provided under
the original agreements, instruments and documents described in the foregoing
clauses (i) through (iv) or other agreements, instruments, documents or
otherwise) except to the extent such agreement, instrument or document expressly
provides that it is not intended to be and is not an ABS Document hereunder.


“ABS Facility”:  the collective reference to any ABS Document, and any
instruments and documents executed and delivered pursuant to or in connection
with any ABS Document, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time, or refunded, refinanced,
restructured, replaced, renewed, repaid, increased or extended from time to time
(whether in whole or in part, whether with the original agent and lenders or
other agents and lenders or otherwise, and whether provided under the ABS
Documents or one or more other agreements or otherwise) except to the extent
such agreement,


-3-

--------------------------------------------------------------------------------



instrument or document expressly provides that it is not intended to be and is
not an ABS Facility hereunder.  Without limiting the generality of the
foregoing, the term “ABS Facility” shall include any agreement (i) changing the
maturity of any Indebtedness Incurred thereunder or contemplated thereby,
(ii) adding Subsidiaries of the Borrower as additional obligors thereunder,
(iii) increasing the amount of Indebtedness Incurred thereunder or available to
be borrowed thereunder or (iv) otherwise altering the terms and conditions
thereof.


“Acceleration”:  as defined in subsection 8(e).


“Acceptable Discount”:  as defined in subsection 3.4(i).


“Acceptable Prepayment Amount”:  as defined in subsection 3.4(i).


“Acceptance and Prepayment Notice”:  an irrevocable written notice from the
Borrower accepting a Solicited Discounted Prepayment Offer at the Acceptable
Discount specified therein pursuant to subsection 3.4(i) substantially in the
form of Exhibit O.


“Acceptance Date”:  as defined in subsection 3.4(i).


“Accounts”:  as defined in the UCC; and, with respect to any Person, all such
Accounts of such Person, whether now existing or existing in the future,
including (a) all accounts receivable of such Person (whether or not
specifically listed on schedules furnished to the Administrative Agent),
including all accounts created by or arising from all of such Person’s sales of
goods or rendition of services made under any of its trade names, or through any
of its divisions, (b) all unpaid rights of such Person (including rescission,
replevin, reclamation and stopping in transit) relating to the foregoing or
arising therefrom, (c) all rights to any goods represented by any of the
foregoing, including returned or repossessed goods, (d) all reserves and credit
balances held by such Person with respect to any such accounts receivable of any
Obligors, (e) all letters of credit, guarantees or collateral for any of the
foregoing and (f) all insurance policies or rights relating to any of the
foregoing.


“Acquired Indebtedness”:  Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition.  Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.


“Additional Assets”:  (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition; (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Borrower
or a Restricted Subsidiary or otherwise useful in a Related Business, and any
capital expenditures in respect of any property or assets already so used;
(iii) the Capital Stock of a Person that is engaged in a Related Business and
becomes a Restricted Subsidiary as a result of the acquisition of such Capital
Stock by the Borrower or another Restricted Subsidiary; or (iv) Capital Stock of
any Person that at such time is a Restricted Subsidiary acquired from a third
party.


“Additional Incremental Lender”:  as defined in subsection 2.5(b).
-4-

--------------------------------------------------------------------------------



“Additional Indebtedness”:  as defined in the Intercreditor Agreement or, if no
such Intercreditor Agreement is in effect, any Indebtedness that is or may from
time to time be incurred in compliance with subsection 7.1 and that is secured
by a Lien on Collateral and is permitted to be so secured by subsection 7.2, and
is designated as “Additional Indebtedness” by the Borrower in writing to the
Administrative Agent.


“Additional Specified Refinancing Lender”:  as defined in subsection 2.8(b).


“Adjusted LIBOR Rate”:  with respect to any Borrowing of Eurocurrency Loans for
any Interest Period, an interest rate per annum determined by the Administrative
Agent to be equal to the higher of (i) (x) the LIBOR Rate for such Borrowing of
Eurocurrency Loans in effect for such Interest Period divided by (y) 1 minus the
Statutory Reserves (if any) for such Borrowing of Eurocurrency Loans for such
Interest Period and (ii) (x) prior to the Fourth Amendment Effective Date,
0.75%, (y) on and after the Fourth Amendment Effective Date and prior to the
Eighth Amendment Effective Date, 0.00% and (z) on and after the Eighth Amendment
Effective Date (A) with respect to the Initial Term Loans and the Incremental
B-2019 Term Loans, 0.00% and (B) with respect to the Incremental B-2020 Term
Loans, 1.00%.


“Adjustment Date”: the occurrence of the earliest of (i) the date, if any, on
which the Borrower or any of its Restricted Subsidiaries prepays Incremental
B-2020 Term Loans with the proceeds of Qualifying Debt pursuant to subsection
3.4(b) and (ii) the date, if any, on which the Borrower or any of its
Subsidiaries shall have incurred any Indebtedness for borrowed money secured
primarily by Liens on Real Property and related assets in an aggregate principal
amount for any such incurrence of at least $50.0 million.  Notwithstanding
anything in this Agreement or any other Loan Document to the contrary, in no
event shall the Borrower or any of its Restricted Subsidiaries be obligated in
any respect to cause, attempt to cause, or take any steps to cause, the
Adjustment Date to occur.


“Adjustment Installment Date”: each March 31, June 30, September 30 and December
31 that occurs (i) on or after the last day of the fiscal quarter of the
Borrower during which the Adjustment Date occurs and (ii) prior to the
Incremental B-2020 Term Loan Maturity Date.


 “Administrative Agent”:  as defined in the Preamble and shall include any
successor to the Administrative Agent appointed pursuant to subsection 9.10.


“Affected Loans”:  as defined in subsection 3.9.


“Affected Rate”:  as defined in subsection 3.7.


“Affiliate”:  of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.


“Affiliate Transaction”:  as defined in subsection 7.6.
-5-

--------------------------------------------------------------------------------



“Affiliated Debt Fund”:  any Affiliated Lender that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, notes, bonds and
similar extensions of credit or securities in the ordinary course, so long as
(i) any such Affiliated Lender is managed as to day-to-day matters (but
excluding, for the avoidance of doubt, as to strategic direction and similar
matters) independently from Sponsor and any Affiliate of Sponsor that is not
primarily engaged in the investing activities described above, (ii) any such
Affiliated Lender has in place customary information screens between it and
Sponsor and any Affiliate of Sponsor that is not primarily engaged in the
investing activities described above, and (iii) neither Holding nor any of its
Subsidiaries directs or causes the direction of the investment policies of such
entity.


“Affiliated Lender”:  any Lender that is a Permitted Affiliated Assignee.


“Affiliated Lender Assignment and Acceptance”:  an Affiliated Lender Assignment
and Acceptance, substantially in the form of Exhibit F.


“Agents”:  the collective reference to the Administrative Agent and the
Collateral Agent.


“Agreement”:  this Term Loan Credit Agreement, as amended, supplemented, waived
or otherwise modified from time to time.


“Applicable Discount”:  as defined in subsection 3.4(i).


“Applicable Margin”: (A) (a) with respect to ABR Loans during the period from
the Restatement Effective Date until the Third Amendment Effective Date, the
rate per annum specified in this Agreement as in effect immediately prior to the
Third Amendment Effective Date and (b) with respect to Eurocurrency Loans during
the period from the Restatement Effective Date until the Third Amendment
Effective Date, the rate per annum specified in this Agreement as in effect
immediately prior to the Third Amendment Effective Date; (B) (a) with respect to
ABR Loans during the period from the Third Amendment Effective Date until the
Fourth Amendment Effective Date, 1.75% per annum and (b) with respect to
Eurocurrency Loans during the period from the Third Amendment Effective Date
until the Fourth Amendment Effective Date, 2.75% per annum; (C) (a) with respect
to ABR Loans during the period from the Fourth Amendment Effective Date until
the Fifth Amendment Effective Date, the rate per annum specified in this
Agreement as in effect immediately prior to the Fifth Amendment Effective Date
and (b) with respect to Eurocurrency Loans during the period from the Fourth
Amendment Effective Date until the Fifth Amendment Effective Date, the rate per
annum specified in this Agreement as in effect immediately prior to the Fifth
Amendment Effective Date; (D) (a) with respect to Initial Term Loans that are
ABR Loans, during the period from the Fifth Amendment Effective Date until the
Seventh Amendment Effective Date, 1.00% per annum and (b) with respect to
Initial Term Loans that are Eurocurrency Loans, during the period from the Fifth
Amendment Effective Date until the Seventh Amendment Effective Date, 2.00% per
annum; (E) (a) with respect to Initial Term Loans that are ABR Loans, during the
period from the Seventh Amendment Effective Date and thereafter, 0.75% per annum
and (b) with respect to Initial Term Loans that are Eurocurrency Loans, during
the period from the Seventh Amendment Effective Date and thereafter, 1.75% per
annum; (F) (a) with respect to Incremental B-2019 Term Loans


-6-

--------------------------------------------------------------------------------



that are ABR Loans, during the period from the Sixth Amendment Effective Date
and thereafter, 1.00% per annum and (b) with respect to Incremental B-2019 Term
Loans that are Eurocurrency Loans, during the period from the Sixth Amendment
Effective Date and thereafter, 2.00% per annum; and (G) (a) with respect to
Incremental B-2020 Term Loans that are ABR Loans, during the period from the
Eighth Amendment Effective Date and thereafter (to, but excluding, the
Adjustment Date, if any), 1.75% per annum; provided that if the Adjustment Date
occurs, from and after the occurrence of the Adjustment Date, if any, the
Applicable Margin under this clause (G)(a) shall be as follows: (i) during the
period beginning on the Adjustment Date to, but excluding, the first anniversary
thereof, 2.25% per annum, (ii) during the period beginning on the first
anniversary of the Adjustment Date to, but excluding, the second anniversary
thereof, 2.75% per annum, (iii) during the period beginning on the second
anniversary of the Adjustment Date to, but excluding, the third anniversary
thereof, 3.25% per annum, (iv) during the period beginning on the third
anniversary of the Adjustment Date to, but excluding, the fourth anniversary
thereof, 3.75% per annum and (v) during the period beginning on the fourth
anniversary of the Adjustment Date and thereafter, 4.25% per annum, and (b) with
respect to Incremental B-2020 Term Loans that are Eurocurrency Loans, during the
period from the Eighth Amendment Effective Date and thereafter (to, but
excluding, the Adjustment Date, if any), 2.75% per annum; provided that if the
Adjustment Date occurs, from and after the occurrence of the Adjustment Date, if
any, the Applicable Margin under this clause (G)(b) shall be as follows: (i)
during the period beginning on the Adjustment Date to, but excluding, the first
anniversary thereof, 3.25% per annum, (ii) during the period beginning on the
first anniversary of the Adjustment Date to, but excluding, the second
anniversary thereof, 3.75% per annum, (iii) during the period beginning on the
second anniversary of the Adjustment Date to, but excluding, the third
anniversary thereof, 4.25% per annum, (iv) during the period beginning on the
third anniversary of the Adjustment Date to, but excluding, the fourth
anniversary thereof, 4.75% per annum and (v) during the period beginning on the
fourth anniversary of the Adjustment Date and thereafter, 5.25% per annum.


“Approved Electronic Communications”:  each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement,
joinder or amendment to the Security Documents and any other written
communication delivered or required to be delivered in respect of any Loan
Document or the transactions contemplated therein and (b) any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that “Approved Electronic Communications” shall
exclude (i) any notice pursuant to subsection 3.4 and (ii) all notices of any
Default.


“Approved Electronic Platform”:  as defined in subsection 9.13.


“Approved Fund”:  as defined in subsection 10.6(b).


“Asset Disposition”:  any sale, lease, transfer or other disposition of shares
of Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable law), property or other assets (each referred to for purposes of this
definition as a “disposition”) by the Borrower or any of its Restricted
Subsidiaries (including any disposition by means of a merger, consolidation or
similar


-7-

--------------------------------------------------------------------------------



transaction), other than (i) a disposition to the Borrower or a Restricted
Subsidiary, (ii) a disposition in the ordinary course of business, (iii) a
disposition of Cash Equivalents, Investment Grade Securities or Temporary Cash
Investments, (iv) the sale or discount (with or without recourse, and on
customary or commercially reasonable terms, as determined by the Borrower in
good faith) of accounts receivable or notes receivable arising in the ordinary
course of business, or the conversion or exchange of accounts receivable for
notes receivable, (v) any Restricted Payment Transaction, (vi) a disposition
that is governed by subsection 7.3, (vii) any Financing Disposition, (viii) any
“fee in lieu” or other disposition of assets to any Governmental Authority that
continue in use by the Borrower or any Restricted Subsidiary, so long as the
Borrower or any Restricted Subsidiary may obtain title to such assets upon
reasonable notice by paying a nominal fee, (ix) any exchange of property
pursuant to or intended to qualify under Section 1031 (or any successor section)
of the Code, or any exchange of equipment to be leased, rented or otherwise used
in a Related Business, (x) any financing transaction with respect to property
built or acquired by the Borrower or any Restricted Subsidiary after the
Restatement Effective Date, including any sale/leaseback transaction or asset
securitization, (xi) any disposition arising from foreclosure, condemnation,
eminent domain or similar action with respect to any property or other assets,
or exercise of termination rights under any lease, license, concession or other
agreement, or necessary or advisable (as determined by the Borrower in good
faith) in order to consummate any acquisition of any Person, business or assets,
or pursuant to buy/sell arrangements under any joint venture or similar
agreement or arrangement, or of non-core assets acquired in connection with any
acquisition of any Person, business or assets or any Investment, (xii) any
disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary, (xiii) a disposition of Capital Stock of a Restricted
Subsidiary pursuant to an agreement or other obligation with or to a Person
(other than the Borrower or a Restricted Subsidiary) from whom such Restricted
Subsidiary was acquired, or from whom such Restricted Subsidiary acquired its
business and assets (having been newly formed in connection with such
acquisition), entered into in connection with such acquisition, (xiv) a
disposition of not more than 5.0% of the outstanding Capital Stock of a Foreign
Subsidiary that has been approved by the Board of Directors, (xv) any
disposition or series of related dispositions for aggregate consideration not to
exceed $40.0 million, (xvi) any Exempt Sale and Leaseback Transaction, (xvii)
the abandonment or other disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and its Subsidiaries taken as a whole, (xviii) any
disposition or series of related dispositions for Net Available Cash not
exceeding $50.0 million in the aggregate, (xix) any license, sublicense or other
grant of rights in or to any trademark, copyright, patent or other intellectual
property or (xx) the creation or granting of any Lien permitted under this
Agreement.


“Assignee”:  as defined in subsection 10.6(b).


“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit E.


“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


-8-

--------------------------------------------------------------------------------



“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of the Bank Recovery and Resolution Directive, the implementing law
for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule.


“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
debit card, merchant card, purchasing card, stored value card, non-card
electronic payable or similar services (including the processing of payments and
other administrative services with respect thereto), (c) cash management or
related services (including controlled disbursements, automated clearinghouse
transactions, return items, netting, overdrafts, depository, lockbox, stop
payment, electronic funds transfer, information reporting, wire transfer and
interstate depository network services) and (d) other banking, financial or
treasury products or services as may be requested by the Borrower or any
Restricted Subsidiary (other than letters of credit and other than loans and
advances except indebtedness arising from services described in clauses (a)
through (c) of this definition), including for the avoidance of doubt, bank
guarantees.


“Bank Products Obligations”:  of any Person, the obligations of such Person
pursuant to any Bank Products Agreement.


“Bankruptcy Law”:  Title 11, United States Code, or any similar Federal, state
or foreign law for the relief of debtors.


“Bankruptcy Proceeding”:  as defined in subsection 10.6(h).


“Benefited Lender”:  as defined in subsection 10.7(a).


“Board”:  the Board of Governors of the Federal Reserve System.


“Board of Directors”:  for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the board of
directors or other governing body of such entity, or, in either case, any
committee thereof duly authorized to act on behalf of such board of directors or
other governing body.  Unless otherwise provided, “Board of Directors” means the
Board of Directors of the Borrower.


“Borrower”:  US Foods, Inc. and any successor thereto pursuant to subsection 7.3
or 10.6(a).


“Borrower Offer of Specified Discount Prepayment”:  the offer by the Borrower to
make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to subsection 3.4(i)(ii).


“Borrower Solicitation of Discount Range Prepayment Offers”:  the solicitation
by the Borrower of offers for, and the corresponding acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to subsection 3.4(i)(iii).


-9-

--------------------------------------------------------------------------------



“Borrower Solicitation of Discounted Prepayment Offers”:  the solicitation by
the Borrower of offers for, and the subsequent acceptance, if any, by a Lender
of, a voluntary prepayment of Term Loans at a discount to par pursuant to
subsection 3.4(i)(iv).


“Borrowing”:  the borrowing of one Type of Loan of a single Tranche by the
Borrower from all the Lenders having Commitments of the respective Tranche on a
given date (or resulting from a conversion or conversions on such date) having
in the case of Eurocurrency Loans the same Interest Period.


“Borrowing Base”:  the sum of (1) 95.0% of the book value of Inventory of the
Borrower and its Restricted Subsidiaries, (2) 85.0% of the book value of
Receivables of the Borrower and its Restricted Subsidiaries, (3) 85.0% of the
book value of Equipment of the Borrower and its Restricted Subsidiaries,
(4) 85.0% of the book value (or if higher appraised value) of Real Property of
the Borrower and its Restricted Subsidiaries and (5) cash, Cash Equivalents and
Temporary Cash Investments held by the Borrower and its Restricted Subsidiaries
(in each case, determined as of the end of the most recently ended fiscal month
of the Borrower for which internal consolidated financial statements of the
Borrower (or, any Parent whose financial statements satisfy the Borrower’s
reporting obligations under subsection 6.1(a) or 6.1(b)) are available, and, in
the case of any determination relating to any Incurrence of Indebtedness, on a
pro forma basis including (x) any property or assets of a type described above
acquired since the end of such fiscal month and (y) any property or assets of a
type described above being acquired in connection therewith).


“Borrowing Date”:  any Business Day specified in a notice pursuant to this
Agreement, including subsection 2.3, as a date on which the Borrower requests
the Lenders to make Loans hereunder.


“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banking institutions are authorized or required by law to close in
New York City, except that, when used in connection with any Eurocurrency Loan,
“Business Day” shall mean any Business Day on which dealings in Dollars between
banks may be carried on in London, England and New York, New York.


“Capital Stock”:  of any Person means any and all shares or units of, rights to
purchase, warrants or options for, or other equivalents of or interests in
(however designated) equity of such Person, including any Preferred Stock, but
excluding any debt securities convertible into such equity.


“Capitalized Lease Obligation”:  an obligation that is required to be classified
and accounted for as a capitalized lease for financial reporting purposes in
accordance with GAAP.  The Stated Maturity of any Capitalized Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease.


“Captive Insurance Subsidiary”:  any Subsidiary of the Borrower that is subject
to regulation as an insurance company (or any Subsidiary thereof).


“Cash Equivalents”:  any of the following:  (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America, Canada or a member
state of the


-10-

--------------------------------------------------------------------------------



European Union or any agency or instrumentality of any thereof, (c) time
deposits, certificates of deposit or bankers’ acceptances of (i) any lender
under any Senior Credit Facility or any affiliate thereof or (ii) any commercial
bank having capital and surplus in excess of $500.0 million (or the foreign
currency equivalent thereof as of the date of such investment) and the
commercial paper of the holding company of which is rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or if at such time neither is issuing ratings, a comparable rating of another
nationally recognized rating agency), (d) repurchase obligations with a term of
not more than seven days for underlying securities of the types described in
clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c)(i) or (c)(ii) above, (e) money market
instruments, commercial paper or other short-term obligations rated at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s (or, if at such time neither is issuing ratings, a comparable rating of
another nationally recognized rating agency), (f) investments in money market
funds subject to the risk limiting conditions of Rule 2a-7 or any successor rule
of the SEC under the Investment Company Act, (g) investments similar to any of
the foregoing denominated in foreign currencies approved by the Board of
Directors, and (h) solely with respect to any Captive Insurance Subsidiary, any
investment that person is permitted to make in accordance with applicable law.


“CD&R”:  Clayton, Dubilier & Rice, LLC and any successor in interest thereto,
and any successor to its investment management business.


“CD&R Investors”:  collectively, (i) Clayton, Dubilier & Rice Fund VII, L.P.,
and any successor in interest thereto, (ii) CD&R Parallel Fund VII, L.P., and
any successor in interest thereto, (iii) CD&R Parallel Fund VII (Co-Investment),
L.P., and any successor in interest thereto and (iv) any Affiliate of any Person
referred to in clauses (i) through (iii) of this definition.


“Change in Law”:  as defined in subsection 3.11(a).


“Change of Control”:  (i) (x) the Permitted Holders shall in the aggregate be
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, as in effect on the Restatement Effective Date) of (A) so long as the
Borrower is a Subsidiary of any Parent, shares of Voting Stock having less than
35.0% of the total voting power of all outstanding shares of such Parent (other
than a Parent that is a Subsidiary of another Parent) and (B) if the Borrower is
not a Subsidiary of any Parent, shares of Voting Stock having less than 35.0% of
the total voting power of all outstanding shares of the Borrower and (y) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, as in effect on the Restatement Effective Date), other than one or
more Permitted Holders, shall be the “beneficial owner” of (A) so long as the
Borrower is a Subsidiary of any Parent, shares of Voting Stock having more than
35.0% of the total voting power of all outstanding shares of such Parent (other
than a Parent that is a Subsidiary of another Parent) and (B) if the Borrower is
not a Subsidiary of any Parent, shares of Voting Stock having more than 35.0% of
the total voting power of all outstanding shares of the Borrower; or (ii) a
“Change of Control” as defined in the Senior Notes Indenture.


“Citi”: Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA, Inc.,
Citicorp North America, Inc. and/or any of their respective affiliates.


-11-

--------------------------------------------------------------------------------



“Citicorp”:  Citicorp North America, Inc.


“Claim”:  as defined in subsection 10.6(h).


“CMBS Documents”:  the Loan and Security Agreement (Fixed Rate), dated as of
July 3, 2007, by and among USF Propco I, LLC, as borrower, and German American
Capital Corporation, Goldman Sachs Mortgage Company, JPMorgan Chase Bank, N.A.,
Citigroup Global Capital Markets Realty Corp., Morgan Stanley Mortgage Capital
Holdings LLC and Greenwich Capital Financial Products, Inc., as lender, as
amended by that certain Loan Affirmation, Substitution and Modification
Agreement, dated as of May 15, 2014, by and among USF Propco I, LLC, as
borrower, US Foods, Inc., as guarantor, and Wells Fargo Bank, N.A., as trustee
for the registered holders of Comm 2007-C9 commercial mortgage pass-through
certificates and that certain Omnibus Amendment to Loan Documents and Loan
Affirmation Agreement, dated as of February 27, 2015, by and among USF Propco I,
LLC, as borrower, US Foods, Inc., as guarantor, and Wells Fargo Bank, N.A., as
trustee for the registered holders of Comm 2007-C9 commercial mortgage
pass-through certificates, and as the same may be further amended, supplemented,
waived or otherwise modified from time to time or refunded, refinanced,
restructured, replaced, renewed, repaid, increased or extended from time to time
(whether in whole or in part, whether with the original agents, trustees,
lenders or other parties thereto or other agents, trustees, lenders or parties
or otherwise, and whether provided under the original agreements, instruments
and documents or other agreements, instruments, documents or otherwise) except
to the extent such agreement, instrument or document expressly provides that it
is not intended to be and is not a CMBS Document hereunder.


“CMBS Facility”:  the collective reference to any CMBS Document, and any
instruments and documents executed and delivered pursuant to or in connection
with any CMBS Document, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time, or refunded, refinanced,
restructured, replaced, renewed, repaid, increased or extended from time to time
(whether in whole or in part, whether with the original agent and lenders or
other agents and lenders or otherwise, and whether provided under the CMBS
Documents or one or more other agreements or otherwise) except to the extent
such agreement, instrument or document expressly provides that it is not
intended to be and is not a CMBS Facility hereunder.  Without limiting the
generality of the foregoing, the term “CMBS Facility” shall include any
agreement (i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries of the Borrower as additional
obligors thereunder, (iii) increasing the amount of Indebtedness Incurred
thereunder or available to be borrowed thereunder or (iv) otherwise altering the
terms and conditions thereof.


“Code”:  the Internal Revenue Code of 1986, as amended from time to time.


“Collateral”:  all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.


“Collateral Agent”:  as defined in the Preamble, and shall include any successor
to the Collateral Agent appointed pursuant to subsection 9.10.


-12-

--------------------------------------------------------------------------------



“Commitment”:  as to any Lender, such Lender’s Initial Term Loan Commitment,
Incremental Commitment, or Specified Refinancing Commitment, as the context
requires.


“Commodities Agreement”:  in respect of a Person, any commodity futures
contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.


“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.


“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower on request); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Term Loan
if, for any reason, its Conduit Lender fails to fund any such Term Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to any provision of this Agreement, including subsection 3.10, 3.11, 3.12 or
10.5, than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender if such designating
Lender had not designated such Conduit Lender hereunder, (b) be deemed to have
any Term Loan Commitment or (c) be designated if such designation would
otherwise increase the costs of any Facility to the Borrower.


“Consolidated Coverage Ratio”:  as of any date of determination, the ratio of
(i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters of the Borrower ending prior to the date
of such determination for which consolidated financial statements of the
Borrower (or any Parent whose financial statements satisfy the Borrower’s
reporting obligations under subsection 6.1(a) or 6.1(b)) are available, to
(ii) Consolidated Interest Expense for such four fiscal quarters; provided that:


(i)          if, since the beginning of such period, the Borrower or any
Restricted Subsidiary has Incurred any Indebtedness or the Borrower has issued
any Designated Preferred Stock that remains outstanding on such date of
determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness or an issuance of
Designated Preferred Stock of the Borrower, Consolidated EBITDA and Consolidated
Interest Expense for such period shall be calculated after giving effect on a
pro forma basis to such Indebtedness or Designated Preferred Stock as if such
Indebtedness or Designated Preferred Stock had been Incurred or issued, as
applicable, on the first day of such period (except that in making such
computation, the amount of Indebtedness under any revolving credit facility
outstanding on the date of such calculation shall be computed based on (A) the
average daily balance


-13-

--------------------------------------------------------------------------------



of such Indebtedness during such four fiscal quarters or such shorter period for
which such facility was outstanding or (B) if such facility was created after
the end of such four fiscal quarters, the average daily balance of such
Indebtedness during the period from the date of creation of such facility to the
date of such calculation),


(ii)          if, since the beginning of such period, the Borrower or any
Restricted Subsidiary has repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged any Indebtedness, or any Designated Preferred
Stock of the Borrower, that is no longer outstanding on such date of
determination (each, a “Discharge”) or if the transaction giving rise to the
need to calculate the Consolidated Coverage Ratio involves a Discharge of
Indebtedness (in each case other than Indebtedness Incurred under any revolving
credit facility unless such Indebtedness has been permanently repaid) or a
Discharge of Designated Preferred Stock of the Borrower, Consolidated EBITDA and
Consolidated Interest Expense for such period shall be calculated after giving
effect on a pro forma basis to such Discharge of Indebtedness or Designated
Preferred Stock, including with the proceeds of such new Indebtedness or new
Designated Preferred Stock of the Borrower, as if such Discharge had occurred on
the first day of such period,


(iii)          if, since the beginning of such period, the Borrower or any
Restricted Subsidiary shall have disposed of any company, any business or any
group of assets constituting an operating unit of a business, including any such
disposition occurring in connection with a transaction causing a calculation to
be made hereunder, or designated any Restricted Subsidiary as an Unrestricted
Subsidiary (any such disposition or designation, a “Sale”), the Consolidated
EBITDA for such period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the assets that are the subject of such
Sale for such period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such period and Consolidated Interest
Expense for such period shall be reduced by an amount equal to (A) the
Consolidated Interest Expense attributable to any Indebtedness of the Borrower
or any Restricted Subsidiary repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged with respect to the Borrower and its
continuing Restricted Subsidiaries in connection with such Sale for such period
(including but not limited to through the assumption of such Indebtedness by
another Person) plus (B) if the Capital Stock of any Restricted Subsidiary is
disposed of in such Sale or any Restricted Subsidiary is designated as an
Unrestricted Subsidiary, the Consolidated Interest Expense for such period
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Borrower and its continuing Restricted Subsidiaries are no longer liable for
such Indebtedness after such Sale,


(iv)          if, since the beginning of such period, the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made an
Investment in any Person that thereby becomes a Restricted Subsidiary, or
otherwise acquired any company, any business or any group of assets constituting
an operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder or designated any Unrestricted Subsidiary as a Restricted Subsidiary
(any such Investment, acquisition or designation, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be


-14-

--------------------------------------------------------------------------------



calculated after giving pro forma effect thereto (including the Incurrence of
any related Indebtedness) as if such Purchase occurred on the first day of such
period,


(v)          if, since the beginning of such period, any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have Discharged any Indebtedness or made any Sale or Purchase that would
have required an adjustment pursuant to clause (ii), (iii) or (iv) above if made
by the Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period, and


(vi)          Excluded Junior Capital (and Consolidated Interest Expense in
respect thereof) shall be excluded from the calculation of the Consolidated
Coverage Ratio;


provided that, in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as Incurred in part under
subsection 7.1(a) and in part under subsection 7.1(b), as provided in
subsections 7.1(c)(ii) and 7.1(c)(iii), any such pro forma calculation of
Consolidated Interest Expense shall not give effect to any such Incurrence of
Indebtedness on the date of determination pursuant to subsection 7.1(b) (other
than, if the Borrower at its option has elected to disregard Indebtedness being
Incurred on the date of determination in part under subsection 7.1(a) for
purposes of calculating the Consolidated Total Leverage Ratio for Incurring
Indebtedness on the date of determination in part under subsection 7.1(b)(x) or
7.1(b)(xvi), subsection 7.1(b)(x) or 7.1(b)(xvi)) or to any Discharge of
Indebtedness from the proceeds of any such Incurrence pursuant to such
subsection 7.1(b) (other than subsection 7.1(b)(x) or 7.1(b)(xvi), if the
Incurrence of Indebtedness under subsection 7.1(b)(x) or 7.1(b)(xvi) is being
given effect in the calculation of the Consolidated Coverage Ratio).


For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred, Designated Preferred Stock issued, or Indebtedness or
Designated Preferred Stock repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including in respect of anticipated cost
savings or synergies relating to any such Sale, Purchase or other transaction)
shall be as determined in good faith by the Chief Financial Officer or another
Responsible Officer of the Borrower.  If any Indebtedness bears a floating rate
of interest and is being given pro forma effect, the interest expense on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Interest Rate Agreement applicable to such Indebtedness).  If any
Indebtedness bears, at the option of the Borrower or a Restricted Subsidiary, a
rate of interest based on a prime or similar rate, a eurocurrency interbank
offered rate or other fixed or floating rate, and such Indebtedness is being
given pro forma effect, the interest expense on such Indebtedness shall be
calculated by applying such optional rate as the Borrower or such Restricted
Subsidiary may designate.  If any Indebtedness that is being given pro forma
effect was Incurred under a revolving credit facility, the interest expense on
such Indebtedness shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.  Interest on a Capitalized Lease


-15-

--------------------------------------------------------------------------------



Obligation shall be deemed to accrue at an interest rate determined in good
faith by a responsible financial or accounting officer of the Borrower to be the
rate of interest implicit in such Capitalized Lease Obligation in accordance
with GAAP.


“Consolidated EBITDA”:  for any period, the Consolidated Net Income for such
period, plus (x) the following to the extent deducted in calculating such
Consolidated Net Income, without duplication:  (i) provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any), (ii) Consolidated Interest Expense,
all items excluded from the definition of Consolidated Interest Expense pursuant
to clause (iii) thereof (other than Special Purpose Financing Expense), any
Special Purpose Financing Fees, and to the extent not reflected in Consolidated
Interest Expense, costs of surety bonds in connection with financing activities,
(iii) depreciation, (iv) amortization (including but not limited to amortization
of goodwill and intangibles and amortization and write-off of financing costs),
(v) any noncash charges or noncash losses, (vi) any expenses or charges related
to any Equity Offering, Investment or Indebtedness permitted by this Agreement
(whether or not consummated or incurred, and including any offering or sale of
Capital Stock of a Parent to the extent the proceeds thereof were intended to be
contributed to the equity capital of the Borrower or any of its Restricted
Subsidiaries), (vii) the amount of any loss attributable to non-controlling
interests, (viii) all deferred financing costs written off and premiums paid in
connection with any early extinguishment of Hedging Obligations or other
derivative instruments, (ix) any management, monitoring, consulting and advisory
fees and related expenses paid to any of CD&R, KKR or any of their respective
Affiliates, (x) interest and investment income, (xi) the amount of loss on any
Financing Disposition, and (xii) any costs or expenses pursuant to any
management or employee stock option or other equity-related plan, program or
arrangement, or other benefit plan, program or arrangement, or any equity
subscription or equityholder agreement, to the extent funded with cash proceeds
contributed to the capital of the Borrower or an issuance of Capital Stock of
the Borrower (other than Disqualified Stock) and excluded from the calculation
set forth in subsection 7.5(a)(iii), plus (y) the amount of net cost savings
projected by the Borrower in good faith to be realized as a result of actions
taken or to be taken on or prior to the date that is 24 months after the
Restatement Effective Date, or 24 months after the consummation of any
operational change, respectively (calculated on a pro forma basis as though such
cost savings had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions (which
adjustments may be incremental to pro forma adjustments made pursuant to the
proviso to the definition of “Consolidated Coverage Ratio,” “Consolidated
Secured Leverage Ratio” or “Consolidated Total Leverage Ratio”).


“Consolidated Interest Expense”:  for any period,


(i)          the total interest expense of the Borrower and its Restricted
Subsidiaries to the extent deducted in calculating Consolidated Net Income, net
of any interest income of the Borrower and its Restricted Subsidiaries,
including any such interest expense consisting of (a) interest expense
attributable to Capitalized Lease Obligations, (b) amortization of debt
discount, (c) interest in respect of Indebtedness of any other Person that has
been Guaranteed by the Borrower or any Restricted Subsidiary, but only to the
extent that such interest is actually paid by the Borrower or any Restricted
Subsidiary, (d) noncash interest expense, (e) the interest portion of any
deferred payment


-16-

--------------------------------------------------------------------------------



obligation, and (f) commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, plus


(ii)          Preferred Stock dividends paid in cash in respect of Disqualified
Stock of the Borrower held by Persons other than the Borrower or a Restricted
Subsidiary, or in respect of Designated Preferred Stock of the Borrower pursuant
to subsection 7.5(b)(xi)(A), minus


(iii)          to the extent otherwise included in such interest expense
referred to in clause (i) above, amortization or write-off of financing costs,
Special Purpose Financing Expense, accretion or accrual of discounted
liabilities not constituting Indebtedness, expense resulting from discounting of
Indebtedness in conjunction with recapitalization or purchase accounting, and
any “additional interest” in respect of registration rights arrangements for any
securities (including any Senior Notes),


in each case under clauses (i) through (iii) above as determined on a
Consolidated basis in accordance with GAAP; provided that gross interest expense
shall be determined after giving effect to any net payments made or received by
the Borrower and its Restricted Subsidiaries with respect to Interest Rate
Agreements.


“Consolidated Net Income”:  for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that there shall not be included in such Consolidated Net
Income:


(i)           any net income (loss) of any Person if such Person is not the
Borrower or a Restricted Subsidiary, except that the Borrower’s or any
Restricted Subsidiary’s net income for such period shall be increased by the
aggregate amount actually dividended or distributed or that (as determined by
the Borrower in good faith, which determination shall be conclusive) could have
been dividended or distributed by such Person during such period to the Borrower
or a Restricted Subsidiary as a dividend or other distribution (subject, in the
case of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (ii) below),


(ii)          solely for purposes of determining the amount available for
Restricted Payments under subsection 7.5(a)(iii)(A), any net income (loss) of
any Restricted Subsidiary that is not a Subsidiary Guarantor if such Restricted
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of similar distributions by such Restricted Subsidiary,
directly or indirectly, to the Borrower by operation of the terms of such
Restricted Subsidiary’s charter or any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its stockholders (other than (x) restrictions that have been
waived or otherwise released, (y) restrictions pursuant to the Loan Documents,
the Senior Notes, the Senior Notes Indenture, the ABL Loan Documents, the ABS
Documents, the CMBS Documents and any Interest Rate Agreements relating to any
of the foregoing, and (z) restrictions in effect on the Restatement Effective
Date with respect to a Restricted Subsidiary and other restrictions with respect
to such Restricted


-17-

--------------------------------------------------------------------------------



Subsidiary that taken as a whole are not materially less favorable to the
Lenders than such restrictions in effect on the Restatement Effective Date as
determined by the Borrower in good faith), except that the Borrower’s equity in
the net income of any such Restricted Subsidiary for such period shall be
included in such Consolidated Net Income up to the aggregate amount of any
dividend or distribution that was or that (as determined by the Borrower in good
faith, which determination shall be conclusive) could have been made by such
Restricted Subsidiary during such period to the Borrower or another Restricted
Subsidiary (subject, in the case of a dividend that could have been made to
another Restricted Subsidiary, to the limitation contained in this clause (ii)),


(iii)         (x) any gain or loss realized upon the sale, abandonment or other
disposition of any asset of the Borrower or any Restricted Subsidiary (including
pursuant to any sale/leaseback transaction) that is not sold, abandoned or
otherwise disposed of in the ordinary course of business (as determined by the
Borrower in good faith) and (y) any gain or loss realized upon the disposal,
abandonment or discontinuation of operations of the Borrower or any Restricted
Subsidiary,


(iv)         any extraordinary, unusual or nonrecurring gain, loss or charge
(including fees, expenses and charges (or any amortization thereof) associated
with the Transactions or any acquisition, merger or consolidation, whether or
not completed), any severance, relocation, consolidation, closing, integration,
facilities opening, business optimization, transition or restructuring costs,
charges or expenses, any signing, retention or completion bonuses, and any costs
associated with curtailments or modifications to pension and post-retirement
employee benefit plans,


(v)          the cumulative effect of a change in accounting principles,


(vi)         all deferred financing costs written off and premiums paid in
connection with any early extinguishment of Indebtedness or Hedging Obligations
or other derivative instruments,


(vii)        any unrealized gains or losses in respect of Hedge Agreements,


(viii)       any unrealized foreign currency transaction gains or losses,
including in respect of Indebtedness of any Person denominated in a currency
other than the functional currency of such Person,


(ix)         any noncash compensation charge arising from any grant of limited
liability company interests, stock, stock options or other equity based awards,


(x)          to the extent otherwise included in Consolidated Net Income, any
unrealized foreign currency translation or transaction gains or losses,
including in respect of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary,


(xi)         any noncash charge, expense or other impact attributable to
application of the purchase or recapitalization method of accounting (including
the total amount of depreciation and amortization, cost of sales or other
noncash expense resulting from the


-18-

--------------------------------------------------------------------------------



write-up of assets to the extent resulting from such purchase or
recapitalization accounting adjustments), noncash charges for deferred tax
valuation allowances and noncash gains, losses, income and expenses resulting
from fair value accounting required by the applicable standard under GAAP,


(xii)        any impairment charge or asset write-off, including any charge or
write-off related to intangible assets, long-lived assets or investments in debt
and equity securities, and any amortization of intangibles,


(xiii)       expenses related to noncash compensation related expenses,


(xiv)       any fees and expenses (or amortization thereof), and any charges or
costs, in connection with any acquisition, Investment, Asset Disposition,
issuance of Capital Stock, issuance, repayment or refinancing of Indebtedness,
or amendment or modification of any agreement or instrument relating to any
Indebtedness (in each case, whether or not completed, and including any such
transaction consummated prior to the Restatement Effective Date), and


(xv)         to the extent covered by insurance and actually reimbursed (or the
Borrower has determined that there exists reasonable evidence that such amount
will be reimbursed by the insurer and such amount is not denied by the
applicable insurer in writing within 180 days and is reimbursed within 365 days
of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365-day period)), any expenses with respect to liability
or casualty events or business interruption;


provided, further, that the exclusion of any item pursuant to the foregoing
clauses (i) through (xv) shall also exclude the tax impact of any such item, if
applicable.


Notwithstanding the foregoing, for the purpose of subsection 7.5(a)(iii)(A)
only, there shall be excluded from Consolidated Net Income, without duplication,
any income consisting of dividends, repayments of loans or advances or other
transfers of assets from Unrestricted Subsidiaries to the Borrower or a
Restricted Subsidiary, and any income consisting of return of capital, repayment
or other proceeds from dispositions or repayments of Investments consisting of
Restricted Payments, in each case to the extent such income would be included in
Consolidated Net Income and such related dividends, repayments, transfers,
return of capital or other proceeds are applied by the Borrower to increase the
amount of Restricted Payments permitted under such covenant pursuant to
subsection 7.5(a)(iii)(C) or 7.5(a)(iii)(D).


In addition, for purposes of subsection 7.5(a)(iii), Consolidated Net Income for
any period ending on or prior to the Restatement Effective Date shall be
determined based upon the net income (loss) reflected in the consolidated
financial statements of the Borrower for such period; and each Person that is a
Restricted Subsidiary upon giving effect to the Transactions shall be deemed to
be a Restricted Subsidiary, and the Transactions shall not constitute a sale or
disposition under clause (iii) above for purposes of such determination.


“Consolidated Secured Indebtedness”:  as of any date of determination, (i) an
amount equal to the Consolidated Total Indebtedness (without regard to
clause (ii) of the
-19-

--------------------------------------------------------------------------------



definition thereof) and any Ratio Tested Commitment Amount that is either
(x) then secured by Liens on property or assets of the Borrower and its
Restricted Subsidiaries (other than property or assets held in a defeasance or
similar trust or arrangement for the benefit of the Indebtedness secured
thereby) or (y) incurred (or in the case of any Ratio Tested Commitment Amount,
established) pursuant to clause (i) of the definition of “Maximum Incremental
Facilities Amount” or subsection 7.1(b)(i)(II), minus (ii) the sum of (A) the
amount of such Indebtedness consisting of Indebtedness under the ABL Facility
and (B) cash, Cash Equivalents and Temporary Cash Investments held by the
Borrower and its Restricted Subsidiaries as of the end of the most recent four
consecutive fiscal quarters of the Borrower ending prior to the date of such
determination for which consolidated financial statements of the Borrower (or,
any Parent whose financial statements satisfy the Borrower’s reporting
obligations under subsection 6.1(a) or 6.1(b)) are available.


“Consolidated Secured Leverage Ratio”:  as of any date of determination, the
ratio of (x) Consolidated Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters of the Borrower ending prior to the date of such
determination for which consolidated financial statements of the Borrower (or,
any Parent whose financial statements satisfy the Borrower’s reporting
obligations under subsection 6.1(a) or 6.1(b)) are available, provided that:


(i)           if, since the beginning of such period, the Borrower or any
Restricted Subsidiary shall have made a Sale (including any Sale occurring in
connection with a transaction causing a calculation to be made hereunder), the
Consolidated EBITDA for such period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the assets that are the
subject of such Sale for such period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such period;


(ii)          if, since the beginning of such period, the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period;


(iii)         if, since the beginning of such period, any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (i) or (ii) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period; and


(iv)          Excluded Junior Capital (and Consolidated Interest Expense in
respect thereof) shall be excluded from the calculation of the Consolidated
Secured Leverage Ratio;
-20-

--------------------------------------------------------------------------------



provided that, (x) in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as secured in part pursuant to subsection
7.2(k)(i) in respect of Indebtedness Incurred pursuant to subsection
7.1(b)(i)(II) or clause (i) of the definition of “Maximum Incremental Facilities
Amount” and in part pursuant to one or more other clauses of subsection 7.2
(other than subsection 7.2(r)), as provided in clause (w) of the second sentence
of subsection 7.2, any calculation of the Consolidated Secured Leverage Ratio,
including in the definition of “Maximum Incremental Facilities Amount,” shall
not include any such Indebtedness (and shall not give effect to any Discharge of
Indebtedness from the proceeds thereof) to the extent secured pursuant to any
such other clause of subsection 7.2 and (y) in the event that the Borrower shall
classify Indebtedness Incurred on the date of determination as secured in part
pursuant to subsection 7.2(r) and in part pursuant to one or more other clauses
of subsection 7.2 (other than subsection 7.2(k)(i) in respect of Indebtedness
Incurred pursuant to subsection 7.1(b)(i)(II) or clause (i) of the definition of
“Maximum Incremental Facilities Amount”), as provided in clause (x) of the
second sentence of subsection 7.2, any calculation of the Consolidated Secured
Leverage Ratio shall not include any such Indebtedness (and shall not give
effect to any Discharge of Indebtedness from the proceeds thereof) to the extent
secured pursuant to any such other clause of subsection 7.2.


For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by a
Responsible Officer of the Borrower.


“Consolidated Tangible Assets”:  as of any date of determination, the total
assets less the sum of the goodwill, net, and other intangible assets, net, in
each case reflected on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as at the end of the most recently ended fiscal quarter
of the Borrower for which such a balance sheet is available, determined on a
Consolidated basis in accordance with GAAP (and, in the case of any
determination relating to any Incurrence of Indebtedness or Liens or any
Investment, on a pro forma basis including any property or assets being acquired
in connection therewith).


“Consolidated Total Indebtedness”:  as of any date of determination, an amount
equal to (i) the aggregate principal amount of outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries as of such date consisting of (without
duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit), Capitalized Lease Obligations, debt obligations evidenced by bonds,
debentures, notes or similar instruments, Disqualified Stock, and (in the case
of any Restricted Subsidiary that is not a Subsidiary Guarantor) Preferred
Stock, determined on a Consolidated basis in accordance with GAAP (excluding
(x)  items eliminated in Consolidation and (y) Hedging Obligations), minus
(ii) the sum of (A) the amount of such Indebtedness consisting of Indebtedness
under the ABL Facility and (B) cash, Cash Equivalents and Temporary Cash
Investments held by the Borrower and its Restricted Subsidiaries as of the end
of the most recent four consecutive fiscal quarters of the Borrower ending prior
to the date of such determination for which consolidated financial statements of
the Borrower (or, any Parent whose financial statements satisfy the Borrower’s
reporting obligations under subsection 6.1(a) or 6.1(b)) are available.
-21-

--------------------------------------------------------------------------------



“Consolidated Total Leverage Ratio”:  as of any date of determination, the ratio
of (x) Consolidated Total Indebtedness as at such date (after giving effect to
any Incurrence or Discharge of Indebtedness on such date) to (y) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters of the Borrower ending prior to the date of such determination
for which consolidated financial statements of the Borrower (or, any Parent
whose financial statements satisfy the Borrower’s reporting obligations under
subsection 6.1(a) or 6.1(b)) are available, provided that:


(i)           if, since the beginning of such period, the Borrower or any
Restricted Subsidiary shall have made a Sale (including any Sale occurring in
connection with a transaction causing a calculation to be made hereunder), the
Consolidated EBITDA for such period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the assets that are the
subject of such Sale for such period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such period;


(ii)          if, since the beginning of such period, the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period;


(iii)         if, since the beginning of such period, any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (i) or (ii) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period; and


(iv)          Excluded Junior Capital (and Consolidated Interest Expense in
respect thereof) shall be excluded from the calculation of the Consolidated
Total Leverage Ratio;


provided that, for purposes of the foregoing calculation, in the event that the
Borrower shall classify Indebtedness Incurred on the date of determination as
Incurred in part pursuant to subsection 7.1(b)(x) or 7.1(b)(xvi) (other than by
reason of the respective proviso to such subsection 7.1(b)(x) or 7.1(b)(xvi)) 
and in part pursuant to one or more other clauses of subsection 7.1(b) and/or
(unless the Borrower at its option has elected to disregard Indebtedness being
Incurred on the date of determination in part pursuant to the respective proviso
to subsection 7.1(b)(x) or 7.1(b)(xvi) for purposes of calculating the
Consolidated Coverage Ratio for Incurring Indebtedness on the date of
determination in part under subsection 7.1(a)) pursuant to subsection 7.1(a) (as
provided in subsections 7.1(c)(ii) and 7.1(c)(iii)), Consolidated Total
Indebtedness shall not include any such Indebtedness Incurred pursuant to one or
more such other clauses of subsection 7.1(b) and/or pursuant to
subsection 7.1(a), and shall not give effect to any Discharge of any
Indebtedness from the proceeds of any such Indebtedness being disregarded for
purposes of the calculation of the Consolidated Total Leverage Ratio that
otherwise would be included in Consolidated Total Indebtedness.
-22-

--------------------------------------------------------------------------------



For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by a
Responsible Officer of the Borrower.


“Consolidation”:  the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Borrower in accordance with GAAP; provided that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment.  The term “Consolidated” has a correlative meaning.


“Contingent Obligation”:  with respect to any Person, any obligation of such
Person guaranteeing any obligation that does not constitute Indebtedness (a
“primary obligation”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (a) for the purchase or payment of any such primary obligation, or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (3) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.


“Contractual Obligation”:  as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.


“Contribution Amounts”:  the aggregate amount of capital contributions applied
by the Borrower to permit the Incurrence of Contribution Indebtedness pursuant
to subsection 7.1(b)(xii).


“Contribution Indebtedness”:  Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions, the proceeds
from the issuance of Disqualified Stock or contributions by the Borrower or any
Restricted Subsidiary) made to the capital of the Borrower or such Restricted
Subsidiary after the Restatement Effective Date (whether through the issuance or
sale of Capital Stock or otherwise); provided that such Contribution
Indebtedness (a) is Incurred within 180 days after the receipt of the related
cash contribution and (b) is so designated as Contribution Indebtedness pursuant
to a certificate signed by a Responsible Officer of the Borrower on the date of
Incurrence thereof.


“Covered Liability”:  as defined in subsection 10.23.


“Credit Facilities”:  one or more of (i) the Term Loan Facility, (ii) the ABL
Facility, (iii) the ABS Facility (unless otherwise designated by the Borrower as
not a Credit Facility), (iv) the CMBS Facility (unless otherwise designated by
the Borrower as not a Credit
-23-

--------------------------------------------------------------------------------

Facility) and (v) any other facilities or arrangements designated by the
Borrower, in each case with one or more banks or other lenders or institutions
providing for revolving credit loans, term loans, receivables, inventory or real
estate financings (including through the sale of receivables, inventory, real
estate and/or other assets to such institutions or to special purpose entities
formed to borrow from such institutions against such receivables, inventory,
real estate and/or other assets or the creation of any Liens in respect of such
receivables, inventory, real estate and/or other assets in favor of such
institutions), letters of credit or other Indebtedness, in each case, including
all agreements, instruments and documents executed and delivered pursuant to or
in connection with any of the foregoing, including but not limited to any notes
and letters of credit issued pursuant thereto and any guarantee and collateral
agreement, patent, trademark and copyright security agreement, mortgages or
letter of credit applications and other guarantees, pledge agreements, security
agreements and collateral documents, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original banks,
lenders or institutions or other banks, lenders or institutions or otherwise,
and whether provided under any original Credit Facility or one or more other
credit agreements, indentures, financing agreements or other Credit Facilities
or otherwise).  Without limiting the generality of the foregoing, the term
“Credit Facility” shall include any agreement (i) changing the maturity of any
Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries as additional borrowers or guarantors thereunder, (iii) increasing
the amount of Indebtedness Incurred thereunder or available to be borrowed
thereunder or (iv) otherwise altering the terms and conditions thereof.


“Credit Facility Indebtedness”:  any and all amounts, whether outstanding on the
Restatement Effective Date or thereafter Incurred, payable under or in respect
of any Credit Facility, including any principal, premium, interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Borrower or any Restricted Subsidiary, whether or
not a claim for post-filing interest is allowed in such proceedings), fees,
charges, expenses, reimbursement obligations, guarantees, other monetary
obligations of any nature and all other amounts payable thereunder or in respect
thereof.


“Currency Agreement”:  in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.


“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice (other than, in the case of
subsection 8(e), a Default Notice), the lapse of time, or both, or any other
condition specified in Section 8, has been satisfied.


“Default Notice”:  as defined in subsection 8(e).


“Defaulting Lender”:  any Agent or Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”.


“Designated Noncash Consideration”:  noncash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with an Asset
Disposition that is so designated as Designated Noncash Consideration pursuant
to a certificate signed by a
-24-

--------------------------------------------------------------------------------

Responsible Officer of the Borrower and delivered to the Administrative Agent,
setting forth the basis of such valuation.


“Designated Preferred Stock”:  Preferred Stock of the Borrower (other than
Disqualified Stock) or any Parent that is issued after the Restatement Effective
Date for cash (other than to a Restricted Subsidiary) and is so designated as
Designated Preferred Stock, pursuant to a certificate signed by a Responsible
Officer of the Borrower and delivered to the Administrative Agent; provided that
the cash proceeds of such issuance shall be excluded from the calculation set
forth in subsection 7.5(a)(iii)(B).


“Designation Date”:  as defined in subsection 2.6(f).


“Discharge”:  as defined in the definition of “Consolidated Coverage Ratio.”


“Discount Prepayment Accepting Lender”:  as defined in subsection 3.4(i).


“Discount Range”:  as defined in subsection 3.4(i).


“Discount Range Prepayment Amount”:  as defined in subsection 3.4(i).


“Discount Range Prepayment Notice”:  a written notice of a Borrower Solicitation
of Discount Range Prepayment Offers made pursuant to subsection 3.4(i)
substantially in the form of Exhibit K.


“Discount Range Prepayment Offer”:  the irrevocable written offer by a Lender,
substantially in the form of Exhibit L, submitted in response to an invitation
to submit offers following the Administrative Agent’s receipt of a Discount
Range Prepayment Notice.


“Discount Range Prepayment Response Date”:  as defined in subsection 3.4(i).


“Discount Range Proration”:  as defined in subsection 3.4(i).


“Discounted Prepayment Determination Date”:  as defined in subsection 3.4(i).


“Discounted Prepayment Effective Date”:  in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers, five
Business Days following the receipt by each relevant Term Loan Lender of notice
from the Administrative Agent in accordance with subsection 3.4(i)(ii),
subsection 3.4(i)(iii) or subsection 3.4(i)(iv), as applicable unless a shorter
period is agreed to between the Borrower and the Administrative Agent.


“Discounted Term Loan Prepayment”:  as defined in subsection 3.4(i).


“Disinterested Directors”:  with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Borrower, or one or more members
of the Board of Directors of a Parent, having no material direct or indirect
financial interest in or with respect to such Affiliate Transaction.  A member
of any such Board of Directors shall not be deemed to have such a financial
interest by reason of such member’s holding Capital Stock of the Borrower
-25-

--------------------------------------------------------------------------------

or any Parent or any options, warrants or other rights in respect of such
Capital Stock or by reason of such member receiving any compensation in respect
of such member’s role as director.


“Disqualified Lender”:  any competitor of the Borrower and its Restricted
Subsidiaries that is in the same or a similar line of business as the Borrower
and its Restricted Subsidiaries or any affiliate of such competitor, in each
case designated in writing by the Borrower to the Administrative Agent from time
to time.


“Disqualified Stock”:  with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control,” or an Asset Disposition or other disposition or “Asset Disposition” as
defined in the Senior Notes Indenture) (i) matures or is mandatorily redeemable
pursuant to a sinking fund obligation or otherwise, (ii) is convertible or
exchangeable for Indebtedness or Disqualified Stock or (iii) is redeemable at
the option of the holder thereof (other than following the occurrence of a
Change of Control or other similar event described under such terms as a “change
of control,” or an Asset Disposition or other disposition or “Asset Disposition”
as defined in the Senior Notes Indenture), in whole or in part, in each case on
or prior to the Initial Term Loan Maturity Date; provided that Capital Stock
issued to any employee benefit plan, or by any such plan to any employees of the
Borrower or any Subsidiary, shall not constitute Disqualified Stock solely
because it may be required to be repurchased or otherwise acquired or retired in
order to satisfy applicable statutory or regulatory obligations.


“Dollars” and “$”:  dollars in lawful currency of the United States of America.


“Domestic Subsidiary”:  any Restricted Subsidiary of the Borrower that is not a
Foreign Subsidiary.


“Dormant Subsidiary”:  any Subsidiary of the Borrower that carries on no
operations, had revenues of less than $4.0 million during the most recently
completed period of four consecutive fiscal quarters of the Borrower and has
total assets of less than $4.0 million as of the last day of such period;
provided that the assets of all Subsidiaries constituting Dormant Subsidiaries
shall at no time exceed $20.0 million in the aggregate and the revenues of all
Subsidiaries constituting Dormant Subsidiaries for any four consecutive fiscal
quarters shall at no time exceed $20.0 million in the aggregate.


“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.


“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
-26-

--------------------------------------------------------------------------------



“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eighth Amendment”: the Eighth Amendment, dated as of the Eighth Amendment
Effective Date, among  the Administrative Agent, the Borrower and each
Incremental B-2020 Term Lender.


“Eighth Amendment Acquisition”: as defined in the Eighth Amendment.


“Eighth Amendment Acquisition Agreement”: as defined in the Eighth Amendment.


“Eighth Amendment Effective Date”: April 24, 2020.


“Eighth Amendment Refinancing”: as defined in the definition of “Eighth
Amendment Transactions.”


“Eighth Amendment Transaction Costs”: as defined in the definition of “Eighth
Amendment Transactions.”


“Eighth Amendment Transactions”: the Eighth Amendment Acquisition, together with
each of the following transactions consummated or to be consummated in
connection therewith: (a) the Borrower obtaining the Incremental B-2020 Term
Loans; (b) if applicable, the other transactions described in the Eighth
Amendment Acquisition Agreement; (c) the repayment (or the giving of notice for
the repayment thereof) of certain Indebtedness of the entities acquired directly
or indirectly by the Borrower in the Eighth Amendment Acquisition as provided in
Section 2.5(a)(vi) of the Eighth Amendment Acquisition Agreement (the “Eighth
Amendment Refinancing”); and (d) the payment of fees, costs and expenses
incurred in connection with the transactions described in the foregoing
provisions of this definition (the “Eighth Amendment Transactions Costs”).


 “Environmental Costs”:  any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws. 
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.


“Environmental Laws”:  any and all U.S. or foreign federal, state, provincial,
territorial, foreign, local or municipal laws, rules, orders, enforceable
guidelines, orders-in-council, regulations, statutes, ordinances, codes,
decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to Materials of Environmental Concern) or the environment (including
ambient air, indoor air,
-27-

--------------------------------------------------------------------------------

surface water, groundwater, land surface, subsurface strata and natural
resources such as wetlands, flora and fauna), as have been, or now or at any
relevant time hereafter are, in effect.


“Environmental Permits”:  any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.


“Equipment”:  vehicles consisting of refrigerated straight trucks, tractor
trucks, refrigerated van trailers, other trucks and trailers with refrigeration
units, and other vans, trucks, tractors and trailers.


“Equity Offering”:  a sale of Capital Stock (x) that is a sale of Capital Stock
of the Borrower (other than Disqualified Stock) or (y) the proceeds of which are
(or are intended to be) contributed to the equity capital of the Borrower or any
of its Restricted Subsidiaries.


“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder.


“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Adjusted LIBOR Rate.


“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.


“Excess Proceeds”:  as defined in subsection 7.4(b)(ii).


“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time.


“Excluded Contribution”:  Net Cash Proceeds, or the Fair Market Value (as of the
date of contribution) of property or assets, received by the Borrower as capital
contributions to the Borrower after the Restatement Effective Date or from the
issuance or sale (other than to a Restricted Subsidiary) of Capital Stock (other
than Disqualified Stock) of the Borrower, in each case to the extent designated
as an Excluded Contribution pursuant to a certificate signed by a Responsible
Officer of the Borrower and not previously included in the calculation set forth
in subsection 7.5(a)(iii)(B)(x) for purposes of determining whether a Restricted
Payment may be made.


“Excluded Information”:  as defined in subsection 3.4(i).


“Excluded Junior Capital”:  any Specified Equity Contributions (as defined in
the ABL Credit Agreement) that consist of Junior Capital included in the
calculation of consolidated EBITDA thereunder for the prior 12 month period, in
an amount not to exceed the amount
-28-

--------------------------------------------------------------------------------

required to effect compliance with subsection 8.1 (or any similar provision) of
the ABL Credit Agreement.


“Excluded Liability”:  any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Directive 2014/59/EU of the
European Parliament and of the Council of the European Union.


“Excluded Subsidiary”:  any (a) Special Purpose Subsidiary, (b) Subsidiary of a
Foreign Subsidiary, (c) Unrestricted Subsidiary, (d) Immaterial Subsidiary,
(e) Dormant Subsidiary, (f) Captive Insurance Subsidiary, (g) Domestic
Subsidiary that is prohibited by any applicable Contractual Obligation or
Requirement of Law from guaranteeing or granting Liens to secure the Obligations
at the time such Subsidiary becomes a Restricted Subsidiary (and for so long as
such restriction or any replacement or renewal thereof is in effect) or
(h) Domestic Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of providing a
Guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom.


“Excluded Taxes”:  any (a) Taxes measured by or imposed upon the net income of
any Agent or Lender or its applicable lending office, or any branch or affiliate
thereof, (b) franchise Taxes, branch Taxes, Taxes on doing business or Taxes
measured by or imposed upon the overall capital or net worth of any Agent or
Lender or its applicable lending office, or any branch or affiliate thereof, in
each case imposed by the jurisdiction under the laws of which such Agent or
Lender, applicable lending office, branch or affiliate is organized or is
located, or in which its principal executive office is located, or any nation
within which such jurisdiction is located or any political subdivision thereof
and (c) Taxes imposed by reason of any connection between the jurisdiction
imposing such Tax and any Agent or Lender, applicable lending office, branch or
affiliate other than a connection arising solely from such Agent or Lender
having executed, delivered or performed its obligations under, or received
payment under or enforced, this Agreement or any other Loan Document.


“Exempt Sale and Leaseback Transaction”:  any Sale and Leaseback Transaction
(a) in which the sale or transfer of property occurs within 180 days of the
acquisition of such property by the Borrower or any of its Subsidiaries or
(b) that involves property with a book value equal to the greater of $200.0
million and 4.5% of Consolidated Tangible Assets or less and is not part of a
series of related Sale and Leaseback Transactions involving property with an
aggregate value in excess of such amount and entered into with a single Person
or group of Persons.


“Existing Loan”:  as defined in subsection 2.6(a).


“Existing Tranche”:  as defined in subsection 2.6(a).


“Extended Loan”:  as defined in subsection 2.6(a).


“Extended Tranche”:  as defined in subsection 2.6(a).
-29-

--------------------------------------------------------------------------------



“Extending Lender”:  as defined in subsection 2.6(b).


“Extension”: any extension of Term Loans pursuant to subsection 2.6.


“Extension Amendment”:  as defined in subsection 2.6(c).


“Extension Date”:  as defined in subsection 2.6(d).


“Extension Election”:  as defined in subsection 2.6(b).


“Extension of Credit”:  as to any Lender, the making of a Loan by such Lender.


“Extension Request”:  as defined in subsection 2.6(a).


“Extension Series”:  all Extended Loans that are established pursuant to the
same Extension Amendment (or any subsequent Extension Amendment to the extent
such Extension Amendment expressly provides that the Extended Loans provided for
therein are intended to be part of any previously established Extension Series)
and that provide for the same interest margins and amortization schedule.


“Facility”:  each of (a) the Initial Term Loan Commitments and Extensions of
Credit made thereunder, (b) Incremental Commitments of the same Tranche and
Extensions of Credit made thereunder, (c) any Extended Loans of the same
Extension Series and Extensions of Credit made thereunder and (d) any Specified
Refinancing Commitments of the same Tranche and Extensions of Credit made
thereunder, and collectively the “Facilities.”


“Fair Market Value”:  with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by senior management
of the Borrower or the Board of Directors of the Borrower, whose determination
shall be conclusive.


“FATCA”:  Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable), and any regulations or administrative authority promulgated
thereunder, and any agreements entered into pursuant to Section 1471(b)(1) of
the Code as in effect on the Restatement Effective Date (or any amended or
successor version that is substantively comparable), and, for the avoidance of
doubt, any intergovernmental agreement (and related legislation, rules or
practices) in connection with implementing any of the foregoing.


“Federal District Court”:  as defined in subsection 10.13(a).


“Federal Funds Effective Rate”:  as defined in the definition of the term “ABR”
in this subsection 1.1.


“Fifth Amendment”: the Fifth Amendment, dated as of the Fifth Amendment
Effective Date, among the Administrative Agent, the Collateral Agent, the
Borrower and the Lenders party thereto.


“Fifth Amendment Effective Date”: June 22, 2018.
-30-

--------------------------------------------------------------------------------



“Financing Disposition”:  any sale, transfer, conveyance or other disposition
of, or creation or incurrence of any Lien on, property or assets (a) by the
Borrower or any Subsidiary thereof to or in favor of any Special Purpose Entity,
or by any Special Purpose Subsidiary, in each case in connection with the
Incurrence by a Special Purpose Entity of Indebtedness, or obligations to make
payments to the obligor on Indebtedness, which may be secured by a Lien in
respect of such property or assets or (b) by the Borrower or any Subsidiary
thereof to or in favor of any Special Purpose Entity that is not a Special
Purpose Subsidiary.


“Fixed GAAP Date”:  July 3, 2007; provided that at any time after the
Restatement Effective Date, the Borrower may by written notice to the
Administrative Agent elect to change the Fixed GAAP Date to be the date
specified in such notice, and upon such notice, the Fixed GAAP Date shall be
such date for all periods beginning on and after the date specified in such
notice.


“Fixed GAAP Terms” means (a) the definitions of the terms “Borrowing Base,”
“Capitalized Lease Obligation,” “Consolidated Coverage Ratio,” “Consolidated
EBITDA,” “Consolidated Interest Expense,” “Consolidated Net Income,”
“Consolidated Secured Indebtedness,” “Consolidated Secured Leverage Ratio,”
“Consolidated Tangible Assets,” “Consolidated Total Indebtedness,” “Consolidated
Total Leverage Ratio,” “Consolidation,” “Inventory” and “Receivables,” (b) all
defined terms in the Loan Documents to the extent used in or relating to any of
the foregoing definitions, and all ratios and computations based on any of the
foregoing definitions, and (c) any other term or provision of the Loan Documents
that, at the Borrower’s election, may be specified by the Borrower by written
notice to the Administrative Agent from time to time.


“Foreign Pension Plan”:  a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Subsidiary
of the Borrower sponsors or maintains, or to which it makes or is obligated to
make contributions.


“Foreign Plan”:  each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Borrower or any of its Subsidiaries, other than any such plan, fund, program,
agreement or arrangement sponsored by a Governmental Authority.


“Foreign Subsidiary”:  (i) any Restricted Subsidiary of the Borrower that is not
organized under the laws of the United States of America or any state thereof or
the District of Columbia and any Restricted Subsidiary of such Foreign
Subsidiary and (ii) any Foreign Subsidiary Holdco.


“Foreign Subsidiary Holdco”:  any Restricted Subsidiary of the Borrower that has
no material assets other than securities or Indebtedness of one or more Foreign
Subsidiaries (or Subsidiaries thereof), and intellectual property relating to
such Foreign Subsidiaries (or Subsidiaries thereof) and other assets relating to
an ownership interest in any such securities, Indebtedness, intellectual
property or Subsidiaries.
-31-

--------------------------------------------------------------------------------



“Fourth Amendment”: the Fourth Amendment, dated as of the Fourth Amendment
Effective Date, among the Administrative Agent, the Collateral Agent, the
Borrower and the Lenders party thereto.


“Fourth Amendment Effective Date”: November 30, 2017.


“GAAP”:  generally accepted accounting principles in the United States of
America as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement), including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession, and subject to the following
sentence.  If at any time the SEC permits or requires U.S.-domiciled companies
subject to the reporting requirements of the Exchange Act to use IFRS in lieu of
GAAP for financial reporting purposes, the Borrower (or any applicable Parent)
may elect by written notice to the Administrative Agent to so use IFRS in lieu
of GAAP and, upon any such notice, references herein to GAAP shall thereafter be
construed to mean (a) for periods beginning on and after the date specified in
such notice, IFRS as in effect on the date specified in such notice (for
purposes of the Fixed GAAP Terms) and as in effect from time to time (for all
other purposes of this Agreement) and (b) for prior periods, GAAP as defined in
the first sentence of this definition.  All ratios and computations based on
GAAP contained in this Agreement shall be computed in conformity with GAAP.


“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.


“Guarantee”:  any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.


“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
dated as of May 11, 2011, made by the Borrower and the Guarantors party thereto
in favor of the Administrative Agent and the Collateral Agent, as the same may
be amended, supplemented, waived or otherwise modified from time to time.


“Guarantor Subordinated Obligations”:  with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Restatement Effective Date or thereafter Incurred) that is expressly
subordinated in right of payment to the obligations of such Subsidiary Guarantor
under its Subsidiary Guarantee pursuant to a written agreement.


“Guarantors”:  the collective reference to each Subsidiary Guarantor that is
from time to time party to the Guarantee and Collateral Agreement; individually,
a “Guarantor.”


“Hedge Agreements”:  collectively, Interest Rate Agreements, Currency Agreements
and Commodities Agreements.
-32-

--------------------------------------------------------------------------------



“Hedging Obligations”:  of any Person, the obligations of such Person pursuant
to any Interest Rate Agreement, Currency Agreement or Commodities Agreement.


“Holding”:  US Foods Holding Corp., a Delaware corporation, and any successor in
interest thereto.


“Identified Participating Lenders”:  as defined in subsection 3.4(i).


“Identified Qualifying Lenders”:  as defined in subsection 3.4(i).


“IFRS”:  International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such board, or the SEC, as the case may be), as in
effect from time to time.


“Immaterial Subsidiary”:  any Subsidiary of the Borrower designated by the
Borrower to the Administrative Agent in writing that had (a) total consolidated
revenues of less than 2.5% of the total consolidated revenues of the Borrower
and its Subsidiaries during the most recently completed period of four
consecutive fiscal quarters of the Borrower for which financial statements have
been delivered under subsection 6.1 and (b) total consolidated assets of less
than 2.5% of the total consolidated assets of the Borrower and its Subsidiaries
as of the last day of such period; provided that (x) for purposes of subsection
6.9, any Special Purpose Subsidiary shall be deemed to be an “Immaterial
Subsidiary” and (y) Immaterial Subsidiaries (other than any Special Purpose
Subsidiary) shall not, in the aggregate, (1) have had revenues in excess of
10.0% of the total consolidated revenues of the Borrower and its Subsidiaries
during the most recently completed period of four consecutive fiscal quarters
for which financial statements have been delivered under subsection 6.1 or
(2) have had total assets in excess of 10.0% of the total consolidated assets of
the Borrower and its Subsidiaries as of the last day of such period.  Any
Subsidiary so designated as an Immaterial Subsidiary that fails to meet the
foregoing as of the last day of any such four consecutive fiscal quarter period
shall continue to be deemed an “Immaterial Subsidiary” hereunder until the date
that is 60 days following the delivery of annual or quarterly financial
statements pursuant to subsection 6.1 with respect to the last quarter of such
four consecutive fiscal quarter period.


“Increase Supplement”:  as defined in subsection 2.5(c).


“Incremental B-2019 Term Commitment”: as to any Lender, its obligation to make
Incremental B-2019 Term Loans to the Borrower pursuant to subsection 2.1(b) and
the Sixth Amendment in an aggregate principal amount not to exceed the amount
set forth therein for such Lender, as such amount may be adjusted from time to
time in accordance with the Sixth Amendment. The original aggregate principal
amount of the Incremental B-2019 Term Commitments on the Sixth Amendment
Effective Date is $1,500,000,000.


“Incremental B-2019 Term Lender”: a Lender holding an Incremental B-2019 Term
Commitment or any Incremental B-2019 Term Loans.
-33-

--------------------------------------------------------------------------------



“Incremental B-2019 Term Loan”: any Term Loan made pursuant to subsection 2.1(b)
and the Sixth Amendment; and collectively, the “Incremental B-2019 Term Loans”.


“Incremental B-2019 Term Loan Maturity Date”: September 13, 2026.


“Incremental B-2020 Term Commitment”: as to any Lender, its obligation to make
Incremental B-2020 Term Loans to the Borrower pursuant to subsection 2.1(c) and
the Eighth Amendment in an aggregate principal amount not to exceed the amount
set forth opposite such Lender’s name on Schedule A hereto under the heading
“Incremental B-2020 Term Commitments”, as such amount may be adjusted or reduced
pursuant to the terms hereof. The original aggregate principal amount of the
Incremental B-2020 Term Commitments on the Eighth Amendment Effective Date is
$700,000,000.


“Incremental B-2020 Term Lender”: a Lender holding an Incremental B-2020 Term
Commitment or any Incremental B-2020 Term Loans.


“Incremental B-2020 Term Loan”: any Term Loan made pursuant to subsection 2.1(c)
and the Eighth Amendment; and collectively, the “Incremental B-2020 Term Loans”.


“Incremental B-2020 Term Loan Maturity Date”: April 24, 2027; provided that if
the Adjustment Date occurs, the “Incremental B-2020 Term Loan Maturity Date”
shall, from and after the Adjustment Date, be April 24, 2025.


“Incremental B-2020 Term Loan Successful Syndication”: shall have occurred when
none of Citi, Bank of America, N.A. or any of their respective Affiliates hold
any Incremental B-2020 Term Loans.


“Incremental Commitment Amendment”:  as defined in subsection 2.5(d).


“Incremental Commitments”:  as defined in subsection 2.5(a).


“Incremental Indebtedness”:  Indebtedness incurred after the Restatement
Effective Date by the Borrower pursuant to and in accordance with subsection
2.5.


“Incremental Lenders”:  as defined in subsection 2.5(b).


“Incremental Loans”:  as defined in subsection 2.5(d).


 “Incremental Revolving Commitments”:  as defined in subsection 2.5(a).


“Incremental Term Loan”:  any Loan made pursuant to an Incremental Term Loan
Commitment.


“Incremental Term Loan Commitments”:  as defined in subsection 2.5(a).


“Incur”:  issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have a
correlative meaning; provided that any Indebtedness or Capital Stock of a Person
existing at the time such Person
-34-

--------------------------------------------------------------------------------

becomes a Subsidiary (whether by merger, consolidation, acquisition or
otherwise) shall be deemed to be Incurred by such Subsidiary at the time it
becomes a Subsidiary.  Accrual of interest, the accretion of accreted value, the
payment of interest in the form of additional Indebtedness, and the payment of
dividends on Capital Stock constituting Indebtedness in the form of additional
shares of the same class of Capital Stock, will be deemed not to be an
Incurrence of Indebtedness.  Any Indebtedness issued at a discount (including
Indebtedness on which interest is payable through the issuance of additional
Indebtedness) shall be deemed Incurred at the time of original issuance of the
Indebtedness at the initial accreted amount thereof.


“Indebtedness”:  with respect to any Person on any date of determination
(without duplication):


(i)           the principal of indebtedness of such Person for borrowed money;


(ii)          the principal of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments;


(iii)         all reimbursement obligations of such Person in respect of letters
of credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit, bankers’ acceptances or other instruments plus
the aggregate amount of drawings thereunder that have not then been reimbursed);


(iv)         all obligations of such Person to pay the deferred and unpaid
purchase price of property (except Trade Payables), which purchase price is due
more than one year after the date of placing such property in final service or
taking final delivery and title thereto;


(v)          all Capitalized Lease Obligations of such Person;


(vi)         the redemption, repayment or other repurchase amount of such Person
with respect to any Disqualified Stock of such Person or (if such Person is a
Subsidiary of the Borrower other than a Subsidiary Guarantor) any Preferred
Stock of such Subsidiary, but excluding, in each case, any accrued dividends
(the amount of such obligation to be equal at any time to the maximum fixed
involuntary redemption, repayment or repurchase price for such Capital Stock, or
if less (or if such Capital Stock has no such fixed price), to the involuntary
redemption, repayment or repurchase price therefor calculated in accordance with
the terms thereof as if then redeemed, repaid or repurchased, and if such price
is based upon or measured by the fair market value of such Capital Stock, such
fair market value shall be as determined in good faith by senior management of
the Borrower, the Board of Directors of the Borrower or the Board of Directors
of the issuer of such Capital Stock);


(vii)        all Indebtedness of other Persons secured by a Lien on any asset of
such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such asset at such date of determination (as
determined in good faith by the Borrower) and (B) the amount of such
Indebtedness of such other Persons;
-35-

--------------------------------------------------------------------------------



(viii)       all Guarantees by such Person of Indebtedness of other Persons, to
the extent so Guaranteed by such Person; and


(ix)         to the extent not otherwise included in this definition, net
Hedging Obligations of such Person (the amount of any such obligation to be
equal at any time to the termination value of such agreement or arrangement
giving rise to such Hedging Obligation that would be payable by such Person at
such time);


provided that Indebtedness shall not include Contingent Obligations Incurred in
the ordinary course of business.  The amount of Indebtedness of any Person at
any date shall be determined as set forth above or as otherwise provided in this
Agreement, or otherwise shall equal the amount thereof that would appear as a
liability on a balance sheet of such Person (excluding any notes thereto)
prepared in accordance with GAAP.


“Indemnified Liabilities”:  as defined in subsection 10.5.


“Indemnitee”:  as defined in subsection 10.5.


“Individual Lender Exposure”:  as to any Lender, the sum of such Lender’s Loan
Exposure.


 “Initial Term Loan”: any Term Loan made pursuant to subsection 2.1(a), the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment
and the Seventh Amendment; and collectively, the “Initial Term Loans”.


“Initial Term Loan Commitment”: as to any Lender, (v) prior to the Third
Amendment Effective Date, its obligation to make Initial Term Loans to the
Borrower pursuant to subsection 2.1(a) and the Second Amendment in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule A under the heading “Term Loan Commitment”, (w) on and after the
Third Amendment Effective Date and prior to the Fourth Amendment Effective Date,
its obligation to make Initial Term Loans to the Borrower pursuant to subsection
2.1(a) and the Third Amendment in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on Schedule A to the Third
Amendment under the heading “Additional Repriced Term Loan Commitment”, (x) on
and after the Fourth Amendment Effective Date and prior to the Fifth Amendment
Effective Date, its obligation to make Initial Term Loans to the Borrower
pursuant to subsection 2.1(a) and the Fourth Amendment in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule A to the Fourth Amendment under the heading “Additional Repriced Term
Loan Commitment”, (y) on and after the Fifth Amendment Effective Date and prior
to the Seventh Amendment Effective Date, its obligation to make Initial Term
Loans to the Borrower pursuant to subsection 2.1(a) and the Fifth Amendment in
an aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule A to the Fifth Amendment under the heading “Additional
Repriced Term Loan Commitment” and (z) on and after the Seventh Amendment
Effective Date, its obligation to make Initial Term Loans to the Borrower
pursuant to the Seventh Amendment in an aggregate principal amount as set forth
in the Seventh Amendment, in each case as such amount may be adjusted or reduced
pursuant to
-36-

--------------------------------------------------------------------------------

the terms hereof and thereof. The original aggregate amount of the Initial Term
Loan Commitment on the Restatement Effective Date is $2,200.0 million.


“Initial Term Loan Maturity Date”:  June 27, 2023.


“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.


“Insolvent”:  pertaining to a condition of Insolvency.


“Intellectual Property”:  as defined in subsection 4.8.


“Intercreditor Agreement”:  the Intercreditor Agreement, dated as of July 3,
2007, among the Administrative Agent, the Collateral Agent, the ABL
Administrative Agent and the ABL Collateral Agent, and acknowledged by certain
of the Loan Parties, amended, restated, supplemented or otherwise modified from
time to time in accordance therewith or herewith.


“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Term Loan is outstanding, and
the final maturity date of such Term Loan, (b) as to any Eurocurrency Loan
having an Interest Period of three months or less, the last day of such Interest
Period and (c) as to any Eurocurrency Loan having an Interest Period longer than
three months, (i) each day that is three months, or a whole multiple thereof,
after the first day of such Interest Period and (ii) the last day of such
Interest Period.


“Interest Period”:  with respect to any Eurocurrency Loan:


(a)          initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurocurrency Loan and ending one,
two, three or six months, or, if available to all relevant Lenders, twelve
months or a shorter period thereafter, as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto; and


(b)          thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one,
two, three or six months, or, if available to all relevant Lenders, twelve
months or a shorter period thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
(or such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) prior to the last day of the then current Interest Period
with respect thereto;


provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:


(i)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar
-37-

--------------------------------------------------------------------------------

month in which event such Interest Period shall end on the immediately preceding
Business Day;


(ii)          any Interest Period that would otherwise extend beyond the
applicable Maturity Date shall end on the applicable Maturity Date;


(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and


(iv)          the Borrower shall select Interest Periods so as not to require a
scheduled payment of any Eurocurrency Loan during an Interest Period for such
Term Loan.


“Interest Rate Agreement”:  with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is a party or a beneficiary.


“Interpolated Screen Rate”:  in relation to the LIBOR Rate for any Loan, the
rate which results from interpolating on a linear basis between (a) the rate
appearing on the ICE Benchmark Administration page (or on any successor or
substitute page of such service) for the longest period (for which that rate is
available) which is less than the Interest Period and (b) the rate appearing on
the ICE Benchmark Administration page (or on any successor or substitute page of
such service) for the shortest period (for which that rate is available) which
exceeds the Interest Period each as of approximately 11:00 A.M., London time,
two Business Days prior to the commencement of such Interest Period.


“Inventory”:  goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.


“Investment”:  in any Person by any other Person, means any direct or indirect
advance, loan or other extension of credit (other than to customers, dealers,
licensees, franchisees, suppliers, consultants, directors, officers or employees
of any Person in the ordinary course of business) or capital contribution (by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others) to, or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by, such Person.  For purposes of the definition of “Unrestricted Subsidiary”
and subsection 7.5 only, (i) “Investment” shall include the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the Fair
Market Value of the net assets of any Subsidiary of the Borrower at the time
that such Subsidiary is designated an Unrestricted Subsidiary; provided that
upon a redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower
shall be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (x) the Borrower’s “Investment”
in such Subsidiary at the time of such redesignation less (y) the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the Fair
Market Value of the net assets of such Subsidiary at the time of such
-38-

--------------------------------------------------------------------------------

redesignation, (ii) any property transferred to or from an Unrestricted
Subsidiary shall be valued at its fair market value (as determined in good faith
by the Borrower, which determination shall be conclusive) at the time of such
transfer and (iii) for purposes of subsection 7.5(a)(iii)(C) the amount
resulting from the redesignation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall be the Fair Market Value of the Investment in such Unrestricted
Subsidiary at the time of such redesignation.  Guarantees shall not be deemed to
be Investments.  The amount of any Investment outstanding at any time shall be
the original cost of such Investment, reduced (at the Borrower’s option) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment; provided that to the
extent that the amount of Restricted Payments outstanding at any time pursuant
to subsection 7.5(a) is so reduced by any portion of any such amount or value
that would otherwise be included in the calculation of Consolidated Net Income,
such portion of such amount or value shall not be so included for purposes of
calculating the amount of Restricted Payments that may be made pursuant to
subsection 7.5(a).


“Investment Company Act”:  the Investment Company Act of 1940, as amended from
time to time.


“Investment Grade Rating”:  a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other Rating Agency.


“Investment Grade Securities”:  (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; (iii) investments in any fund that invests exclusively in
investments of the type described in clauses (i) and (ii) above, which fund may
also hold cash pending investment or distribution; and (iv) corresponding
instruments in countries other than the United States customarily utilized for
high quality investments.


“Investors”:  (i) the CD&R Investors and the KKR Investors, (ii) any Person that
acquired Voting Stock of Holding on or prior to July 3, 2007 and any Affiliate
of such Person, and (iii) any of their respective successors in interest.


“IPO”:  the initial public offering of Holdings common stock, which closed on
June 1, 2016.


“Judgment Conversion Date”:  as defined in subsection 10.8(a).


“Judgment Currency”:  as defined in subsection 10.8(a).


“Junior Capital”:  collectively, any Indebtedness of any Parent or the Borrower
that (a) is not secured by any asset of the Borrower or any Restricted
Subsidiary, (b) is expressly subordinated to the prior payment in full of the
Loans on terms consistent with those for senior subordinated high yield debt
securities issued by U.S. companies sponsored by either of the Sponsors (as
determined in good faith by the Borrower, which determination shall be
conclusive), (c) has a final maturity date that is not earlier than, and
provides for no scheduled payments of
-39-

--------------------------------------------------------------------------------

principal prior to, the date that is 91 days after the Initial Term Loan
Maturity Date (other than through conversion or exchange of any such
Indebtedness for Capital Stock (other than Disqualified Stock) of the Borrower,
Capital Stock of any Parent or any other Junior Capital), (d) has no mandatory
redemption or prepayment obligations other than (x) obligations that are subject
to the prior payment in full in cash of the Loans or (y) pursuant to an escrow
or similar arrangement with respect to the proceeds of such Junior Capital and
(e) does not require the payment of cash interest until the date that is 91 days
following the Initial Term Loan Maturity Date.


“KKR”:  Kohlberg Kravis Roberts & Co. L.P and any successor in interest thereto.


“KKR Investors”:  the collective reference to (i) KKR and (ii) any Affiliate of
any Person referred to in clause (i) of this definition.


“LCT Election”: as defined in subsection 1.2 (h).


“LCT Test Date”: as defined in subsection 1.2 (h).


“Lead Arrangers”: Citigroup Global Markets Inc. on behalf of Citibank, N.A.,
Citicorp USA, Inc. and Citicorp North America, Inc., Deutsche Bank Securities
Inc. (other than with respect to the Seventh Amendment), BMO Capital Markets
Corp., Goldman Sachs Lending Partners LLC, ING Capital LLC, JPMorgan Chase Bank,
N.A., KKR Capital Markets LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley Senior Funding, Inc., Natixis, New York Branch
(other than with respect to the Seventh Amendment), Coöperatieve Rabobank U.A.,
New York Branch, Wells Fargo Securities, LLC, with respect to the Sixth
Amendment, the Incremental Arrangers (as defined in the Sixth Amendment), with
respect to the Seventh Amendment only, Fifth Third Bank and SunTrust Robinson
Humphrey, Inc., as Joint Lead Arrangers and Joint Bookrunning Managers under
this Agreement and, with respect to the Eighth Amendment only, BofA Securities,
Inc..


“Lender Default”:  (i) the refusal (which may be given verbally or in writing
and has not been retracted) or failure of any Lender to fund any portion of the
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, unless such refusal or failure has been
cured, (ii) the failure of any Lender to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, (iii) an Agent or Lender has admitted in
writing that it is insolvent or such Agent or Lender becomes subject to a
Lender-Related Distress Event or (iv) an Agent or Lender has become the subject
of a Bail-In Action.


“Lender Joinder Agreement”:  as defined in subsection 2.5(c).


“Lender-Related Distress Event”:  with respect to any Agent or Lender or any
person that directly or indirectly controls such Agent or Lender (each, a
“Distressed Person”), as the case may be, a voluntary or involuntary case with
respect to such Distressed Person under any debtor relief law, or a custodian,
conservator, receiver or similar official is appointed for such Distressed
Person or any substantial part of such Distressed Person’s assets, or such
Distressed Person or any person that directly or indirectly controls such
Distressed Person is
-40-

--------------------------------------------------------------------------------

subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt, or such Distressed
Person has, or has a direct or indirect parent company that has, become the
subject of a Bail-in Action; provided that a Lender-Related Distress Event shall
not be deemed to have occurred solely by virtue of the ownership or acquisition
of any equity interest in any Agent or Lender or any person that directly or
indirectly controls such Lender by a Governmental Authority or an
instrumentality thereof.


“Lenders”:  the several banks and other financial institutions from time to time
party to this Agreement acting in their capacity as lenders, together with, in
each case, any affiliate of any such bank or financial institution through which
such bank or financial institution elects, by written notice to the
Administrative Agent and the Borrower, to make any Loans available to the
Borrower; provided that for all purposes of voting or consenting with respect to
(a) any amendment, supplementation or modification of any Loan Document, (b) any
waiver of any of the requirements of any Loan Document or any Default or Event
of Default and its consequences or (c) any other matter as to which a Lender may
vote or consent pursuant to subsection 10.1, the bank or financial institution
making such election shall be deemed the “Lender” rather than such affiliate,
which shall not be entitled to so vote or consent.  For the avoidance of doubt,
the term “Lenders” shall not include any Disqualified Lenders.


“Leverage Excess Proceeds”:  as defined in subsection 7.4(b).


“Liabilities”:  collectively, any and all claims, obligations, liabilities,
causes of action, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including interest,
penalties and fees and disbursements of attorneys, accountants, investment
bankers and other professional advisors), in each case whether incurred, arising
or existing with respect to third parties or otherwise at any time or from time
to time.


“LIBOR Rate”:  with respect to each day during each Interest Period pertaining
to a Eurodollar Loan, the rate per annum determined by the Administrative Agent
to be:


(a)          the arithmetic average of the London Interbank Offered Rates
administered by the ICE Benchmark Administration (or any Person that takes over
administration of such rate) for deposits in Dollars for a duration equal to or
comparable to the duration of such Interest Period which appear on the relevant
Reuters Monitor Money Rates Service page for the applicable currency (being
currently the page designated as “LIBO”) (or such other commercially available
source providing quotations of the London Interbank Offered Rates for deposits
in Dollars as may be designated by the Administrative Agent from time to time
and as consented to by the Borrower) at or about 11:00 A.M. (London time) two
London Business Days before the first day of such Interest Period; or


(b)          if no such page (or other source) is available and it is not
possible to calculate an Interpolated Screen Rate for the applicable Loan, the
Interpolated Screen Rate; or
-41-

--------------------------------------------------------------------------------



(c)          if no such page (or other source) is available, the arithmetic mean
of the rates (rounded upwards to the nearest 1/100th of 1.00% per annum) as
supplied to the Administrative Agent at its request quoted by the Reference
Banks to leading banks in the London interbank market two London Business Days
before the first day of such Interest Period for deposits in Dollars of a
duration equal to the duration of such Interest Period; provided that any
Reference Bank that has failed to provide a quote in accordance with
subsection 3.6(c) shall be disregarded for purposes of determining the mean.


“Lien”:  any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).


“Limited Condition Transaction”:  (x) any acquisition, including by way of
merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise, by one or more of the Borrower and
its Restricted Subsidiaries of any assets, business or Person or any other
Investment permitted by this Agreement whose consummation is not conditioned on
the availability of, or on obtaining, third party financing or (y) any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or Preferred Stock requiring irrevocable notice
in advance of such redemption, repurchase, defeasance, satisfaction and
discharge or prepayment.


“Loan”:  each Term Loan, Incremental Loan (including each Incremental B-2019
Term Loan and each Incremental B-2020 Term Loan), Extended Loan and Specified
Refinancing Loan, as the context requires; collectively, the “Loans.”


“Loan Documents”:  this Agreement, any Notes, the Intercreditor Agreement, the
Guarantee and Collateral Agreement and any other Security Documents, each as
amended, supplemented, waived or otherwise modified from time to time.


“Loan Exposure”:  as to any Lender, at any time, the aggregate Commitments (or,
if such Commitments have terminated or expired, the aggregate amount then
outstanding of Loans made pursuant to such Commitments) and outstanding Loans
then constituted by such Lender’s Commitment (or, if such Commitment has
terminated or expired, the aggregate amount then outstanding of Loans made
pursuant to such Commitment) and outstanding Loans.


“Loan Parties”:  the Borrower and each Restricted Subsidiary that is a party to
a Loan Document as a Guarantor or pledgor under any of the Security Documents;
individually, a “Loan Party.”  No Excluded Subsidiary shall be a Loan Party.


“Management Advances”:  (1) loans or advances made to directors, management
members, officers, employees or consultants of any Parent, the Borrower or any
Restricted Subsidiary (x) in respect of travel, entertainment or moving-related
expenses incurred in the ordinary course of business, (y) in respect of
moving-related expenses incurred in connection with any closing or consolidation
of any facility, or (z) in the ordinary course of business and (in the case of
this clause (z)) not exceeding $20.0 million in the aggregate outstanding at any
time, (2) promissory notes of Management Investors acquired in connection with
the issuance of Management Stock to such Management Investors, (3) Management
Guarantees, or (4) other
-42-

--------------------------------------------------------------------------------

Guarantees of borrowings by Management Investors in connection with the purchase
of Management Stock, which Guarantees are permitted under subsection 7.1.


“Management Agreements”:  collectively (i) the Share Subscription Agreements,
each dated as of July 3, 2007, between Holding and each of the Investors party
thereto, (ii) the Indemnification Agreements, each dated as of July 3, 2007,
among Holding and the Borrower and each of (a) CD&R and each CD&R Investor and
(b) KKR and each KKR Investor, or Affiliates thereof, respectively, (iii) the
Amended and Restated Registration Rights Agreement, dated as of June 1, 2016,
among Holding and the Investors party thereto and any other Person party thereto
from time to time, (iv) the Amended and Restated Stockholders Agreement, dated
as of June 1, 2016, by and among Holding and the Investors party thereto and any
other Person party thereto from time to time, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof and of this Agreement and (v) any other
agreement primarily providing for indemnification and/or contribution for the
benefit of any Permitted Holder in respect of Liabilities resulting from,
arising out of or in connection with, based upon or relating to (a) any
management consulting, financial advisory, financing, underwriting or placement
services or other investment banking activities, (b) any offering of securities
or other financing activity or arrangement of or by any Parent or any of its
Subsidiaries or (c) any action or failure to act of or by any Parent or any of
its Subsidiaries (or any of their respective predecessors); in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with the terms thereof and of this Agreement.


“Management Guarantees”:  guarantees (x) of up to an aggregate principal amount
outstanding at any time of $30.0 million of borrowings by Management Investors
in connection with their purchase of Management Stock or (y) made on behalf of,
or in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent, the Borrower or any Restricted Subsidiary (1) in
respect of travel, entertainment and moving-related expenses incurred in the
ordinary course of business, or (2) in the ordinary course of business and (in
the case of this clause (2)) not exceeding $15.0 million in the aggregate
outstanding at any time.


“Management Indebtedness”:  Indebtedness Incurred to (a) any Person other than a
Management Investor of up to an aggregate principal amount outstanding at any
time of $30.0 million, and (b) any Management Investor, in each case, to finance
the repurchase or other acquisition of Capital Stock of the Borrower, any
Restricted Subsidiary or any Parent (including any options, warrants or other
rights in respect thereof) from any Management Investor, which repurchase or
other acquisition of Capital Stock is permitted by subsection 7.5.


“Management Investors”:  the officers, directors, employees and other members of
the management of any Parent, the Borrower or any of their respective
Subsidiaries, or family members or relatives thereof, or trusts, partnerships or
limited liability companies for the benefit of any of the foregoing, or any of
their heirs, executors, successors and legal representatives, who at any date
beneficially own or have the right to acquire, directly or indirectly, Capital
Stock of the Borrower, any Restricted Subsidiary or any Parent.
-43-

--------------------------------------------------------------------------------



“Management Stock”:  Capital Stock of the Borrower, any Restricted Subsidiary or
any Parent (including any options, warrants or other rights in respect thereof)
held by any of the Management Investors.


“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of capital stock of the Borrower or any direct or
indirect parent company on the date of declaration of the relevant dividend
multiplied by (ii) the arithmetic mean of the closing prices per share of such
capital stock on the New York Stock Exchange (or, if the primary listing of such
capital stock is on another exchange, on such other exchange) for the
30 consecutive trading days immediately preceding the date of declaration of
such dividend.


“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability as to
any Loan Party party thereto of this Agreement or any of the other Loan
Documents or the rights or remedies of the Administrative Agent, the Collateral
Agent and the Lenders under the Loan Documents, in each case taken as a whole.


“Material Restricted Subsidiary”:  any Restricted Subsidiary other than one or
more Restricted Subsidiaries designated by the Borrower that in the aggregate do
not constitute Material Subsidiaries.


“Material Subsidiaries”:  Subsidiaries of the Borrower constituting,
individually or in the aggregate (as if such Subsidiaries constituted a single
Subsidiary), a “significant subsidiary” in accordance with Rule 1-02 under
Regulation S-X.


“Materials of Environmental Concern”:  any chemicals, substances, materials,
wastes, pollutants, contaminants or compounds in any form or regulated under, or
which may give rise to liability under, any applicable Environmental Law,
including gasoline, petroleum (including crude oil or any fraction thereof),
petroleum products or by-products, asbestos, toxic mold, polychlorinated
biphenyls and urea-formaldehyde insulation.


“Maturity Date”:  as the context may require, the Initial Term Loan Maturity
Date, for any Incremental Commitments the “Maturity Date” set forth in the
applicable Incremental Commitment Amendment (which, in the case of the
Incremental B-2019 Term Loans, shall be the Incremental B-2019 Term Loan
Maturity Date and, in the case of the Incremental B-2020 Term Loans, shall be
the Incremental B-2020 Term Loan Maturity Date), for any Extended Tranche the
“Maturity Date” set forth in the applicable Extension Amendment, and for any
Specified Refinancing Tranche the “Maturity Date” set forth in the applicable
Specified Refinancing Amendment.


“Maximum Incremental Facilities Amount”:  at any date of determination, an
amount (i) such that, after giving effect to the Incurrence of such amount (or
on the date of the initial commitment to lend such additional amount after
giving pro forma effect to the Incurrence of the entire committed amount of such
amount), the Consolidated Secured Leverage Ratio shall be less than or equal to
4.75:1.00 (it being understood that (A) if pro forma effect is given to the
entire committed amount of any such additional amount on the date of initial
borrowing of such
-44-

--------------------------------------------------------------------------------

Indebtedness or entry into the definitive agreement providing the commitment to
fund such Indebtedness, such committed amount may thereafter be borrowed and
reborrowed in whole or in part, from time to time, without further compliance
with this clause (i) and (B) for purposes of so calculating the Consolidated
Secured Leverage Ratio under this clause (i), any additional amount Incurred
pursuant to this clause (i) shall be treated as if such amount is Consolidated
Secured Indebtedness, regardless of whether such amount is actually secured or
is secured by Liens ranking junior to the Liens securing the Senior Credit
Facility Obligations) and/or (ii) not to exceed the sum of (x) $900.0 million
plus (y) an amount equal to the aggregate principal amount of all prepayments,
repayments and redemptions of Loans (including purchases of Term Loans by
Holding and its Subsidiaries at or below par) (in each case, other than from the
proceeds of Incurrence of long-term refinancing Indebtedness); provided that
proceeds from any incurrence under clause (i) or (ii) of this definition may be
utilized in a single transaction, by first calculating the incurrence under
clause (i) (and disregarding any concurrent incurrence of Indebtedness under
clause (ii)) and then calculating the incurrence under clause (ii).  For
purposes of any determination of the “Maximum Incremental Facilities Amount,”
the principal amount of Indebtedness outstanding under clause (i) or (ii) of
this definition shall be determined after giving effect to the application of
proceeds of any such Indebtedness to refinance any such other Indebtedness.


“Minimum Exchange Tender Condition”:  as defined in subsection 2.7(b).


“Minimum Extension Condition”:  as defined in subsection 2.6(g).


“Modifying Lender”:  as defined in subsection 10.1(h).


“Moody’s”:  Moody’s Investors Service, Inc., and its successors.


“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.


“Net Available Cash”:  with respect to any Asset Disposition (including any Sale
and Leaseback Transaction) or Recovery Event, an amount equal to the cash
payments received (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or otherwise,
but only as and when received, but excluding any other consideration received in
the form of assumption by the acquiring Person of Indebtedness or other
obligations relating to the properties or assets that are the subject of such
Asset Disposition or Recovery Event or received in any other noncash form)
therefrom, in each case net of (i) all legal, title and recording tax expenses,
commissions and other fees and expenses incurred, and all federal, state,
provincial, foreign and local taxes required to be paid or to be accrued as a
liability under GAAP, in each case as a consequence of, or in respect of, such
Asset Disposition or Recovery Event (including as a consequence of any transfer
of funds in connection with the application thereof in accordance with
subsection 7.4), (ii) all payments made, and all installment payments required
to be made, on any Indebtedness (x) that is secured by any assets subject to
such Asset Disposition or involved in such Recovery Event, in accordance with
the terms of any Lien upon such assets, or (y) that must by its terms, or, in
order to obtain a necessary consent to such Asset Disposition, or by applicable
law, be repaid out of the proceeds from such Asset Disposition or Recovery
Event, including but not limited to any
-45-

--------------------------------------------------------------------------------

payments required to be made to increase borrowing availability under any
revolving credit facility, (iii) all distributions and other payments required
to be made to minority interest holders in Subsidiaries or joint ventures as a
result of such Asset Disposition or Recovery Event, or to any other Person
(other than the Borrower or a Restricted Subsidiary) owning a beneficial
interest in the assets disposed of in such Asset Disposition or subject to such
Recovery Event, (iv) any liabilities or obligations associated with the assets
disposed of in such Asset Disposition or involved in such Recovery Event and
retained, indemnified or insured by the Borrower or any Restricted Subsidiary
after such Asset Disposition or Recovery Event, including pension and other
post-employment benefit liabilities, liabilities related to environmental
matters, and liabilities relating to any indemnification obligations associated
with such Asset Disposition or Recovery Event, (v) in the case of an Asset
Disposition, the amount of any purchase price or similar adjustment (x) claimed
by any Person to be owed by the Borrower or any Restricted Subsidiary, until
such time as such claim shall have been settled or otherwise finally resolved,
or (y) paid or payable by the Borrower or any Restricted Subsidiary, in either
case in respect of such Asset Disposition, (vi) in the case of any Recovery
Event, any amount thereof that constitutes or represents reimbursement or
compensation for any amount previously paid by the Borrower or any of its
Subsidiaries and (vii) in the case of any Asset Disposition by, or Recovery
Event relating to, any asset of the Borrower or any Restricted Subsidiary that
is not a Subsidiary Guarantor, any amount of proceeds from such Asset
Disposition or Recovery Event to the extent (x) subject to any restriction on
the transfer thereof directly or indirectly to the Borrower, including by reason
of applicable law or agreement (other than any agreement entered into primarily
for the purpose of imposing such a restriction) or (y) in the good faith
determination of the Borrower (which determination shall be conclusive), the
transfer thereof directly or indirectly to the Borrower could reasonably be
expected to give rise to or result in (A) any violation of applicable law,
(B) any liability (criminal, civil, administrative or other) for any of the
officers, directors or shareholders of the Borrower, any Restricted Subsidiary
or any Parent, (C) any violation of the provisions of any joint venture or other
material agreement governing or binding upon the Borrower or any Restricted
Subsidiary, (D) any material risk of any such violation or liability referred to
in any of the preceding clauses (A), (B) and (C), (E) any adverse tax
consequence for the Borrower, any Restricted Subsidiary or any Parent, or
(F) any cost, expense, liability or obligation (including any Tax) other than
routine and immaterial out-of-pocket expenses.


“Net Cash Proceeds”:  with respect to any issuance or sale of any securities or
Indebtedness of the Borrower or any Subsidiary by the Borrower or any
Subsidiary, or any capital contribution, the cash proceeds of such issuance,
sale, contribution or Incurrence net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, discounts or commissions and brokerage,
consultant and other fees actually incurred in connection with such issuance,
sale, contribution or Incurrence and net of all taxes paid or payable as a
result, or in respect, thereof.


“New York Courts”:  as defined in subsection 10.13(a).


“New York Supreme Court”:  as defined in subsection 10.13(a).


“Non-Consenting Lender”:  as defined in subsection 10.1(g).
-46-

--------------------------------------------------------------------------------



“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.


“Non-Excluded Taxes”:  all Taxes other than Excluded Taxes.


“Non-Extending Lender”:  as defined in subsection 2.6(e).


“Non-Modifying Lender”:  as defined in subsection 10.1(h).


“Notes”:  the Term Loan Notes.


“Obligation Currency”:  as defined in subsection 10.8(a).


“Obligations”:  with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower or any
Restricted Subsidiary whether or not a claim for post-filing interest is allowed
in such proceedings), fees, charges, expenses, reimbursement obligations,
Guarantees of such Indebtedness (or of Obligations in respect thereof), other
monetary obligations of any nature and all other amounts payable thereunder or
in respect thereof.


“Obligor”:  any purchaser of goods or services or other Person obligated to make
payment to the Borrower or any of its Subsidiaries (other than to any Special
Purpose Subsidiaries and the Foreign Subsidiaries) in respect of a purchase of
such goods or services.


“Offered Amount”:  as defined in subsection 3.4(i).


“Offered Discount”:  as defined in subsection 3.4(i).


“OID”:  as defined in subsection 2.5(d).


“Original Term Loan Credit Agreement”:  as defined in the Recitals hereto.


“Outstanding Amount”:  with respect to the Loans on any date, the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments thereof occurring on such date.


“Parent”:  Holding, any Other Parent and any other Person that is a Subsidiary
of Holding or any Other Parent and of which the Borrower is a Subsidiary, in
each case, solely for so long as the Borrower remains a Subsidiary of such
Person.  As used herein, “Other Parent” means a Person of which the Borrower
becomes a Subsidiary after the Restatement Effective Date that is designated by
the Borrower as an “Other Parent”; provided that either (x) immediately after
the Borrower first becomes a Subsidiary of such Person, more than 50.0% of the
Voting Stock of such Person shall be held by one or more Persons that held more
than 50.0% of the Voting Stock of the Borrower or a Parent of the Borrower
immediately prior to the Borrower first becoming such Subsidiary or (y) such
Person shall be deemed not to be an Other Parent for the purpose of determining
whether a Change of Control shall have occurred by reason of the Borrower first
becoming a Subsidiary of such Person.  The Borrower shall not in any event be
deemed to be a “Parent”.
-47-

--------------------------------------------------------------------------------



“Parent Expenses”:  (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with maintaining its existence or in
connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement, any other
Transaction Document or any other agreement or instrument relating to
Indebtedness of the Borrower or any Restricted Subsidiary, including in respect
of any reports filed with respect to the Securities Act, the Exchange Act or the
respective rules and regulations promulgated thereunder, (ii) expenses incurred
by any Parent in connection with the acquisition, development, maintenance,
ownership, prosecution, protection and defense of its intellectual property and
associated rights (including but not limited to trademarks, service marks, trade
names, trade dress, patents, copyrights and similar rights, including
registrations and registration or renewal applications in respect thereof;
inventions, processes, designs, formulae, trade secrets, know-how, confidential
information, computer software, data and documentation, and any other
intellectual property rights; and licenses of any of the foregoing) to the
extent such intellectual property and associated rights relate to the business
or businesses of the Borrower or any Subsidiary thereof, (iii) indemnification
obligations of any Parent owing to directors, officers, employees or other
Persons under its charter or by-laws or pursuant to written agreements with or
for the benefit of any such Person, or obligations in respect of director and
officer insurance (including premiums therefor), (iv) other administrative and
operational expenses of any Parent incurred in the ordinary course of business,
(v) fees and expenses incurred by any Parent in connection with maintenance and
implementation of any management equity incentive plan, and (vi) fees and
expenses incurred by any Parent in connection with any offering of Capital Stock
or Indebtedness, (w) which offering is not completed, or (x) where the net
proceeds of such offering are intended to be received by or contributed or
loaned to the Borrower or a Restricted Subsidiary, or (y) in a prorated amount
of such expenses in proportion to the amount of such net proceeds intended to be
so received, contributed or loaned, or (z) otherwise on an interim basis prior
to completion of such offering so long as any Parent shall cause the amount of
such expenses to be repaid to the Borrower or the relevant Restricted Subsidiary
out of the proceeds of such offering promptly if completed.


“Participant”:  as defined in subsection 10.6(c).


“Participant Register”:  as defined in subsection 10.6(c).


“Participating Lender”:  as defined in subsection 3.4(i).


“Patriot Act”:  as defined in subsection 10.18.


“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).


“Permitted Affiliated Assignee”:  any Sponsor, any investment fund managed or
controlled by any Sponsor and any special purpose vehicle established by any
Sponsor or by one or more of such investment funds.


“Permitted Debt Exchange”:  as defined in subsection 2.7(a).


“Permitted Debt Exchange Notes”:  as defined in subsection 2.7(a).
-48-

--------------------------------------------------------------------------------



“Permitted Debt Exchange Offer”:  as defined in subsection 2.7(a).


“Permitted Holders”:  any of the following:  (i) any of the Investors; (ii) any
of the Management Investors, CD&R, KKR and their respective Affiliates;
(iii) any investment fund or vehicle managed, sponsored or advised by CD&R, KKR
or any Affiliate thereof, and any Affiliate of or successor to any such
investment fund or vehicle; (iv) any limited or general partners of, or other
investors in, any CD&R Investor or KKR Investor or any Affiliate thereof, or any
such investment fund or vehicle; and (v) any Person acting in the capacity of an
underwriter in connection with a public or private offering of Capital Stock of
any Parent or the Borrower.  In addition, any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act, as in effect on the Restatement
Effective Date) whose status as a “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, as in effect on the Restatement Effective
Date) constitutes or results in a Change of Control in respect of which the
Borrower makes all payments of Term Loans and other amounts required by
subsection 7.8(a), together with its Affiliates, shall thereafter constitute
Permitted Holders.


“Permitted Investment”:  an Investment by the Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:


(i)           (x) a Restricted Subsidiary, (y) the Borrower, or (z) a Person
that will, upon the making of such Investment, become a Restricted Subsidiary
(and any Investment held by such Person that was not acquired by such Person, or
made pursuant to a commitment by such Person that was not entered into, in
contemplation of so becoming a Restricted Subsidiary);


(ii)          another Person if as a result of such Investment such other Person
is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary (and, in each case, any Investment held by such other
Person that was not acquired by such Person, or made pursuant to a commitment by
such Person that was not entered into, in contemplation of such merger,
consolidation or transfer);


(iii)         Temporary Cash Investments, Investment Grade Securities or Cash
Equivalents;


(iv)         receivables owing to the Borrower or any Restricted Subsidiary, if
created or acquired in the ordinary course of business;


(v)          any securities or other Investments received as consideration in,
or retained in connection with, sales or other dispositions of property or
assets, including Asset Dispositions made in compliance with subsection 7.4;


(vi)         securities or other Investments received in settlement of debts
created in the ordinary course of business and owing to, or of other claims
asserted by, the Borrower or any Restricted Subsidiary, or as a result of
foreclosure, perfection or enforcement of any Lien, or in satisfaction of
judgments, including in connection with any bankruptcy proceeding or other
reorganization of another Person;
-49-

--------------------------------------------------------------------------------



(vii)        Investments in existence or made pursuant to legally binding
written commitments in existence on the Restatement Effective Date, and in each
case any extension, modification, replacement, reinvestment or renewal thereof;
provided that the amount of any such Investment may be increased in such
extension, modification, replacement, reinvestment or renewal only (x) as
required by the terms of such Investment or binding commitment as in existence
on the Restatement Effective Date or (y) as otherwise permitted under this
Agreement;


(viii)       Currency Agreements, Interest Rate Agreements, Commodities
Agreements and related Hedging Obligations, which obligations are Incurred in
compliance with subsection 7.1;


(ix)          pledges or deposits (x) with respect to leases or utilities
provided to third parties in the ordinary course of business or (y) made in
connection with Liens permitted under subsection 7.2;


(x)           (1) Investments in or by any Special Purpose Subsidiary, or in
connection with a Financing Disposition by, to, in or in favor of any Special
Purpose Entity, including Investments of funds held in accounts permitted or
required by the arrangements governing such Financing Disposition or any related
Indebtedness, or (2) any promissory note issued by the Borrower, or any Parent;
provided that if such Parent receives cash from the relevant Special Purpose
Entity in exchange for such note, an equal cash amount is contributed by any
Parent to the Borrower;


(xi)         bonds secured by assets leased to and operated by the Borrower or
any Restricted Subsidiary that were issued in connection with the financing of
such assets so long as the Borrower or any Restricted Subsidiary may obtain
title to such assets at any time by paying a nominal fee, canceling such bonds
and terminating the transaction;


(xii)        any Senior Notes;


(xiii)       any Investment to the extent made using Capital Stock of the
Borrower (other than Disqualified Stock), Capital Stock of any Parent or Junior
Capital as consideration;


(xiv)       Management Advances;


(xv)         Investments in Related Businesses in an aggregate amount
outstanding at any time not to exceed an amount equal to the greater of $200.0
million and 4.2% of Consolidated Tangible Assets;


(xvi)       any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of subsection 7.6(b)
(except transactions described in clauses (i), (v) and (vi) thereof); including
any Investment pursuant to any transaction described in clause (ii) of such
subsection 7.6(b) (whether or not any Person party thereto is at any time an
Affiliate of the Borrower);
-50-

--------------------------------------------------------------------------------



(xvii)      any Investment by any Captive Insurance Subsidiary in connection
with its provision of insurance to the Borrower or its Subsidiaries which
Investment is made in the ordinary course of business of such Captive Insurance
Subsidiary or by reason of applicable law, rule, regulation or order, or is
required or approved by any regulatory authority having jurisdiction over such
Captive Insurance Subsidiary or its business, as applicable; and


(xviii)     other Investments in an aggregate amount outstanding at any time not
to exceed an amount equal to the greater of $225.0 million and 4.8% of
Consolidated Tangible Assets.


If any Investment pursuant to clause (xv) or (xviii) above, or
subsection 7.5(b)(vii) or 7.5(b)(xii), as applicable, is made in any Person that
is not a Restricted Subsidiary and such Person thereafter (A) becomes a
Restricted Subsidiary or (B) is merged or consolidated into, or transfers or
conveys all or substantially all of its assets to, or is liquidated into, the
Borrower or a Restricted Subsidiary, then such Investment shall thereafter be
deemed to have been made pursuant to clause (i) or (ii) above, respectively, and
not clause (xv) or (xviii) above, or subsection 7.5(b)(vii) or 7.5(b)(xii), as
applicable.


“Permitted Lien”:  any Lien that is described in any of the clauses of
subsection 7.2.


“Permitted Payment”:  as defined in subsection 7.5(b).


“Person”:  any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.


“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.


“Preferred Stock”:  as applied to the Capital Stock of any corporation, Capital
Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.


“Prepayment Date”:  as defined in subsection 3.4(e).


“Prime Rate”:  as defined in the definition of “ABR”.


“Purchase”:  as defined in the definition of “Consolidated Coverage Ratio.”


“Purchase Money Obligations”:  any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.
-51-

--------------------------------------------------------------------------------



“Qualifying Debt”: any long-term Indebtedness for borrowed money (excluding
convertible debt securities, Indebtedness secured primarily by Liens on Real
Property and related assets, Indebtedness under the ABL Facility and
Indebtedness issued or incurred under Receivables-based financings) incurred by
the Borrower or any of its Restricted Subsidiaries prior to the achievement of
an Incremental B-2020 Term Loan Successful Syndication, in an aggregate
principal amount for any such incurrence of at least $50.0 million.


“Qualifying Lender”:  as defined in subsection 3.4(i).


“Rating Agency”:  Moody’s or S&P or, if Moody’s or S&P or both shall not make an
applicable rating publicly available, a nationally recognized statistical rating
agency or agencies, as the case may be, selected by the Borrower which shall be
substituted for Moody’s or S&P or both, as the case may be.


“Real Property”:  land, buildings, structures and other improvements located
thereon, fixtures attached thereto, and rights, privileges, easements and
appurtenances related thereto, and related property interests.


“Receivable”:  a right to receive payment pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.


“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower and its Restricted Subsidiaries constituting Collateral giving rise
to Net Available Cash to such Loan Party in excess of $50.0 million, to the
extent that such settlement or payment does not constitute reimbursement or
compensation for amounts previously paid by the Borrower or any Restricted
Subsidiary in respect of such casualty or condemnation.


“Reference Banks”:  Citibank, N.A., Deutsche Bank AG New York Branch, BMO Harris
Bank, N.A., Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Bank of America,
N.A., Morgan Stanley Bank, N.A., Natixis, New York Branch, Coöperatieve Rabobank
U.A., New York Branch and Wells Fargo Bank, National Association; or such
additional or other banks as may be appointed by the Administrative Agent (and
consented to by such additional or other bank) and reasonably acceptable to the
Borrower Representative; provided that, at any time, the maximum number of
Reference Banks does not exceed 10.


“refinance”:  refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.


“Refinancing Indebtedness”:  Indebtedness that is Incurred to refinance any
Indebtedness (or unutilized commitment in respect of Indebtedness) existing on
the Restatement Effective Date or Incurred (or established) in compliance with
this Agreement (including Indebtedness of the Borrower that refinances
Indebtedness of any Restricted Subsidiary (to the extent permitted by this
Agreement) and Indebtedness of any Restricted Subsidiary that refinances
Indebtedness of the Borrower or of another Restricted Subsidiary) including
-52-

--------------------------------------------------------------------------------

Indebtedness that refinances Refinancing Indebtedness, and Indebtedness Incurred
pursuant to a commitment that refinances any Indebtedness or unutilized
commitment; provided that:


(1)          if the Indebtedness being refinanced is Subordinated Obligations or
Guarantor Subordinated Obligations, the Refinancing Indebtedness has a final
Stated Maturity at the time such Refinancing Indebtedness is Incurred that is
equal to or greater than the final Stated Maturity of the Indebtedness being
refinanced (or if shorter, of the Initial Term Loans),


(2)          such Refinancing Indebtedness is Incurred in an aggregate principal
amount (or if issued with original issue discount, an aggregate issue price)
that is equal to or less than the sum of (x) the aggregate principal amount then
outstanding of the Indebtedness being refinanced, plus (y) an amount equal to
any unutilized commitment relating to the Indebtedness being refinanced or
otherwise then outstanding under the financing arrangement being refinanced to
the extent the unutilized commitment being refinanced could be drawn in
compliance with subsection 7.1 immediately prior to such refinancing, plus (z)
fees, underwriting discounts, premiums and other costs and expenses (including
accrued and unpaid interest) Incurred or payable in connection with such
refinancing, and


(3)          Refinancing Indebtedness shall not include (x) Indebtedness of a
Restricted Subsidiary that is not a Subsidiary Guarantor that refinances
Indebtedness of the Borrower or a Subsidiary Guarantor that could not have been
initially Incurred by such Restricted Subsidiary pursuant to subsection 7.1 or
(y) Indebtedness of the Borrower or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary.


“Refunding Capital Stock”:  as defined in subsection 7.5(b)(i).


“Register”:  as defined in subsection 10.6(b).


“Regulation S-X”:  Regulation S-X promulgated by the SEC, as in effect on the
Restatement Effective Date.


“Regulation T”:  Regulation T of the Board as in effect from time to time.


“Regulation U”:  Regulation U of the Board as in effect from time to time.


“Regulation X”:  Regulation X of the Board as in effect from time to time.


“Related Business”:  those businesses in which the Borrower or any of its
Subsidiaries is engaged on the Restatement Effective Date, or that are similar,
related, complementary, incidental or ancillary thereto or extensions,
developments or expansions thereof.


“Related Parties”:  with respect to any Person, such Person’s affiliates and the
partners, officers, directors, trustees, employees, shareholders, members,
attorneys and other advisors, agents and controlling persons of such Person and
of such Person’s affiliates and “Related Party” shall mean any of them.
-53-

--------------------------------------------------------------------------------



“Related Taxes”:  (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state, foreign, provincial or local taxes measured by income, and
federal, state, foreign, provincial or local withholding imposed by any
government or other taxing authority on payments made by any Parent other than
to another Parent), required to be paid by any Parent by virtue of its being
incorporated or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than
the Borrower, any of its Subsidiaries or any Parent), or being a holding company
of the Borrower, any of its Subsidiaries or any Parent or receiving dividends
from or other distributions in respect of the Capital Stock of the Borrower, any
of its Subsidiaries or any Parent, or having guaranteed any obligations of the
Borrower or any Subsidiary thereof, or having made any payment in respect of any
of the items for which the Borrower or any of its Subsidiaries is permitted to
make payments to any Parent pursuant to the covenant described under
subsection 7.5, or acquiring, developing, maintaining, owning, prosecuting,
protecting or defending its intellectual property and associated rights
(including but not limited to receiving or paying royalties for the use thereof)
relating to the business or businesses of the Borrower or any Subsidiary
thereof, (y) any taxes of a Parent attributable (1) to any taxable period (or
portion thereof) ending on or prior to the Restatement Effective Date or
incurred in connection with the Transactions or (2) to any Parent’s receipt of
(or entitlement to) any payment in connection with the Transactions including
any payment received after the Restatement Effective Date pursuant to any
agreement related to the Transactions or (z) any other federal, state, foreign,
provincial or local taxes measured by income for which any Parent is liable, up
to an amount not to exceed, with respect to federal taxes, the amount of any
such taxes that the Borrower and its Subsidiaries would have been required to
pay on a separate company basis, or on a consolidated basis as if the Borrower
had filed a consolidated return on behalf of an affiliated group (as defined in
Section 1504 of the Code) of which it were the common parent, or with respect to
state, foreign, provincial or local taxes, the amount of any such taxes that the
Borrower and its Subsidiaries would have been required to pay on a separate
company basis, or on a consolidated, combined, unitary or affiliated basis as if
the Borrower had filed a consolidated, combined, unitary or affiliated return on
behalf of an affiliated group (as defined in the applicable state, foreign,
provincial or local tax laws for filing such return) consisting only of the
Borrower and its Subsidiaries (in each case, reduced by any such taxes paid
directly by the Borrower or its Subsidiaries to the applicable Governmental
Authority).  Taxes shall include all interest, penalties and additions relating
thereto.


“Release”:  any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Material of Environmental
Concern in, into, onto or through the environment.


“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.


“Replacement Intercreditor Agreement”:  as defined in subsection 7.8.
-54-

--------------------------------------------------------------------------------



“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043 or any successor regulation thereto.


“Repricing Transaction”:  other than in connection with a Transformative
Acquisition or a transaction involving a Change of Control, (a) with respect to
the Initial Term Loans, the prepayment in full of the Initial Term Loans by the
Borrower with the proceeds of secured term loans (including any new, amended or
additional loans or Term Loans under this Agreement, whether as a result of an
amendment to this Agreement or otherwise), that are broadly marketed or
syndicated to banks and other institutional investors in financings similar to
the Initial Term Loans and having an effective interest cost or weighted average
yield (as determined prior to such prepayment by the Administrative Agent
consistent with generally accepted financial practice and, in any event,
excluding any arrangement, structuring, syndication or commitment fees in
connection therewith, and excluding any performance or ratings based pricing
grid that could result in a lower interest rate based on future performance, but
including any Adjusted LIBOR Rate floor or similar floor that is higher than the
then applicable Adjusted LIBOR Rate) that is less than the interest rate for or
weighted average yield (as determined prior to such prepayment by the
Administrative Agent on the same basis) of the Initial Term Loans, including as
may be effected through any amendment to this Agreement relating to the interest
rate for, or weighted average yield of, the Initial Term Loans and (b) with
respect to the Incremental B-2019 Term Loans, the prepayment in full of the
Incremental B-2019 Term Loans by the Borrower with the proceeds of secured term
loans (including any new, amended or additional loans or Term Loans under this
Agreement, whether as a result of an amendment to this Agreement or otherwise),
that are broadly marketed or syndicated to banks and other institutional
investors in financings similar to the Incremental B-2019 Term Loans and having
an effective interest cost or weighted average yield (as determined prior to
such prepayment by the Administrative Agent consistent with generally accepted
financial practice and, in any event, excluding any arrangement, structuring,
syndication or commitment fees in connection therewith, and excluding any
performance or ratings based pricing grid that could result in a lower interest
rate based on future performance, but including any Adjusted LIBOR Rate floor or
similar floor that is higher than the then applicable Adjusted LIBOR Rate) that
is less than the interest rate for or weighted average yield (as determined
prior to such prepayment by the Administrative Agent on the same basis) of the
Incremental B-2019 Term Loans, including as may be effected through any
amendment to this Agreement relating to the interest rate for, or weighted
average yield of, the Incremental B-2019 Term Loans.


“Required Lenders”:  Lenders the sum of whose outstanding Individual Lender
Exposures represent at least a majority of the sum of the aggregate amount of
all Commitments (or, if such Commitments have terminated or expired, the
aggregate amount then outstanding of Loans made pursuant to such Commitments)
and outstanding Loans of Non-Defaulting Lenders.


“Requirement of Law”:  as to any Person, the certificate of incorporation and
by‑laws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including laws, ordinances and regulations pertaining to zoning, occupancy and
subdivision of real
-55-

--------------------------------------------------------------------------------

properties; provided that the foregoing shall not apply to any nonbinding
recommendation of any Governmental Authority.


“Responsible Officer”:  as to any Person, any of the following officers of such
Person:  (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person; (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent as a
Responsible Officer by such chief executive officer or president of such Person
or, with respect to financial matters, such chief financial officer of such
Person; (c) with respect to subsection 6.7 and without limiting the foregoing,
the general counsel of such Person; (d) with respect to ERISA matters, the
senior vice president - human resources (or substantial equivalent) of such
Person; and (e) any other individual designated as a “Responsible Officer” for
the purposes of this Agreement by the Board of Directors or equivalent body of
such Person.


“Restatement Effective Date”:  June 27, 2016.


“Restricted Payment”:  as defined in subsection 7.5(a).


“Restricted Payment Transaction”:  any Restricted Payment permitted pursuant to
subsection 7.5, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) of such
definition and the parenthetical exclusions contained in clauses (ii) and
(iii) of such definition).


“Restricted Subsidiary”:  any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.


“Rollover Indebtedness”:  Indebtedness of a Loan Party issued to any Lender in
lieu of all or part of such Lender’s pro rata portion of any repayment of Term
Loans made pursuant to subsection 3.4(a); so long as (other than in connection
with a refinancing in full of the applicable Tranche of Term Loans) such
Indebtedness (1) is Incurred in an aggregate principal amount (or if issued with
original issue discount, an aggregate issue price) that is equal to or less than
the sum of (x) the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being refinanced, plus (y) fees, underwriting discounts, premiums and other
costs and expenses Incurred in connection with such Rollover Indebtedness and
(2) would not have a weighted average life to maturity earlier than the weighted
average life to maturity of the Term Loans being repaid.


“RS Funding”:            RS Funding Inc., a Nevada corporation.


“S&P”:  Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors.


“Sale”:  as defined in the definition of “Consolidated Coverage Ratio.”


“Sale and Leaseback Transaction”:  any arrangement with any Person providing for
the leasing by the Borrower or any of its Subsidiaries of real or personal
property that has
-56-

--------------------------------------------------------------------------------

been or is to be sold or transferred by the Borrower or any such Subsidiary to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of the
Borrower or such Subsidiary.


“SEC”:  the United States Securities and Exchange Commission.


“Second Amendment”:  the Second Amendment, dated as of June 27, 2016, among the
Administrative Agent, the Collateral Agent, the Borrower and the lenders party
thereto.


“Section 2.6 Additional Amendment”:  as defined in subsection 2.6(c).


“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.


“Secured Party Representative”:  as defined in the Intercreditor Agreement.


“Securities Act”:  the United States Securities Act of 1933, as amended from
time to time.


“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement and all other similar security documents hereafter delivered to the
Collateral Agent granting a Lien on any asset or assets of any Person to secure
the obligations and liabilities of the Loan Parties hereunder and/or under any
of the other Loan Documents or to secure any guarantee of any such obligations
and liabilities, including any security documents executed and delivered or
caused to be delivered to the Collateral Agent pursuant to subsection 6.9(a) or
6.9(b), in each case, as amended, supplemented, waived or otherwise modified
from time to time.


“Senior Credit Facilities”:  collectively, the Term Loan Facility and the ABL
Facility.


“Senior Notes”:  the 5.875% Senior Notes due 2024, of the Borrower, as the same
may be amended, supplemented, waived or otherwise modified from time to time.


“Senior Notes Indenture”:  the Indenture, dated as of the Restatement Effective
Date, by and among the Borrower, the subsidiary guarantors from time to time
party thereto and Wilmington Trust, National Association, as trustee, governing
the Senior Notes, as the same may be amended, supplemented, waived or otherwise
modified from time to time.


“Set”:  the collective reference to Eurocurrency Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).


“Settlement Service”:  as defined in subsection 10.6(b).


“Seventh Amendment”: the Seventh Amendment, dated as of the Seventh Amendment
Effective Date, among the Administrative Agent, the Collateral Agent, the
Borrower and the Lenders party thereto.
-57-

--------------------------------------------------------------------------------



“Seventh Amendment Effective Date”: November 26, 2019.


“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.


“Sixth Amendment”: the Sixth Amendment, dated as of the Sixth Amendment
Effective Date, among  the Administrative Agent, the Borrower and each
Incremental B-2019 Term Lender.


“Sixth Amendment Acquisition”: as defined in the Sixth Amendment.


“Sixth Amendment Acquisition Agreement”: as defined in the Sixth Amendment.


“Sixth Amendment Effective Date”: September 13, 2019.


“Sixth Amendment Refinancing”: as defined in the definition of “Sixth Amendment
Transactions.”


“Sixth Amendment Transaction Costs”: as defined in the definition of “Sixth
Amendment Transactions.”


“Sixth Amendment Transactions”: the Sixth Amendment Acquisition, together with
each of the following transactions consummated or to be consummated in
connection therewith: (a) the Borrower obtaining the Incremental B-2019 Term
Loans; (b) if applicable, the other transactions described in the Sixth
Amendment Acquisition Agreement; (c) the repayment (or the giving of notice for
the repayment thereof) of certain Indebtedness of the entities acquired directly
or indirectly by the Borrower in the Sixth Amendment Acquisition as provided in
Section 2.04(d) of the Sixth Amendment Acquisition Agreement (the “Sixth
Amendment Refinancing”); and (d) the payment of fees, costs and expenses
incurred in connection with the transactions described in the foregoing
provisions of this definition (the “Sixth Amendment Transactions Costs”).


“Solicited Discount Proration”:  as defined in subsection 3.4(i).


“Solicited Discounted Prepayment Amount”:  as defined in subsection 3.4(i).


“Solicited Discounted Prepayment Notice”:  an irrevocable written notice of a
Borrower Solicitation of Discounted Prepayment Offers made pursuant to
subsection 3.4(i)(iv) substantially in the form of Exhibit M.


“Solicited Discounted Prepayment Offer”:  the irrevocable written offer by each
Lender, substantially in the form of Exhibit N, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.


“Solicited Discounted Prepayment Response Date”:  as defined in
subsection 3.4(i).
-58-

--------------------------------------------------------------------------------



“Solvent” and “Solvency”:  with respect to the Borrower and its Subsidiaries on
a consolidated basis after giving effect to the Transactions on the Restatement
Effective Date means (i) the Fair Value and Present Fair Salable Value of the
assets of the Borrower and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; (ii) the Borrower and its
Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iii) the Borrower and its Subsidiaries taken as a whole will be able to pay
their Stated Liabilities and Identified Contingent Liabilities as they mature
(all capitalized terms used in this definition (other than “Borrower”,
“Restatement Effective Date”, “Subsidiary” and “Transactions”, which have the
meanings set forth in this Agreement) shall have the meaning assigned to such
terms in the form of solvency certificate attached hereto as Exhibit P).


“Special Purpose Entity”:  (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables, and/or related assets and/or (ii) acquiring,
selling, leasing, financing or refinancing Real Property and/or related rights
(including under leases and insurance policies) and/or assets (including
managing, exercising and disposing of any such rights and/or assets) and/or
(iii) financing or refinancing in respect of Capital Stock of any Special
Purpose Subsidiary.


“Special Purpose Financing”:  any financing or refinancing of assets consisting
of or including Receivables and/or Real Property of the Borrower or any
Restricted Subsidiary that have been transferred to a Special Purpose Entity or
made subject to a Lien in a Financing Disposition (including any financing or
refinancing in respect of Capital Stock of a Special Purpose Subsidiary held by
another Special Purpose Subsidiary).


“Special Purpose Financing Expense”:  for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), and
(b) Special Purpose Financing Fees.


“Special Purpose Financing Fees”:  distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.


“Special Purpose Financing Undertakings”:  representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition; provided that (x) it is understood that Special
Purpose Financing Undertakings may consist of or include (i) reimbursement and
other obligations in respect of notes, letters of credit, surety bonds and
similar instruments provided for credit enhancement purposes, (ii) Hedging
Obligations, or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the
-59-

--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary, in respect of any Special Purpose
Financing or Financing Disposition or (iii) any Guarantee in respect of
customary recourse obligations (as determined in good faith by the Borrower,
which determination shall be conclusive) in connection with any collateralized
mortgage backed securitization or any other Special Purpose Financing or
Financing Disposition in respect of Real Property, including in respect of
Liabilities in the event of any involuntary case commenced with the collusion of
any Special Purpose Subsidiary or any Affiliate thereof, or any voluntary case
commenced by any Special Purpose Subsidiary, under any applicable Bankruptcy
Law, and (y) subject to the preceding clause (x), any such other agreements and
undertakings shall not include any Guarantee of Indebtedness of a Special
Purpose Subsidiary by the Borrower or a Restricted Subsidiary that is not a
Special Purpose Subsidiary.


“Special Purpose Subsidiary”:  any Subsidiary of the Borrower that (a) is
engaged solely in (x) the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time) and other
accounts and receivables (including any thereof constituting or evidenced by
chattel paper, instruments or general intangibles), all proceeds thereof and all
rights (contractual and other), collateral and other assets relating thereto
and/or (ii) acquiring, selling, leasing, financing or refinancing Real Property
and/or related rights (including under leases and insurance policies) and/or
assets (including managing, exercising and disposing of any such rights and/or
assets), all proceeds thereof and all rights (contractual and other), collateral
and/or other assets relating thereto, and/or (iii) owning or holding Capital
Stock of any Special Purpose Subsidiary and/or engaging in any financing or
refinancing in respect thereof, and (y) any business or activities incidental or
related to such business, and (b) is designated as a “Special Purpose
Subsidiary” by the Borrower.


“Specified Discount”:  as defined in subsection 3.4(i)(ii).


“Specified Discount Prepayment Amount”:  as defined in subsection 3.4(i).


“Specified Discount Prepayment Notice”:  an irrevocable written notice of the
Borrower of Discounted Term Loan Prepayment made pursuant to
subsection 3.4(i)(ii) substantially in the form of Exhibit I.


“Specified Discount Prepayment Response”:  the written response by each Lender,
substantially in the form of Exhibit J, to a Specified Discount Prepayment
Notice.


“Specified Discount Prepayment Response Date”:  as defined in subsection 3.4(i).


“Specified Discount Proration”:  as defined in subsection 3.4(i).


“Specified Existing Tranche”:  as defined in subsection 2.6(a).


“Specified Refinancing Amendment”:  an amendment to this Agreement effecting the
incurrence of Specified Refinancing Commitments in accordance with subsection
2.8.


“Specified Refinancing Indebtedness”:  Indebtedness incurred by the Borrower
pursuant to and in accordance with subsection 2.8.
-60-

--------------------------------------------------------------------------------



“Specified Refinancing Lenders”:  as defined in subsection 2.8(b).


“Specified Refinancing Loans”:  as defined in subsection 2.8(a).


“Specified Refinancing Revolving Commitment”:  as defined in subsection 2.8(a).


“Specified Refinancing Revolving Loans”:  as defined in subsection 2.8(a).


“Specified Refinancing Term Loan Commitment”:  as defined in subsection 2.8(a).


“Specified Refinancing Term Loans”:  as defined in subsection 2.8(a).


“Specified Refinancing Tranche”:  Specified Refinancing Commitments with the
same terms and conditions made on the same day and any Supplemental Term Loan
Commitments or Supplemental Revolving Commitments and Loans in respect thereof,
as applicable, added to such Tranche pursuant to subsection 2.6.


“Sponsors”:  CD&R and KKR.


“Stated Maturity”:  with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).


“Statutory Reserves”:  for any day as applied to a Eurodollar Loan, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the United States Federal Reserve System
in New York City with deposits exceeding $1,000.0 million against “Eurocurrency
liabilities” (as such term is used in Regulation D).  Eurodollar Loans shall be
deemed to constitute Eurocurrency liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.


“Submitted Amount”:  as defined in subsection 3.4(i).


“Submitted Discount”:  as defined in subsection 3.4(i).


“Subordinated Obligations”:  any Indebtedness of the Borrower (whether
outstanding on the Restatement Effective Date or thereafter Incurred) that is
expressly subordinated in right of payment to the Obligations hereunder and
under the Loan Documents pursuant to a written agreement.


“Subsidiary”:  of any Person, means any corporation, association, partnership or
other business entity of which more than 50.0% of the total voting power of
shares of Capital Stock or other equity interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof
-61-

--------------------------------------------------------------------------------

is at the time owned or controlled, directly or indirectly, by (i) such Person
or (ii) one or more Subsidiaries of such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.


“Subsidiary Guarantee”:  the guarantee of the obligations of the Borrower under
the Loan Documents provided pursuant to the Guarantee and Collateral Agreement.


“Subsidiary Guarantor”:  each Wholly Owned Domestic Subsidiary (other than any
Excluded Subsidiary) of the Borrower that executes and delivers a Subsidiary
Guarantee, in each case, unless and until such time as the respective Subsidiary
Guarantor ceases to constitute a Wholly Owned Domestic Subsidiary of the
Borrower or is released from all of its obligations under the Subsidiary
Guarantee in accordance with the terms and provisions thereof or hereof.


“Successor Company”:  as defined in subsection 7.3(a).


“Supervisory Review Process”:  as defined in subsection 3.10(c).


“Supplemental Revolving Commitments”:  as defined in subsection 2.5(a).


“Supplemental Term Loan Commitments”:  as defined in subsection 2.5(a).


“Tax Sharing Agreement”:  the Tax Sharing Agreement, dated as of July 3, 2007,
between the Borrower and Holding, as amended and restated, as the same may be
further amended, supplemented, waived or otherwise modified from time to time.


“Taxes”:  any and all present or future taxes, levies, imposts, duties, fees,
withholdings or charges of a similar nature (including penalties, interest and
other liabilities with respect thereto) that are imposed by any Governmental
Authority.


“Temporary Cash Investments”:  any of the following:  (i) any investment in
(x) direct obligations of the United States of America, Canada, a member state
of the European Union or any country in whose currency funds are being held
pending their application in the making of an investment or capital expenditure
by the Borrower or a Restricted Subsidiary in that country or with such funds,
or any agency or instrumentality of any thereof or obligations Guaranteed by the
United States of America or a member state of the European Union or any country
in whose currency funds are being held pending their application in the making
of an investment or capital expenditure by the Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations guaranteed by any of the foregoing or
(y) direct obligations of any foreign country recognized by the United States of
America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization); (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under a Credit Facility or any affiliate thereof
or (y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus
-62-

--------------------------------------------------------------------------------

aggregating in excess of $250.0 million (or the foreign currency equivalent
thereof) and whose long term debt is rated at least “A” by S&P or “A-1” by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization) at the time such Investment is
made; (iii) repurchase obligations for underlying securities or instruments of
the types described in clause (i) or (ii) above entered into with a bank meeting
the qualifications described in clause (ii) above; (iv) Investments in
commercial paper, maturing not more than 24 months after the date of
acquisition, issued by a Person (other than that of the Borrower or any of its
Subsidiaries), with a rating at the time as of which any Investment therein is
made of “P-2” (or higher) according to Moody’s or “A-2” (or higher) according to
S&P (or, in either case, the equivalent of such rating by such organization or,
if no rating of S&P or Moody’s then exists, the equivalent of such rating by any
nationally recognized rating organization); (v) Investments in securities
maturing not more than 24 months after the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States of
America, or by any political subdivision or taxing authority thereof, and rated
at least “BBB-” by S&P or “Baa3” by Moody’s (or, in either case, the equivalent
of such rating by such organization or, if no rating of S&P or Moody’s then
exists, the equivalent of such rating by any nationally recognized rating
organization); (vi) Indebtedness or Preferred Stock (other than of the Borrower
or any of its Subsidiaries) having a rating of “A” or higher by S&P or “A2” or
higher by Moody’s (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization); (vii) investment
funds investing 95.0% of their assets in securities of the type described in
clauses (i) through (vi) above (which funds may also hold cash pending
investment and/or distribution); (viii) any money market deposit accounts issued
or offered by a domestic commercial bank or a commercial bank organized and
located in a country recognized by the United States of America, in each case,
having capital and surplus in excess of $250.0 million (or the foreign currency
equivalent thereof), or investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 (or any successor rule) of the SEC under the
Investment Company Act; and (ix) similar investments approved by the Board of
Directors in the ordinary course of business.


“Term Loan”:  each Initial Term Loan, Incremental Term Loan (including each
Incremental B-2019 Term Loan and Incremental B-2020 Term Loan), Extended Term
Loan or Specified Refinancing Term Loan, as the context requires; collectively,
the “Term Loans”.


“Term Loan Commitment”:  as to any Lender, its Initial Term Loan Commitments,
Incremental Commitments (including each Incremental B-2019 Term Commitment and
Incremental B-2020 Term Commitment)”, Supplemental Revolving Commitments,
Supplemental Term Loan Commitments, and Specified Refinancing Commitments
(collectively, as to all the Term Loan Lenders at the time of determination, the
“Term Loan Commitments”).


“Term Loan Facility”:  the collective reference to this Agreement, any Loan
Documents, any notes, any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same
-63-

--------------------------------------------------------------------------------

may be amended, supplemented, waived or otherwise modified from time to time, or
refunded, refinanced, restructured, replaced, renewed, repaid, increased or
extended from time to time (whether in whole or in part, whether with the
original agent and lenders or other agents and lenders or otherwise, and whether
provided under this Agreement or one or more other credit agreements, indentures
or financing agreements or otherwise), except to the extent such agreement,
instrument or document expressly provides that it is not intended to be and is
not a Term Loan Facility hereunder.  Without limiting the generality of the
foregoing, the term “Term Loan Facility” shall include any agreement
(i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries of the Borrower as additional
borrowers or guarantors thereunder, (iii) increasing the amount of Indebtedness
Incurred thereunder or available to be borrowed thereunder or (iv) otherwise
altering the terms and conditions thereof.


“Term Loan Facility Obligations”:  obligations of the Borrower and the other
Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during (or that would accrue but for) the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise and (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower and the other Loan Parties under this Agreement and the other Loan
Documents.


“Term Loan Lender”:  any Lender at the time of determination having a Term Loan
Commitment hereunder and/or a Term Loan outstanding hereunder; and all such
Lenders collectively the “Term Loan Lenders.”


“Term Loan Note”:  as defined in subsection 2.2(a); collectively, the “Term Loan
Notes.”


“Term Loan Percentage”:  as to any Term Loan Lender at any time, the percentage
which (a) such Lender’s Term Loans then outstanding constitutes of (b) the sum
of all of the Term Loans then outstanding.


“Third Amendment”: the Third Amendment, dated as of the Third Amendment
Effective Date, among the Administrative Agent, the Collateral Agent, the
Borrower and the Lenders party thereto.


“Third Amendment Effective Date”: February 17, 2017.


“Total Credit Percentage”:  as to any Lender at any time, the percentage of the
aggregate Commitments and outstanding Term Loans then constituted by such
Lender’s Commitment and outstanding Term Loans.  In making determinations
pursuant to the preceding sentence, the dollar equivalent of all amounts
expressed in currencies other than Dollars shall be utilized.
-64-

--------------------------------------------------------------------------------



“Trade Payables”:  with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.


“Tranche”:  (i) with respect to Term Loans or commitments, refers to whether
such Term Loans or commitments are (1) Initial Term Loans or Initial Term Loan
Commitments, (2) Incremental Term Loans or Incremental Term Loan Commitments
with the same terms and conditions made on the same day and any Supplemental
Term Loans added to such Tranche pursuant to subsection 2.5, (3) Extended Term
Loans (of the same Extension Series) or (4) Specified Refinancing Term Loans or
Specified Refinancing Term Loan Commitments with the same terms and conditions
made on the same day and any Supplemental Term Loans added to such Tranche
pursuant to subsection 2.5 and (ii) with respect to revolving loans or
commitments, refers to whether such revolving loans or commitments are
(1) Incremental Revolving Commitments or Incremental Revolving Loans with the
same terms and conditions made on the same day and any Supplemental Revolving
Commitments and Loans in respect thereof added to such Tranche pursuant to
subsection 2.5, (2) revolving loans or extended revolving commitments of the
same Extension Series or (3) Specified Refinancing Revolving Loans or Specified
Refinancing Revolving Commitments with the same terms and conditions made on the
same day any Supplemental Revolving Commitments and Loans in respect thereof
added to such Tranche pursuant to subsection 2.5. As of the Eighth Amendment
Effective Date there are three Tranches of Term Loans hereunder, namely (a)
Initial Term Loans, (b) Incremental B-2019 Term Loans and (c) Incremental B-2020
Term Loans.


“Transactions”: collectively, any or all of the following:  (i) the entry into
this Agreement and the Incurrence of Indebtedness hereunder by one or more of
the Borrower and its Subsidiaries; (ii) the issuance and sale by the Borrower of
the Senior Notes and the entry into the Senior Notes Indenture; (iii) the IPO;
(iv) the refinancing in full of the outstanding principal amount of all term
loans under the Original Term Loan Credit Agreement; (iv) the redemption, in
whole or in part, of the 2011 Senior Notes; (v) the refinancing of certain other
existing Indebtedness of the Borrower, including the refinancing or repayment,
in whole or in part, of the CMBS Facility; and (vi) all other transactions
relating to any of the foregoing (including payment of fees and expenses related
to any of the foregoing).


“Transferee”:  any Participant or Assignee.


“Transformative Acquisition”: any acquisition by the Borrower or any Restricted
Subsidiary that is either (a) not permitted by the terms of this Agreement
immediately prior to the consummation of such acquisition or (b) if permitted by
the terms of this Agreement immediately prior to the consummation of such
acquisition, would not provide the Borrower and its Restricted Subsidiaries with
adequate flexibility under this Agreement for the continuation or expansion of
their combined operations following such consummation, as determined by the
Borrower acting in good faith.


“Treasury Capital Stock”:  as defined in subsection 7.5(b)(i).
-65-

--------------------------------------------------------------------------------



“Type”:  the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurocurrency Loans.


“UCC”:  the Uniform Commercial Code as in effect in the State of New York from
time to time.


“U.S. Tax Compliance Certificate”:  as defined in subsection 3.11(b).


“Underfunding”:  the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.


“Unrestricted Subsidiary”:  (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary.  The Board of Directors may designate any Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Capital Stock or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Restricted Subsidiary of the
Borrower that is not a Subsidiary of the Subsidiary to be so designated;
provided that (A) such designation was made at or prior to the Restatement
Effective Date, or (B) the Subsidiary to be so designated has total consolidated
assets of $1,000 or less or (C) if such Subsidiary has consolidated assets
greater than $1,000, then such designation would be permitted under subsection
7.5.  The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that immediately after giving effect to such
designation (x) the Borrower could Incur at least $1.00 of additional
Indebtedness under subsection 7.1(a) or (y) the Consolidated Coverage Ratio
would be greater than it was immediately prior to giving effect to such
designation or (z) such Subsidiary shall be a Special Purpose Subsidiary with no
Indebtedness outstanding other than Indebtedness that can be Incurred (and upon
such designation shall be deemed to be Incurred and outstanding) pursuant to
subsection 7.1(b).  Any such designation by the Board of Directors shall be
evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Board of Directors giving
effect to such designation and a certificate signed by a Responsible Officer of
the Borrower certifying that such designation complied with the foregoing
provisions.


“Voting Stock”:  shares of Capital Stock entitled to vote generally in the
election of directors.


“Wholly Owned Domestic Subsidiary”:  as to any Person, any Domestic Subsidiary
of such Person that is a Material Restricted Subsidiary of such Person, and of
which such Person owns, directly or indirectly through one or more Wholly Owned
Domestic Subsidiaries, all of the Capital Stock of such Domestic Subsidiary.


“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time
-66-

--------------------------------------------------------------------------------

to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.2          Other Definitional Provisions.


(a)          Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any Notes, any other Loan
Document or any certificate or other document made or delivered pursuant hereto.


(b)          As used herein and in any Notes and any other Loan Document, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Subsidiaries not defined in
subsection 1.1 and accounting terms partly defined in subsection 1.1, to the
extent not defined, shall have the respective meanings given to them under GAAP.


(c)          The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.  The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation,” if not expressly followed by
such phrase or the phrase “but not limited to.”


(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.


(e)          For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires:  (i) “or” is not exclusive;
(ii) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP; and (iii) references to sections of,
or rules under, the Securities Act shall be deemed to include substitute,
replacement or successor sections or rules adopted by the SEC from time to time.


(f)          Any financial ratios required to be maintained pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


(g)          In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of determining compliance with any
provision of this Agreement which requires that no Default, Event of Default or
specified Event of Default, as applicable, has occurred, is continuing or would
result from any such action, as applicable, such condition shall, at the option
of the Borrower, be deemed satisfied, so long as no Default, Event of Default or
specified Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Transaction are entered into or
irrevocable notice of redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness, Disqualified Stock or Preferred Stock is
given.  For the avoidance of doubt, if the Borrower has
exercised its option under the first sentence of this clause (g), and any
Default, Event of Default
-67-

--------------------------------------------------------------------------------

or specified Event of Default, as applicable, occurs following the date the
definitive agreements for the applicable Limited Condition Transaction were
entered into or irrevocable notice of redemption, repurchase, defeasance,
satisfaction and discharge or repayment of Indebtedness, Disqualified Stock or
Preferred Stock is given and prior to the consummation of such Limited Condition
Transaction, any such Default, Event of Default or specified Event of Default,
as applicable, shall be deemed to not have occurred or be continuing for
purposes of determining whether any action being taken in connection with such
Limited Condition Transaction is permitted hereunder.


(h)          In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of:


(i)          determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated Coverage Ratio, the Consolidated
Secured Leverage Ratio or the Consolidated Total Leverage Ratio; or


(ii)          testing baskets set forth in this Agreement (including baskets
measured as a percentage of Consolidated Tangible Assets);


in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into or irrevocable notice of
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or Preferred Stock is given, as applicable (the
“LCT Test Date”), and if, after giving pro forma effect to the Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any Incurrence or Discharge of Indebtedness and the use of
proceeds of such Incurrence) as if they had occurred at the beginning of the
most recent four consecutive fiscal quarters ending prior to the LCT Test Date
for which consolidated financial statements of the Borrower are available, the
Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratio, basket or amount, such ratio, basket or amount shall
be deemed to have been complied with.  For the avoidance of doubt, if the
Borrower has made an LCT Election and any of the ratios, baskets or amounts for
which compliance was determined or tested as of the LCT Test Date are exceeded
as a result of fluctuations in any such ratio, basket or amount, including due
to fluctuations in Consolidated EBITDA or Consolidated Tangible Assets of the
Borrower or the Person subject to such Limited Condition Transaction or any
applicable currency exchange rate, at or prior to the consummation of the
relevant transaction or action, such baskets, ratios or amounts will not be
deemed to have been exceeded as a result of such fluctuations.  If the Borrower
has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio, basket or amount with
respect to the Incurrence of Indebtedness or Liens, or the making of Restricted
Payments, Asset Dispositions, mergers, the conveyance, lease or other transfer
of all or substantially all of the assets of the Borrower or the designation of
an Unrestricted Subsidiary on or following the relevant LCT Test Date and prior
to the
earlier of the date on which such Limited Condition Transaction is consummated
or the
-68-

--------------------------------------------------------------------------------

definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio, basket or amount shall be calculated on a pro forma basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any Incurrence or Discharge of Indebtedness and the use of proceeds
thereof) have been consummated.


1.3          Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.




SECTION 2          AMOUNT AND TERMS OF COMMITMENTS.


2.1          Term Loans.


(a)          Initial Term Loans.  Subject to the terms and conditions hereof,
each Initial Term Loan Lender severally agrees to make in a single draw on the
Restatement Effective Date, one or more term loans in Dollars to the Borrower in
an aggregate principal amount not to exceed the amount set forth opposite such
Initial Term Loan Lender’s name on Schedule A hereto under the heading “Term
Loan Commitment,” as such amount may be adjusted or reduced pursuant to the
terms hereof, which term loans may be made in cash or, if agreed by the
Borrower, by exchange of all or any portion of such Initial Term Loan Lender’s
Term Loans (as defined under the Original Term Loan Credit Agreement)
outstanding immediately prior to the Restatement Effective Date into Initial
Term Loans pursuant to the Second Amendment, or a combination thereof.
-69-

--------------------------------------------------------------------------------



(b)          Incremental B-2019 Term Loans. Subject to the terms and conditions
hereof, each Incremental B-2019 Term Loan Lender severally agrees to make in a
single draw on the Sixth Amendment Effective Date, one or more term loans in
Dollars to the Borrower in an aggregate principal amount not to exceed the
amount set forth opposite such Incremental B-2019 Term Loan Lender’s name on
Schedule A hereto under the heading “Incremental B-2019 Term Loan Commitments,”
as such amount may be adjusted or reduced pursuant to the terms hereof.


(c)          Incremental B-2020 Term Loans. Subject to the terms and conditions
hereof, each Incremental B-2020 Term Lender severally agrees to make in a single
draw on the Eighth Amendment Effective Date, one or more term loans in Dollars
to the Borrower in an aggregate principal amount not to exceed the amount set
forth opposite such Incremental B-2020 Term Lender’s name on Schedule A hereto
under the heading “Incremental B-2020 Term Commitments”, as such amount may be
adjusted or reduced pursuant to the terms hereof.


(d)          Term Loans.  The Term Loans:


(i)          except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
Eurocurrency Loans; and


(ii)          shall be made by each Term Loan Lender in an aggregate principal
amount which does not exceed the Term Loan Commitment of such Term Loan Lender.


Once repaid, Term Loans incurred hereunder may not be reborrowed.


2.2          Term Loan Notes.


(a)          Term Loan Notes.  The Borrower agrees that, upon the request to the
Administrative Agent by any Term Loan Lender made on or prior to the Restatement
Effective Date with respect to its Term Loan made on such date, or in connection
with any subsequent assignment pursuant to subsection 10.6(b), in order to
evidence such Term Loan, the Borrower will execute and deliver to such Term Loan
Lender a promissory note substantially in the form of Exhibit A (each, as
amended, supplemented, replaced or otherwise modified from time to time, a “Term
Loan Note”), with appropriate insertions therein as to payee, date and principal
amount, payable to such Term Loan Lender and in a principal amount equal to the
unpaid principal amount of the applicable Term Loans made (or acquired by
assignment pursuant to subsection 10.6(b)) by such Term Loan Lender to the
Borrower.  Each Term Loan Note shall be dated the Restatement Effective Date and
shall be payable as provided in subsection 2.2(b) and provide for the payment of
interest in accordance with subsection 3.1.


(b)          Initial Term Loan Amortization.  The aggregate Initial Term Loans
of all the Term Loan Lenders shall be payable in consecutive quarterly
installments beginning September 30, 2016 up to and including the Initial Term
Loan Maturity Date (subject to reduction as provided in subsection 3.4), on the
dates set forth below and in the principal amounts, equal to the respective
amounts set forth below (together with all accrued interest thereon) opposite
the applicable installment dates (or, if less, the aggregate amount of such Term
Loans then outstanding):
-70-

--------------------------------------------------------------------------------



Date
 
Amount
 
Each March 31, June 30, September 30 and December 31 ending prior to the Initial
Term Loan Maturity Date
0.25% of the aggregate initial principal amount of the Initial Term Loans on the
Restatement Effective Date
Initial Term Loan Maturity Date
all unpaid aggregate principal amounts of any outstanding Initial Term Loans



(c)          Incremental B-2019 Term Loan Amortization. The aggregate
Incremental B-2019 Term Loans of all the Incremental B-2019 Term Lenders shall
be repaid by the Borrower in consecutive quarterly installments beginning on
December 31, 2019 (subject to reduction as provided in subsection 3.4), on the
dates set forth below and for each such date in the principal amount set forth
below opposite such date (together with all accrued interest thereon) (or, if
less, the aggregate amount of such Term Loans then outstanding):


Date
Principal Amount
Each March 31, June 30, September 30 and December 31 ending prior to the
Incremental B-2019 Term Loan Maturity Date
0.25% of the aggregate initial principal amount of the Incremental B-2019 Term
Loans on the Sixth Amendment Effective Date
Incremental B-2019 Term Loan Maturity Date
all unpaid aggregate principal amounts of any outstanding Incremental B-2019
Term Loans




(d)          Incremental B-2020 Term Loan Amortization.  The aggregate
Incremental B-2020 Term Loans of all the Incremental B-2020 Term Lenders shall
be repaid by the Borrower in consecutive quarterly installments beginning on
September 30, 2020 (subject to reduction as provided in subsection 3.4), on the
dates set forth below and for each such date in the principal amount set forth
below opposite such date (together with all accrued interest thereon) (or, if
less, the aggregate amount of such Term Loans then outstanding):


Date
Principal Amount
Each March 31, June 30, September 30 and December 31 ending prior to the
Incremental B-2020 Term Loan Maturity Date
0.25% of the aggregate initial principal amount of the Incremental B-2020 Term
Loans on the Eighth Amendment Effective Date
Incremental B-2020 Term Loan Maturity Date
all unpaid aggregate principal amounts of any outstanding Incremental B-2020
Term Loans




; provided that if the Adjustment Date occurs then, effective from and after the
Adjustment Date,  the above provisions of this subsection 2.2(d) with respect to
any quarterly installment payment required thereunder after the Adjustment Date
shall cease to apply and such provisions shall be replaced in their entirety
with the following:
-71-

--------------------------------------------------------------------------------



The aggregate Incremental B-2020 Term Loans of all the Incremental B-2020 Term
Lenders shall be repaid by the Borrower in consecutive quarterly installments,
beginning on the last day of the fiscal quarter of the Borrower during which the
Adjustment Date occurs, on each Adjustment Installment Date and on the
Incremental B-2020 Term Loan Maturity Date (subject to reduction as provided in
subsection 3.4), in the principal amount for each such date set forth below
opposite such date (together with all accrued interest thereon) (or, if less,
the aggregate amount of such Term Loans then outstanding):


Date
Principal Amount
Each of the first eight Adjustment Installment Dates (other than any such date
occurring after the Incremental B-2020 Term Loan Maturity Date)
0.625% of the aggregate principal amount of the Incremental B-2020 Term Loans
outstanding as of immediately after the Adjustment Date
Each Adjustment Installment Date after the eighth Adjustment Installment Date
(other than any such date occurring after the Incremental B-2020 Term Loan
Maturity Date)
1.25% of the aggregate principal amount of the Incremental B-2020 Term Loans
outstanding as of immediately after the Adjustment Date
Incremental B-2020 Term Loan Maturity Date
all unpaid aggregate principal amounts of any outstanding Incremental B-2020
Term Loans




2.3          Procedure for Initial Term Loan Borrowing.  The Borrower shall have
given the Administrative Agent notice prior to 9:30 A.M. (or such shorter period
as may be agreed to by the Administrative Agent in its reasonable discretion),
New York City time (which notice shall be irrevocable after funding) on the
Restatement Effective Date specifying the amount of the Initial Term Loans to be
borrowed on the Restatement Effective Date.  Upon receipt of such notice the
Administrative Agent shall promptly notify each applicable Lender thereof.  Each
Lender having an Initial Term Loan Commitment will make the amount of its pro
rata share of the Initial Term Loan Commitments available, in each case for the
account of the Borrower at the office of the Administrative Agent specified in
subsection 10.2 prior to 12:00 Noon, New York City time (or, if the time period
for the Borrower’s delivery of notice was extended, such later time as agreed to
by the Borrower and the Administrative Agent in its reasonable discretion, but
in no event less than one hour following notice), on the Restatement Effective
Date in funds immediately available to the Administrative Agent (except as
otherwise agreed by Borrower pursuant to subsection 2.1(a)(iii)).  The
Administrative Agent shall on such date credit the account of the Borrower on
the books of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.


2.4          Record of Loans.


(a)          Lender Accounts.  Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender
-72-

--------------------------------------------------------------------------------

resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.


(b)          Register.  The Administrative Agent shall maintain the Register
pursuant to subsection 10.6(b), and a subaccount therein for each Lender, in
which shall be recorded (i) the amount of each Loan made hereunder, the Type
thereof and each Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.


(c)          Evidence.  The entries made in the Register and the accounts of
each Lender maintained pursuant to subsection 2.4(b) shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain the
Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the terms of this
Agreement.


2.5          Incremental Facility.


(a)          So long as no Event of Default under subsection 8(a) or 8(f) exists
or would arise therefrom, the Borrower shall have the right, at any time and
from time to time after the Restatement Effective Date, (i) to request new term
loan commitments under one or more new term loan credit facilities to be
included in this Agreement (the “Incremental Term Loan Commitments”), (ii) to
increase any then-existing Tranche of Term Loans by requesting new term loan
commitments to be added to such existing Tranche of Term Loans (the
“Supplemental Term Loan Commitments”), (iii) to request new commitments under
one or more new revolving facilities to be included in this Agreement, which new
revolving facilities may include one or more subfacilities for letters of credit
or swing line loans (the “Incremental Revolving Commitments”), and (iv) to
increase any then existing Tranche of revolving commitments by requesting new
revolving loan commitments be added to such existing Tranche of revolving
commitments (the “Supplemental Revolving Commitments,” and together with the
Incremental Term Loan Commitments, Supplemental Term Loan Commitments and
Incremental Revolving Commitments, the “Incremental Commitments”), provided
that, (i) the aggregate amount of Incremental Commitments permitted pursuant to
this subsection 2.5 shall not exceed, at the time the respective Incremental
Commitment becomes effective (and after giving effect to the Incurrence of
Indebtedness in connection therewith and the application of proceeds of any such
Indebtedness, including to refinance other Indebtedness), an amount that could
then be Incurred under this Agreement in compliance with subsection
7.1(b)(i)(II) or the definition of “Maximum Incremental Facilities Amount” and
(ii) if any portion of an Incremental Commitment is to be incurred in reliance
on clause (i) of the definition of “Maximum Incremental Facilities Amount”, the
Borrower shall have delivered a certificate to the Administrative Agent,
certifying compliance with the financial test set forth in such clause.  Any
loans made in respect of any such Incremental Commitment (other than
Supplemental Term Loan Commitments and Supplemental Revolving Commitments) shall
be made by creating a new Tranche.
-73-

--------------------------------------------------------------------------------



(b)          Each request from the Borrower pursuant to this subsection 2.5
shall set forth the requested amount and proposed terms of the relevant
Incremental Commitments.  The Incremental Commitments (or any portion thereof)
may be made by any existing Lender or by any other bank or other financial
institution (any such bank or other financial institution, an “Additional
Incremental Lender”, and the Additional Incremental Lenders together with any
existing Lender providing Incremental Commitments, the “Incremental Lenders”);
provided that if such Additional Incremental Lender is not already a Lender
hereunder or any affiliate of a Lender hereunder or an Approved Fund, the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required (it being understood that any such
Additional Incremental Lender that is an Affiliated Lender shall be subject to
the provisions of subsections 10.6(h) and 10.6(i), mutatis mutandis, to the same
extent as if such Incremental Commitments and related Obligations had been
obtained by such Lender by way of assignment).


(c)          Supplemental Term Loan Commitments and Supplemental Revolving
Commitments shall become commitments under this Agreement pursuant to a
supplement specifying the Tranche of Term Loans or revolving commitments to be
increased, executed by the Borrower and each increasing Lender substantially in
the form attached hereto as Exhibit G (the “Increase Supplement”) or by each
Additional Incremental Lender substantially in the form attached hereto as
Exhibit H (the “Lender Joinder Agreement”), as the case may be, which shall be
delivered to the Administrative Agent for recording in the Register.  An
Increase Supplement or Lender Joinder Agreement may, without the consent of any
other Lender, effect such amendments  (including to subsection 2.2(b)) to the
Loan Documents as may be necessary or appropriate, in the opinion of the
Borrower and the Administrative Agent, to effect the provisions of this
subsection 2.5.  Upon effectiveness of the Lender Joinder Agreement each
Additional Incremental Lender shall be a Lender for all intents and purposes of
this Agreement and the term loan made pursuant to such Supplemental Term Loan
Commitment shall be a Term Loan or commitments made pursuant to such
Supplemental Revolving Commitment shall be revolving commitments hereunder, as
applicable.


(d)          Incremental Commitments (other than Supplemental Term Loan
Commitments and Supplemental Revolving Commitments) shall become commitments
under this Agreement pursuant to an amendment (an “Incremental Commitment
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower and each applicable Incremental Lender.  An Incremental
Commitment Amendment may, without the consent of any other Lender, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Borrower and the Administrative Agent, (x) to effect the
provisions of this subsection 2.5 and/or (y) so long as such amendments are not
materially adverse to the other Lenders, to maintain the fungibility of any such
Incremental Term Loans with any tranche of then outstanding Term Loans,
provided, however, that (i) (A) the Incremental Commitments will not be
guaranteed by any Subsidiary of the Borrower other than the Subsidiary
Guarantors, and will be secured by the same Collateral securing the Term Loan
Facility Obligations or (at the Borrower’s option) will be unsecured, (B) the
Incremental Commitments and any incremental loans drawn thereunder (the
“Incremental Loans”) shall rank pari passu in right of payment with or (at the
Borrower’s option) junior to the Term Loan Facility Obligations and (C) no
Incremental Commitment Amendment may provide for (I) any Incremental Commitment
or any Incremental Loans to be secured by any Collateral or other assets of any
Loan Party that do not also secure the Loans and (II) so long as any Initial
Term
-74-

--------------------------------------------------------------------------------

Loans, Incremental B-2019 Term Loans or Incremental B-2020 Term Loans are
outstanding, any mandatory prepayment from the Net Cash Proceeds of Asset
Dispositions (other than any Asset Disposition in respect of any assets,
business or Person the acquisition of which was financed, all or in part, with
Incremental Loans provided pursuant to such Incremental Commitment Amendment and
the disposition of which was contemplated by any definitive agreement in respect
of such acquisition) or Recovery Event, to the extent the Net Cash Proceeds of
such Asset Disposition or Recovery Event are required to be applied to repay the
Initial Term Loans, Incremental B-2019 Term Loans or Incremental B-2020 Term
Loans pursuant to subsection 3.4(c), on more than a ratable basis with the
Initial Term Loans, Incremental B-2019 Term Loans or Incremental B-2020 Term
Loans (after giving effect to any amendment in accordance with subsection
10.1(d)(v)); (ii) no Lender will be required to provide any such Incremental
Commitment unless it so agrees; (iii) the maturity date and the weighted average
life to maturity of such Incremental Term Loan Commitments shall be no earlier
than or shorter than, as the case may be, the Initial Term Loan Maturity Date or
the remaining weighted average life to maturity of the Initial Term Loans, as
applicable (other than an earlier maturity date and/or shorter weighted average
life to maturity for customary bridge financings, which, subject to customary
conditions (as determined by the Borrower in good faith), would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for an earlier maturity date or a shorter weighted
average life to maturity than the Initial Term Loan Maturity Date or the
remaining weighted average life to maturity of the Initial Term Loans, as
applicable); (iv) the interest rate margins and (subject to clause (iii) above)
amortization schedule applicable to the loans made pursuant to the Incremental
Commitments shall be determined by the Borrower and the applicable Incremental
Lenders; provided that in the event that the applicable interest rate margins
for any term loans Incurred by the Borrower under any Incremental Term Loan
Commitment made on or prior to the 12-month anniversary of the Restatement
Effective Date are higher than the applicable interest rate margin for the
Initial Term Loans by more than 50 basis points, then the Applicable Margin for
the Initial Term Loans shall be increased to the extent necessary so that the
applicable interest rate margin for the Initial Term Loans is equal to the
applicable interest rate margins for such Incremental Term Loan Commitment minus
50 basis points; provided further that, in determining the applicable interest
rate margins for the Initial Term Loans and the Incremental Term Loans,
(A) original issue discount (“OID”) or upfront fees payable generally to all
participating Incremental Lenders in lieu of OID (which shall be deemed to
constitute like amounts of OID) payable by the Borrower to the Lenders under the
Initial Term Loans or any Incremental Term Loan in the initial primary
syndication thereof shall be included (with OID being equated to interest based
on assumed four-year life to maturity) (provided that, if the Initial Term Loans
are issued in a manner such that all Initial Term Loans were not issued with a
uniform amount of OID or upfront fees within the Tranche of Initial Term Loans,
the amount of OID and upfront fees attributable to the entire Tranche of Initial
Term Loans shall be determined on a weighted average basis); (B) any
arrangement, structuring or fees payable in connection with the Incremental Term
Loans that are not shared with all Additional Incremental Lenders providing such
Incremental Term Loans shall be excluded; and (C) if the Incremental Term Loans
include an interest rate floor greater than the interest rate floor applicable
to the Initial Term Loans, such increased amount shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the Applicable Margin for the Initial Term Loans shall be required, to the
extent an increase in the interest rate floor for the Initial Term Loans would
cause an increase in the interest rate then in
-75-

--------------------------------------------------------------------------------

effect thereunder, and in such case the interest rate floor (but not the
Applicable Margin) applicable to the Initial Term Loans shall be increased by
such amount; (v) such Incremental Commitment Amendment may provide for (1) the
inclusion, as appropriate, of Additional Incremental Lenders in any required
vote or action of the Required Lenders or of the Lenders of each Tranche
hereunder, (2) class voting and other class protections for any additional
credit facilities, (3) the amendment of the definitions of “Disqualified Stock”,
“Junior Capital” and “Refinancing Indebtedness”, in each case only to extend the
maturity date and the weighted average life to maturity requirements, from the
Initial Term Loan Maturity Date and remaining weighted average life to maturity
of the Initial Term Loans to the extended maturity date and the remaining
weighted average life to maturity of such Incremental Term Loans, as applicable;
and (vi) the other terms and documentation in respect thereof, to the extent not
consistent with this Agreement as in effect prior to giving effect to the
Incremental Commitment Amendment, shall otherwise be reasonably satisfactory to
the Borrower, provided that to the extent such terms and documentation are not
consistent with, in the case of Incremental Term Loans, the terms and
documentation governing the Initial Term Loans (except to the extent permitted
by clause (iii), (iv), (v) or (vi) above), they shall be reasonably satisfactory
to the Borrower and the Administrative Agent.


(e)          Notwithstanding any provision of this Agreement to the contrary,
for purposes of this Agreement, including the provisions of this subsection 2.5,
(t) after giving effect to the transactions contemplated by the Second
Amendment, the Second Incremental Term Loan Commitments (as defined in the
Second Amendment) shall constitute Initial Term Loan Commitments hereunder (and
shall not constitute Incremental Term Loan Commitments or Incremental
Commitments hereunder) and the Second Incremental Term Loans (as defined in the
Second Amendment) shall constitute Initial Term Loans hereunder (and shall not
constitute Incremental Term Loans or Incremental Loans hereunder), (u) after
giving effect to the transactions contemplated by the Third Amendment, the
Additional Repriced Term Loan Commitments (as defined in the Third Amendment)
shall constitute Initial Term Loan Commitments hereunder (and shall not
constitute Incremental Term Loan Commitments or Incremental Commitments
hereunder) and the Repriced Term Loans and Additional Repriced Term Loans (each
as defined in the Third Amendment) shall constitute Initial Term Loans hereunder
(and shall not constitute Incremental Term Loans or Incremental Loans
hereunder), (v) after giving effect to the transactions contemplated by the
Fourth Amendment, the Additional Repriced Term Loan Commitments (as defined in
the Fourth Amendment) shall constitute Initial Term Loan Commitments hereunder
(and shall not constitute Incremental Term Loan Commitments or Incremental
Commitments hereunder) and the Repriced Term Loans and Additional Repriced Term
Loans (each as defined in the Fourth Amendment) shall constitute Initial Term
Loans hereunder (and shall not constitute Incremental Term Loans or Incremental
Loans hereunder), and (w) after giving effect to the transactions contemplated
by the Fifth Amendment, the Additional Repriced Term Loan Commitments (as
defined in the Fifth Amendment) shall constitute Initial Term Loan Commitments
hereunder (and shall not constitute Incremental Term Loan Commitments or
Incremental Commitments hereunder) and the Repriced Term Loans and Additional
Repriced Term Loans (each as defined in the Fifth Amendment) shall constitute
Initial Term Loans hereunder (and shall not constitute Incremental Term Loans or
Incremental Loans hereunder), (x) after giving effect to the Sixth Amendment
Transactions, the Incremental B-2019 Term Commitments shall constitute
Incremental B-2019 Term Commitments hereunder, Incremental Term Loan Commitments
and Incremental
-76-

--------------------------------------------------------------------------------

Commitments hereunder and the Incremental B-2019 Term Loans shall constitute
Incremental B-2019 Term Loans, Incremental Term Loans and Incremental Loans
hereunder,(y) after giving effect to the transactions contemplated by the
Seventh Amendment, the Repriced Term Loan Commitments (as defined in the Seventh
Amendment) shall constitute Initial Term Loan Commitments hereunder (and shall
not constitute Incremental Term Loan Commitments or Incremental Commitments
hereunder) and the Repriced Term Loans (as defined in the Seventh Amendment)
shall constitute Initial Term Loans hereunder (and shall not constitute
Incremental Term Loans or Incremental Loans hereunder) and (z) after giving
effect to the Eighth Amendment Transactions, the Incremental B-2020 Term
Commitments shall constitute Incremental B-2020 Term Commitments hereunder,
Incremental Term Loan Commitments and Incremental Commitments hereunder and the
Incremental B-2020 Term Loans shall constitute Incremental B-2020 Term Loans,
Incremental Term Loans and Incremental Loans hereunder.


2.6          Extension Amendments.


(a)          The Borrower may at any time and from time to time request that all
or a portion, including one or more Tranches, of any commitments or the Loans
(including any Extended Loans), each existing at the time of such request (each,
an “Existing Tranche” and the Loans of such Tranche, the “Existing Loans”) be
converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of any Existing Tranche (any such Existing Tranche which has
been so extended, “Extended Tranche” and the Loans of such Tranche, the
“Extended Loans”) and to provide for other terms consistent with this
subsection 2.6.  Subject to the provisions of this subsection 2.6, the Borrower
may elect to extend an Existing Tranche by combining the Existing Loans
thereunder with existing Extended Loans, in which case such Existing Loans shall
become Extended Loans and shall constitute an Extension Series with such
existing Extended Loans.  In order to establish any Extended Tranche, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Existing Tranche)
(an “Extension Request”) setting forth the proposed terms of the Extended
Tranche to be established, which Extension Request may be modified, revoked, or
revoked and reissued by the Borrower at any time prior to the effectiveness of
the Extension Amendment.  The terms of an Extended Tranche to be established
pursuant to an Extension Amendment shall be substantially similar to those
applicable to the Existing Tranche from which they are to be extended (the
“Specified Existing Tranche”) except (w) all or any of the final maturity dates
of such Extended Tranches may be delayed to later dates than the final maturity
dates of the Specified Existing Tranche, (x) (A) the interest margins with
respect to the Extended Tranche may be higher or lower than the interest margins
for the Specified Existing Tranche and/or (B) additional fees may be payable to
the Lenders providing such Extended Tranche in addition to or in lieu of any
change in margins contemplated by the preceding clause (A), (y) the commitment
fee, if any, with respect to the Extended Tranche may be higher or lower than
the commitment fee, if any, for the Specified Existing Tranche, in each case to
the extent provided in the applicable Extension Amendment, and (z) amortization
with respect to the Extended Term Tranche may be greater or lesser than
amortization for the Specified Existing Tranche, so long as the Extended Term
Tranche does not have a weighted average life to maturity shorter than the
remaining weighted average life to maturity of the Specified Existing Tranche;
provided that, notwithstanding anything to the contrary in this subsection 2.6
or otherwise, assignments and participations of Extended Tranches shall be
governed by the same
-77-

--------------------------------------------------------------------------------

or, at the Borrower’s discretion, more restrictive assignment and participation
provisions than the assignment and participation provisions applicable to Term
Loans set forth in subsection 10.6.  No Lender shall have any obligation to
agree to have any of its Existing Loans or, if applicable, commitments of any
Existing Tranche converted into an Extended Tranche pursuant to any Extension
Request.  Any Extended Tranche shall constitute a separate Tranche of Term Loans
or revolving commitments, as applicable, from the Specified Existing Tranches
and from any other Existing Tranches (together with any other Extended Tranches
so established on such date).


(b)          The Borrower shall provide the applicable Extension Request at
least 10 Business Days (or such shorter period as may be agreed by the
Administrative Agent) prior to the date on which Lenders under the applicable
Existing Tranche or Existing Tranches are requested to respond.  Any Lender
(each, an “Extending Lender”) wishing to have all or a portion of its Specified
Existing Tranche converted into an Extended Tranche shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Specified Existing
Tranche that it has elected to convert into an Extended Tranche.  In the event
that the aggregate amount of the Specified Existing Tranche subject to Extension
Elections exceeds the amount of Extended Tranches requested pursuant to the
Extension Request, the Specified Existing Tranches subject to Extension
Elections shall be converted to Extended Tranches on a pro rata basis based on
the amount of Specified Existing Tranches included in each such Extension
Election.


(c)          Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
(i) provisions related to maturity, interest margins, fees or amortization
referenced in subsection 2.6(a) clauses (w) through (z), and (ii) the
definitions of “Disqualified Stock”, “Junior Capital” and “Refinancing
Indebtedness” to amend the maturity date and the weighted average life to
maturity requirements, from the applicable Maturity Date and weighted average
life to maturity of the Term Loans to the extended maturity date and the
weighted average life to maturity of such Extended Tranche, as applicable, and
which, in each case, except to the extent expressly contemplated by the third to
last sentence of this subsection 2.6(c) and notwithstanding anything to the
contrary set forth in subsection 10.1, shall not require the consent of any
Lender other than the Extending Lenders with respect to the Extended Tranches
established thereby) executed by the Loan Parties, the Administrative Agent, and
the Extending Lenders.  No Extension Amendment shall provide for any Extended
Tranche in an aggregate principal amount that is less than $15.0 million.
Notwithstanding anything to the contrary in this Agreement and without limiting
the generality or applicability of subsection 10.1 to any Section 2.6 Additional
Amendments, any Extension Amendment may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Section 2.6 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Section 2.6
Additional Amendments do not become effective prior to the time that such
Section 2.6 Additional Amendments have been consented to (including pursuant to
consents applicable to holders of any Extended Tranches provided for in any
Extension Amendment) by such of the Lenders, Loan Parties and other parties (if
any) as may be required in order for such Section 2.6 Additional Amendments to
become effective in accordance with subsection 10.1; provided, further, that no
Extension Amendment may provide for (a) any Extended Tranche to be secured by
any Collateral or other assets of any Loan Party that does not also secure the
Specified Existing Tranches and (b) with respect to Extended Loans that are
-78-

--------------------------------------------------------------------------------

Term Loans, so long as any Loans of the Specified Existing Tranche from which
such Extended Loans were converted are outstanding, any mandatory prepayment
provisions that do not also apply to such Specified Existing Tranche on a pro
rata basis.  It is understood and agreed that each Lender has consented for all
purposes requiring its consent, and shall at the effective time thereof be
deemed to consent to each amendment to this Agreement and the other Loan
Documents authorized by this subsection 2.6 and the arrangements described above
in connection therewith except that the foregoing shall not constitute a consent
on behalf of any Lender to the terms of any Section 2.6 Additional Amendment. 
In connection with any Extension Amendment, at the request of the Administrative
Agent or the Extending Lenders, the Borrower shall deliver an opinion of counsel
reasonably acceptable to the Administrative Agent as to the enforceability of
such Extension Amendment, this Agreement as amended thereby, and such of the
other Loan Documents (if any) as may be amended thereby.


(d)          Notwithstanding anything to the contrary contained in this
Agreement, (A) on any date on which any Existing Tranche is converted to extend
the related scheduled maturity date(s) in accordance with clause (a) above (an
“Extension Date”), in the case of the Specified Existing Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Tranche so converted by such Lender on such date, and such
Extended Tranches shall be established as a separate Tranche from the Specified
Existing Tranche and (B) if, on any Extension Date, any revolving loans of any
Extending Lender are outstanding under the applicable Specified Tranches, such
loans (and any related participations) shall be deemed to be allocated as
Extended Loans (and related participations) and Existing Loans (and related
participations) in the same proportion as such Extending Lender’s applicable
Specified Existing Tranches to the applicable Extended Tranches so converted by
such Lender on such date; provided that any Extended Tranche or Extended Loans
may, to the extent provided in the applicable Extension Amendment, be designated
as part of any Tranche of Term Loans or Extension Series established on or prior
to the date of such Extension Amendment.


(e)          If, in connection with any proposed Extension Amendment, any Lender
declines to consent to the applicable extension on the terms and by the deadline
set forth in the applicable Extension Request (each such Lender, a
“Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, (A) replace such Non-Extending Lender in
whole or in part by causing such Lender to (and such Lender shall be obligated
to) assign pursuant to subsection 10.6 (with the assignment fee and any other
costs and expenses to be paid by the Borrower in such instance) all or any part
of its rights and obligations under this Agreement with respect to the Existing
Loans to one or more assignees; provided that neither the Administrative Agent
nor any Lender shall have any obligation to the Borrower to find a replacement
Lender; provided, further, that the applicable assignee shall have agreed to
provide Loans and/or a commitment on the terms set forth in such Extension
Amendment; and provided, further, that all obligations of the Borrower owing to
the Non-Extending Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender (or, at the Borrower’s option, by
the Borrower) to such Non-Extending Lender concurrently with such Assignment and
Acceptance or (B) prepay the Loans and, at the Borrower’s option, if applicable,
terminate the commitments of such Non-Extending Lender, in whole or in part,
subject to subsection 3.12, without premium or penalty.  In connection with any
such replacement under this subsection 2.6, if the Non-Extending Lender does not
execute and deliver
-79-

--------------------------------------------------------------------------------

to the Administrative Agent a duly completed Assignment and Acceptance and/or
any other documentation necessary to reflect such replacement by the later of
(a) the date on which the replacement Lender executes and delivers such
Assignment and Acceptance and/or such other documentation and (b) the date as of
which all obligations of the Borrower owing to the Non-Extending Lender relating
to the Loans and participations so assigned shall be paid in full by the
assignee Lender (or, at the Borrower’s option, by the Borrower) to such
Non-Extending Lender, then such Non-Extending Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Extending Lender.


(f)          Following any Extension Date, with the written consent of the
Borrower, any Non-Extending Lender may elect to have all or a portion of its
Existing Loans or commitments, as applicable deemed to be an Extended Loan or
commitments, as applicable, under the applicable Extended Tranche on any date
(each date a “Designation Date”) prior to the maturity date of such Extended
Tranche; provided that such Lender shall have provided written notice to the
Borrower and the Administrative Agent at least 10 Business Days prior to such
Designation Date (or such shorter period as the Administrative Agent may agree
in its reasonable discretion).  Following a Designation Date, the Existing Loans
or commitments, as applicable, held by such Lender so elected to be extended
will be deemed to be Extended Loans or commitments, as applicable, of the
applicable Extended Tranche, and any Existing Loans held by such Lender not
elected to be extended, if any, shall continue to be “Existing Loans” of the
applicable Tranche.


(g)          With respect to all Extensions consummated by the Borrower pursuant
to this subsection 2.6, (i) such Extensions shall not constitute optional or
mandatory payments or prepayments for purposes of subsection 3.4 and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Request
in the Borrower’s sole discretion and may be waived by the Borrower) of Existing
Loans of any or all applicable Tranches be extended.  The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this
subsection 2.6 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Loans on such terms as may be set
forth in the relevant Extension Request) and hereby waive the requirements of
any provision of this Agreement (including subsections 3.4 and 3.8) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this subsection 2.6.


2.7          Permitted Debt Exchanges.  (a)  Notwithstanding anything to the
contrary contained in this Agreement, pursuant to one or more offers (each, a
“Permitted Debt Exchange Offer”) made from time to time by the Borrower to all
Lenders (other than any Lender that, if requested by the Borrower, is unable to
certify that it is either a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act) or an institutional “accredited investor” (as
defined in Rule 501 under the Securities Act)) with outstanding Term Loans of a
particular Tranche, as selected by the Borrower, the Borrower may from time to
time following the Restatement Effective Date consummate one or more exchanges
of Term Loans of such Tranche for Indebtedness in the form of unsecured notes or
loans, or secured notes or loans ranking pari
-80-

--------------------------------------------------------------------------------

passu with or junior to the Term Loans (such notes or loans, as applicable,
“Permitted Debt Exchange Notes,” and each such exchange a “Permitted Debt
Exchange”), so long as the following conditions are satisfied:  (i) the
aggregate principal amount (calculated on the face amount thereof) of Term Loans
exchanged shall equal the aggregate principal amount (calculated on the face
amount thereof) of Permitted Debt Exchange Notes issued in exchange for such
Term Loans, (ii) the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans exchanged by the Borrower pursuant to any Permitted
Debt Exchange shall automatically be cancelled and retired by the Borrower on
the date of the settlement thereof (and, if requested by the Administrative
Agent, any applicable exchanging Lender shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, or such other form as may be
reasonably requested by the Administrative Agent, in respect thereof pursuant to
which the respective Lender assigns its interest in the Term Loans being
exchanged pursuant to the Permitted Debt Exchange to the Borrower for immediate
cancellation), (iii) if the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) tendered by Lenders in respect of the
relevant Permitted Debt Exchange Offer (with no Lender being permitted to tender
a principal amount of Term Loans which exceeds the principal amount of the
applicable Tranche actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans offered to be exchanged by the Borrower pursuant
to such Permitted Debt Exchange Offer, then the Borrower shall exchange Term
Loans subject to such Permitted Debt Exchange Offer tendered by such Lenders
ratably up to such maximum amount based on the respective principal amounts so
tendered, (iv) each such Permitted Debt Exchange Offer shall be made on a pro
rata basis to the Lenders (other than any Lender that, if requested by the
Borrower, is unable to certify that it is either a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act)) based
on their respective aggregate principal amounts of outstanding Term Loans of the
applicable Tranche, (v) all documentation in respect of such Permitted Debt
Exchange shall be consistent with the foregoing and all written communications
generally directed to the Lenders in connection therewith shall be in form and
substance consistent with the foregoing and made in consultation with the
Administrative Agent and (vi) any applicable Minimum Exchange Tender Condition
shall be satisfied.  Notwithstanding anything to the contrary herein, no Lender
shall have any obligation to agree to have any of its Loans or Commitments
exchanged pursuant to any Permitted Debt Exchange Offer.


(b)          With respect to all Permitted Debt Exchanges effected by the
Borrower pursuant to this subsection 2.7, (i) such Permitted Debt Exchanges (and
the cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
subsection 3.4 and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $15.0 million in aggregate principal amount of Term Loans; provided
that subject to the foregoing clause (ii), the Borrower may at its election
specify as a condition (a “Minimum Exchange Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans be tendered.


(c)          In connection with each Permitted Debt Exchange, the Borrower shall
provide the Administrative Agent at least ten Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and the Borrower and the Administrative Agent, acting reasonably, shall
mutually agree to such procedures as may be necessary or
-81-

--------------------------------------------------------------------------------

advisable to accomplish the purposes of this subsection 2.7 and without conflict
with subsection 2.7(d); provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than five Business Days following the date on which the Permitted Debt
Exchange Offer is made (or such shorter period as may be agreed to by the
Administrative Agent in its reasonable discretion).


(d)          The Borrower shall be responsible for compliance with, and hereby
agree to comply with, all applicable securities and other laws in connection
with each Permitted Debt Exchange, it being understood and agreed that (x)
neither the Administrative Agent nor any Lender assumes any responsibility in
connection with the Borrower’s compliance with such laws in connection with any
Permitted Debt Exchange (other than the Borrower’s reliance on any certificate
delivered by a Lender pursuant to subsection 2.7(a) above for which such Lender
shall bear sole responsibility) and (y) each Lender shall be solely responsible
for its compliance with any applicable “insider trading” laws and regulations to
which such Lender may be subject under the Exchange Act.


(e)          The Borrower shall have the right, by written notice to the
Administrative Agent, to modify, revoke and rescind, or revoke and reissue its
offer to make a Permitted Debt Exchange and the notice provided pursuant to
subsection 2.7(c) therefor at its discretion at any time prior to consummation
of such Permitted Debt Exchange.


2.8          Specified Refinancing Facilities.


(a)          The Borrower may, from time to time, add new term loan commitments
under one or more new term loan credit facilities to be included in this
Agreement (the “Specified Refinancing Term Loan Commitments”) and new revolving
credit facilities (the “Specified Refinancing Revolving Commitments”, and,
together with the Specified Refinancing Term Loan Facilities, the “Specified
Refinancing Commitments”) to the Facilities to refinance all or any portion of
any Tranche of Loans then outstanding under this Agreement; provided that
(i) the Specified Refinancing Commitments will not be guaranteed by any
Subsidiary of the Borrower other than the Subsidiary Guarantors, and will be
secured by the same Collateral securing the Term Loan Facility Obligations (so
long as any such Specified Refinancing Amendments (and related Obligations) are
subject to an Intercreditor Agreement) or (at the Borrower’s option) will be
unsecured, (ii) the Specified Refinancing Term Loan Commitments and any term
loans drawn thereunder (the “Specified Refinancing Term Loans”) and Specified
Refinancing Revolving Commitments and revolving loans drawn thereunder (the
“Specified Refinancing Revolving Loans” and, together with the Specified
Refinancing Term Loans, the “Specified Refinancing Loans”) shall rank pari passu
in right of payment with or (at the Borrower’s option) junior to the Term Loan
Facility Obligations, (iii) no Specified Refinancing Amendment may provide for
any Specified Refinancing Commitments or any Specified Refinancing Loans to be
secured by any Collateral or other assets of any Loan Party that do not also
secure the Term Loan Facility Obligations, (iv) the Specified Refinancing
Commitments will have such pricing, amortization (subject to clause (vi) below)
and optional and mandatory prepayment terms as may be agreed by the Borrower and
the applicable Lenders thereof, (v) the maturity date of any Specified
Refinancing Revolving Commitments shall be no earlier than, and no scheduled
mandatory commitment reduction in respect thereof shall be required prior to,
the Maturity Date of the
-82-

--------------------------------------------------------------------------------

Tranche of Loans being refinanced, (vi) the maturity date and the weighted
average life to maturity of the Specified Refinancing Term Loan Commitments
shall be no earlier than or shorter than, as the case may be, the Maturity Date
of the Tranche of Term Loans being refinanced or the remaining weighted average
life to maturity of the Term Loans being refinanced, as applicable (other than
an earlier maturity date and/or shorter weighted average life to maturity for
customary bridge financings, which, subject to customary conditions (as
determined by the Borrower in good faith), would either be automatically
converted into or required to be exchanged for permanent financing which does
not provide for an earlier maturity date or a shorter weighted average life to
maturity than the Maturity Date of the Tranche of Term Loans being refinanced or
the remaining weighted average life to maturity of the Term Loans being
refinanced, as applicable), (vii) the Net Cash Proceeds of such Specified
Refinancing Commitments shall be applied, substantially concurrently with the
incurrence thereof, to the pro rata prepayment of outstanding Loans being so
refinanced (and, in the case of revolving loans, a corresponding amount of
revolving commitments shall be permanently reduced), in each case pursuant to
subsection 3.4; and (viii) the Specified Refinancing Commitments shall not have
a principal or commitment amount greater than the Loans being refinanced plus
the aggregate amount of all fees, underwriting discounts, premiums and other
costs and expenses incurred in connection with such refinancing.


(b)          Each request from the Borrower pursuant to this subsection 2.8
shall set forth the requested amount and proposed terms of the relevant
Specified Refinancing Commitments.  The Specified Refinancing Commitments (or
any portion thereof) may be made by any existing Lender or by any other bank or
financial institution (any such bank or other financial institution, an
“Additional Specified Refinancing Lender”, and the Additional Specified
Refinancing Lenders together with any existing Lender providing Specified
Refinancing Commitments, the “Specified Refinancing Lenders”); provided that if
such Additional Specified Refinancing Lender is not already a Lender hereunder
or an Affiliate of a Lender hereunder or an Approved Fund, the consent of the
Administrative Agent, such consent not to be unreasonably withheld or delayed)
shall be required (it being understood that any such Additional Specified
Refinancing Lender that is an Affiliated Lender shall be subject to the
provisions of subsections 10.6(h) and 10.6(i), mutatis mutandis, to the same
extent as if such Specified Refinancing Commitments and related Obligations had
been obtained by such Lender by way of assignment).


(c)          Specified Refinancing Commitments shall become facilities under
this Agreement pursuant to a Specified Refinancing Amendment to this Agreement
and, as appropriate, the other Loan Documents, executed by the Borrower and each
applicable Specified Refinancing Lender.  Any Specified Refinancing Amendment
may, without the consent of any other Lender, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to effect the provisions of this subsection 2.8, in
each case on terms consistent with this subsection 2.8.


(d)          Any loans made in respect of any such Specified Refinancing
Commitment shall be made by creating a new Tranche.  Each Specified Refinancing
Facility made available pursuant to this subsection 2.8 shall be in a minimum
aggregate amount of at least $15.0 million (or such lower minimum amounts as
agreed to by the Administrative Agent in its reasonable discretion). Any
Specified Refinancing Amendment may provide for the issuance of letters of
credit for the account of the Borrower or any Restricted Subsidiary, or the
provision to the
-83-

--------------------------------------------------------------------------------

Borrower of swing line loans, pursuant to any Specified Refinancing Revolving
Commitments established thereby.


(e)          The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Specified Refinancing Amendment.  Each of the parties
hereto hereby agrees that, upon the effectiveness of any Specified Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Specified
Refinancing Commitments incurred pursuant thereto (including the addition of
such Specified Refinancing Commitments as separate “Facilities” and “Tranches”
hereunder and treated in a manner consistent with the Facilities being
refinanced, including for purposes of prepayments and voting).  Any Specified
Refinancing Amendment may, without the consent of any Person other than the
Borrower, the Administrative Agent and the Lenders providing such Specified
Refinancing Commitments, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
subsection 2.8.


SECTION 3          GENERAL PROVISIONS.


3.1          Interest Rates and Payment Dates.


(a)          Each Eurocurrency Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Adjusted
LIBOR Rate determined for such day plus the Applicable Margin in effect for such
day.


(b)          Each ABR Loan shall bear interest for each day that it is
outstanding at a rate per annum equal to the ABR for such day plus the
Applicable Margin in effect for such day.


(c)          If all or a portion of (i) the principal amount of any Loan, (ii)
any interest payable thereon, or (iii) any other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum which is
(w) in the case of overdue principal, the rate that would otherwise be
applicable thereto pursuant to the relevant foregoing provisions of this
subsection 3.1 plus 2.00%, (x) in the case of overdue interest, the rate that
would be otherwise applicable to principal of the related Loan pursuant to the
relevant foregoing provisions of this subsection 3.1 plus 2.00% (other than
clause (w) above) and (y) in the case of other amounts, the rate described in
paragraph (b) of this subsection 3.1 for ABR Loans plus 2.00%, in each case from
the date of such nonpayment until such amount is paid in full (after as well as
before judgment).


(d)          Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this subsection 3.1
shall be payable from time to time on demand.


(e)          It is the intention of the parties hereto to comply strictly with
applicable usury laws; accordingly, it is stipulated and agreed that the
aggregate of all amounts which constitute interest under applicable usury laws,
whether contracted for, charged, taken, reserved, or received, in connection
with the indebtedness evidenced by this Agreement or any Notes, or any other
document relating or referring hereto or thereto, now or hereafter existing,
shall never
-84-

--------------------------------------------------------------------------------

exceed under any circumstance whatsoever the maximum amount of interest allowed
by applicable usury laws.


3.2          Conversion and Continuation Options.


(a)          The Borrower may elect from time to time to convert outstanding
Loans from Eurocurrency Loans to ABR Loans by giving the Administrative Agent at
least two Business Days’ (or such shorter period as may be agreed to by the
Administrative Agent in its reasonable discretion) prior irrevocable notice of
such election, provided that any such conversion of Eurocurrency Loans may only
be made on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert outstanding Loans from ABR Loans
to Eurocurrency Loans by giving the Administrative Agent at least three Business
Days’ (or such shorter period as may be agreed to by the Administrative Agent in
its reasonable discretion) prior irrevocable notice of such election.  Any such
notice of conversion to Eurocurrency Loans shall specify the length of the
initial Interest Period or Interest Periods therefor.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each affected Lender
thereof.  All or any part of outstanding Eurocurrency Loans and ABR Loans may be
converted as provided herein, provided that (i) no Loan may be converted into a
Eurocurrency Loan when any Default or Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have given
notice to the Borrower that no such conversions may be made, and (ii) no Term
Loan may be converted into a Eurocurrency Loan after the date that is one month
prior to the applicable Maturity Date.


(b)          Any Eurocurrency Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
notice to the Administrative Agent of the length of the next Interest Period to
be applicable to such Loan, determined in accordance with the applicable
provisions of the term “Interest Period” set forth in subsection 1.1, provided
that no Eurocurrency Loan may be continued as such (i) when any Default or Event
of Default has occurred and is continuing and the Administrative Agent has or
the Required Lenders have given notice to the Borrower that no such
continuations may be made or (ii) after the date that is one month prior to the
applicable Maturity Date, and provided, further, that if the Borrower shall fail
to give any required notice as described above in this subsection 3.2(b) or if
such continuation is not permitted pursuant to the preceding proviso, such
Eurocurrency Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period.  Upon receipt of any such notice of
continuation pursuant to this subsection 3.2(b), the Administrative Agent shall
promptly notify each affected Lender thereof.


3.3          Minimum Amounts of Sets.  All borrowings, conversions and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the
Eurocurrency Loans comprising each Set shall be equal to $5.0 million or a whole
multiple of $1.0 million in excess thereof, and so that there shall not be more
than 15 Sets in any one Tranche at any one time outstanding.
-85-

--------------------------------------------------------------------------------



3.4          Optional and Mandatory Prepayments.


(a)          The Borrower may at any time and from time to time prepay the Loans
made to it, in whole or in part, subject to subsection 3.12, without premium or
penalty, upon notice by the Borrower to the Administrative Agent at least three
Business Days (or such shorter period as may be agreed by the Administrative
Agent in its reasonable discretion) prior to the date of prepayment (in the case
of Eurocurrency Loans), and prior to 2:00 P.M., New York City time (or such
later time as may be agreed by the Administrative Agent in its reasonable
discretion) on the date of prepayment (in the case of ABR Loans).  Such notice
shall specify (i) the date and amount of prepayment, (ii) the Tranche or
Tranches of Loans to be prepaid (and, if more than one Tranche is to be prepaid,
the allocation of such prepayment among such Tranches), and (iii) whether the
prepayment is of Eurocurrency Loans, ABR Loans or a combination thereof, and, if
a combination thereof, the principal amount allocable to each.  Any such notice
may state that such notice is conditioned upon the occurrence or non-occurrence
of any event specified therein (including the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by
written notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Upon the receipt of any
such notice the Administrative Agent shall promptly notify each affected Lender
thereof.  If any such notice is given and is not revoked, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (if a Eurocurrency Loan is prepaid other than at the end of the Interest
Period applicable thereto) any amounts payable pursuant to subsection 3.12 and
accrued interest to such date on the amount prepaid.  Partial prepayments of
Loans pursuant to this subsection 3.4(a) shall be applied to the respective
installments of principal of such Loans in such order as the Borrower may
direct.  Partial prepayments pursuant to this subsection 3.4(a) shall be in
multiples of $1.0 million; provided that, notwithstanding the foregoing, any
Loan may be prepaid in its entirety. If at any time after the Restatement
Effective Date and on or prior to the six-month anniversary thereof, the
Borrower pursuant to this subsection 3.4(a) makes an optional prepayment in full
of the Initial Term Loans pursuant to a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each Lender of
Initial Term Loans, a prepayment premium of 1.00% of the aggregate principal
amount of Initial Term Loans being prepaid. If at any time after the Seventh
Amendment Effective Date and on or prior to the six-month anniversary thereof,
the Borrower pursuant to this subsection 3.4(a) makes an optional prepayment in
full of the Initial Term Loans pursuant to a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each Lender of
Initial Term Loans, a prepayment premium of 1.00% of the aggregate principal
amount of Initial Term Loans being prepaid. If at any time after the Sixth
Amendment Effective Date and on or prior to the six-month anniversary thereof,
the Borrower pursuant to this subsection 3.4(a) makes an optional prepayment in
full of the Incremental B-2019 Term Loans pursuant to a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each Lender of Incremental B-2019 Term Loans, a prepayment premium of 1.00% of
the aggregate principal amount of Incremental B-2019 Term Loans being prepaid. 
If at any time after the Seventh Amendment Effective Date and on or prior to the
six month anniversary thereof any Lender of Initial Term Loans is replaced
pursuant to subsection 10.1(g) or 10.1(h) in connection with any amendment of
this Agreement (including in connection with any refinancing transaction
permitted under subsection 10.6(g) to replace the Initial Term Loans) that
results in a Repricing Transaction, such Lender (and not any Person who replaces
such Lender pursuant to subsection 10.1(g) or 10.1(h)) shall receive a fee equal
to
-86-

--------------------------------------------------------------------------------

1.00% of the principal amount of the Initial Term Loans of such Lender assigned
to a replacement Lender pursuant to subsection 10.1(g) or 10.1(h). If at any
time after the Sixth Amendment Effective Date and on or prior to the six month
anniversary thereof any Lender of Incremental B-2019 Term Loans is replaced
pursuant to subsection 10.1(g) or 10.1(h) in connection with any amendment of
this Agreement (including in connection with any refinancing transaction
permitted under subsection 10.6(g) to replace the Incremental B-2019 Term Loans)
that results in a Repricing Transaction, such Lender (and not any Person who
replaces such Lender pursuant to subsection 10.1(g) or 10.1(h)) shall receive a
fee equal to 1.00% of the principal amount of the Incremental B-2019 Term Loans
of such Lender assigned to a replacement Lender pursuant to subsection 10.1(g)
or 10.1(h).


(b)          In the event that the Borrower or any of its Restricted
Subsidiaries incurs any Qualifying Debt after the Eighth Amendment Effective
Date and prior to the earlier of (x) the occurrence of an Incremental B-2020
Term Loan Successful Syndication and (y) the first date on which the aggregate
principal amount of outstanding Incremental B-2020 Term Loans is not greater
than $300.0 million, then, substantially concurrently with the receipt of the
Net Cash Proceeds from the incurrence of such Qualifying Debt, the Borrower
shall prepay Incremental B-2020 Term Loans in an amount equal to the lesser of
(i) 100% of the Net Cash Proceeds received by the Borrower or any of its
Restricted Subsidiaries from such incurrence of Qualifying Debt and (ii) the
amount by which the aggregate principal amount of outstanding Incremental B-2020
Term Loans immediately prior to such incurrence of Qualifying Debt exceeds
$300.0 million. For the avoidance of doubt, if the Borrower or any of its
Restricted Subsidiaries incurs any Qualifying Debt after the Eighth Amendment
Effective Date and immediately prior thereto the aggregate principal amount of
outstanding Incremental B-2020 Term Loans is not greater than $300.0 million,
then no prepayment is required under this subsection 3.4(b). The Borrower shall
give notice to the Administrative Agent of the incurrence of any Qualifying Debt
that gives rise to a mandatory prepayment of the Incremental B-2020 Term Loans
pursuant to this subsection 3.4(b) promptly upon becoming obligated to make such
prepayment.  Any such notice of prepayment may be given prior to the incurrence
of such Qualifying Debt and may state that such notice is conditioned upon the
incurrence of such Qualifying Debt, in which case such notice may be revoked by
the Borrower (by written notice to the Administrative Agent) if such condition
is not satisfied. Each prepayment of Incremental B-2020 Term Loans made pursuant
to this subsection 3.4(b) shall be applied to reduce principal installments
thereof in reverse order of maturity (i.e. commencing with the final installment
of principal thereof that is due and payable on the Incremental B-2020 Term Loan
Maturity Date) and each such prepayment shall be allocated pro rata among the
Incremental B-2020 Term Loans.


(c)          The Borrower shall, in accordance with subsections 3.4(d) and
3.4(e), prepay the Term Loans to the extent required by subsection 7.4(b)(ii)
(subject to subsection 7.4(c)).


(d)          Subject to the last sentence of subsection 3.4(f) and subsection
3.4(j), each prepayment of Term Loans pursuant to subsection 3.4(c) shall be
allocated pro rata among the Initial Term Loans, the Incremental Term Loans, the
Extended Term Loans and the Specified Refinancing Term Loans; provided that, at
the request of the Borrower, in lieu of such application on a pro rata basis
among all Tranches of Term Loans, such prepayment may be applied to any Tranche
of Term Loans so long as the maturity date of such Tranche of Term
-87-

--------------------------------------------------------------------------------

Loans precedes the maturity date of each other Tranche of Term Loans then
outstanding or, in the event more than one Tranche of Term Loans shall have an
identical maturity date that precedes the maturity date of each other Tranche of
Term Loans then outstanding, to such Tranches on a pro rata basis.  Each
prepayment of Term Loans pursuant to subsection 3.4(a) shall be applied within
each applicable Tranche of Term Loans to the respective installments of
principal thereof in the manner directed by the Borrower (or, if no such
direction is given, in direct order of maturity. Each prepayment of Term Loans
pursuant to subsection 3.4(c) shall be applied within each applicable Tranche of
Term Loans, first, to the accrued interest on the principal amount of Term Loans
being prepaid and, second, to the respective installments of principal thereof
in the manner directed by the Borrower (or, if no such direction is given in
direct order of maturity).  Notwithstanding any other provision of this
subsection 3.4, a Lender may, at its option, and if agreed by the Borrower, in
connection with any prepayment of Term Loans pursuant to subsection 3.4(a) or
3.4(c), exchange such Lender’s portion of the Term Loan to be prepaid for
Rollover Indebtedness, in lieu of such Lender’s pro rata portion of such
prepayment (and any such Term Loans so exchanged shall be deemed repaid for all
purposes under the Loan Documents).


(e)          The Borrower shall give notice to the Administrative Agent of any
mandatory prepayment of the Term Loans pursuant to subsection 3.4(c) promptly
(and in any event within five Business Days) upon becoming obligated to make
such prepayment.  Such notice shall state that the Borrower is offering to make
such mandatory prepayment on or before the date specified in subsection 7.4 (any
such date of prepayment, a “Prepayment Date”).  Subject to the following
sentence, once given, such notice shall be irrevocable and all amounts subject
to such notice shall be due and payable on the relevant Prepayment Date as
required by subsection 3.4 (except as otherwise provided in the last sentence of
this subsection 3.4(e).  Any such notice of prepayment pursuant to
subsection 3.4(c) may state that such notice is conditioned upon the occurrence
or non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent, on or prior to the
specified effective date) if such condition is not satisfied.  Upon receipt by
the Administrative Agent of such notice, the Administrative Agent shall
immediately give notice to each Lender of the prepayment and the relevant
Prepayment Date.  In the case of any prepayment pursuant to subsection 3.4(c),
each Lender may (in its sole discretion) elect to decline any such prepayment by
giving notice of such election in writing to the Administrative Agent by
11:00 A.M., New York City time, on the date that is three Business Days prior to
the Prepayment Date (or such shorter period as may be agreed to by the
Administrative Agent in its reasonable discretion).  Upon receipt by the
Administrative Agent of such notice, the Administrative Agent shall immediately
notify the Borrower of such election.  Any amount so declined by any Lender may,
at the option of the Borrower, be applied to pay or prepay other obligations
under the other Credit Facilities, or otherwise be retained by the Borrower and
its Subsidiaries or applied by the Borrower or any of its Restricted
Subsidiaries in any manner not inconsistent with this Agreement.


(f)          Amounts prepaid on account of Term Loans pursuant to
subsection 3.4(a), 3.4(b) or 3.4(c) may not be reborrowed.


(g)          Notwithstanding the foregoing provisions of this subsection 3.4, if
at any time any prepayment of the Term Loans pursuant to subsection 3.4(a) or
3.4(c) would result,
-88-

--------------------------------------------------------------------------------

after giving effect to the procedures set forth in this Agreement, in the
Borrower incurring breakage costs under subsection 3.12 as a result of
Eurocurrency Loans being prepaid other than on the last day of an Interest
Period with respect thereto, then the Borrower may, so long as no Default or
Event of Default shall have occurred and be continuing, in its sole discretion,
initially (i) deposit a portion (up to 100.0%) of the amounts that otherwise
would have been paid in respect of such Eurocurrency Loans with the
Administrative Agent (which deposit must be equal in amount to the amount of
such Eurocurrency Loans not immediately prepaid), to be held as security for the
obligations of the Borrower to make such prepayment pursuant to a cash
collateral agreement to be entered into on terms reasonably satisfactory to the
Administrative Agent, with such cash collateral to be directly applied upon the
first occurrence thereafter of the last day of an Interest Period with respect
to such Eurocurrency Loans (or such earlier date or dates as shall be requested
by the Borrower); or (ii) make a prepayment of Loans in accordance with
subsection 3.4(a) with an amount equal to a portion (up to 100.0%) of the
amounts that otherwise would have been paid in respect of such Eurocurrency
Loans (which prepayment, together with any deposits pursuant to clause (i)
above, must be equal in amount to the amount of such Eurocurrency Loans not
immediately prepaid); provided that in the case of either clause (i) or (ii)
above, such unpaid Eurocurrency Loans shall continue to bear interest in
accordance with subsection 3.1 until such unpaid Eurocurrency Loans or the
related portion of such Eurocurrency Loans have or has been prepaid.


(h)          Notwithstanding anything to the contrary herein, a Lender may, at
its option, and if agreed by the Borrower, in connection with any prepayment of
Term Loans pursuant to subsection 3.4(a), exchange all or part of such Lender’s
portion of the Term Loans to be prepaid for Rollover Indebtedness, in lieu of
all or such part of such Lender’s pro rata portion of such prepayment (and any
such Term Loans so exchanged shall be deemed repaid for all purposes under the
Loan Documents).


(i)          Discounted Term Loan Prepayments.  Notwithstanding anything in any
Loan Document to the contrary, the Borrower may prepay the outstanding Term
Loans on the following basis:


(i)          Right to Prepay.  The Borrower shall have the right to make a
voluntary prepayment of Term Loans at a discount to par (such prepayment, the
“Discounted Term Loan Prepayment”) pursuant to a Borrower Offer of Specified
Discount Prepayment, a Borrower Solicitation of Discount Range Prepayment
Offers, or a Borrower Solicitation of Discounted Prepayment Offers, in each case
made in accordance with this subsection 3.4(i); provided that the Borrower shall
not initiate any action under this subsection 3.4(i) in order to make a
Discounted Term Loan Prepayment unless (1) at least 10 Business Days shall have
passed since the consummation of the most recent Discounted Term Loan Prepayment
as a result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date (or such shorter period as may be agreed to by the
Administrative Agent in its reasonable discretion); or (2) at least three
Business Days shall have passed since the date the Borrower was notified that no
Lender was willing to accept any prepayment of any Term Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers
-89-

--------------------------------------------------------------------------------

made by a Lender (or such shorter period as may be agreed to by the
Administrative Agent in its reasonable discretion).  Each Lender participating
in any Discounted Term Loan Prepayment acknowledges and agrees that in
connection with such Discounted Term Loan Prepayment, (1) the Borrower then may
have, and later may come into possession of, information regarding the Term
Loans or the Loan Parties hereunder that is not known to such Lender and that
may be material to a decision by such Lender to participate in such Discounted
Term Loan Prepayment (“Excluded Information”), (2) such Lender has independently
and, without reliance on Holding, the Borrower, any of its Subsidiaries, the
Administrative Agent or any of their respective Affiliates, has made its own
analysis and determination to participate in such Discounted Term Loan
Prepayment notwithstanding such Lender’s lack of knowledge of the Excluded
Information and (3) none of Holding, the Borrower, its Subsidiaries, the
Administrative Agent, or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against Holding, the
Borrower, its Subsidiaries, the Administrative Agent, and their respective
Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information.  Each Lender participating in any
Discounted Term Loan Prepayment further acknowledges that the Excluded
Information may not be available to the Administrative Agent or the other
Lenders.  Any Term Loans prepaid pursuant to this subsection 3.4(i) shall be
immediately and automatically cancelled.


(ii)          Borrower Offer of Specified Discount Prepayment.  (1)  The
Borrower may from time to time offer to make a Discounted Term Loan Prepayment
by providing the Administrative Agent with one Business Day’s (or such shorter
period as may be agreed to by the Administrative Agent in its reasonable
discretion) notice in the form of a Specified Discount Prepayment Notice;
provided that (I) any such offer shall be made available, at the sole discretion
of the Borrower, to each Lender or to each Lender with respect to any Tranche on
a Tranche by Tranche basis, (II) any such offer shall specify the aggregate
Outstanding Amount offered to be prepaid (the “Specified Discount Prepayment
Amount”), the Tranches of Term Loans subject to such offer and the specific
percentage discount to par value (the “Specified Discount”) of the Outstanding
Amount of such Loans to be prepaid, (III) the Specified Discount Prepayment
Amount shall be in an aggregate amount not less than $5.0 million and whole
increments of $500,000, and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date.  The Administrative
Agent will promptly provide each relevant Lender with a copy of such Specified
Discount Prepayment Notice and a form of the Specified Discount Prepayment
Response to be completed and returned by each such Lender to the Administrative
Agent (or its delegate) by no later than 5:00 P.M., New York time, on the third
Business Day after the date of delivery of such notice to the relevant Lenders
(or such later date designated by the Administrative Agent and approved by the
Borrower) (the “Specified Discount Prepayment Response Date”).


(2)          Each relevant Lender receiving such offer shall notify the
Administrative Agent (or its delegate) by the Specified Discount Prepayment
Response Date whether or not it agrees to accept a prepayment of any of its
relevant then outstanding Term Loans at the Specified Discount and, if so (such
accepting Lender, a “Discount Prepayment
-90-

--------------------------------------------------------------------------------

Accepting Lender”), the amount of such Lender’s Outstanding Amount and Tranches
of Term Loans to be prepaid at such offered discount.  Each acceptance of a
Discounted Term Loan Prepayment by a Discount Prepayment Accepting Lender shall
be irrevocable.  Any Lender whose Specified Discount Prepayment Response is not
received by the Administrative Agent by the Specified Discount Prepayment
Response Date shall be deemed to have declined to accept such Borrower Offer of
Specified Discount Prepayment.


(3)          If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make prepayment of outstanding Term Loans pursuant to this
paragraph (ii) to each Discount Prepayment Accepting Lender in accordance with
the respective Outstanding Amount and Tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to the foregoing
clause (2); provided that, if the aggregate Outstanding Amount of Term Loans
accepted for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective Outstanding Amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”).  The Administrative Agent shall promptly, and in any case
within three Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Borrower of the respective Lenders’ responses to such
offer, the Discounted Prepayment Effective Date and the aggregate Outstanding
Amount of the Discounted Term Loan Prepayment and the Tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, and the aggregate
Outstanding Amount and the Tranches of all Term Loans to be prepaid at the
Specified Discount on such date, and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
Outstanding Amount, Tranche and Type of Loans of such Lender to be prepaid at
the Specified Discount on such date.  Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error.  The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower on the Discounted Prepayment Effective Date in accordance with
paragraph (vi) below (subject to paragraph (x) below).


(iii)          Borrower Solicitation of Discount Range Prepayment Offers.  (1) 
The Borrower may from time to time solicit Discount Range Prepayment Offers by
providing the Administrative Agent with one Business Day’s (or such shorter
period as may be agreed to by the Administrative Agent in its reasonable
discretion) notice in the form of a Discount Range Prepayment Notice; provided
that (I) any such solicitation shall be extended, at the sole discretion of the
Borrower, to each Lender or to each Lender with respect to any Tranche on a
Tranche by Tranche basis, (II) any such notice shall specify the maximum
aggregate Outstanding Amount of the relevant Term Loans that the Borrower is
willing to prepay at a discount (the “Discount Range Prepayment Amount”), the
Tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the Outstanding Amount
-91-

--------------------------------------------------------------------------------

of such Term Loans willing to be prepaid by the Borrower, (III) the Discount
Range Prepayment Amount shall be in an aggregate amount not less than
$5.0 million and whole increments of $500,000, and (IV) each such solicitation
by the Borrower shall remain outstanding through the Discount Range Prepayment
Response Date.  The Administrative Agent will promptly provide each relevant
Term Loan Lender with a copy of such Discount Range Prepayment Notice and a form
of the Discount Range Prepayment Offer to be submitted by a responding relevant
Term Loan Lender to the Administrative Agent (or its delegate) by no later than
5:00 P.M., New York time, on the third Business Day after the date of delivery
of such notice to the relevant Term Loan Lenders (or such later date as may be
designated by the Administrative Agent and approved by the Borrower) (the
“Discount Range Prepayment Response Date”).  Each relevant Term Loan Lender’s
Discount Range Prepayment Offer shall be irrevocable and shall specify a
discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Term Loans and the maximum aggregate Outstanding Amount and Tranches of such
Term Loans such Lender is willing to have prepaid at the Submitted Discount (the
“Submitted Amount”).  Any Term Loan Lender whose Discount Range Prepayment Offer
is not received by the Administrative Agent by the Discount Range Prepayment
Response Date shall be deemed to have declined to accept a Discounted Term Loan
Prepayment of any of its Term Loans at any discount to their par value within
the Discount Range.


(2)          The Administrative Agent shall review all Discount Range Prepayment
Offers received by it by the Discount Range Prepayment Response Date and will
determine (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this paragraph (iii).  The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Administrative Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par being
referred to as the “Applicable Discount”) which yields a Discounted Term Loan
Prepayment in an aggregate Outstanding Amount equal to the lesser of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. 
Each Lender that has submitted a Discount Range Prepayment Offer to accept
prepayment at a discount to par that is larger than or equal to the Applicable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Submitted Amount (subject to any required proration pursuant
to the following clause (3)) at the Applicable Discount (each such Lender, a
“Participating Lender”).


(3)          If there is at least one Participating Lender, the Borrower will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate Outstanding Amount and of the Tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount
-92-

--------------------------------------------------------------------------------

exceeds the Discount Range Prepayment Amount, prepayment of the Outstanding
Amount of the relevant Term Loans for those Participating Lenders whose
Submitted Discount is a discount to par greater than or equal to the Applicable
Discount (the “Identified Participating Lenders”) shall be made pro rata among
the Identified Participating Lenders in accordance with the Submitted Amount of
each such Identified Participating Lender and the Administrative Agent (in
consultation with the Borrower and subject to rounding requirements of the
Administrative Agent made in its reasonable discretion) will calculate such
proration (the “Discount Range Proration”).  The Administrative Agent shall
promptly, and in any case within three Business Days following the Discount
Range Prepayment Response Date, notify (w) the Borrower of the respective Term
Loan Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate Outstanding Amount of
the Discounted Term Loan Prepayment and the Tranches to be prepaid, (x) each
Term Loan Lender of the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate Outstanding Amount and Tranches of all Term Loans to
be prepaid at the Applicable Discount on such date, (y) each Participating
Lender of the aggregate Outstanding Amount and Tranches of such Lender to be
prepaid at the Applicable Discount on such date, and (z) if applicable, each
Identified Participating Lender of the Discount Range Proration.  Each
determination by the Administrative Agent of the amounts stated in the foregoing
notices to the Borrower and Lenders shall be conclusive and binding for all
purposes absent manifest error.  The payment amount specified in such notice to
the Borrower shall be due and payable by such Borrower on the Discounted
Prepayment Effective Date in accordance with paragraph (vi) below (subject to
paragraph (x) below).


(iv)          Borrower Solicitation of Discounted Prepayment Offers.  (1)  The
Borrower may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Administrative Agent with one Business Day’s (or such shorter
period as may be agreed to by the Administrative Agent in its reasonable
discretion) notice in the form of a Solicited Discounted Prepayment Notice;
provided that (I) any such solicitation shall be extended, at the sole
discretion of the Borrower, to each Lender or to each Lender and with respect to
any Tranche on a Tranche by Tranche basis, (II) any such notice shall specify
the maximum aggregate Outstanding Amount of the Term Loans and the Tranches of
Term Loans the Borrower is willing to prepay at a discount (the “Solicited
Discounted Prepayment Amount”), (III) the Solicited Discounted Prepayment Amount
shall be in an aggregate amount not less than $5.0 million and whole increments
of $500,000, and (IV) each such solicitation by the Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date.  The
Administrative Agent will promptly provide each relevant Term Loan Lender with a
copy of such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Term Loan Lender to
the Administrative Agent (or its delegate) by no later than 5:00 P.M., New York
time on the third Business Day after the date of delivery of such notice to the
relevant Term Loan Lenders (or such later date as may be designated by the
Administrative Agent and approved by the Borrower) (the “Solicited Discounted
Prepayment Response Date”).  Each Term Loan Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both a discount to par (the “Offered Discount”)
at
-93-

--------------------------------------------------------------------------------

which such Term Loan Lender is willing to allow prepayment of its then
outstanding Term Loans and the maximum aggregate Outstanding Amount and Tranches
of such Term Loans (the “Offered Amount”) such Lender is willing to have prepaid
at the Offered Discount.  Any Term Loan Lender whose Solicited Discounted
Prepayment Offer is not received by the Administrative Agent by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Term Loans at any discount to their par value.


(2)          The Administrative Agent shall promptly provide the Borrower with a
copy of all Solicited Discounted Prepayment Offers received by it by the
Solicited Discounted Prepayment Response Date.  The Borrower shall review all
such Solicited Discounted Prepayment Offers and select, at its sole discretion,
the smallest of the Offered Discounts specified by the relevant responding Term
Loan Lenders in the Solicited Discounted Prepayment Offers that the Borrower is
willing to accept (the “Acceptable Discount”), if any.  If the Borrower elects
to accept any Offered Discount as the Acceptable Discount, then as soon as
practicable after the determination of the Acceptable Discount, but in no event
later than by the third Business Day after the date of receipt by the Borrower
from the Administrative Agent of a copy of all Solicited Discounted Prepayment
Offers pursuant to the first sentence of this clause (2) (the “Acceptance
Date”), the Borrower shall submit an Acceptance and Prepayment Notice to the
Administrative Agent setting forth the Acceptable Discount.  If the
Administrative Agent shall fail to receive an Acceptance and Prepayment Notice
from the Borrower by the Acceptance Date, the Borrower shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.


(3)          Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Administrative Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Administrative Agent will determine (in consultation with the
Borrower and subject to rounding requirements of the Administrative Agent made
in its reasonable discretion) the aggregate Outstanding Amount and the Tranches
of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower
at the Acceptable Discount in accordance with this subsection 3.4(i)(iv).  If
the Borrower elects to accept any Acceptable Discount, then the Parent agrees to
accept all Solicited Discounted Prepayment Offers received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount.  Each Lender that has submitted a Solicited Discounted
Prepayment Offer to accept prepayment at an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required proration pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”).  The Borrower will prepay
outstanding Term Loans pursuant to this paragraph (3) to each Qualifying Lender
in the aggregate Outstanding Amount and of the Tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the
-94-

--------------------------------------------------------------------------------

Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the Outstanding Amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”).  On or prior to the Discounted Prepayment Determination
Date, the Administrative Agent shall promptly notify (w) the Borrower of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Term Loan Prepayment and the Tranches to be prepaid, (x) each
Term Loan Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
Tranches to be prepaid at the Applicable Discount on such date, (y) each
Qualifying Lender of the aggregate Outstanding Amount and the Tranches of such
Lender to be prepaid at the Acceptable Discount on such date, and (z) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration.  Each determination by the Administrative Agent of the amounts stated
in the foregoing notices to the Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error.  The payment amount specified in
such notice to such Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with paragraph (vi) below
(subject to paragraph (x) below).


(v)          Expenses.  In connection with any Discounted Term Loan Prepayment,
the Borrower and the Lenders acknowledge and agree that the Administrative Agent
may require as a condition to any Discounted Term Loan Prepayment, the payment
of customary fees and expenses from the Borrower in connection therewith.


(vi)          Payment.  If any Term Loan is prepaid in accordance with
paragraphs (ii) through (iv) above, the Borrower shall prepay such Term Loans on
the Discounted Prepayment Effective Date.  The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in the applicable currency and
in immediately available funds not later than 2:00 P.M. (New York time) on the
Discounted Prepayment Effective Date and all such prepayments shall be applied
to the remaining principal installments of the Term Loans on a pro rata basis. 
The Term Loans so prepaid shall be accompanied by all accrued and unpaid
interest on the par principal amount so prepaid up to, but not including, the
Discounted Prepayment Effective Date.  Each prepayment of the outstanding Term
Loans pursuant to this subsection 3.4(i) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable.  The aggregate Outstanding Amount of the Tranches of the Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
Outstanding Amount of the Tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.  The Lenders
hereby agree that, in connection with a prepayment of Term Loans pursuant to
this subsection 3.4(i) and
-95-

--------------------------------------------------------------------------------

notwithstanding anything to the contrary contained in this Agreement, (i)
interest in respect of the Loans may be made on a non-pro rata basis among the
Lenders holding such Loans to reflect the payment of accrued interest to certain
Lenders as provided in this subsection 3.4(i)(vi) and (ii) all subsequent
prepayments and repayments of the Loans (except as otherwise contemplated by
this Agreement) shall be made on a pro rata basis among the respective Lenders
based upon the then outstanding principal amounts of the Loans then held by the
respective Lenders after giving effect to any prepayment pursuant to this
subsection 3.4(i) as if made at par.  It is also understood and agreed that
prepayments pursuant to this subsection 3.4(i) shall not be subject to
subsection 3.4(a), or, for the avoidance of doubt, subsection 10.7(a) or the pro
rata allocation requirements of subsection 3.8(a).


(vii)          Other Procedures.  To the extent not expressly provided for
herein, each Discounted Term Loan Prepayment shall be consummated pursuant to
procedures consistent with the provisions in this subsection 3.4(i), established
by the Administrative Agent acting in its reasonable discretion and as
reasonably agreed by the Borrower.


(viii)          Notice.  Notwithstanding anything in any Loan Document to the
contrary, for purposes of this subsection 3.4(i), each notice or other
communication required to be delivered or otherwise provided to the
Administrative Agent (or its delegate) shall be deemed to have been given upon
the Administrative Agent’s (or its delegate’s) actual receipt during normal
business hours of such notice or communication; provided that any notice or
communication actually received outside of normal business hours shall be deemed
to have been given as of the opening of business on the next Business Day.


(ix)          Actions of Administrative Agent.  Each of the Borrower and the
Lenders acknowledges and agrees that Administrative Agent may perform any and
all of its duties under this subsection 3.4(i) by itself or through any
Affiliate of the Administrative Agent and expressly consents to any such
delegation of duties by the Administrative Agent to such Affiliate and the
performance of such delegated duties by such Affiliate.  The exculpatory
provisions in this Agreement shall apply to each Affiliate of the Administrative
Agent and its respective activities in connection with any Discounted Term Loan
Prepayment provided for in this subsection 3.4(i) as well as to activities of
the Administrative Agent in connection with any Discounted Term Loan Prepayment
provided for in this subsection 3.4(i).


(x)          Revocation.  The Borrower shall have the right, by written notice
to the Administrative Agent, to revoke in full (but not in part) its offer to
make a Discounted Term Loan Prepayment and rescind the applicable Specified
Discount Prepayment Notice, Discount Range Prepayment Notice or Solicited
Discounted Prepayment Notice therefor at its discretion at any time on or prior
to the applicable Specified Discount Prepayment Response Date (and if such offer
is so revoked, any failure by such Borrower to make any prepayment to a Lender
pursuant to this subsection 3.4(i) shall not constitute a Default or Event of
Default under subsection 8(a) or otherwise).
-96-

--------------------------------------------------------------------------------



(xi)          No Obligation.  This subsection 3.4(i) shall not (i) require the
Borrower to undertake any prepayment pursuant to this subsection 3.4(i) or
(ii) limit or restrict the Borrower from making voluntary prepayments of the
Loans in accordance with the other provisions of this Agreement.


(j)          Notwithstanding anything to the contrary herein, this subsection
3.4 may be amended (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendments) to the extent necessary
to reflect differing amounts payable, and priorities of payments, to Lenders
participating in any new classes or tranches of Term Loans added pursuant to
subsections 2.5, 2.6 and 2.8, as applicable, or pursuant to any other credit or
letter of credit facility added pursuant to subsection 2.5, 10.1(g) or 10.1(h).


3.5          Administrative Agent’s Fees.  The Borrower agrees to pay, or cause
to be paid, to the Administrative Agent and the Lead Arrangers any fees in the
amounts and on the dates previously agreed to in writing by the Borrower, the
Lead Arrangers and the Administrative Agent in connection with this Agreement.


3.6          Computation of Interest and Fees.


(a)          Interest (other than interest based on the Prime Rate) shall be
calculated on the basis of a 360-day year for the actual days elapsed; and
commitment fees and any other fees and interest based on the Prime Rate shall be
calculated on the basis of a 365-day year (or 366-day year, as the case may be)
for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the affected Lenders of each determination
of an Adjusted LIBOR Rate.  Any change in the interest rate on a Loan resulting
from a change in the ABR or the Statutory Reserves shall become effective as of
the opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
affected Lenders of the effective date and the amount of each such change in
interest rate.


(b)          Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing in reasonable detail
the calculations used by the Administrative Agent in determining any interest
rate pursuant to subsection 3.1, excluding any Adjusted LIBOR Rate which is
based upon the Reuters Monitor Money Rates Services page and any ABR Loan which
is based upon the Prime Rate.


(c)          Upon the request of the Administrative Agent, each Reference Bank
(whether or not currently a Lender hereunder) agrees that, if such Reference
Bank is currently providing quotes for deposits in Dollars to leading banks in
the London interbank market, it will promptly (and no later than the Business
Day following any such request) supply the Administrative Agent with the rate
quoted by such Reference Bank to leading banks in the London interbank market
two Business Days before the first day of the relevant Interest Period for
deposits in Dollars of a duration equal to the duration of such Interest
Period.  The Borrower agrees to keep confidential the rate quoted by any
Reference Bank and provided to it or the Administrative Agent pursuant
-97-

--------------------------------------------------------------------------------

to this subsection 3.6(c); provided that such rates may be disclosed (i) to the
Sponsors, the Investors, the Borrower, any Restricted Subsidiary and to their
respective officers, directors, employees, attorneys, accountants and advisors
on a confidential and need-to-know basis, (ii) if the applicable Reference Bank
consents to such proposed disclosure (such consent not to be unreasonably
withheld) or (iii) to the extent necessary in connection with the exercise of
any remedy or enforcement of any rights.


3.7          Inability to Determine Interest Rate.


(a) If prior to the first day of any Interest Period, the Administrative Agent
shall have determined (which determination shall be conclusive and binding upon
the Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Adjusted LIBOR
Rate with respect to any Eurocurrency Loan (the “Affected Rate”) for such
Interest Period, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrower and the Lenders as soon as practicable
thereafter.  If such notice is given (a) any Eurocurrency Loans the rate of
interest applicable to which is based on the Affected Rate requested to be made
on the first day of such Interest Period shall be made as ABR Loans and (b) any
Loans that were to have been converted on the first day of such Interest Period
to or continued as Eurocurrency Loans the rate of interest applicable to which
is based upon the Affected Rate shall be converted to or continued as ABR Loans.


(b) Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, this Agreement and the other Loan Documents may be amended
to replace the LIBOR Rate (and the Adjusted LIBOR Rate) with a comparable or
successor floating rate made available by the Administrative Agent to its
customers with syndicated credit facilities of this type (or a successor to such
successor rate) either (x) at such time as the Administrative Agent determines
that there is a broadly accepted rate for syndicated credit facilities of this
type, as agreed between the Administrative Agent and the Borrower (but not, for
the avoidance of doubt, any other Lender), in each case in their reasonable
discretion, or (y) as consented to by the Required Lenders and the Borrower;
provided that the consent of the Required Lenders may be obtained through
negative consent, which shall be deemed to be given so long as the Lenders are
given notice of such amendment and the Required Lenders shall not have objected
in writing to the Administrative Agent and the Borrower within five Business
Days of the date of such notice; provided, further, that (i) any such successor
rate shall be applied by the Administrative Agent in a manner consistent with
market practice and (ii) to the extent such market practice is not
administratively feasible for the Administrative Agent, such successor rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent in consultation with the Borrower, which application shall
in no event result in a higher cost of funding than Loans bearing interest at
ABR; provided, further, that at the prior written request of the Borrower or the
Administrative Agent, the Administrative Agent and the Borrower shall negotiate
in good faith to amend the definition of LIBOR Rate (and Adjusted LIBOR Rate)
and the other applicable provisions in this Agreement and the other Loan
Documents to preserve the original intent thereof in light of the foregoing
amendments described in this subsection 3.7(b). Notwithstanding any other
provision in this Agreement to the contrary (including in Section 10.1), any of
the foregoing amendments pursuant to this subsection 3.7(b) shall become
effective without any further action or consent of any other party to this
Agreement other than as set forth above.
-98-

--------------------------------------------------------------------------------



3.8          Pro Rata Treatment and Payments.


Each payment (including each prepayment, but excluding payments made pursuant to
subsection 2.5, 2.6, 2.7, 2.8, the last five sentences of 3.4(a), 3.9, 3.10,
3.11, 3.12, 3.13(d), 10.1(g) or 10.1(h), and subject to subsection 3.4(h)) by
the Borrower on account of principal of and interest on any Tranche of Loans
(other than (x) payments in respect of any difference in the Applicable Margin,
Adjusted LIBOR Rate or ABR in respect of any Tranche, (y) any payment pursuant
to subsection 3.4(c), to the extent declined by any Lender as provided in
subsection 3.4(e) and (z) any payments pursuant to subsection 3.4(i), which
shall be allocated as set forth in subsection 3.4(i)) shall be allocated by the
Administrative Agent pro rata according to the respective outstanding principal
amounts of such Loans of such Tranche then held by the respective Lenders
provided that a Lender may, at its option, and if agreed by the Borrower,
exchange such Lender’s portion of a Term Loan to be prepaid for Rollover
Indebtedness, in lieu of such Lender’s pro rata portion of such prepayment,
pursuant to subsection 3.4(h).  All payments (including prepayments) to be made
by the Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without set-off or counterclaim and shall be made on or
prior to the time expressly required hereunder or under such other Loan Document
for such payment (or, if no such time is expressly required, prior to 1:00 P.M.,
New York City time), on the due date thereof to the Administrative Agent, for
the account of the relevant Lenders at the Administrative Agent’s office
specified in subsection 10.2, and shall be made in Dollars and in immediately
available funds.  Payments received by the Administrative Agent after such time
shall be deemed to have been received on the next Business Day.  The
Administrative Agent shall distribute such payments to such Lenders, if any such
payment is received prior to 1:00 P.M., New York City time, on a Business Day,
in like funds as received prior to the end of such Business Day, and otherwise
the Administrative Agent shall distribute such payment to such Lenders on the
next succeeding Business Day.  If any payment hereunder (other than payments on
the Eurocurrency Loans) becomes due and payable on a day other than a Business
Day, the maturity of such payment shall be extended to the next succeeding
Business Day, and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.  If any payment on
a Eurocurrency Loan becomes due and payable on a day other than a Business Day,
the maturity of such payment shall be extended to the next succeeding Business
Day (and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension) unless the result of
such extension would be to extend such payment into another calendar month, in
which event such payment shall be made on the immediately preceding Business
Day.  This subsection 3.8(a) may be amended in accordance with
subsection 10.1(d) to the extent necessary to reflect differing amounts payable,
and priorities of payments, to Lenders participating in any new Tranches added
pursuant to subsections 2.5, 2.6, 2.8, 10.1(g) and 10.1(h), as applicable.


(a)          Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to such Agent, the
Administrative Agent may assume that such Lender is making such amount available
to the Administrative Agent, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower in respect of such borrowing a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon at a rate equal to
-99-

--------------------------------------------------------------------------------

the daily average Federal Funds Effective Rate as quoted by the Administrative
Agent, or another bank of recognized standing reasonably selected by the
Administrative Agent, for the period until such Lender makes such amount
immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this subsection shall be conclusive in the absence of manifest error.  If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, (x) the Administrative Agent shall notify the Borrower of the failure of
such Lender to make such amount available to the Administrative Agent and the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans hereunder on demand, from
the Borrower and (y) then the Borrower may, without waiving or limiting any
rights or remedies it may have against such Lender hereunder or under applicable
law or otherwise, borrow a like amount on an unsecured basis from any commercial
bank for a period ending on the date upon which such Lender does in fact make
such borrowing available.


3.9          Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof occurring after the Restatement Effective Date shall make it
unlawful for any Lender to make or maintain any Eurocurrency Loans as
contemplated by this Agreement (“Affected Loans”), (a) such Lender shall
promptly give written notice of such circumstances to the Borrower and the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Affected Loans, continue Affected Loans as such and convert an ABR Loan to
an Affected Loan shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain such Affected Loans,
such Lender shall then have a commitment only to make an ABR Loan when an
Affected Loan is requested and (c) such Lender’s Loans then outstanding as
Affected Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law.  If any such conversion
of an Affected Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to subsection 3.12.


3.10          Requirements of Law.


(a)          If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof applicable to any Lender, or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority, in each
case made subsequent to the Restatement Effective Date (or, if later, the date
on which such Lender becomes a Lender):


(i)           shall subject such Lender to any tax of any kind whatsoever with
respect to any Eurocurrency Loan made or maintained by it or its obligation to
make or maintain Eurocurrency Loans, or change the basis of taxation of payments
to such Lender in respect thereof, in each case except for Non-Excluded Taxes,
Taxes arising under FATCA and Taxes measured by or imposed upon the overall net
income, or franchise Taxes, or Taxes measured by or imposed upon overall capital
or net worth, or branch Taxes (in the case of such capital, net worth or branch
Taxes, imposed in lieu of
-100-

--------------------------------------------------------------------------------

such net income Tax), of such Lender or its applicable lending office, branch,
or any affiliate thereof;


(ii)          shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the LIBOR
Rate hereunder; or


(iii)         shall impose on such Lender any other condition (excluding any Tax
of any kind whatsoever);


and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans (or any Loan described in clause
(i) above) or to reduce any amount receivable hereunder in respect thereof,
then, in any such case, upon notice to the Borrower from such Lender, through
the Administrative Agent, in accordance herewith, the Borrower shall promptly
pay such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such increased cost or reduced amount receivable with respect to
such Eurocurrency Loans (or any Loan described in clause (i) above), provided
that, in any such case, the Borrower may elect to convert the Eurocurrency Loans
made by such Lender hereunder to ABR Loans by giving the Administrative Agent at
least one Business Day’s (or such shorter period as may be agreed to by the
Administrative Agent in its reasonable discretion) notice of such election, in
which case the Borrower shall promptly pay to such Lender, upon demand, without
duplication, amounts theretofore required to be paid to such Lender pursuant to
this subsection 3.10(a) and such amounts, if any, as may be required pursuant to
subsection 3.12.  If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection, it shall provide prompt notice thereof to the
Borrower, through the Administrative Agent, certifying (x) that one of the
events described in this paragraph (a) has occurred and describing in reasonable
detail the nature of such event, (y) as to the increased cost or reduced amount
resulting from such event and (z) as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof.  Such a
certificate as to any additional amounts payable pursuant to this subsection
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error.  Notwithstanding anything
to the contrary in this subsection 3.10(a), the Borrower shall not be required
to compensate a Lender pursuant to this subsection 3.10(a) (i) for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor or (ii) for
any amounts, if such Lender is applying this provision to the Borrower in a
manner that is inconsistent with its application of “increased cost” or other
similar provisions under other syndicated credit agreements to similarly
situated borrowers.  This subsection 3.10 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.


(b)          If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any
-101-

--------------------------------------------------------------------------------

Governmental Authority, in each case, made subsequent to the Restatement
Effective Date, does or shall have the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of such Lender’s
obligations or hereunder to a level below that which such Lender or such
corporation could have achieved but for such change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, within 10 Business Days after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request therefor
certifying (x) that one of the events described in this paragraph (b) has
occurred and describing in reasonable detail the nature of such event, (y) as to
the reduction of the rate of return on capital resulting from such event and (z)
as to the additional amount or amounts demanded by such Lender or corporation
and a reasonably detailed explanation of the calculation thereof, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or corporation for such reduction.  Such a certificate as to any
additional amounts payable pursuant to this subsection submitted by such Lender,
through the Administrative Agent, to the Borrower shall be conclusive in the
absence of manifest error.  Notwithstanding anything to the contrary in this
subsection 3.10(b), the Borrower shall not be required to compensate a Lender
pursuant to this subsection 3.10(b) (i) for any amounts incurred more than six
months prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor or (ii) for any amounts, if such Lender
is applying this provision to the Borrower in a manner that is inconsistent with
its application of “increased cost” or other similar provisions under other
syndicated credit agreements to similarly situated borrowers.  This subsection
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.


(c)          Notwithstanding anything to the contrary in this subsection 3.10,
the Borrower shall not be required to pay any amount with respect to any
additional cost or reduction specified in paragraph (a) or paragraph (b) above,
to the extent such additional cost or reduction is attributable, directly or
indirectly, to the application of, compliance with or implementation of specific
capital adequacy requirements or new methods of calculating capital adequacy,
including any part or “pillar” (including Pillar 2 (“Supervisory Review
Process”)), of the International Convergence of Capital Measurement Standards: 
a Revised Framework, published by the Basel Committee on Banking Supervision in
June 2004, or any implementation or adoption (whether voluntary or compulsory)
thereof, whether by an EC Directive or the FSA Integrated Prudential Sourcebook
or any other law or regulation, or otherwise.


3.11          Taxes.


(a)          Except as provided below in this subsection or as required by law
(which, for purposes of this subsection 3.11, shall include FATCA), all payments
made by the Borrower under this Agreement and any Notes shall be made free and
clear of, and without deduction or withholding for or on account of any Taxes;
provided that if any Non-Excluded Taxes are required to be withheld from any
amounts payable by the Borrower to the Administrative Agent or any Lender
hereunder or under any Notes, the amounts so payable by the Borrower shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement; provided,
however, that the Borrower shall be entitled to deduct and withhold, and the
Borrower shall not be required to indemnify for any Non-Excluded
-102-

--------------------------------------------------------------------------------

Taxes, and any such amounts payable by the Borrower or the Administrative Agent
to or for the account of any Agent or Lender, shall not be increased (w) if such
Agent or Lender fails to comply with the requirements of subsection 3.11(b) or
3.11(c), (x) with respect to any Non-Excluded Taxes imposed in connection with
the payment of any fees paid under this Agreement unless such Non-Excluded Taxes
are imposed as a result of a change in treaty, law or regulation that occurred
after the later of the Restatement Effective Date and the date on which such
Agent became an Agent hereunder or such Lender became a Lender (or, if such
Agent or Lender is a non-U.S. intermediary or flow-through entity for U.S.
federal income tax purposes, after the relevant beneficiary or member of such
Agent or Lender became such a beneficiary or member, if later) (any such change,
at such time, a “Change in Law”), (y) with respect to any Non-Excluded Taxes
imposed by the United States or any state or political subdivision thereof,
unless such Non-Excluded Taxes are imposed (1) as a result of a Change in Law or
(2) on a Person that is an assignee whose assignor was entitled to receive
additional amounts with respect to payments made by the Borrower, at the time
such assignment was effective, as a result of Change in Law that occurred after
the Restatement Effective Date and such assignee is subject to the same Change
in Law with respect to payments from the Borrower, provided that in no event
shall such additional amounts under this clause (2) exceed the additional
amounts that the assignor was entitled to receive at the time such assignment
was effective, or (z) in respect of any Non-Excluded Taxes arising under FATCA. 
Whenever any Non-Excluded Taxes are payable by the Borrower, as promptly as
possible thereafter the Borrower shall send to the Administrative Agent for its
own account or for the account of such Lender or Agent, as the case may be, a
certified copy of an original official receipt (or other documentary evidence of
such payment reasonably acceptable to the Administrative Agent) received by the
Borrower showing payment thereof.  If the Borrower fails to pay any Non-Excluded
Taxes it is required to pay pursuant to the preceding provisions of this
subsection 3.11(a) when due to the appropriate Governmental Authority in
accordance with applicable law or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent, the Lenders and the Agents for any
incremental Taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.  The
agreements in this subsection 3.11 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.


(b)          Each Agent and each Lender that is a “United States person” (within
the meaning of Section 7701(a)(30) of the Code) shall deliver to the Borrower
and the Administrative Agent on or prior to the Restatement Effective Date, the
Sixth Amendment Effective Date or the Eighth Amendment Effective Date, as
applicable, or, in the case of an Agent or Lender that is an assignee or
transferee of an interest under this Agreement pursuant to subsection 10.6, on
the date of such assignment or transfer to such Agent or Lender, two accurate
and complete original signed copies of Internal Revenue Service Form W-9 (or
successor form), in each case certifying that such Agent or Lender is a “United
States person” (within the meaning of Section 7701(a)(30) of the Code) and to
such Agent’s or Lender’s entitlement as of such date to a complete exemption
from United States federal backup withholding tax with respect to payments to be
made under this Agreement and under any Note.  Each Agent and each Lender that
is not a “United States person” (within the meaning of Section 7701(a)(30) of
the Code) shall deliver to the Borrower and the Administrative Agent on or prior
to the Restatement Effective Date, the Sixth Amendment Effective Date or the
Eighth Amendment Effective Date, as applicable, or, in the case of an Agent or
Lender that is an assignee or transferee of an interest
-103-

--------------------------------------------------------------------------------

under this Agreement pursuant to subsection 10.6, on the date of such assignment
or transfer to such Agent or Lender, (i) two accurate and complete original
signed copies of Internal Revenue Service Form W‑8ECI or Form W‑8BEN or W‑8BEN-E
(claiming the benefits of an income tax treaty) (or successor forms), in each
case certifying to such Agent’s or Lender’s entitlement as of such date to a
complete exemption from United States federal withholding tax with respect to
payments to be made under this Agreement and under any Note, (ii) if such Agent
or Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code
and cannot deliver either Internal Revenue Service Form W‑8ECI or Form W‑8BEN or
W‑8BEN-E (claiming the benefits of an income tax treaty) (or successor form)
pursuant to clause (i) above, (x) two certificates substantially in the form of
Exhibit D (any such certificate, a “U.S. Tax Compliance Certificate”) and
(y) two accurate and complete original signed copies of Internal Revenue Service
Form W‑8BEN or W‑8BEN-E (claiming the benefits of the portfolio interest
exemption) (or successor form) certifying to such Agent’s or Lender’s
entitlement as of such date to a complete exemption from United States federal
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note or (iii) if such Agent or Lender is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes, two
accurate and complete signed copies of Internal Revenue Service Form W-8IMY (and
all necessary attachments, including to the extent applicable, U.S. Tax
Compliance Certificates) certifying to such Agent’s or Lender’s entitlement as
of such date to a complete exemption from United States federal withholding tax
with respect to payments to be made under this Agreement and under any Note.  In
addition, each Agent and Lender agrees that from time to time after the
Restatement Effective Date, when the passage of time or a change in
circumstances renders the previous certification obsolete or inaccurate, such
Agent or Lender shall deliver to the Borrower and the Administrative Agent two
new accurate and complete original signed copies of Internal Revenue Service
Form W-9, Internal Revenue Service Form W‑8ECI, Form W‑8BEN or W‑8BEN-E
(claiming the benefits of an income tax treaty), or Form W‑8BEN or W‑8BEN-E
(claiming the benefits of the portfolio interest exemption) and a U.S. Tax
Compliance Certificate, or Form W-8IMY (with respect to a non-U.S. intermediary
or flow-through entity), as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Agent or
Lender to a continued exemption from United States withholding tax with respect
to payments under this Agreement and any Note; unless, in each case, (1) there
has been a Change in Law that occurs after the later of the Restatement
Effective Date and the date such Agent or Lender becomes an Agent or Lender
hereunder (or after the date the relevant beneficiary or member in the case of a
Lender that is a non-U.S. intermediary or flow through entity for U.S. federal
income tax purposes becomes a beneficiary or member, if later) which renders all
such forms inapplicable or which would prevent such Agent or Lender from duly
completing and delivering any such form with respect to it, in which case such
Agent or Lender shall promptly notify the Borrower and the Administrative Agent
of its inability to deliver any such form or (2) such Person that is an assignee
whose assignor was entitled to receive additional amounts with respect to
payments made by the Borrower, at the time such assignment was effective, as a
result of Change in Law that occurred after the Restatement Effective Date and
such assignee is subject to the same Change in Law with respect to payments from
the Borrower, provided that in no event shall such additional amounts under this
clause (2) exceed the additional amounts that the assignor was entitled to
receive at the time such assignment was effective.


(c)          Each Agent and Lender shall, upon request by the Borrower, deliver
to the Borrower or the applicable Governmental Authority, as the case may be,
any form or certificate
-104-

--------------------------------------------------------------------------------

required in order that any payment by the Borrower under this Agreement or any
Note to such Agent or Lender may be made free and clear of, and without
deduction or withholding for or on account of any Non-Excluded Taxes (or to
allow any such deduction or withholding to be at a reduced rate), provided that
such Agent or Lender is legally entitled to complete, execute and deliver such
form or certificate.  Each Person that shall become a Lender or a Participant
pursuant to subsection 10.6 shall, upon the effectiveness of the related
transfer, be required to provide all of the forms, certifications and statements
pursuant to this subsection 3.11, provided that in the case of a Participant the
obligations of such Participant pursuant to subsection 3.11(b) or this
subsection 3.11(c) shall be determined as if such Participant were a Lender
except that such Participant shall furnish all such required forms,
certifications and statements to the Lender from which the related participation
shall have been purchased.


3.12          Indemnity.  The Borrower agrees to indemnify each Lender and to
hold each such Lender harmless from any loss or expense which such Lender may
sustain or incur (other than through such Lender’s bad faith, gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final nonappealable decision) as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurocurrency Loans
after the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment or conversion of Eurocurrency Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a payment or prepayment (other than a prepayment of Incremental B-2020
Term Loans made with the proceeds of Qualifying Debt pursuant to subsection
3.4(b)) of Eurocurrency Loans or the conversion of Eurocurrency Loans on a day
which is not the last day of an Interest Period with respect thereto.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid, or
converted, or not so borrowed, converted or continued, for the period from the
date of such prepayment or conversion or of such failure to borrow, convert or
continue to the last day of the applicable Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Eurocurrency Loans provided for herein (excluding, however,
the Applicable Margin included therein, if any) over (ii) the amount of interest
(as reasonably determined by such Lender) which would have accrued to such
Lender on such amount by placing such amount on deposit for a comparable period
with leading banks in the interbank eurocurrency market.  If any Lender becomes
entitled to claim any amounts under the indemnity contained in this subsection
3.12, it shall provide prompt notice thereof to the Borrower, through the
Administrative Agent, certifying (x) that one of the events described in clause
(a), (b) or (c) above has occurred and describing in reasonable detail the
nature of such event, (y) as to the loss or expense sustained or incurred by
such Lender as a consequence thereof and (z) as to the amount for which such
Lender seeks indemnification hereunder and a reasonably detailed explanation of
the calculation thereof.  Such a certificate as to any indemnification pursuant
to this subsection 3.12 submitted by such Lender, through the Administrative
Agent, to the Borrower shall be conclusive in the absence of manifest error. 
This subsection 3.12 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.
-105-

--------------------------------------------------------------------------------



3.13          Certain Rules Relating to the Payment of Additional Amounts.


(a)          Upon the request, and at the expense, of the Borrower, each Agent
and Lender to which the Borrower is required to pay any additional amount
pursuant to subsection 3.10 or 3.11, and any Participant in respect of whose
participation such payment is required, shall reasonably afford the Borrower the
opportunity to contest, and reasonably cooperate with the Borrower in
contesting, the imposition of any Tax giving rise to such payment; provided that
(i) such Agent or Lender shall not be required to afford the Borrower the
opportunity to so contest unless the Borrower shall have confirmed in writing to
such Agent or Lender its obligation to pay such amounts pursuant to this
Agreement and (ii) the Borrower shall reimburse such Agent or Lender for its
reasonable attorneys’ and accountants’ fees and disbursements incurred in so
cooperating with the Borrower in contesting the imposition of such Tax;
provided, however, that notwithstanding the foregoing no Agent or Lender shall
be required to afford the Borrower the opportunity to contest, or cooperate with
the Borrower in contesting, the imposition of any such Taxes, if such Agent or
Lender in its sole discretion in good faith determines that to do so would have
an adverse effect on it.


(b)          If a Lender changes its applicable lending office (other than (i)
pursuant to subsection 3.13(c) or (ii) after an Event of Default under
subsection 8(a) or 8(f) has occurred and is continuing) and the effect of such
change, as of the date of such change, would be to cause the Borrower to become
obligated to pay any additional amount under subsection 3.10 or 3.11, the
Borrower shall not be obligated to pay such additional amount.


(c)          If a condition or an event occurs which would, or would upon the
passage of time or giving of notice, result in the payment of any additional
amount to any Lender by the Borrower pursuant to subsection 3.10 or 3.11, such
Lender shall promptly after becoming aware of such event or condition notify the
Borrower and the Administrative Agent and shall take such steps as may
reasonably be available to it to mitigate the effects of such condition or event
(which shall include efforts to rebook the Loans held by such Lender, at another
lending office, or through another branch or an affiliate, of such Lender);
provided that such Lender shall not be required to take any step that, in its
reasonable judgment, would be materially disadvantageous to its business or
operations or would require it to incur additional costs (unless the Borrower
agrees to reimburse such Lender for the reasonable incremental out-of-pocket
costs thereof).


(d)          If the Borrower shall become obligated to pay additional amounts
pursuant to subsection 3.10 or 3.11 and any affected Lender shall not have
promptly taken steps necessary to avoid the need for payments under subsection
3.10 or 3.11, the Borrower shall have the right, for so long as such obligation
remains, (i) with the assistance of the Administrative Agent, to seek one or
more substitute Lenders reasonably satisfactory to the Administrative Agent and
the Borrower to purchase the affected Loan, in whole or in part, at an aggregate
price no less than such Loan’s principal amount plus accrued interest, and
assume the affected obligations under this Agreement, or (ii) so long as no
Default or Event of Default then exists or will exist immediately after giving
effect to the respective prepayment, upon at least four Business Days’ (or such
shorter period as may be agreed to by the Administrative Agent in its reasonable
discretion) irrevocable notice to the Administrative Agent, to prepay the
affected Loan, in whole or in part, subject to subsection 3.12, without premium
or penalty.  In the case of the substitution of a Lender, the Borrower, the
Administrative Agent, the affected Lender, and any substitute
-106-

--------------------------------------------------------------------------------

Lender shall execute and deliver an appropriately completed Assignment and
Acceptance pursuant to subsection 10.6(b) to effect the assignment of rights to,
and the assumption of obligations by, the substitute Lender; provided that any
fees required to be paid by subsection 10.6(b) in connection with such
assignment shall be paid by the Borrower or the substitute Lender.  In the case
of a prepayment of an affected Loan, the amount specified in the notice shall be
due and payable on the date specified therein, together with any accrued
interest to such date on the amount prepaid.  In the case of each of the
substitution of a Lender and of the prepayment of an affected Loan, the Borrower
shall first pay the affected Lender any additional amounts owing under
subsections 3.10 and 3.11 (as well as any commitment fees and other amounts then
due and owing to such Lender, including any amounts under this subsection 3.13)
prior to such substitution or prepayment.  In the case of the substitution of a
Lender, if the Lender being replaced does not execute and deliver to the
Administrative Agent a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement by the later of (a) the date
on which the assignee Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (b) the date as of which all
obligations of the Borrower owing to such replaced Lender relating to the Loans
so assigned shall be paid in full by the assignee Lender to such Lender being
replaced, then the Lender being replaced shall be deemed to have executed and
delivered such Assignment and Acceptance and/or such other documentation as of
such date and the Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Acceptance and/or such other documentation on behalf
of such Lender.


(e)          If any Agent or Lender receives a refund directly attributable to
Taxes for which the Borrower has made additional payments pursuant to subsection
3.10(a) or 3.11(a), such Agent or such Lender, as the case may be, shall
promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority, but net of any reasonable cost
incurred in connection therewith) to the Borrower; provided, however, that the
Borrower agrees promptly to return such refund (together with any interest with
respect thereto due to the relevant taxing authority) (free of all Non-Excluded
Taxes) to such Agent or the applicable Lender, as the case may be, upon receipt
of a notice that such refund is required to be repaid to the relevant taxing
authority.


(f)          The obligations of any Agent, Lender or Participant under this
subsection 3.13 shall survive the termination of this Agreement and the payment
of the Loans and all amounts payable hereunder.


SECTION 4          REPRESENTATIONS AND WARRANTIES.  To induce the Administrative
Agent and each Lender to make the Extensions of Credit requested to be made by
it on the Restatement Effective Date and on each Borrowing Date thereafter, the
Borrower hereby represents and warrants, on the Restatement Effective Date,
after giving effect to the Transactions, and on every Borrowing Date thereafter,
to the Administrative Agent and each Lender that:


4.1          Financial Condition.  The audited consolidated balance sheets of
Holding and its consolidated Subsidiaries as of January 2, 2016 and December 27,
2014 and the consolidated statements of operations, shareholders’ equity and
cash flows of Holding and its consolidated Subsidiaries for the fiscal years
ended January 2, 2016, December 27, 2014 and
-107-

--------------------------------------------------------------------------------

December 28, 2013, reported on by and accompanied by unqualified reports from
Deloitte & Touche LLP, present fairly, in all material respects, the
consolidated financial condition as at such date, and the consolidated results
of operations and consolidated cash flows for the respective fiscal years then
ended, of Holding and its consolidated Subsidiaries.  All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby (except as approved by a Responsible Officer of Holding, and
disclosed in any such schedules and notes, and subject to the omission of
footnotes from such unaudited financial statements).


4.2          Solvent.


(a)          As of the Restatement Effective Date, after giving effect to the
consummation of the Transactions, the Borrower is Solvent.


(b)          Since April 2, 2016, there has not been any event, change,
circumstance or development which, individually or in the aggregate, has had or
would reasonably be expected to have, a Material Adverse Effect (after giving
effect to (i) the consummation of the Transactions, (ii) the making of the
Extensions of Credit to be made on the Restatement Effective Date and the
application of the proceeds thereof as contemplated hereby, and (iii) the
payment of actual or estimated fees, expenses, financing costs and tax payments
related to the Transactions contemplated hereby).


4.3          Corporate Existence; Compliance with Law.  Each of the Loan Parties
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation except (other than with
respect to the Borrower), to the extent that the failure to be organized,
existing and in good standing would not reasonably be expected to have a
Material Adverse Effect, (b) has the corporate or other organizational power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, except to the extent that the failure to have such legal
right would not be reasonably expected to have a Material Adverse Effect, (c) is
duly qualified as a foreign corporation or a limited liability company and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and in good standing would not be reasonably expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law,
except to the extent that the failure to comply therewith would not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.


4.4          Corporate Power; Authorization; Enforceable Obligations.  Each Loan
Party has the corporate or other organizational power and authority, and the
legal right, to make, deliver and perform the Loan Documents to which it is a
party and, in the case of the Borrower, to obtain Extensions of Credit
hereunder, and each such Loan Party has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the Extensions of Credit to it, if any, on the terms and conditions of
this Agreement and any Notes.  No consent or authorization of, filing with,
notice to or other similar act by or in respect of, any Governmental Authority
or any other Person is required to be obtained or made by or on behalf
-108-

--------------------------------------------------------------------------------

of any Loan Party in connection with the execution, delivery, performance,
validity or enforceability of the Loan Documents to which it is a party or, in
the case of the Borrower, with the Extensions of Credit to it, if any,
hereunder, except for (a) consents, authorizations, notices and filings
described in Schedule 4.4, all of which have been obtained or made prior to or
on the Restatement Effective Date, (b) filings to perfect the Liens created by
the Security Documents, (c) filings pursuant to the Assignment of Claims Act of
1940, as amended (31 U.S.C. § 3727 et seq.), in respect of Accounts of the
Borrower and its Restricted Subsidiaries the Obligor in respect of which is the
United States of America or any department, agency or instrumentality thereof
and (d) consents, authorizations, notices and filings which the failure to
obtain or make would not reasonably be expected to have a Material Adverse
Effect.  This Agreement has been duly executed and delivered by the Borrower,
and each other Loan Document to which any Loan Party is a party will be duly
executed and delivered on behalf of such Loan Party.  This Agreement constitutes
a legal, valid and binding obligation of the Borrower and each other Loan
Document to which any Loan Party is a party when executed and delivered will
constitute a legal, valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by applicable domestic or foreign bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


4.5          No Legal Bar.  The execution, delivery and performance of the Loan
Documents by any of the Loan Parties, the Extensions of Credit hereunder and the
use of the proceeds thereof (a) will not violate any Requirement of Law or
Contractual Obligation of such Loan Party in any respect that would reasonably
be expected to have a Material Adverse Effect and (b) will not result in, or
require, the creation or imposition of any Lien (other than Permitted Liens) on
any of its properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation.


4.6          No Material Litigation.  No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any of its
Restricted Subsidiaries or against any of their respective properties or
revenues, which would be reasonably expected to have a Material Adverse Effect.


4.7          Ownership of Property; Liens.  Each of the Borrower and its
Restricted Subsidiaries has good title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material property, except where the failure
to have such title would not reasonably be expected to have a Material Adverse
Effect.


4.8          Intellectual Property.  The Borrower and its Restricted
Subsidiaries own, or have the legal right to use, all United States patents,
patent applications, trademarks, trademark applications, trade names,
copyrights, technology, know-how and processes necessary for each of them to
conduct its business substantially as currently conducted (the “Intellectual
Property”) except for those the failure to own or have such legal right to use
would not be reasonably expected to have a Material Adverse Effect.
-109-

--------------------------------------------------------------------------------



4.9          Taxes.  To the knowledge of the Borrower, each of the Borrower and
its Restricted Subsidiaries has filed or caused to be filed all United States
federal income tax returns and all other material tax returns that are required
to be filed by it and has paid (a) all taxes shown to be due and payable on such
returns and (b) all taxes shown to be due and payable on any assessments of
which it has received notice made against it or any of its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any (i) taxes, fees or other charges with
respect to which the failure to pay, in the aggregate, would not have a Material
Adverse Effect or (ii) taxes, fees or other charges the amount or validity of
which are currently being contested in good faith by appropriate proceedings
diligently conducted and with respect to which reserves in conformity with GAAP
have been provided on the books of the Borrower or its Restricted Subsidiaries,
as the case may be).


4.10        Federal Regulations.  No part of the proceeds of any Extensions of
Credit will be used for any purpose that violates the provisions of the
Regulations of the Board, including Regulation T, Regulation U or Regulation X
of the Board.


4.11         ERISA.


(a)          With respect to any Plan (or, with respect to (vi) or (viii) below,
as of the date such representation is made or deemed made), none of the
following events or conditions exists, has occurred, or is reasonably expected
to occur, which either individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect:  (i) a Reportable Event;
(ii) an “accumulated funding deficiency” (within the meaning of Section 412 of
the Code or Section 302 of ERISA); (iii) any noncompliance with the applicable
provisions of ERISA or the Code; (iv) a termination of a Single Employer Plan
(other than a standard termination pursuant to Section 4041(b) of ERISA); (v) a
Lien on the property of the Borrower or its Restricted Subsidiaries in favor of
the PBGC or a Plan; (vi) any Underfunding with respect to any Single Employer
Plan; (vii) a complete or partial withdrawal from any Multiemployer Plan by the
Borrower or any Commonly Controlled Entity; (viii) any liability of the Borrower
or any Commonly Controlled Entity under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the annual valuation date most closely preceding the date on which
this representation is made or deemed made; (ix) the Reorganization or
Insolvency of any Multiemployer Plan; or (x) any transactions that resulted or
could reasonably be expected to result in any liability to the Borrower or any
Commonly Controlled Entity under Section 4069 of ERISA or Section 4212(c) of
ERISA; provided that the representation made in clauses (ii) and (ix) of this
subsection 4.11(a) with respect to a Multiemployer Plan is based on knowledge of
the Borrower.


(b)          With respect to any Foreign Plan, none of the following events or
conditions exists, has occurred, or is reasonably expected to occur, which
either individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect:  (i) substantial noncompliance with its terms and
with the requirements of any and all applicable laws, statutes, rules,
regulations and orders; (ii) failure to be maintained, where required, in good
standing with applicable regulatory authorities; (iii) any obligation of the
Borrower or its Restricted Subsidiaries in connection with the termination or
partial termination of, or withdrawal from, any Foreign Plan; (iv) any Lien on
the property of the Borrower or its Restricted Subsidiaries in favor
-110-

--------------------------------------------------------------------------------

of a Governmental Authority as a result of any action or inaction regarding a
Foreign Plan; (v) for each Foreign Plan that is a funded or insured plan,
failure to be funded or insured on an ongoing basis to the extent required by
applicable non-U.S. law (using actuarial methods and assumptions which are
consistent with the valuations last filed with the applicable Governmental
Authorities); (vi) any facts that, to the best knowledge of the Borrower and its
Restricted Subsidiaries, exist that would reasonably be expected to give rise to
a dispute and any pending or threatened disputes that, to the best knowledge of
the Borrower and its Restricted Subsidiaries, would reasonably be expected to
result in a material liability to the Borrower or any of its Restricted
Subsidiaries concerning the assets of any Foreign Plan (other than individual
claims for the payment of benefits); and (vii) failure to make all contributions
in a timely manner to the extent required by applicable non-U.S. law.


4.12         Collateral.  The Guarantee and Collateral Agreement is effective to
create (to the extent described therein) in favor of the Collateral Agent for
the benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein, except as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.  When (a) the actions specified in Schedule 3 to the Guarantee and
Collateral Agreement have been duly taken, (b) all applicable Instruments,
Chattel Paper and Documents (each as described therein) a security interest in
which is perfected by possession have been delivered to, and/or are in the
continued possession of, the Collateral Agent, and (c) all Electronic Chattel
Paper and Pledged Stock (each as defined in the Guarantee and Collateral
Agreement) a security interest in which is required to be or is perfected by
“control” (as described in the UCC) are under the “control” of the Collateral
Agent or the Administrative Agent, as agent for the Collateral Agent and as
directed by the Collateral Agent, the security interests granted pursuant
thereto shall constitute (to the extent described therein) a perfected security
interest in, all right, title and interest of each pledgor party thereto in the
Collateral described therein (excluding Commercial Tort Claims, as defined in
the Guarantee and Collateral Agreement, other than such Commercial Tort Claims
set forth on Schedule 7 thereto (if any)) with respect to such pledgor. 
Notwithstanding any other provision of this Agreement, capitalized terms that
are used in this subsection 4.12 and not defined in this Agreement are so used
as defined in the applicable Security Document.


4.13         Investment Company Act.  The Borrower is not an “investment
company” within the meaning of the Investment Company Act.


4.14         Subsidiaries.  Schedule 4.14 sets forth all the Subsidiaries of the
Borrower at the Restatement Effective Date, the jurisdiction of their
organization and the direct or indirect ownership interest of the Borrower
therein.


4.15         Purpose of Term Loans.  The proceeds of the (i) Initial Term Loans
made on the Restatement Effective Date shall not be used by the Borrower for any
purpose other than (a) to fund all or a portion of the Transactions and (b) for
general corporate purposes, (ii) Incremental B-2019 Term Loans made on the Sixth
Amendment Effective Date shall not be used by the Borrower for any purpose other
than (a) to pay the purchase price in connection with the Sixth Amendment
Acquisition, (b) to finance the Sixth Amendment Refinancing and (c) to pay
-111-

--------------------------------------------------------------------------------

the Sixth Amendment Transaction Costs and (iii) Incremental B-2020 Term Loans
made on the Eighth Amendment Effective Date shall not be used by the Borrower
for any purpose other than (a) to pay the purchase price in connection with the
Eighth Amendment Acquisition, (b) to finance the Eighth Amendment Refinancing
and (c) to pay the Eighth Amendment Transaction Costs.


4.16        Environmental Matters.  Other than as disclosed on Schedule 4.16 or
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:


(a)          the Borrower and its Restricted Subsidiaries are in compliance with
all Environmental Laws and Environmental Permits and all such permits are in
full force and effect;


(b)          Materials of Environmental Concern are not present at, and have not
been at, under or from any real property presently or formerly owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries or at any other
location, in a manner or amount which would reasonably be expected to give rise
to liability or other Environmental Costs of the Borrower or any of its
Restricted Subsidiaries under any applicable Environmental Law;


(c)          there is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under any Environmental
Law to which the Borrower or any of its Restricted Subsidiaries, or to the
knowledge of the Borrower or any of its Restricted Subsidiaries is reasonably
likely to be, named as a party that is pending or, to the knowledge of the
Borrower or any of its Restricted Subsidiaries, threatened;


(d)          neither the Borrower nor its Restricted Subsidiaries are conducting
or financing any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law;


(e)          neither the Borrower nor its Restricted Subsidiaries has treated,
stored, used, handled, transported, Released, disposed or arranged for disposal
or transport for disposal of Materials of Environmental Concern at, on, under or
from any currently or formerly owned or leased real property; and


(f)           neither the Borrower nor any of its Restricted Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, nor is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum, relating to
compliance with or liability under any Environmental Law.


4.17        No Material Misstatements.  The written factual information,
reports, financial statements, exhibits and schedules concerning the Loan
Parties furnished by or on behalf of the Borrower to the Administrative Agent,
the Lead Arrangers and the Lenders in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, taken as a
whole, did not contain as of the Restatement Effective Date any material
-112-

--------------------------------------------------------------------------------

misstatement of fact and did not omit to state, as of the Restatement Effective
Date, any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading in
their presentation of the Borrower and its Restricted Subsidiaries taken as a
whole.  It is understood that (a) no representation or warranty is made
concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based, or concerning any information of a general
economic nature or general information about the Borrower’s and its
Subsidiaries’ industry, contained in any such information, reports, financial
statements, exhibits or schedules except that, in the case of such forecasts,
estimates, pro forma information, projections and statements, as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (i) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith assumptions of the
management of the Borrower and (ii) such assumptions were believed by such
management to be reasonable and (b) such forecasts, estimates, pro forma
information and statements, and the assumptions on which they were based, may or
may not prove to be correct.


4.18        Anti-Terrorism.  To the extent applicable, except as would not
reasonably be expected to have a Material Adverse Effect, the Borrower and each
Restricted Subsidiary is in compliance with (i) the PATRIOT Act, (ii) the
Trading with the Enemy Act, as amended and (iii) any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
and any other enabling legislation or executive order relating thereto.  Neither
any Loan Party nor, except as would not reasonably be expected to have a
Material Adverse Effect, (i) any Restricted Subsidiary that is not a Loan Party
or (ii) to the knowledge of the Borrower, any director, officer or employee of
the Borrower or any Restricted Subsidiary, is the target of any U.S. sanctions
administered by OFAC or a person on the list of “Specially Designated Nationals
and Blocked Persons”.  None of the Borrower or any Restricted Subsidiary will
knowingly use the proceeds of the Loans for the purpose of funding or financing
any activities or business of or with any Person that at the time of such
funding or financing is either the target of any U.S. sanctions administered by
OFAC or a person on the list of “Specially Designated Nationals and Blocked
Persons” in violation of any such sanctions.


SECTION 5          [RESERVED].


SECTION 6          AFFIRMATIVE COVENANTS.  The Borrower hereby agrees that, from
and after the Restatement Effective Date, and thereafter until payment in full
of the Loans and any other amount then due and owing to any Lender or any Agent
hereunder and under any Note, the Borrower shall and (except in the case of
delivery of financial information, reports and notices) shall cause each of its
Material Restricted Subsidiaries to:


6.1          Financial Statements.  Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):


(a)          as soon as available, but in any event not later than the date that
is 105 days after the end of each fiscal year of the Borrower ending on or after
December 31, 2017 (or such longer period as would be permitted by the SEC if the
Borrower (or, any Parent whose financial statements satisfy the Borrower’s
reporting obligations under this covenant) were then subject to SEC reporting
requirements as a
-113-

--------------------------------------------------------------------------------

non-accelerated filer), a copy of the consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such year and the related
consolidated statements of operations and cash flows for such year, setting
forth in each case, in comparative form the figures for and as of the end of the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit (provided that
such report may contain a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, if such qualification or
exception is related solely to an upcoming Maturity Date hereunder or under the
ABL Facility, the Senior Notes or other Indebtedness), by Deloitte & Touche LLP
or other independent certified public accountants of nationally recognized
standing, together with a management’s discussion and analysis of financial
information (which need not be prepared in accordance with Item 303 of
Regulation S-K of the Securities Act);


(b)          as soon as available, but in any event not later than the date that
is 60 days after the end of each of the first three quarterly periods of each
fiscal year of the Borrower (or such longer period as would be permitted by the
SEC if the Borrower (or, any Parent whose financial statements satisfy the
Borrower’s reporting obligations under this covenant) were then subject to SEC
reporting requirements as a non-accelerated filer), the unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such quarter and the related unaudited consolidated statements of operations and
cash flows of the Borrower and its consolidated Subsidiaries for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case, in comparative form the figures for and as of the
corresponding periods of the previous year, certified by a Responsible Officer
of the Borrower as provided below, together with a management’s discussion and
analysis of financial information (which need not be prepared in accordance with
Item 303 of Regulation S-K of the Securities Act); and


(c)          to the extent applicable, concurrently with any delivery of
consolidated financial statements under subsection 6.1(a) or 6.1(b), related
unaudited condensed consolidating financial statements reflecting the material
adjustments necessary (as determined by the Borrower in good faith) to eliminate
the accounts of Unrestricted Subsidiaries (if any) from the accounts of the
Borrower and its Restricted Subsidiaries,


all such financial statements delivered pursuant to subsection 6.1(a) or 6.1(b)
to (and, in the case of any financial statements delivered pursuant to
subsection 6.1(b), shall be certified by a Responsible Officer of the Borrower
to) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries in conformity with GAAP and to be (and, in the
case of any financial statements delivered pursuant to subsection 6.1(b) shall
be certified by a Responsible Officer of the Borrower as being) prepared in
reasonable detail in accordance with GAAP applied consistently throughout the
periods reflected therein and with prior periods that began on or after the
Restatement Effective Date (except as disclosed therein, and except, in the case
of any financial statements delivered pursuant to subsection 6.1(b), for the
absence of certain notes).
-114-

--------------------------------------------------------------------------------



The Borrower’s obligations under subsections 6.1(a) and 6.1(b), at the
Borrower’s option, may be satisfied, and shall be deemed to have been satisfied,
(x) in the case of subsection 6.1(a) with respect to any year (including with
respect to the requirement that such financial statements be reported on without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit, so long as the report included in such Form 10-K
does not contain any “going concern” or like qualification or exception (other
than a “going concern” or like qualification or exception with respect to an
upcoming Maturity Date hereunder)), by the furnishing of the Borrower’s or any
Parent’s annual report on Form 10-K for such year as filed with the SEC, and
(y) in the case of subsection 6.1(b) with respect to any quarter, by the
furnishing of the Borrower’s or any Parent’s quarterly report on Form 10-Q for
such quarter as filed with the SEC; provided that, in the case of the furnishing
of the reports of a Parent pursuant to clauses (x) and (y) above, such reports
shall be accompanied by information describing the non-equity differences
between the financial information relating to such Parent and its Subsidiaries,
on the one hand, and the financial information relating to the Borrower and its
Subsidiaries, on the other hand, which information may be in a form
substantially consistent with the disclosure of such differences included in the
Offering Memorandum, dated June 13, 2016, relating to the Senior Notes (as
determined by the Borrower in good faith, which determination shall be
conclusive) and for the avoidance of doubt need not be audited or compliant with
Regulation S-X.


6.2          Certificates; Other Information.  Furnish to the Administrative
Agent for delivery to each Lender (and the Administrative Agent agrees to make
and so deliver such copies):


(a)          concurrently with the delivery of the financial statements and
reports referred to in subsections 6.1(a) and 6.1(b), a certificate signed by a
Responsible Officer of the Borrower (i) stating that, to the best of such
Responsible Officer’s knowledge, the Borrower and its Subsidiaries during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement or the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default, except, in each case, as specified in such certificate and
(ii) [reserved];


(b)          [reserved];


(c)          within five Business Days after the same are filed, copies of all
financial statements and periodic reports which the Borrower may file with the
SEC or any successor or analogous Governmental Authority;


(d)          within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which the
Borrower may file with the SEC or any successor or analogous Governmental
Authority; and


(e)          subject to the last sentence of subsection 6.6, promptly, such
additional financial and other information as the Administrative Agent may
reasonably request in writing from time to time.
-115-

--------------------------------------------------------------------------------



Documents required to be delivered pursuant to subsection 6.1 or this subsection
6.2 may at the Borrower’s option be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s (or
Holding’s or any Parent’s) website on the Internet at the website address listed
on Schedule 6.2 (or such other website address as the Borrower may specify by
written notice to the Administrative Agent from time to time); or (ii) on which
such documents are posted on the Borrower’s (or Holding’s or any Parent’s)
behalf on an Internet or intranet website to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent).  Following the electronic
delivery of any such documents by posting such documents to a website in
accordance with the preceding sentence (other than the posting by the Borrower
of any such documents on any website maintained for or sponsored by the
Administrative Agent), the Borrower shall notify the Administrative Agent of
such delivery (which notice may be by facsimile or electronic mail) and the
electronic location at which such documents may be accessed; provided that, in
the absence of bad faith, the failure to provide such notice shall not
constitute a Default hereunder.


6.3          Payment of Taxes.  Pay, discharge or otherwise satisfy at or before
they become delinquent, all its material Taxes, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings diligently conducted and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Borrower or any of its
Restricted Subsidiaries, as the case may be, and except to the extent that
failure to do so, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.


6.4          Maintenance of Existence.  Preserve, renew and keep in full force
and effect its corporate or other organizational existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, except as otherwise expressly
permitted pursuant to subsection 7.3 or 7.4, provided that the Borrower and its
Restricted Subsidiaries shall not be required to maintain any such rights,
privileges or franchises and the Borrower’s Restricted Subsidiaries shall not be
required to maintain such existence, if the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.


6.5          Maintenance of Property; Insurance.  Keep all property useful and
necessary in the business of the Loan Parties, taken as a whole, in good working
order and condition, except where failure to do so would not reasonably be
expected to have a Material Adverse Effect; use commercially reasonable efforts
to (i) maintain with insurance companies (including any Captive Insurance
Subsidiary) insurance on, or self insure, all property material to the business
of the Loan Parties, taken as a whole, in at least such amounts and against at
least such risks (but including in any event public liability and business
interruption) as are consistent with the past practices of the Loan Parties or
otherwise as are usually insured against in the same general area by companies
engaged in the same or a similar business, and furnish to the Administrative
Agent, upon written request, information in reasonable detail as to the
insurance carried; and (ii) ensure that, subject to any Intercreditor Agreement,
at all times on and after the date that is 30 days after the Restatement
Effective Date (or such later date as may be agreed by
-116-

--------------------------------------------------------------------------------

the Administrative Agent in its sole discretion) the Collateral Agent, for the
benefit of the Secured Parties, shall be named as an additional insured with
respect to liability policies maintained by the Loan Parties and the Collateral
Agent, for the benefit of the Secured Parties, shall be named as loss payee with
respect to the property insurance, in each case to the extent insuring the
Collateral; provided that, unless an Event of Default shall have occurred and be
continuing, the Collateral Agent shall turn over to the Borrower any amounts
received by it as an additional insured or loss payee under any such property
insurance maintained by such Loan Parties (and, for the avoidance of doubt, any
other proceeds from a Recovery Event), the disposition of such amounts to be
subject to the provisions of subsection 3.4(c) to the extent applicable, and,
unless an Event of Default shall have occurred and be continuing, the Collateral
Agent agrees that the Borrower and/or the applicable Subsidiary Guarantor shall
have the sole right to adjust or settle any claims under such insurance.


6.6          Inspection of Property; Books and Records; Discussions.  Permit
representatives of the Administrative Agent to visit and inspect any of its
properties and examine and, to the extent reasonable, make abstracts from any of
its books and records and to discuss the business, operations, properties and
financial and other condition of the Borrower and its Restricted Subsidiaries
with officers of the Borrower and its Restricted Subsidiaries and with its
independent certified public accountants, in each case at any reasonable time,
upon reasonable notice; provided that (a) except during the continuation of an
Event of Default, only one such visit shall be at the Borrower’s expense, and
(b) during the continuation of an Event of Default, the Administrative Agent or
its representatives may do any of the foregoing at the Borrower’s expense; and
provided, further, that representatives of the Borrower may be present during
any such visits, discussions and inspections.  Notwithstanding anything to the
contrary in Section 6.2(e) or in this Section 6.6, none of the Borrower or any
Restricted Subsidiary will be required to disclose or permit the inspection or
discussion of, any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or the Lenders (or their
respective representatives) is prohibited by Requirement of Law or any binding
agreement or (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product.


6.7          Notices.  Promptly give notice to the Administrative Agent and each
Lender of:


(a)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, the occurrence of any Default or Event of Default;


(b)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, any litigation, investigation or proceeding which may exist at
any time between the Borrower or any of its Restricted Subsidiaries and any
Governmental Authority, which would reasonably be expected to be adversely
determined, and if adversely determined, as the case may be, would reasonably be
expected to have a Material Adverse Effect;


(c)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, any litigation or proceeding affecting the Borrower or any of its
Restricted Subsidiaries that would reasonably be expected to have a Material
Adverse Effect;
-117-

--------------------------------------------------------------------------------



(d)          the following events, as soon as possible and in any event within
30 days after a Responsible Officer of the Borrower knows thereof:  (i) the
occurrence or expected occurrence of any Reportable Event with respect to any
Single Employer Plan, a failure to make any required contribution to a Single
Employer Plan or Multiemployer Plan, the creation of any Lien on the property of
the Borrower or its Restricted Subsidiaries in favor of the PBGC, or a Plan or
any withdrawal from, or the full or partial termination, Reorganization or
Insolvency of, any Multiemployer Plan; or (ii) the institution of proceedings or
the taking of any other formal action by the PBGC or the Borrower or any of its
Restricted Subsidiaries or any Commonly Controlled Entity or any Multiemployer
Plan which could reasonably be expected to result in the withdrawal from, or the
termination, Reorganization or Insolvency of, any Single Employer Plan or
Multiemployer Plan; provided, however, that no such notice will be required
under clause (i) or (ii) above unless the event giving rise to such notice, when
aggregated with all other such events under clause (i) or (ii) above, would be
reasonably expected to result in a Material Adverse Effect; and


(e)          as soon as possible after a Responsible Officer of the Borrower
knows of (i) any Release by the Borrower or any of its Restricted Subsidiaries
of any Materials of Environmental Concern required to be reported under
applicable Environmental Laws to any Governmental Authority, unless the Borrower
reasonably determines that the total Environmental Costs arising out of such
would not reasonably be expected to have a Material Adverse Effect; (ii) any
condition, circumstance, occurrence or event not previously disclosed in writing
to the Administrative Agent that would reasonably be expected to result in
liability or expense under applicable Environmental Laws, unless the Borrower
reasonably determines that the total Environmental Costs arising out of such
condition, circumstance, occurrence or event would not reasonably be expected to
have a Material Adverse Effect, or would not reasonably be expected to result in
the imposition of any lien or other material restriction on the title, ownership
or transferability of any facilities and properties owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries that would reasonably be
expected to result in a Material Adverse Effect; and (iii) any proposed action
to be taken by the Borrower or any of its Restricted Subsidiaries that would
reasonably be expected to subject the Borrower or any of its Restricted
Subsidiaries to any material additional or different requirements or liabilities
under Environmental Laws, unless the Borrower reasonably determines that the
total Environmental Costs arising out of such proposed action would not
reasonably be expected to have a Material Adverse Effect.


Each notice pursuant to this subsection 6.7 shall be accompanied by a statement
of a Responsible Officer of the Borrower (and, if applicable, the relevant
Commonly Controlled Entity or Subsidiary) setting forth details of the
occurrence referred to therein and stating what action the Borrower (or, if
applicable, the relevant Commonly Controlled Entity or Subsidiary) proposes to
take with respect thereto.


6.8          Environmental Laws.  (i) Comply substantially with, and require
substantial compliance by all tenants, subtenants, contractors, and invitees
with respect to any property leased or subleased from, or operated by the
Borrower or its Restricted Subsidiaries with, all applicable Environmental Laws
including all Environmental Permits and all orders and
-118-

--------------------------------------------------------------------------------

directions of any Governmental Authority; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Borrower or its Restricted Subsidiaries.  Noncompliance shall not constitute
a breach of this subsection 6.8, provided that, upon learning of any actual or
suspected noncompliance, the Borrower and any such affected Subsidiary shall
promptly undertake reasonable efforts to achieve compliance, and provided,
further, that in any case such noncompliance would not reasonably be expected to
have a Material Adverse Effect.


6.9          Addition of Subsidiaries.


(a)          With respect to any Wholly Owned Domestic Subsidiary (other than an
Excluded Subsidiary) created or acquired (including by reason of any Foreign
Subsidiary Holdco ceasing to constitute same) subsequent to the Restatement
Effective Date by the Borrower or any of its Domestic Subsidiaries (other than
an Excluded Subsidiary), promptly notify the Administrative Agent of such
occurrence and, if the Administrative Agent or the Required Lenders so request,
promptly (i) execute and deliver to the Collateral Agent for the benefit of the
Secured Parties such amendments to the Guarantee and Collateral Agreement as the
Collateral Agent shall reasonably deem necessary or reasonably advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected security interest (as and to the extent provided in the Guarantee and
Collateral Agreement) in the Capital Stock of such new Domestic Subsidiary,
(ii) subject to the terms of the Intercreditor Agreement, deliver to the
Collateral Agent or the Secured Party Representative (as bailee for perfection
on behalf of the Collateral Agent) the certificates (if any) representing such
Capital Stock, together with undated stock powers, executed and delivered in
blank by a duly authorized officer of the parent of such new Domestic Subsidiary
and (iii) cause such new Domestic Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement and (B) to take all actions reasonably deemed
by the Collateral Agent to be necessary or advisable to cause the Lien created
by the Guarantee and Collateral Agreement in such new Domestic Subsidiary’s
Collateral to be duly perfected in accordance with all applicable Requirements
of Law, including the filing of financing statements in such jurisdictions as
may be reasonably requested by the Collateral Agent.


(b)          (x) With respect to any Foreign Subsidiary or Unrestricted
Subsidiary (other than an Excluded Subsidiary) created or acquired subsequent to
the Restatement Effective Date by the Borrower or any of its Domestic
Subsidiaries (other than an Excluded Subsidiary), the Capital Stock of which is
owned directly by the Borrower or any of its Domestic Subsidiaries (other than
an Excluded Subsidiary), promptly notify the Administrative Agent of such
occurrence and if the Administrative Agent or the Required Lenders so request
(it being understood that if the Administrative Agent does not so request with
respect to any such Foreign Subsidiary or Unrestricted Subsidiary that it
believes is or is likely to become material to the Borrower and its Restricted
Subsidiaries taken as a whole, it will provide notice to the Lenders thereof),
promptly (i) execute and deliver to the Collateral Agent a new pledge agreement
or such amendments to the Guarantee and Collateral Agreement as the Collateral
Agent shall reasonably deem necessary or reasonably advisable to grant to the
Collateral Agent, for the benefit of the Lenders, a perfected security interest
(as and to the extent provided in the
-119-

--------------------------------------------------------------------------------

Guarantee and Collateral Agreement) in the Capital Stock of such new Foreign
Subsidiary or Unrestricted Subsidiary that is directly owned by the Borrower or
any of its Domestic Subsidiaries (other than an Excluded Subsidiary) (provided
that in no event shall more than 65.0% of the Capital Stock of any such new
Foreign Subsidiary that is so owned be required to be so pledged and, provided,
further, that no such pledge or security shall be required with respect to any
non-wholly owned Foreign Subsidiary or Unrestricted Subsidiary to the extent
that the grant of such pledge or security interest would violate the terms of
any agreements under which the Investment by the Borrower or any of its
Subsidiaries was made therein) and (ii) subject to the terms of the
Intercreditor Agreement, to the extent reasonably deemed advisable by the
Collateral Agent, deliver to the Collateral Agent or the Secured Party
Representative (as bailee for perfection on behalf of the Collateral Agent) the
certificates, if any, representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the parent of such new Foreign Subsidiary or Unrestricted Subsidiary and take
such other action as may be reasonably deemed by the Collateral Agent to be
necessary or desirable to perfect the Collateral Agent’s security interest
therein.


(c)          At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Collateral Agent to be necessary or desirable for the
creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents.


(d)          Notwithstanding anything to the contrary in this Agreement, nothing
in this subsection 6.9 shall require that any Loan Party grant a Lien with
respect to any owned real property or fixtures in which such Subsidiary acquires
ownership rights to the extent that the Administrative Agent, in its reasonable
judgment, determines that the granting of such a Lien is impracticable.


SECTION 7          NEGATIVE COVENANTS.  The Borrower hereby agrees that, from
and after the Restatement Effective Date, and thereafter until payment in full
of the Loans and any other amount then due and owing to any Lender or any Agent
hereunder and under any Note:


7.1          Limitation on Indebtedness.


(a)          The Borrower will not, and will not permit any Material Restricted
Subsidiary to, Incur any Indebtedness; provided, however, that (x) the Borrower
or any Material Restricted Subsidiary may Incur Indebtedness if on the date of
the Incurrence of such Indebtedness, after giving effect to the Incurrence
thereof, the Consolidated Coverage Ratio would be equal to or greater than
2.00:1.00 and (y) the aggregate principal amount of Indebtedness Incurred
pursuant to the preceding clause (x) by Restricted Subsidiaries that are not
Loan Parties shall not exceed the greater of $300.0 million and 7.0% of
Consolidated Tangible Assets at any time outstanding.


(b)          Notwithstanding the foregoing paragraph (a), the Borrower and its
Restricted Subsidiaries may Incur the following Indebtedness:
-120-

--------------------------------------------------------------------------------



(i)          Indebtedness Incurred pursuant to any Credit Facility (including,
but not limited to, in respect of letters of credit or bankers’ acceptances
issued or created thereunder) and Indebtedness Incurred other than pursuant to
any Credit Facility, and (without limiting the foregoing), in each case, any
Refinancing Indebtedness in respect thereof, either (I) in a maximum principal
amount at any time outstanding not exceeding in the aggregate the amount equal
to (A) $3,200.0 million, plus (B) the amount equal to the greater of
(x) $1,300.0 million and (y) an amount equal to (1) the Borrowing Base less
(2) the aggregate principal amount of Indebtedness Incurred by Special Purpose
Entities that are Restricted Subsidiaries and then outstanding pursuant to
subsection 7.1(b)(ix), plus (C) in the event of any refinancing of any such
Indebtedness, the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing or (II) in an unlimited amount, if
on the date of the Incurrence of such Indebtedness (other than any such
Refinancing Indebtedness), after giving effect to such Incurrence (or, at the
Borrower’s option, on the date of the initial borrowing of such Indebtedness or
entry into the definitive agreement providing the commitment to fund such
Indebtedness after giving pro forma effect to the Incurrence of the entire
committed amount of such Indebtedness (such committed amount, a “Ratio Tested
Committed Amount”), in which case such Ratio Tested Committed Amount may
thereafter be borrowed and reborrowed, in whole or in part, from time to time,
without further compliance with this clause) the Consolidated Secured Leverage
Ratio would be equal to or less than 4.75:1.00; and (in the case of this
subclause (II)) any Refinancing Indebtedness with respect to any such
Indebtedness (or unutilized commitment);


(ii)          Indebtedness (A) of any Restricted Subsidiary to the Borrower or
(B) of the Borrower or any Restricted Subsidiary to any Restricted Subsidiary;
provided that, in the case of this subsection 7.1(b)(ii), any subsequent
issuance or transfer of any Capital Stock of such Restricted Subsidiary to which
such Indebtedness is owed, or other event, that results in such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of such Indebtedness (except to the Borrower or a Restricted
Subsidiary) will be deemed, in each case, an Incurrence of such Indebtedness by
the issuer thereof not permitted by this subsection 7.1(b)(ii);


(iii)          Indebtedness represented by the Senior Notes issued on the
Restatement Effective Date (and any Senior Notes issued in respect thereof or in
exchange therefor), any Indebtedness (other than the Indebtedness under the
Senior Credit Facilities described in subsection 7.1(b)(i)) outstanding (or
Incurred pursuant to any commitment outstanding) on the Restatement Effective
Date and any Refinancing Indebtedness Incurred in respect of any Indebtedness
(or unutilized commitments) described in this subsection 7.1(b)(iii) or
subsection 7.1(a);


(iv)          Purchase Money Obligations, Capitalized Lease Obligations, and in
each case any Refinancing Indebtedness with respect thereto; provided that the
aggregate principal amount of such Purchase Money Obligations Incurred to
finance the acquisition of Capital Stock of any Person at any time outstanding
pursuant to this clause (iv) shall not exceed an amount equal to the greater of
$250.0 million and 5.4% of Consolidated Tangible Assets;
-121-

--------------------------------------------------------------------------------



(v)          Indebtedness (A) supported by a letter of credit issued pursuant to
any Credit Facility in a principal amount not exceeding the face amount of such
letter of credit or (B) consisting of accommodation guarantees for the benefit
of trade creditors of the Borrower or any of its Restricted Subsidiaries;


(vi)          (A) Guarantees by the Borrower or any Restricted Subsidiary of
Indebtedness or any other obligation or liability of the Borrower or any
Restricted Subsidiary (other than any Indebtedness Incurred by the Borrower or
such Restricted Subsidiary, as the case may be, in violation of this
subsection 7.1), or (B) without limiting subsection 7.2, Indebtedness of the
Borrower or any Restricted Subsidiary arising by reason of any Lien granted by
or applicable to such Person securing Indebtedness of the Borrower or any
Restricted Subsidiary (other than any Indebtedness Incurred by the Borrower or
such Restricted Subsidiary, as the case may be, in violation of this
subsection 7.1);


(vii)          Indebtedness of the Borrower or any Restricted Subsidiary
(A) arising from the honoring of a check, draft or similar instrument of such
Person drawn against insufficient funds in the ordinary course of business, or
(B) consisting of guarantees, indemnities, obligations in respect of earnouts or
other purchase price adjustments, or similar obligations, Incurred in connection
with the acquisition or disposition of any business, assets or Person;


(viii)          Indebtedness of the Borrower or any Restricted Subsidiary in
respect of (A) letters of credit, bankers’ acceptances or other similar
instruments or obligations issued, or relating to liabilities or obligations
incurred, in the ordinary course of business (including those issued to
governmental entities in connection with self-insurance under applicable
workers’ compensation statutes), (B) completion guarantees, surety, judgment,
appeal or performance bonds, or other similar bonds, instruments or obligations,
provided, or relating to liabilities or obligations incurred, in the ordinary
course of business, including in respect of liabilities or obligations of
franchisees, (C) Hedging Obligations, (D) Management Guarantees or Management
Indebtedness, (E) the financing of insurance premiums in the ordinary course of
business, (F) take-or-pay obligations under supply arrangements incurred in the
ordinary course of business, (G) netting, overdraft protection and other
arrangements arising under standard business terms of any bank at which the
Borrower or any Restricted Subsidiary maintains an overdraft, cash pooling or
other similar facility or arrangement, (H) Junior Capital, or (I) Bank Products
Obligations;


(ix)          Indebtedness (A) of a Special Purpose Subsidiary secured by a Lien
on all or part of the assets disposed of in, or otherwise Incurred in connection
with, a Financing Disposition or (B) otherwise Incurred in connection with a
Special Purpose Financing; provided that (1) such Indebtedness is not recourse
to the Borrower or any Restricted Subsidiary that is not a Special Purpose
Subsidiary (other than with respect to Special Purpose Financing Undertakings),
(2) in the event such Indebtedness shall become recourse to the Borrower or any
Restricted Subsidiary that is not a Special Purpose Subsidiary (other than with
respect to Special Purpose Financing Undertakings), such Indebtedness will be
deemed to be, and must be classified by the Borrower as,
-122-

--------------------------------------------------------------------------------

Incurred at such time (or at the time initially Incurred) under one or more of
the other provisions of this subsection 7.1 for so long as such Indebtedness
shall be so recourse, and (3) in the event that at any time thereafter such
Indebtedness shall comply with the provisions of the preceding subclause (1),
the Borrower may classify such Indebtedness in whole or in part as Incurred
under this subsection 7.1(b)(ix);


(x)          Indebtedness of (A) the Borrower or any Restricted Subsidiary
Incurred to finance or refinance, or otherwise Incurred in connection with, any
acquisition of any assets (including Capital Stock), business or Person, or any
merger or consolidation of any Person with or into the Borrower or any
Restricted Subsidiary, or (B) any Person that is acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary (including
Indebtedness thereof Incurred in connection with any such acquisition, merger or
consolidation); provided that on the date of such acquisition, merger or
consolidation, after giving effect thereto, either (1) (x) the Consolidated
Total Leverage Ratio of the Borrower would not exceed 6.75:1.00 or (y) the
Consolidated Total Leverage Ratio of the Borrower would equal or be less than
the Consolidated Total Leverage Ratio of the Borrower immediately prior to
giving effect thereto or (2) (x) the Consolidated Coverage Ratio of the Borrower
would be at least 2.00:1.00 or (y) the Consolidated Coverage Ratio of the
Borrower would equal or be greater than the Consolidated Coverage Ratio of the
Borrower immediately prior to giving effect thereto, and provided, further, that
if, at the Borrower’s option, on the date of the initial borrowing of such
Indebtedness or entry into the definitive agreement providing the commitment to
fund such Indebtedness, pro forma effect is given to the Incurrence of the
entire committed amount of such Indebtedness, such committed amount may
thereafter be borrowed and reborrowed, in whole or in part, from time to time,
without further compliance with this subsection 7.1(b)(x); and any Refinancing
Indebtedness with respect to any such Indebtedness;


(xi)          Indebtedness of any Foreign Subsidiary in an aggregate principal
amount at any time outstanding not exceeding an amount equal to the greater of
$200.0 million and 4.5% of Consolidated Tangible Assets;


(xii)        Contribution Indebtedness and any Refinancing Indebtedness with
respect thereto;


(xiii)       Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount at any time outstanding not exceeding an amount equal
to the greater of $280.0 million and 6.0% of Consolidated Tangible Assets;


(xiv)       Indebtedness issuable upon the conversion or exchange of shares of
Disqualified Stock issued in accordance with subsection 7.1(a), and any
Refinancing Indebtedness with respect thereto;


(xv)        Indebtedness of the Borrower or any Restricted Subsidiary Incurred
as consideration in connection with any acquisition of assets (including Capital
Stock), business or Person, or any merger or consolidation of any Person with or
into the Borrower or any Restricted Subsidiary, and any Refinancing Indebtedness
with respect
-123-

--------------------------------------------------------------------------------

thereto, in an aggregate principal amount at any time outstanding not exceeding
an amount equal to the greater of $300.0 million and 7.0% of Consolidated
Tangible Assets; and


(xvi)       Indebtedness of the Borrower or any Restricted Subsidiary that is
(A) secured by a Lien ranking junior to the Lien securing the Term Loan Facility
Obligations or (B) unsecured; provided in either case that, on the date of the
Incurrence thereof and after giving pro forma effect to such Incurrence, either
(1) the Consolidated Total Leverage Ratio of the Borrower shall not exceed
6.75:1.00 or (2) the Consolidated Coverage Ratio of the Borrower shall be at
least 2.00:1.00; and provided, further, that if, at the Borrower’s option, on
the date of the initial borrowing of such Indebtedness, pro forma effect is
given to the Incurrence of the entire committed amount of such Indebtedness,
such committed amount may thereafter be borrowed and reborrowed, in whole or in
part, from time to time, without further compliance with this
subsection 7.1(b)(xvi); and any Refinancing Indebtedness with respect to any
such Indebtedness.


(c)          For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this subsection 7.1, (i) any other obligation of the obligor on
such Indebtedness (or of any other Person who could have Incurred such
Indebtedness under this subsection 7.1) arising under any Guarantee, Lien or
letter of credit, bankers’ acceptance or other similar instrument or obligation
supporting such Indebtedness shall be disregarded to the extent that such
Guarantee, Lien or letter of credit, bankers’ acceptance or other similar
instrument or obligation secures the principal amount of such Indebtedness;
(ii) in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in subsection 7.1(b), the Borrower, in its sole
discretion, shall classify such item of Indebtedness and may include the amount
and type of such Indebtedness in one or more of the clauses or subclauses of
subsection 7.1(b) (including in part under one such clause or subclause and in
part under another such clause or subclause); provided that (if the Borrower
shall so determine) any Indebtedness Incurred pursuant to subsection 7.1(b)(iv),
7.1(b)(xiii), 7.1(b)(xi) or 7.1(b)(xv) shall cease to be deemed Incurred or
outstanding for purposes of such clause but shall be deemed Incurred for the
purposes of subsection 7.1(a) from and after the first date on which the
Borrower or any Restricted Subsidiary could have Incurred such Indebtedness
under subsection 7.1(a) without reliance on such clause; (iii) in the event that
Indebtedness could be Incurred in part under subsection 7.1(a), the Borrower, in
its sole discretion, may classify a portion of such Indebtedness as having been
Incurred under subsection 7.1(a) and the remainder of such Indebtedness as
having been Incurred under subsection 7.1(b); (iv) the amount of Indebtedness
issued at a price that is less than the principal amount thereof shall be equal
to the amount of the liability in respect thereof determined in accordance with
GAAP; (v) the principal amount of Indebtedness outstanding under any clause of
subsection 7.1(b), including for purposes of any determination of the “Maximum
Incremental Facilities Amount,” shall be determined after giving effect to the
application of proceeds of any such Indebtedness to refinance any such other
Indebtedness; (vi) if any Indebtedness is Incurred to refinance Indebtedness
initially Incurred (or, Indebtedness Incurred to refinance Indebtedness
initially Incurred) in reliance on any provision of subsection 7.1(b) measured
by reference to a percentage of Consolidated Tangible Assets at the time of
Incurrence, and such refinancing would cause such percentage of Consolidated
Tangible
-124-

--------------------------------------------------------------------------------

Assets to be exceeded if calculated based on the Consolidated Tangible Assets on
the date of such refinancing, such percentage of Consolidated Tangible Assets
shall not be deemed to be exceeded (and such refinancing Indebtedness shall be
deemed permitted) so long as the principal amount of such refinancing
Indebtedness does not exceed an amount equal to the principal amount of such
Indebtedness being refinanced, plus the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses (including accrued and unpaid
interest) Incurred or payable in connection with such refinancing; and (vii) if
any Indebtedness is Incurred to refinance Indebtedness initially Incurred (or,
Indebtedness Incurred to refinance Indebtedness initially Incurred) in reliance
on any provision of subsection 7.1(b) measured by a dollar amount, such dollar
amount shall not be deemed to be exceeded (and such refinancing Indebtedness
shall be deemed permitted) to the extent the principal amount of such newly
Incurred Indebtedness does not exceed the principal amount of such Indebtedness
being refinanced, plus the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses (including accrued and unpaid interest)
Incurred or payable in connection with such refinancing.


(d)          For purposes of determining compliance with any provision of
subsection 7.1(b) (or any category of Permitted Liens described in the
definition thereof) measured by a dollar amount or by reference to a percentage
of Consolidated Tangible Assets, in each case, for the Incurrence of
Indebtedness or Liens securing Indebtedness denominated in a foreign currency,
the Dollar-equivalent principal amount of such Indebtedness Incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of revolving or deferred draw
Indebtedness, provided that (x) the Dollar-equivalent principal amount of any
such Indebtedness outstanding on the Restatement Effective Date shall be
calculated based on the relevant currency exchange rate in effect on the
Restatement Effective Date, (y) if such Indebtedness is Incurred to refinance
other Indebtedness denominated in a foreign currency (or in a different currency
from such Indebtedness so being Incurred), and such refinancing would cause the
applicable provision of subsection 7.1(b) (or category of Permitted Liens)
measured by a dollar amount or by reference to a percentage of Consolidated
Tangible Assets, as applicable, to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such provision
of subsection 7.1(b) (or category of Permitted Liens) measured by a dollar
amount or by reference to a percentage of Consolidated Tangible Assets, as
applicable, shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed (i) the outstanding or
committed principal amount (whichever is higher) of such Indebtedness being
refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses (including accrued and unpaid interest)
Incurred or payable in connection with such refinancing and (z) the
Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency and Incurred pursuant to a Senior Credit Facility shall be calculated
based on the relevant currency exchange rate in effect on, at the Borrower’s
option, (A) the Restatement Effective Date, (B) any date on which any of the
respective commitments under such Senior Credit Facility shall be reallocated
between or among facilities or subfacilities hereunder or thereunder, or on
which such rate is otherwise calculated for any purpose thereunder or (C) the
date of such Incurrence.  The principal amount of any Indebtedness Incurred to
refinance other Indebtedness, if Incurred in a different currency from the
Indebtedness being refinanced, shall be calculated based on the currency
exchange rate applicable to the currencies in which such respective Indebtedness
is denominated that is in effect on the date of such refinancing.
-125-

--------------------------------------------------------------------------------



7.2          Limitation on Liens.  The Borrower shall not, and shall not permit
any Material Restricted Subsidiary to, directly or indirectly, create or permit
to exist any Lien upon any of its property or assets, whether now owned or
hereafter acquired, securing any Indebtedness, except for the following Liens:


(a)          Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on the Borrower and its Restricted
Subsidiaries, taken as a whole, or that are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Borrower or a Subsidiary thereof, as the case may be, in
accordance with GAAP;


(b)          Liens with respect to outstanding motor vehicle fines, and
carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business in respect of
obligations that are not known to be overdue for a period of more than 60 days
or that are bonded or that are being contested in good faith and by appropriate
proceedings;


(c)          pledges, deposits or Liens in connection with workers’
compensation, professional liability insurance, insurance programs, unemployment
insurance and other social security and other similar legislation or other
insurance-related obligations (including pledges or deposits securing liability
to insurance carriers under insurance or self-insurance arrangements);


(d)          pledges, deposits or Liens to secure the performance of bids,
tenders, trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;


(e)          easements (including reciprocal easement agreements),
rights-of-way, building, zoning and similar restrictions, utility agreements,
covenants, reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, in the ordinary course of business, which do not in the aggregate
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole;


(f)          Liens existing on, or provided for under written arrangements
existing on, the Restatement Effective Date, or (in the case of any such Liens
securing Indebtedness of the Borrower or any of its Subsidiaries existing or
arising under written arrangements existing on the Restatement Effective Date)
securing any Refinancing Indebtedness in respect of such Indebtedness so long as
the Lien securing such Refinancing Indebtedness is limited to all or part of the
same property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or under such written
arrangements could secure) the original Indebtedness;
-126-

--------------------------------------------------------------------------------



(g)          (i) mortgages, liens, security interests, restrictions,
encumbrances or any other matters of record that have been placed by any
developer, landlord or other third party on property over which the Borrower or
any Restricted Subsidiary of the Borrower has easement rights or on any leased
property and subordination or similar agreements relating thereto and (ii) any
condemnation or eminent domain proceedings affecting any real property;


(h)          Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Hedging Obligations, Bank Products
Obligations, Purchase Money Obligations or Capitalized Lease Obligations
Incurred in compliance with subsection 7.1;


(i)           Liens arising out of judgments, decrees, orders or awards in
respect of which the Borrower or any Restricted Subsidiary shall in good faith
be prosecuting an appeal or proceedings for review, which appeal or proceedings
shall not have been finally terminated, or if the period within which such
appeal or proceedings may be initiated shall not have expired;


(j)           leases, subleases, licenses or sublicenses to or from third
parties;


(k)          Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of (i) Indebtedness Incurred in
compliance with subsection 7.1(b)(i), (b)(iv), (b)(v), (b)(vii), (b)(viii),
(b)(ix) or (b)(xi) or subsection 7.1(b)(iii) (other than under the Senior Notes
or any Refinancing Indebtedness Incurred in respect of Indebtedness described in
subsection 7.1(a)), (ii) Indebtedness under or in respect of the Term Loan
Facility, or any Refinancing Indebtedness in respect thereof, (iii) Credit
Facility Indebtedness Incurred in compliance with (x) subsection 7.1(b) (other
than subsection 7.1(b)(x), 7.1(b)(xiii) or 7.1(b)(xvi)) or (y) subsection
7.1(b)(x), 7.1(b)(xiii) or 7.1(b)(xvi), provided that (in the case of this
clause (y)) any such Liens on Cash Flow Facilities Priority Collateral (as
defined in the Intercreditor Agreement) are junior in priority to the Liens
thereon securing the Indebtedness hereunder, which priority may be effected
pursuant to the Intercreditor Agreement or otherwise, (iv) Indebtedness of any
Restricted Subsidiary that is not a Subsidiary Guarantor, (v) Indebtedness or
other obligations of any Special Purpose Entity, or (vi) obligations in respect
of Management Advances or Management Guarantees; in each case under the
foregoing clauses (i) through (vi) including Liens securing any Guarantee of any
thereof;


(l)           Liens existing on property or assets of a Person at, or provided
for under written arrangements existing at, the time such Person becomes a
Subsidiary of the Borrower (or at the time the Borrower or a Restricted
Subsidiary acquires such property or assets, including any acquisition by means
of a merger or consolidation with or into the Borrower or any Restricted
Subsidiary); provided, however, that such Liens and arrangements are not created
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary (or such acquisition of such property or assets), and that such Liens
are limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
-127-

--------------------------------------------------------------------------------

secured (or, under the written arrangements under which such Liens arose, could
secure) the obligations to which such Liens relate; provided, further, that for
purposes of this clause (l), if a Person other than the Borrower is the
Successor Company with respect thereto, any Subsidiary thereof shall be deemed
to become a Subsidiary of the Borrower, and any property or assets of such
Person or any such Subsidiary shall be deemed acquired by the Borrower or a
Restricted Subsidiary, as the case may be, when such Person becomes such
Successor Company;


(m)          Liens on Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary or any joint venture that is not a Subsidiary of the
Borrower that secure Indebtedness or other obligations of such Unrestricted
Subsidiary or joint venture, respectively;


(n)          any encumbrance or restriction (including, but not limited to,
pursuant to put and call agreements or buy/sell arrangements) with respect to
Capital Stock of any joint venture or similar arrangement pursuant to any joint
venture or similar agreement;


(o)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Refinancing Indebtedness Incurred
in respect of any Indebtedness secured by, or securing any refinancing,
refunding, extension, renewal or replacement (in whole or in part) of any other
obligation secured by, any other Permitted Liens; provided that any such new
Lien is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure) the obligations to which such Liens relate;


(p)           Liens (i) arising by operation of law (or by agreement to the same
effect) in the ordinary course of business, including Liens arising under or by
reason of the Perishable Agricultural Commodities Act of 1930, as amended from
time to time, (ii) on property or assets under construction (and related rights)
in favor of a contractor or developer or arising from progress or partial
payments by a third party relating to such property or assets, (iii) on
receivables (including related rights), (iv) on cash set aside at the time of
the Incurrence of any Indebtedness or government securities purchased with such
cash, in either case to the extent that such cash or government securities
pre-fund the payment of interest on such Indebtedness and are held in an escrow
account or similar arrangement to be applied for such purpose, (v) securing or
arising by reason of any netting or set-off arrangement entered into in the
ordinary course of banking or other trading activities (including in connection
with purchase orders and other agreements with customers), (vi) in favor of the
Borrower or any Subsidiary (other than Liens on property or assets of the
Borrower or any Subsidiary Guarantor in favor of any Subsidiary that is not a
Subsidiary Guarantor), (vii) arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business, (viii) on inventory or other goods and proceeds
securing obligations in respect of bankers’ acceptances issued or created to
facilitate the purchase, shipment or storage of such inventory or other goods,
(ix) relating to pooled deposit or sweep accounts to permit satisfaction of
overdraft, cash pooling or similar obligations incurred in the ordinary course
of business, (x) attaching to commodity trading or other brokerage
-128-

--------------------------------------------------------------------------------

accounts incurred in the ordinary course of business, (xi) arising in connection
with repurchase agreements permitted under subsection 7.1, on assets that are
the subject of such repurchase agreements or (xii) in favor of any Special
Purpose Entity in connection with any Financing Disposition;


(q)          other Liens securing Indebtedness or other obligations that in the
aggregate at any time outstanding do not exceed an amount equal to the greater
of $85.0 million and 1.8% of Consolidated Tangible Assets at the time of
Incurrence of such Indebtedness or other obligations; and


(r)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) or other obligations Incurred in compliance with
subsection 7.1, provided that on the date of the Incurrence of such Indebtedness
after giving effect to such Incurrence (or on the date of the initial borrowing
of such Indebtedness or entry into the definitive agreement providing the
commitment to fund such Indebtedness after giving pro forma effect to the
Incurrence of the entire committed amount of such Indebtedness, in which case
such committed amount may thereafter be borrowed and reborrowed, in whole or in
part, from time to time, without further compliance with this
subsection 7.2(r)), the Consolidated Secured Leverage Ratio shall not exceed
5.75:1.00; and


(s)           Liens on the Collateral, if such Liens rank junior to the Liens on
such Collateral in relation to the Lien securing the Loans and the Subsidiary
Guarantees, as applicable (so long as any such Liens (and related Obligations)
are subject to an Intercreditor Agreement).


For purposes of determining compliance with this subsection 7.2, (s) a Lien need
not be incurred solely by reference to one category of Permitted Liens described
in this subsection 7.2 but may be incurred under any combination of such
categories (including in part under one such category and in part under any
other such category), (t) in the event that a Lien (or any portion thereof)
meets the criteria of one or more of such categories of Permitted Liens, the
Borrower shall, in its sole discretion, classify or reclassify such Lien (or any
portion thereof) in any manner that complies with this subsection 7.2, (u) the
principal amount of Indebtedness secured by a Lien outstanding under any
category of Permitted Liens shall be determined after giving effect to the
application of proceeds of any such Indebtedness to refinance any such other
Indebtedness, (v) any Lien securing Indebtedness that was permitted to secure
such Indebtedness at the time of the Incurrence of such Indebtedness shall also
be permitted to secure any increase in the amount of such Indebtedness in
connection with the accrual of interest, the accretion of accreted value, the
payment of interest in the form of additional Indebtedness and the payment of
dividends on Capital Stock constituting Indebtedness in the form of additional
shares of the same class of Capital Stock, (w) in the event that a portion of
Indebtedness secured by a Lien could be classified as secured in part pursuant
to subsection 7.2(k)(i) in respect of Indebtedness Incurred pursuant to
subsection 7.1(b)(i) and clause (i) of the definition of “Maximum Incremental
Facilities Amount” (giving effect to the Incurrence of such portion of such
Indebtedness), the Borrower, in its sole discretion, may classify such portion
of such Indebtedness (and any Obligations in respect thereof) as having been
secured pursuant to subsection 7.2(k)(i) in respect of Indebtedness Incurred
pursuant to subsection 7.1(b)(i) and clause (i) of the definition of
-129-

--------------------------------------------------------------------------------

“Maximum Incremental Facilities Amount” and the remainder of the Indebtedness as
having been secured pursuant to one or more of the other clauses of this
definition (other than subsection 7.2(r)), (x) in the event that a portion of
Indebtedness secured by a Lien could be classified in part pursuant to
subsection 7.2(r) (giving effect to the Incurrence of such portion of
Indebtedness), the Borrower, in its sole discretion, may classify such portion
of Indebtedness (and any Obligations in respect thereof) as having been secured
pursuant to subsection 7.2(r) and the remainder of the Indebtedness as having
been secured pursuant to one or more of the other clauses of this definition
(other than subsection 7.2(k)(i) in respect of Indebtedness Incurred pursuant to
subsection 7.1(b)(i) and clause (i) of the definition of “Maximum Incremental
Facilities Amount”), (y) if any Indebtedness or other obligation is secured by
any Lien outstanding under any category of Permitted Liens measured by reference
to a percentage of Consolidated Tangible Assets at the time of incurrence of
such Indebtedness or other obligations, and is refinanced by any Indebtedness or
other obligation secured by any Lien incurred by reference to such category of
Permitted Liens, and such refinancing would cause the percentage of Consolidated
Tangible Assets to be exceeded if calculated based on the Consolidated Tangible
Assets on the date of such refinancing, such percentage of Consolidated Tangible
Assets shall not be deemed to be exceeded (and such refinancing Lien shall be
deemed permitted) so long as the principal amount of such refinancing
Indebtedness or other obligation does not exceed an amount equal to the
principal amount of such Indebtedness or other obligation being refinanced, plus
the aggregate amount of fees, underwriting discounts, premiums and other costs
and expenses (including accrued and unpaid interest) incurred or payable in
connection with such refinancing and (z) if any Indebtedness or other obligation
is secured by any Lien outstanding under any category of Permitted Liens
measured by reference to a dollar amount, and is refinanced by any Indebtedness
or other obligation secured by any Lien incurred by reference to such category
of Permitted Liens, and such refinancing would cause such dollar amount to be
exceeded, such dollar amount shall not be deemed to be exceeded (and such
refinancing Lien shall be deemed permitted) so long as the principal amount of
such refinancing Indebtedness or other obligation does not exceed an amount
equal to the principal amount of such Indebtedness being refinanced, plus the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses (including accrued and unpaid interest) incurred or payable in
connection with such refinancing.


7.3          Limitation on Fundamental Changes.


(a)          The Borrower will not consolidate with or merge with or into, or
convey, transfer or lease all or substantially all its assets to, any Person,
unless:


(i)           the resulting, surviving or transferee Person (the “Successor
Company”) will be a Person organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia and the
Successor Company (if not the Borrower) will expressly assume all the
obligations of the Borrower under this Agreement by executing and delivering to
the Administrative Agent a joinder or one or more other documents or instruments
in form reasonably satisfactory to the Administrative Agent;


(ii)          immediately after giving effect to such transaction (and treating
any Indebtedness that becomes an obligation of the Successor Company or any
Restricted
-130-

--------------------------------------------------------------------------------

Subsidiary as a result of such transaction as having been Incurred by the
Successor Company or such Restricted Subsidiary at the time of such
transaction), no Default shall have occurred and be continuing;


(iii)          immediately after giving effect to such transaction, either
(A) the Borrower (or, if applicable, the Successor Company with respect thereto)
could Incur at least $1.00 of additional Indebtedness pursuant to subsection
7.1(a), or (B) the Consolidated Coverage Ratio of the Borrower (or, if
applicable, the Successor Company with respect thereto) would equal or exceed
the Consolidated Coverage Ratio of the Borrower immediately prior to giving
effect to such transaction;


(iv)          each applicable Subsidiary Guarantor (other than (x) any
Subsidiary Guarantor that will be released from its obligations under its
Subsidiary Guarantee in connection with such transaction and (y) any party to
any such consolidation or merger) shall have delivered a joinder or other
document or instrument in form reasonably satisfactory to the Administrative
Agent, confirming its Subsidiary Guarantee under the Guarantee and Collateral
Agreement (other than any Subsidiary Guarantee that will be discharged or
terminated in connection with such transaction); and


(v)          The Borrower shall have delivered to the Administrative Agent a
certificate signed by a Responsible Officer of the Borrower and a legal opinion
each to the effect that such consolidation, merger or transfer complies with the
provisions described in this paragraph, provided that (x) in giving such opinion
such counsel may rely on such certificate of such Responsible Officer as to
compliance with the foregoing clauses (ii) and (iii) of this subsection 7.3(a)
and as to any matters of fact, and (y) no such legal opinion will be required
for a consolidation, merger or transfer described in clause (d) of this
subsection 7.3.


(b)          Any Indebtedness that becomes an obligation of the Borrower (or, if
applicable, the Successor Company with respect thereto) or any Restricted
Subsidiary (or that is deemed to be Incurred by any Restricted Subsidiary that
becomes a Restricted Subsidiary) as a result of any such transaction undertaken
in compliance with this subsection 7.3, and any Refinancing Indebtedness with
respect thereto, shall be deemed to have been Incurred in compliance with
subsection 7.1.


(c)          Upon any transaction involving the Borrower in accordance with
subsection 7.3(a) in which the Borrower is not the Successor Company, the
Successor Company will succeed to, and be substituted for, and may exercise
every right and power of, the Borrower under this Agreement, and thereafter the
predecessor Borrower shall be relieved of all obligations and covenants under
this Agreement, except that the predecessor Borrower in the case of a lease of
all or substantially all its assets will not be released from the obligation to
pay the principal of and interest on the Loans.


(d)          Subsection 7.3(a) will not apply to any transaction in which the
Borrower consolidates or merges with or into or transfers all or substantially
all its properties and assets to (x) an Affiliate incorporated or organized for
the purpose of reincorporating or reorganizing the Borrower in another
jurisdiction (so long as such jurisdiction is the United States of America,
-131-

--------------------------------------------------------------------------------

any State thereof or the District of Columbia) or changing its legal structure
to a corporation, limited liability company or other entity or (y) a Restricted
Subsidiary of the Borrower so long as all assets of the Borrower and the
Restricted Subsidiaries immediately prior to such transaction (other than
Capital Stock of such Restricted Subsidiary) are owned by such Restricted
Subsidiary and its Restricted Subsidiaries immediately after the consummation
thereof.  Subsection 7.3(a) will not apply to any transaction in which any
Restricted Subsidiary consolidates with, merges into or transfers all or part of
its assets to the Borrower.


7.4          Limitation on Asset Dispositions; Proceeds from Asset Dispositions
and Recovery Events.


(a)          The Borrower will not, and will not permit any Material Restricted
Subsidiary to, make any Asset Disposition unless:
 

(i)           the Borrower or such Material Restricted Subsidiary receives
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise) at the time of
such Asset Disposition at least equal to the Fair Market Value of the shares and
assets subject to such Asset Disposition, as such Fair Market Value (on the date
a legally binding commitment for such Asset Disposition was entered into) may be
determined (and shall be determined, to the extent such Asset Disposition or any
series of related Asset Dispositions involves aggregate consideration in excess
of $25.0 million) in good faith by the Borrower, which determination shall be
conclusive (including as to the value of all noncash consideration),


(ii)          in the case of any Asset Disposition (or series of related Asset
Dispositions) having a Fair Market Value (on the date a legally binding
commitment for such Asset Disposition was entered into) of $25.0 million or
more, at least 75.0% of the consideration therefor (excluding, in the case of an
Asset Disposition (or series of related Asset Dispositions), any consideration
by way of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise, that are not Indebtedness) for such Asset
Disposition, together with all other Asset Dispositions since the Restatement
Effective Date (on a cumulative basis) received by the Borrower or such Material
Restricted Subsidiary is in the form of cash, and


(iii)         to the extent required by subsection 7.4(b), an amount equal to
100.0% (as may be adjusted pursuant to the final proviso of this
subsection 7.4(b)) of the Net Available Cash from such Asset Disposition is
applied by the Borrower (or any Restricted Subsidiary, as the case may be) as
provided in such subsection.


(b)          In the event that on or after the Restatement Effective Date,
(x) the Borrower or any Restricted Subsidiary shall make an Asset Disposition or
(y) a Recovery Event shall occur, an amount equal to 100.0% (as may be adjusted
pursuant to the final proviso of this subsection 7.4(b)) of the Net Available
Cash from such Asset Disposition or Recovery Event shall be applied by the
Borrower (or any Restricted Subsidiary, as the case may be) as follows:


(i)           first, (x) to the extent the Borrower or such Restricted
Subsidiary elects, to reinvest or commit to reinvest in the business of the
Borrower and its
-132-

--------------------------------------------------------------------------------

Restricted Subsidiaries (including any investment in Additional Assets by the
Borrower or any Restricted Subsidiary) within 450 days from the later of the
date of such Asset Disposition or Recovery Event, as the case may be, and the
date of receipt of such Net Available Cash (or, if such reinvestment is in a
project authorized by the Board of Directors that will take longer than such 450
days to complete, the period of time necessary to complete such project) or
(y) in the case of any Asset Disposition by any Restricted Subsidiary that is
not a Subsidiary Guarantor, to the extent that the Borrower or any Restricted
Subsidiary elects (or is required by the terms of any Indebtedness of any
Restricted Subsidiary that is not a Subsidiary Guarantor), to prepay, repay or
purchase any such Indebtedness or Obligations in respect thereof or (in the case
of letters of credit, bankers’ acceptances or other similar instruments) cash
collateralize any such Indebtedness or Obligations in respect thereof (in each
case other than any such Indebtedness owed to the Borrower or a Restricted
Subsidiary) within 450 days after the later of the date of such Asset
Disposition and the date of receipt of such Net Available Cash;


(ii)          second, to the extent of the balance of such Net Available Cash
after application in accordance with clause (i) above, within the longest of
(1) 10 Business Days of determination of such balance, (2) the time required
under any other Indebtedness prepaid, repaid or purchased pursuant to this
clause (ii), and (3) the time required by applicable law, toward the prepayment
of the Term Loans and (to the extent required by the terms thereof) to prepay,
repay or purchase Additional Indebtedness on a pro rata basis with the Term
Loans in accordance with subsection 3.4(c) (and subject to subsections 3.4(d)
and 3.4(e)) or the agreements or instruments governing such Additional
Indebtedness; and


(iii)         third, to the extent of the balance of such Net Available Cash
after application in accordance with clauses (i) and (ii) above (including an
amount equal to the amount of any prepayment otherwise contemplated by clause
(ii) above in connection with such Asset Disposition or Recovery Event that is
declined by any Lender (the “Declined Excess Proceeds”)), to fund (to the extent
consistent with any other applicable provision of this Agreement) any general
corporate purpose (including but not limited to the repurchase, repayment or
other acquisition or retirement of any Subordinated Obligations or the making of
other Restricted Payments);


provided, however, that the Borrower (or any Restricted Subsidiary, as the case
may be) may elect to invest in Additional Assets prior to receiving the Net
Available Cash attributable to any given Asset Disposition (provided that such
investment shall be made no earlier than the earliest of notice to the
Administrative Agent of the relevant Asset Disposition, execution of a
definitive agreement for the relevant Asset Disposition, and consummation of the
relevant Asset Disposition) and deem the amount so invested to be applied
pursuant to and in accordance with clause (A)(y) above with respect to such
Asset Disposition; provided, further, that the percentage first set forth above
in this subsection 7.4(b) shall be reduced to (I) 50.0% if the Consolidated
Secured Leverage Ratio at the time of such Asset Disposition (or, at the
Borrower’s option, on the date a legally binding commitment for such Asset
Disposition was entered into) is less than or equal to 3.00:1.00 and (II) 25.0%
if the Consolidated Secured Leverage Ratio at the time of such Asset Disposition
(or, at the Borrower’s option, on the date a legally binding commitment
-133-

--------------------------------------------------------------------------------

for such Asset Disposition was entered into) is less than or equal to 2.00:1.00
(any Net Available Cash in respect of Asset Dispositions not required to be
applied in accordance with this subsection 7.4(b) as a result of the application
of this proviso shall collectively constitute “Leverage Excess Proceeds”).


(c)          Notwithstanding the foregoing provisions of this subsection 7.4,
the Borrower and its Restricted Subsidiaries shall not be required to apply any
Net Available Cash or equivalent amount in accordance with this subsection 7.4,
(x) except to the extent that the aggregate Net Available Cash from all Asset
Dispositions and Recovery Events or equivalent amount that is not applied in
accordance with this subsection 7.4 (excluding all Leverage Excess Proceeds)
exceeds $50.0 million and (y) in the case of any Asset Disposition by, or
Recovery Event relating to any asset of, the Borrower or any Restricted
Subsidiary that is not a Subsidiary Guarantor, to the extent that (i) any Net
Available Cash from such Asset Disposition or Recovery Event is subject to any
restriction on the transfer of all or any portion thereof directly or indirectly
to the Borrower, including by reason of applicable law or agreement (other than
any agreement entered into primarily for the purpose of imposing such a
restriction) or (ii) in the good faith determination of the Borrower (which
determination shall be conclusive) the transfer of all or any portion of any Net
Available Cash from such Asset Disposition directly or indirectly to the
Borrower could reasonably be expected to give rise to or result in (A) any
violation of applicable law, (B) any liability (criminal, civil, administrative
or other) for any of the officers, directors or shareholders of the Borrower,
any Restricted Subsidiary or any Parent, (C) any violation of the provisions of
any joint venture or other material agreement governing or binding upon the
Borrower or any Restricted Subsidiary, (D) any material risk of any such
violation or liability referred to in any of the preceding clauses (A), (B) and
(C), (E) any adverse tax consequence for the Borrower or any Restricted
Subsidiary, or (F) any cost, expense, liability or obligation (including any
Tax) other than routine and immaterial out-of-pocket expenses.


(d)          For the purposes of subsection 7.4(a)(ii), the following are deemed
to be cash:  (i) Temporary Cash Investments and Cash Equivalents; (ii) the
assumption of Indebtedness of the Borrower (other than Disqualified Stock of the
Borrower) or any Restricted Subsidiary and the release of the Borrower or such
Restricted Subsidiary from all liability on payment of the principal amount of
such Indebtedness in connection with such Asset Disposition; (iii) Indebtedness
of any Restricted Subsidiary that is no longer a Restricted Subsidiary as a
result of such Asset Disposition, to the extent that the Borrower and each other
Restricted Subsidiary are released from any Guarantee of payment of the
principal amount of such Indebtedness in connection with such Asset Disposition;
(iv) securities received by the Borrower or any Restricted Subsidiary from the
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash within 180 days; (v) consideration consisting of Indebtedness of the
Borrower or any Restricted Subsidiary; (vi) Additional Assets; and (vii) any
Designated Noncash Consideration received by the Borrower or any of its
Restricted Subsidiaries in an Asset Disposition having an aggregate Fair Market
Value, taken together with all other Designated Noncash Consideration received
pursuant to this clause, not to exceed an aggregate amount at any time
outstanding equal to the greater of $185.0 million and 4.0% of Consolidated
Tangible Assets (with the Fair Market Value of each item of Designated Noncash
Consideration being measured on the date a legally binding commitment for such
Asset Disposition (or, if later, for the payment of such item) was entered into
and without giving effect to subsequent changes in value).
-134-

--------------------------------------------------------------------------------



7.5          Limitation on Dividends and Other Restricted Payments.


(a)          The Borrower shall not, and shall not permit any Material
Restricted Subsidiary to, directly or indirectly, (i) declare or pay any
dividend or make any distribution on or in respect of its Capital Stock
(including any such payment in connection with any merger or consolidation to
which the Borrower is a party) except (x) dividends or distributions payable
solely in its Capital Stock (other than Disqualified Stock) and (y) dividends or
distributions payable to the Borrower or any Restricted Subsidiary (and, in the
case of any such Restricted Subsidiary making such dividend or distribution, to
other holders of its Capital Stock on no more than a pro rata basis, measured by
value), (ii) purchase, redeem, retire or otherwise acquire for value any Capital
Stock of the Borrower held by Persons other than the Borrower or a Restricted
Subsidiary (other than any acquisition of Capital Stock deemed to occur upon the
exercise of options if such Capital Stock represents a portion of the exercise
price thereof), (iii) voluntarily purchase, repurchase, redeem, defease or
otherwise voluntarily acquire or retire for value, prior to scheduled maturity,
scheduled repayment or scheduled sinking fund payment, any Subordinated
Obligations (other than a purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such purchase, repurchase, redemption, defeasance or other
acquisition or retirement) or (iv) make any Investment (other than a Permitted
Investment) in any Person (any such dividend, distribution, purchase,
repurchase, redemption, defeasance, other acquisition or retirement or
Investment being herein referred to as a “Restricted Payment”), if at the time
the Borrower or such Restricted Subsidiary makes such Restricted Payment and
after giving effect thereto:


(i)           an Event of Default shall have occurred and be continuing (or
would result therefrom);


(ii)          the Borrower could not Incur at least an additional $1.00 of
Indebtedness pursuant to subsection 7.1(a); or


(iii)         the aggregate amount of such Restricted Payment and all other
Restricted Payments (the amount so expended, if other than in cash, to be as
determined in good faith by the Board of Directors, whose determination shall be
conclusive and evidenced by a resolution of the Board of Directors) declared or
made subsequent to the Restatement Effective Date and then outstanding would
exceed, without duplication, the sum of:


(A)          (i) 200.0 million plus (ii) an amount equal to 50.0% of the
Consolidated Net Income accrued during the period (treated as one accounting
period) beginning on April 3, 2016 to the end of the most recent fiscal quarter
ending prior to the date of such Restricted Payment for which consolidated
financial statements of the Borrower (or, any Parent whose financial statements
satisfy the Borrower’s reporting obligations under subsection 6.1(a) or 6.1(b))
are available (or, in case such Consolidated Net Income shall be a negative
number, 100.0% of such negative number); plus
-135-

--------------------------------------------------------------------------------



(B)          the aggregate Net Cash Proceeds and the fair value (as determined
in good faith by the Borrower) of property or assets received (x) by the
Borrower as capital contributions to the Borrower after the Restatement
Effective Date or from the issuance or sale (other than to a Restricted
Subsidiary) of its Capital Stock (other than Disqualified Stock) after the
Restatement Effective Date (other than Excluded Contributions and Contribution
Amounts) or (y) by the Borrower or any Restricted Subsidiary from the Incurrence
by the Borrower or any Restricted Subsidiary after the Restatement Effective
Date of Indebtedness that shall have been converted into or exchanged for
Capital Stock of the Borrower (other than Disqualified Stock) or Capital Stock
of any Parent, plus the amount of any cash and the fair value (as determined in
good faith by the Borrower) of any property or assets, received by the Borrower
or any Restricted Subsidiary upon such conversion or exchange; plus


(C)          (i) the aggregate amount of cash and the fair value (as determined
in good faith by the Borrower) of any property or assets received from
dividends, distributions, interest payments, return of capital, repayments of
Investments or other transfers of assets to the Borrower or any Restricted
Subsidiary from any Unrestricted Subsidiary, including dividends or other
distributions related to dividends or other distributions made pursuant to
subsection 7.5(b)(x), plus (ii) the aggregate amount resulting from the
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary (valued
in each case as provided in the definition of “Investment”); plus


(D)          in the case of any disposition or repayment of any Investment
constituting a Restricted Payment (without duplication of any amount deducted in
calculating the amount of Investments at any time outstanding included in the
amount of Restricted Payments), the aggregate amount of cash and the fair value
(as determined in good faith by the Borrower) of any property or assets received
by the Borrower or a Restricted Subsidiary with respect to all such dispositions
and repayments.


(b)          The provisions of subsection 7.5(a) above do not prohibit any of
the following (each, a “Permitted Payment”):


(i)           (x) any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of Capital Stock of the Borrower (“Treasury Capital
Stock”) or Subordinated Obligations made by exchange (including any such
exchange pursuant to the exercise of a conversion right or privilege in
connection with which cash is paid in lieu of the issuance of fractional shares)
for, or out of the proceeds of the issuance or sale of, Capital Stock of the
Borrower (other than Disqualified Stock and other than Capital Stock issued or
sold to a Subsidiary) (“Refunding Capital Stock”) or a capital contribution to
the Borrower, in each case other than Excluded Contributions and Contribution
Amounts; provided that the Net Cash Proceeds from such issuance, sale or capital
contribution shall be excluded in subsequent calculations under subsection
7.5(a)(iii)(B) above and (y) if immediately prior to such acquisition or
retirement of such Treasury Capital Stock, dividends thereon were permitted
pursuant to
-136-

--------------------------------------------------------------------------------

subsection 7.5(b)(xi), dividends on such Refunding Capital Stock in an aggregate
amount per annum not exceeding the aggregate amount per annum of dividends so
permitted on such Treasury Capital Stock;


(ii)          any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of Subordinated Obligations (w) made by exchange for,
or out of the proceeds of the Incurrence of, Indebtedness of the Borrower or any
of its Restricted Subsidiaries or Refinancing Indebtedness Incurred in
compliance with subsection 7.1, (x) from amounts as contemplated by
subsection 3.4(e), (y) following the occurrence of a Change of Control (or other
similar event described therein as a “change of control”), but only if the
Borrower shall have complied with subsection 7.8(a), or (z) constituting
Acquired Indebtedness;


(iii)         any dividend paid or redemption made within 60 days after the date
of declaration thereof or of the giving of notice thereof, as applicable, if at
such date of declaration or the giving of such notice, such dividend or
redemption would have complied with this subsection 7.5;


(iv)         Investments or other Restricted Payments in an aggregate amount
outstanding at any time not to exceed the amount of Excluded Contributions;


(v)          loans, advances, dividends or distributions by the Borrower to any
Parent to permit any Parent to repurchase or otherwise acquire its Capital Stock
(including any options, warrants or other rights in respect thereof), or
payments by the Borrower to repurchase or otherwise acquire Capital Stock of any
Parent or the Borrower (including any options, warrants or other rights in
respect thereof), in each case from current or former Management Investors
(including any repurchase or acquisition by reason of the Borrower or any Parent
retaining any Capital Stock, option, warrant or other right in respect of tax
withholding obligations, and any related payment in respect of any such
obligation), such payments, loans, advances, dividends or distributions not to
exceed an amount (net of repayments of any such loans or advances) equal to
(w) (1) $50.0 million plus (2) $25.0 million multiplied by the number of
calendar years that have commenced since the Restatement Effective Date, plus
(x) the Net Cash Proceeds received by the Borrower since the Restatement
Effective Date from, or as a capital contribution from, the issuance or sale to
Management Investors of Capital Stock (including any options, warrants or other
rights in respect thereof), to the extent such Net Cash Proceeds are not
included in any calculation under subsection 7.5(a)(iii)(B)(x) above, plus
(y) the cash proceeds of key man life insurance policies received by the
Borrower or any Restricted Subsidiary (or by any Parent and contributed to the
Borrower) since the Restatement Effective Date to the extent such cash proceeds
are not included in any calculation under subsection 7.5(a)(iii)(A) above;
provided that any cancellation of Indebtedness owing to the Borrower or any
Restricted Subsidiary by any current or former Management Investor in connection
with any repurchase or other acquisition of Capital Stock (including any
options, warrants or other rights in respect thereof) from any Management
Investor shall not constitute a Restricted Payment for purposes of this
subsection 7.5 or any other provision of this Agreement;
-137-

--------------------------------------------------------------------------------



(vi)         the payment by the Borrower of, or loans, advances, dividends or
distributions by the Borrower to any Parent to pay, dividends on the common
stock, units or equity of the Borrower or any Parent following a public offering
of such common stock, units or equity in an amount not to exceed in any fiscal
year of the Borrower an amount equal to the greater of (x) 6.0% of the aggregate
gross proceeds received by the Borrower (whether directly, or indirectly through
a contribution to common equity capital) in or from such public offering
(including from the IPO) and (y) 6.0% of Market Capitalization;


(vii)        Restricted Payments (including loans or advances) in an aggregate
amount outstanding at any time not to exceed an amount (net of repayments of any
such loans or advances) equal to the greater of $150.0 million and 3.2% of
Consolidated Tangible Assets;


(viii)       loans, advances, dividends or distributions to any Parent or other
payments by the Borrower or any Restricted Subsidiary (A) to satisfy or permit
any Parent to satisfy obligations under the Management Agreements, (B) pursuant
to the Tax Sharing Agreement, or (C) to pay or permit any Parent to pay any
Parent Expenses or any Related Taxes;


(ix)         payments by the Borrower, or loans, advances, dividends or
distributions by the Borrower to any Parent to make payments, to holders of
Capital Stock of the Borrower or any Parent in lieu of issuance of fractional
shares of such Capital Stock;


(x)          the declaration or payment or making of dividends or other
distributions of, or Investments paid for or made with, Capital Stock,
Indebtedness or other securities of Unrestricted Subsidiaries;


(xi)         (A) the declaration or payment of dividends on any Designated
Preferred Stock of the Borrower issued after the Restatement Effective Date;
provided that at the time of such issuance and after giving effect thereto on a
pro forma basis, the Consolidated Coverage Ratio would be equal to or greater
than 2.00:1.00; (B) the declaration or payment of dividends on Refunding Capital
Stock that is Preferred Stock, provided that at the time of the declaration of
such dividend and after giving effect thereto on a pro forma basis, the
Consolidated Coverage Ratio would be equal to or greater than 2.00:1.00, or
(C) loans, advances, dividends or distributions to any Parent to permit
dividends on any Designated Preferred Stock of any Parent issued after the
Restatement Effective Date, in an amount (net of repayments of any such loans or
advances) not exceeding the aggregate cash proceeds received by the Borrower
from the issuance or sale of such Designated Preferred Stock of such Parent;


(xii)        Investments in Unrestricted Subsidiaries in an aggregate amount
outstanding at any time not exceeding an amount equal to the greater of
$85.0 million and 1.8% of Consolidated Tangible Assets;


(xiii)       distributions or payments of Special Purpose Financing Fees;
-138-

--------------------------------------------------------------------------------



(xiv)       any Restricted Payment pursuant to or in connection with the
Transactions;


(xv)        the declaration or payment of dividends to holders of any class or
series of Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with subsection 7.1;


(xvi)       [reserved];


(xvii)      [reserved];


(xviii)     Investments or other Restricted Payments in an aggregate amount
outstanding at any time not to exceed an amount equal to the sum of Leverage
Excess Proceeds plus Declined Excess Proceeds; and


(xix)       any Restricted Payment; provided that on a pro forma basis after
giving effect to such Restricted Payment the Consolidated Total Leverage Ratio
would be equal to or less than 3.25:1.00;


provided that (A) in the case of subsections 7.5(b)(iii), (vi), (ix) and (xvii),
the net amount of any such Permitted Payment shall be included in subsequent
calculations of the amount of Restricted Payments, (B) in all cases other than
pursuant to clause (A) the net amount of any such Permitted Payment shall be
excluded in subsequent calculations of the amount of Restricted Payments and
(C) solely with respect to subsections 7.5(b)(vii), (xvii) and (xix), no Event
of Default shall have occurred and be continuing at the time of any such
Permitted Payment after giving effect thereto.  The Borrower, in its sole
discretion, may classify any Investment or other Restricted Payment as being
made in part under one of the clauses or subclauses of this covenant (or, in the
case of any Investment, the clauses or subclauses of Permitted Investments) and
in part under one or more other such clauses or subclauses.


Notwithstanding any other provision of this Agreement, this Agreement shall not
restrict any redemption or other payment by the Borrower or any Restricted
Subsidiary made as a mandatory principal redemption or other payment in respect
of Subordinated Obligations pursuant to an “AHYDO saver” provision of any
agreement or instrument in respect of Subordinated Obligations, and the
Borrower’s determination in good faith of the amount of any such “AHYDO saver”
mandatory principal redemption or other payment shall be conclusive and binding
for all purposes hereunder.


7.6          Limitation on Transactions with Affiliates.


(a)          The Borrower will not, and will not permit any Material Restricted
Subsidiary to, directly or indirectly, enter into or conduct any transaction or
series of related transactions (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate of the
Borrower (an “Affiliate Transaction”) involving aggregate consideration in
excess of $20.0 million unless (i) the terms of such Affiliate Transaction are
not materially less favorable to the Borrower or such Restricted Subsidiary, as
the case may be, than those that could be obtained at the time in a transaction
with a Person who is not such an Affiliate and (ii) if such Affiliate
Transaction involves aggregate consideration in excess of $50.0 million, the
terms
-139-

--------------------------------------------------------------------------------

of such Affiliate Transaction have been approved by a majority of the Board of
Directors.  For purposes of this paragraph, any Affiliate Transaction shall be
deemed to have satisfied the requirements set forth in this subsection 7.6(a) if
(x) such Affiliate Transaction is approved by a majority of the Disinterested
Directors or (y) in the event there are no Disinterested Directors, a fairness
opinion is provided by a nationally recognized appraisal or investment banking
firm with respect to such Affiliate Transaction.


(b)          The provisions of subsection 7.6(a) will not apply to:


(i)           any Restricted Payment Transaction;


(ii)          (1) the entering into, maintaining or performance of any
employment or consulting contract, collective bargaining agreement, benefit
plan, program or arrangement, related trust agreement or any other similar
arrangement for or with any current or former management member, employee,
officer, director or consultant of or to the Borrower, any Restricted Subsidiary
or any Parent heretofore or hereafter entered into in the ordinary course of
business, including vacation, health, insurance, deferred compensation,
severance, retirement, savings or other similar plans, programs or arrangements,
(2) payments, compensation, performance of indemnification or contribution
obligations, the making or cancellation of loans, in the ordinary course of
business to any such management members, employees, officers, directors or
consultants, (3) any issuance, grant or award of stock, options, other
equity‑related interests or other securities, to any such management members,
employees, officers, directors or consultants, (4) the payment of reasonable
fees to directors of the Borrower or any of its Subsidiaries or any Parent (as
determined in good faith by the Borrower, such Subsidiary or such Parent),
(5) any transaction with an officer or director of the Borrower or any of its
Subsidiaries or any Parent in the ordinary course of business not involving more
than $100,000 in any one case, or (6) Management Advances and payments in
respect thereof (or in reimbursement of any expenses referred to in the
definition of such term);


(iii)         any transaction between or among any of the Borrower, one or more
Restricted Subsidiaries, or one or more Special Purpose Entities;


(iv)         any transaction arising out of agreements or instruments in
existence on the Restatement Effective Date (other than any Tax Sharing
Agreement or Management Agreement referred to in subsection 7.6(b)(vii)), and
any payments made pursuant thereto;


(v)          any transaction in the ordinary course of business on terms that
are fair to the Borrower and its Restricted Subsidiaries in the reasonable
determination of the Board of Directors or senior management of the Borrower, or
are not materially less favorable to the Borrower or the relevant Restricted
Subsidiary than those that could be obtained at the time in a transaction with a
Person who is not an Affiliate of the Borrower;


(vi)         any transaction in the ordinary course of business, or approved by
a majority of the Board of Directors, between the Borrower or any Restricted
-140-

--------------------------------------------------------------------------------

Subsidiary and any Affiliate of the Borrower controlled by the Borrower that is
a joint venture or similar entity;


(vii)        (1) the execution, delivery and performance of any obligations
under any Tax Sharing Agreement and any Management Agreements, and (2) payments
to CD&R or KKR or any of their respective Affiliates (x) for any management,
consulting or advisory services, or in respect of financing, underwriting or
placement services or other investment banking activities (if any), (y) in
connection with any acquisition, disposition, merger, recapitalization or
similar transactions, which payments are approved by a majority of the Board of
Directors in good faith, and (z) of all out-of-pocket expenses incurred in
connection with such services or activities;


(viii)       the Transactions, all transactions in connection therewith
(including but not limited to the financing thereof), and all fees and expenses
paid or payable in connection with the Transactions, including the fees and
out-of-pocket expenses of CD&R, KKR and their respective Affiliates;


(ix)         any issuance or sale of Capital Stock (other than Disqualified
Stock) of the Borrower or Junior Capital or any capital contribution to the
Borrower; and


(x)          any investment by any Investor in securities of the Borrower or any
of its Restricted Subsidiaries (and payment of out-of-pocket expenses incurred
by any Investor in connection therewith) so long as such securities are being
offered generally to other investors on the same or more favorable terms.


7.7          [Reserved].


7.8          Change of Control; Limitation on Modifications of Debt
Instruments.  The Borrower will not, and will not permit any Material Restricted
Subsidiary to:


(a)          in the event of the occurrence of a Change of Control, repurchase
or repay any Indebtedness then outstanding pursuant to any Senior Notes unless
the Borrower shall have (i) made payment in full of the Term Loans and any other
amounts then due and owing to any Lender or the Administrative Agent and under
any Term Loan Note or (ii) made an offer to pay the Term Loans and any amounts
then due and owing to each Lender and the Administrative Agent hereunder and
under any Term Loan Note in respect of each and shall have made payment in full
thereof to each such Lender or the Administrative Agent that has accepted such
offer in respect of each such Lender that has accepted such offer.  Upon the
Borrower having made all payments of Term Loans and other amounts then due and
owing to any Lender required by the preceding sentence, any Event of Default
arising under subsection 8(j) by reason of such Change of Control shall be
deemed not to have occurred or be continuing; or


(b)          effect any extension, refinancing, refunding, replacement or
renewal of Indebtedness under the ABL Loan Documents, unless such refinancing
Indebtedness, to the extent secured by any assets of any Loan Party (other than
any such assets that constitute ABL Accounts Collateral as defined in the
Guarantee and Collateral Agreement), is secured only by assets of the Loan
Parties that constitute Collateral for the
-141-

--------------------------------------------------------------------------------

obligations of the Borrower hereunder and under the other Loan Documents
pursuant to a security agreement subject to the Intercreditor Agreement or,
another applicable intercreditor agreement that is no less favorable to the
Secured Parties than the Intercreditor Agreement (as the same may be amended,
supplemented, waived or otherwise modified from time to time, a “Replacement
Intercreditor Agreement”).


SECTION 8          EVENTS OF DEFAULT.  If any of the following events shall
occur and be continuing:


(a)          The Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof (whether at stated maturity, by mandatory
prepayment or otherwise); or the Borrower shall fail to pay any interest on any
Loan, or any other amount payable hereunder, within five days after any such
interest or other amount becomes due in accordance with the terms hereof; or


(b)          Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or that is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made and the circumstances giving
rise to such misrepresentation, if capable of alteration, are not altered so as
to make such representation or warranty correct in all material respects by the
date falling 30 days after the date on which written notice thereof shall have
been given to the Borrower by the Administrative Agent or the Required Lenders;
or


(c)          Any Loan Party shall default in the observance or performance of
any agreement contained in Section 7; or


(d)          Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in subsections 8(a) through 8(c)), and such default
shall continue unremedied for a period of, in the case of a default with respect
to reporting obligations under subsection 6.1, 180 days, and in the case of any
other default, 30 days, in each case after the date on which written notice
thereof shall have been given to the Borrower by the Administrative Agent or the
Required Lenders; or


(e)          (i) Any Loan Party or any of its Restricted Subsidiaries shall
default in any payment of principal of or interest on any Indebtedness for
borrowed money, or any Loan Party or any of its Material Restricted Subsidiaries
shall default in any payment of principal of or interest on any Indebtedness, in
each case (excluding the Loans, any other
-142-

--------------------------------------------------------------------------------

Indebtedness under this Agreement, and any Indebtedness owed to the Borrower or
any Loan Party) in excess of $150.0 million beyond the period of grace (not to
exceed 30 days), if any, provided in the instrument or agreement under which
such Indebtedness was created; or (ii) any Loan Party or any of its Material
Restricted Subsidiaries shall default in the observance or performance of any
other agreement or condition relating to any Indebtedness referred to in
clause (i) above (excluding the Loans, any other Indebtedness under this
Agreement, and any Indebtedness owed to the Borrower or any Loan Party) or
contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice or lapse of time if required, such
Indebtedness to become due prior to its stated maturity (an “Acceleration”; and
the term “Accelerated” shall have a correlative meaning), and (x) such time
shall have lapsed and, if any notice (a “Default Notice”) shall be required to
commence a grace period or declare the occurrence of an event of default before
notice of Acceleration may be delivered, such Default Notice shall have been
given, (y) such default shall not have been remedied or waived by or on behalf
of such holder or holders, and (z) such Indebtedness shall have been Accelerated
and such Acceleration shall not have been rescinded (provided that clause (ii)
shall not apply to (x) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder or (y) any termination event or
similar event pursuant to the terms of any Hedge Agreement); or


(f)           If (i)  any Loan Party or any of its Material Restricted
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts (excluding, in each case, the solvent liquidation or
reorganization of any Foreign Subsidiary of the Borrower that is not a Loan
Party), or (B) seeking appointment of a receiver, interim receiver, receivers,
receiver and manager, trustee, custodian, conservator or other similar official
for it or for all or any substantial part of its assets, or any Loan Party or
any of its Material Restricted Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against any Loan
Party or any of its Material Restricted Subsidiaries any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged, unstayed or unbonded for a period of 60
days; or (iii) there shall be commenced against any Loan Party or any of its
Material Restricted Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any Loan Party or any of its Material Restricted Subsidiaries shall take
any corporate or other similar organizational action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Loan Party or any of its
Material Restricted Subsidiaries shall be generally unable to, or shall admit in
writing its general inability to, pay its debts as they become due; or
-143-

--------------------------------------------------------------------------------



(g)          (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of either of the Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is in the reasonable opinion of the Administrative Agent likely to
result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA
other than a standard termination pursuant to Section 4041(b) of ERISA,
(v) either of the Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Administrative Agent is reasonably likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, would be reasonably expected to result in a Material
Adverse Effect; or


(h)          One or more judgments or decrees shall be entered against any Loan
Party or any of its Material Restricted Subsidiaries involving in the aggregate
at any time a liability (net of any insurance or indemnity payments actually
received in respect thereof prior to or within 60 days from the entry thereof,
or to be received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $150.0 million or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or


(i)           (i) The Guarantee and Collateral Agreement shall, or any other
Security Document covering a significant portion of the Collateral (at any time
after its execution, delivery and effectiveness) shall, cease for any reason to
be in full force and effect (other than pursuant to the terms hereof or
thereof), or any Loan Party in each case that is a party to such Security
Document shall so assert in writing or (ii) the Lien created by any of the
Security Documents shall cease to be perfected and enforceable in accordance
with its terms or of the same effect as to perfection and priority purported to
be created thereby with respect to any significant portion of the Collateral
(other than in connection with any termination of such Lien in respect of any
Collateral as permitted hereby or by any Security Document), and such failure of
such Lien to be perfected and enforceable with such priority shall have
continued unremedied for a period of 20 days; or


(j)           A Change of Control shall have occurred;


then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of subsection 8(f) with respect to the Borrower, the
Commitments, if any, shall automatically immediately terminate and the Loans
(with accrued interest thereon) and all other amounts owing under this Agreement
shall immediately become due and payable and (B) if such event is
-144-

--------------------------------------------------------------------------------

any other Event of Default, (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Commitments,
if any, to be terminated forthwith, whereupon the Commitments, if any, shall
immediately terminate, and/or (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement to be due and payable forthwith, whereupon the same shall immediately
become due and payable.


Except as expressly provided above in this Section 8, to the maximum extent
permitted by applicable law, presentment, demand, protest and all other notices
of any kind are hereby expressly waived.


SECTION 9          THE AGENTS AND THE OTHER REPRESENTATIVES.


9.1          Appointment.  Each Lender hereby irrevocably designates and
appoints Citicorp, as the Administrative Agent and Collateral Agent of such
Lender under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes Citicorp, as Administrative Agent for such Lender, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to or required of the Administrative Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Agents and the Lead Arrangers shall
not have any duties or responsibilities, except, in the case of the
Administrative Agent and the Collateral Agent, those expressly set forth herein,
or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Agents or the Lead Arrangers.  Each of the Agents may perform any of their
respective duties under this Agreement, the other Loan Documents and any other
instruments and agreements referred to herein or therein by or through its
respective officers, directors, agents, employees or affiliates or delegate any
and all such rights and powers to, any one or more sub-agents appointed by such
Agent (it being understood and agreed, for avoidance of doubt and without
limiting the generality of the foregoing, that the Administrative Agent and
Collateral Agent may perform any of their respective duties under the Security
Documents by or through one or more of their respective affiliates).  The
exculpatory provisions of this Section 9 shall apply to any such sub-agent and
the officers, directors, agents, employees or affiliates of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.  Notwithstanding the foregoing, the Administrative Agent
agrees to act as the U.S. federal withholding Tax agent in respect of all
amounts payable by it under the Loan Documents.


9.2          Delegation of Duties.  In performing its functions and duties under
this Agreement, each Agent shall act solely as agent for the Lenders and, as
applicable, the other Secured Parties, and no Agent assumes any (and shall not
be deemed to have assumed any) relationship of agency or trust with or for the
Borrower or any of its Subsidiaries.  Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact (including the Collateral Agent in the case of the
Administrative
-145-

--------------------------------------------------------------------------------

Agent), and shall be entitled to advice of counsel concerning all matters
pertaining to such duties.  No Agent shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact or counsel selected by it with
reasonable care.


9.3          Exculpatory Provisions.  None of the Administrative Agent or any
Lead Arrangers nor any of their officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action taken or
omitted to be taken by such Person under or in connection with this Agreement or
any other Loan Document (except for the gross negligence or willful misconduct
of such Person or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates) or (b) responsible in any manner to any of the
Lenders for (i) any recitals, statements, representations or warranties made by
the Borrower or any other Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent or any Lead Arranger under or in connection with, this Agreement or any
other Loan Document, (ii) the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any Notes or any other Loan
Document, (iii) any failure of the Borrower or any other Loan Party to perform
its obligations hereunder or under any other Loan Document, (iv) the performance
or observance of any of the terms, provisions or conditions of this Agreement or
any other Loan Document, (v) the satisfaction of any of the conditions precedent
set forth in any Loan Documents or (vi) the existence or possible existence of
any Default or Event of Default.  Neither any Agent nor any Lead Arranger shall
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrower or any other Loan Party.  Each Lender agrees
that, except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder or given to the
Administrative Agent for the account of or with copies for the Lenders, the
Agents and the Lead Arrangers shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower or any other Loan Party which may come into the
possession of the Agents and the Lead Arrangers or any of their officers,
directors, employees, agents, attorneys-in-fact or Affiliates.


9.4          Reliance by the Agents.  The Agents shall be entitled to rely, and
shall be fully protected (and shall have no liability to any Person) in relying,
upon any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by any Agent.  The Agents may deem and treat the payee of
any Note as the owner thereof for all purposes unless such Note shall have been
transferred in accordance with subsection 10.6 and all actions required by such
subsection in connection with such transfer shall have been taken.  Any request,
authority or consent of any Person or entity who, at the time of making such
request or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder, transferee, assignee or
endorsee, as the case may be, of such Note or of any Note or Notes issued in
exchange therefor.  The Agents shall be fully justified as between itself and
the Lenders in failing or refusing to take any action under this Agreement or
any other
-146-

--------------------------------------------------------------------------------

Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders and/or such other requisite percentage of the Lenders as is
required pursuant to subsection 10.1(a) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  The Agents shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and any
Notes and the other Loan Documents in accordance with a request of the Required
Lenders and/or such other requisite percentage of the Lenders as is required
pursuant to subsection 10.1(a), and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.


9.5          Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders.  The Administrative Agent shall
take such action reasonably promptly with respect to such Default or Event of
Default as shall be directed by the Required Lenders and/or such other requisite
percentage of the Lenders as is required pursuant to subsection 10.1(a);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.


9.6          Acknowledgements and Representations by Lenders.  Each Lender
expressly acknowledges that none of the Administrative Agent or the Lead
Arrangers nor any of their officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Agents or any Lead Arranger hereafter taken, including
any review of the affairs of the Borrower or any other Loan Party, shall be
deemed to constitute any representation or warranty by the Agents or such Lead
Arranger to any Lender.  Each Lender represents to the Administrative Agent and
warrants to the Agents, the Lead Arrangers and each of the Loan Parties that it
has had the opportunity to review each document made available to it on the
Electronic Platform in connection with this Agreement and has acknowledged and
accepted the terms and conditions applicable to the recipients thereof.  Each
Lender further represents to the Agent, the Lead Arrangers and each of the Loan
Parties that, independently and without reliance upon the Agents, the Lead
Arrangers or any other Lender, and based on such documents and information as it
has deemed appropriate, it has made and will make, its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and the other Loan Parties, it
has made its own decision to make its Loans hereunder and enter into this
Agreement and it will make its own decisions in taking or not taking any action
under this Agreement and the other Loan Documents and, except as expressly
provided in this Agreement, neither the Agents nor any Lead Arranger shall have
any duty or responsibility, either initially or on a continuing basis, to
provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter.  Each Lender represents
to each other party hereto that it is a bank, savings and loan association or
other similar savings institution, insurance company, investment fund or
-147-

--------------------------------------------------------------------------------

company or other financial institution which makes or acquires commercial loans
in the ordinary course of its business, that it is participating hereunder as a
Lender for such commercial purposes, and that it has the knowledge and
experience to be and is capable of evaluating the merits and risks of being a
Lender hereunder.  Each Lender acknowledges and agrees to comply with the
provisions of subsection 10.6 applicable to the Lenders hereunder.


9.7          Indemnification.


(a)          The Lenders agree to indemnify each Agent (or any Affiliate
thereof), ratably according to their respective Total Credit Percentages in
effect on the date on which indemnification is sought under this subsection 9.7,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against any Agent
(or any Affiliate thereof) in any way relating to or arising out of this
Agreement, any of the other Loan Documents or the transactions contemplated
hereby or thereby or any action taken or omitted by any Agent (or any Affiliate
thereof) under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent arising from (i) such Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final nonappealable decision) or (ii) claims made or legal
proceedings commenced against such Agent by any security holder or creditor
thereof arising out of and based upon rights afforded any such security holder
or creditor solely in its capacity as such.  All amounts due under this
subsection 9.7 shall be payable not later than three Business Days after demand
therefor.  The agreements in this subsection 9.7(a) shall survive the payment of
the Loans and all other amounts payable hereunder.


(b)          Any Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document (except actions expressly
required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.


9.8          The Agents and Other Representatives in Their Individual Capacity. 
The Agents, the Lead Arrangers and their Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Borrower or
any other Loan Party as though such Agent and the Lead Arrangers were not such
Agent or the Lead Arrangers hereunder and under the other Loan Documents.  With
respect to Loans made or renewed by them and any Note issued to them, the Agents
and the Lead Arrangers shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though they were not an Agent or a Lead Arranger, and the terms “Lender” and
“Lenders” shall include the Agents and the Lead Arrangers in their individual
capacities.


9.9          Collateral Matters.


(a)          Each Lender authorizes and directs the Collateral Agent to enter
into (x) the Security Documents, the Intercreditor Agreement, and any
Replacement Intercreditor Agreement
-148-

--------------------------------------------------------------------------------

for the benefit of the Lenders and the other Secured Parties, (y) any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to the Security Documents, any
Intercreditor Agreement and any Replacement Intercreditor Agreement or enter
into a separate intercreditor agreement in connection with the incurrence by any
Loan Party or any Subsidiary thereof of Additional Indebtedness (each an
“Intercreditor Agreement Supplement”) to permit such Additional Indebtedness to
be secured by a valid, perfected lien (with such priority as may be designated
by the relevant Loan Party or Subsidiary, to the extent such priority is
permitted by the Loan Documents) and (z) any Incremental Commitment Amendment as
provided in subsection 2.5, any Increase Supplement as provided in
subsection 2.5, any Lender Joinder Agreement as provided in subsection 2.5, any
Extension Amendment as provided in subsection 2.6, any agreement required in
connection with a Permitted Debt Exchange Offer pursuant to subsection 2.7 and
any Specified Refinancing Amendment as provided in subsection 2.8.  Each Lender
hereby agrees, and each holder of any Note by the acceptance thereof will be
deemed to agree, that, except as otherwise set forth herein, any action taken by
the Administrative Agent, the Collateral Agent or the Required Lenders in
accordance with the provisions of this Agreement, the Security Documents, any
Intercreditor Agreement or any Replacement Intercreditor Agreement (both as
amended by any Intercreditor Agreement Supplement), any Incremental Commitment
Amendment, any Increase Supplement, any Lender Joinder Agreement, any Extension
Amendment, any agreement required in connection with a Permitted Debt Exchange
Offer or any Specified Refinancing Amendment, and the exercise by the Agents or
the Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  The Administrative Agent and the Collateral
Agent are hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to
time, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents. 
Each Lender agrees that it will not have any right individually to enforce or
seek to enforce any Security Document or to realize upon any Collateral for the
Loans unless instructed to do so by the Collateral Agent, it being understood
and agreed that such rights and remedies may be exercised only by the Collateral
Agent.  The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of any guarantee by any Subsidiary (including extensions beyond the
Restatement Effective Date or in connection with assets acquired, or
Subsidiaries formed or acquired, after the Restatement Effective Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.


(b)          The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, in each case at its option and in its
discretion, to (A) release any Lien granted to or held by such Agent upon any
Collateral (i) upon payment and satisfaction of all of the obligations under the
Loan Documents at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby that are then
due and unpaid, (ii) constituting property being sold or otherwise disposed of
(to Persons other than a Loan Party) upon the sale or other disposition thereof
in compliance with subsection 7.4, (iii) owned by any Restricted Subsidiary of
the Borrower which becomes an
-149-

--------------------------------------------------------------------------------

Excluded Subsidiary or ceases to be a Restricted Subsidiary of the Borrower or
constituting Capital Stock or other equity interests of an Excluded Subsidiary,
(iv) if approved, authorized or ratified in writing by the Required Lenders (or
such greater amount, to the extent required by subsection 10.1) or (iv) as
otherwise may be expressly provided herein or in the relevant Security
Documents; (B) enter into any intercreditor agreement (including any
Intercreditor Agreement and any Replacement Intercreditor Agreement) on behalf
of, and binding with respect to, the Lenders and their interest in designated
assets, to give effect to any Special Purpose Financing, including to clarify
the respective rights of all parties in and to designated assets; (C) to
subordinate any Lien on any Excluded Assets (as defined in the Guarantee and
Collateral Agreement) (or to confirm in writing the absence of any Lien thereon)
or on any property granted to or held by such Agent under any Loan Document, to
the holder of any Permitted Lien; and (D) to release any Restricted Subsidiary
of the Borrower from its Obligations under any Loan Documents to which it is a
party (including its Subsidiary Guarantee) if such Person ceases to be a
Restricted Subsidiary of the Borrower or becomes an Excluded Subsidiary.  Upon
request by the Administrative Agent or the Collateral Agent, at any time, the
Lenders will confirm in writing such Agent’s authority to release particular
types or items of Collateral pursuant to this subsection 9.9.


(c)          The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as the case may be, in each case at its option and in its
discretion, to enter into any amendment, amendment and restatement, restatement,
waiver, supplement or modification, and to make or consent to any filings or to
take any other actions, in each case as contemplated by subsection 10.17.  Upon
request by any Agent, at any time, the Lenders will confirm in writing the
Administrative Agent’s and the Collateral Agent’s authority under this
subsection.


(d)          No Agent shall have any obligation whatsoever to the Lenders to
assure that the Collateral exists or is owned by the Borrower or any of its
Subsidiaries or is cared for, protected or insured or that the Liens granted to
any Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Agents in this subsection 9.9
or in any of the Security Documents, it being understood and agreed by the
Lenders that in respect of the Collateral, or any act, omission or event related
thereto, each Agent may act in any manner it may deem appropriate, in its sole
discretion, given such Agent’s own interest in the Collateral as Lender and that
no Agent shall have any duty or liability whatsoever to the Lenders, except for
its gross negligence or willful misconduct.


(e)          Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by and in accordance with subsection
10.1 or subsection 10.17 with the written consent of the Administrative Agent or
the Collateral Agent (as applicable) party thereto and the Loan Party party
thereto.


(f)           The Collateral Agent may, and hereby does, appoint the
Administrative Agent as its agent for the purposes of holding any Collateral
and/or perfecting the Collateral Agent’s security interest therein and for the
purpose of taking such other action with respect to the Collateral as such
Agents may from time to time agree.
-150-

--------------------------------------------------------------------------------



9.10        Successor Agent.  Subject to the appointment of a successor as set
forth herein, the Administrative Agent and the Collateral Agent may resign as
Administrative Agent or Collateral Agent, respectively, upon 10 days’ notice to
the Lenders and the Borrower and if the Administrative Agent or the Collateral
Agent is a Defaulting Lender or an Affiliate of a Defaulting Lender, either the
Required Lenders or the Borrower may, upon 10 days’ notice to the Administrative
Agent, remove such Agent.  If the Administrative Agent or Collateral Agent shall
resign or be removed as Administrative Agent or Collateral Agent, as applicable,
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be subject to approval by the Borrower (which approval
shall not be unreasonably withheld or delayed if such successor is a commercial
bank with a consolidated combined capital and surplus of at least
$5,000.0 million), whereupon such successor agent shall succeed to the rights,
powers and duties of the Administrative Agent or the Collateral Agent, as
applicable, and the term “Administrative Agent” or “Collateral Agent,” as
applicable, shall mean such successor agent effective upon such appointment and
approval, and the former Agent’s rights, powers and duties as Administrative
Agent or Collateral Agent, as applicable, shall be terminated, without any other
or further act or deed on the part of such former Agent or any of the parties to
this Agreement or any holders of the Loans.  After any retiring Agent’s
resignation or removal as Agent, the provisions of this Section 9 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement and the other Loan Documents.


9.11        Other Representatives.  None of the entities identified as Lead
Arrangers shall have any duties or responsibilities hereunder or under any other
Loan Document in its capacity as such.


9.12        Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax.  If the Internal Revenue Service
or any other authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any interest, additions to tax or penalties thereto,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses.  The agreements in this subsection 9.12 shall survive
the resignation and/or replacement of the Administrative Agent, and assignment
of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.


9.13        Approved Electronic Communications.  Each of the Lenders and the
Loan Parties agrees, that the Administrative Agent may, but shall not be
obligated to, make the Approved Electronic Communications available to the
Lenders by posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic
-151-

--------------------------------------------------------------------------------

Platform”).  The Approved Electronic Communications and the Approved Electronic
Platform are provided (subject to subsection 10.16) “as is” and “as available.”


Each of the Lenders and (subject to subsection 10.16) each of the Loan Parties
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Approved Electronic
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally-applicable document retention procedures and
policies.


SECTION 10        MISCELLANEOUS.


10.1        Amendments and Waivers.


(a)          Neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, supplemented, modified or waived except in
accordance with the provisions of this subsection 10.1.  The Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent and the Collateral Agent may, from time to time, (x) enter into with the
respective Loan Parties hereto or thereto, as the case may be, written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or to the other Loan
Documents or changing, in any manner the rights or obligations of the Lenders or
the Loan Parties hereunder or thereunder or (y) waive at any Loan Party’s
request, on such terms and conditions as the Required Lenders, the
Administrative Agent or the Collateral Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that amendments pursuant to subsections 10.1(d) and 10.1(f) may be
effected without the consent of the Required Lenders to the extent provided
therein; provided further that no such waiver and no such amendment, supplement
or modification shall:


(i)           reduce or forgive the amount or extend the scheduled date of
maturity of any Loan or of any scheduled installment thereof or reduce the
stated rate of any interest, commission or fee payable hereunder (other than as
a result of any waiver of the applicability of any post-default increase in
interest rates) or extend the scheduled date of any payment thereof or increase
the amount or extend the expiration date of any Lender’s Commitment or change
the currency in which any Loan is payable, in each case without the consent of
each Lender directly and adversely affected thereby (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of a mandatory reduction in the aggregate Commitment of all
Lenders shall not constitute an increase of the Commitment of any Lender, and
that an increase in the available portion of any Commitment of any Lender shall
not constitute an increase in the Commitment of such Lender);


(ii)          amend, modify or waive any provision of this subsection 10.1(a) or
reduce the percentage specified in the definition of Required Lenders, or
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents (other than
pursuant to subsection 7.3 or subsection 10.6(a)), in each case without the
written consent of all the Lenders;
-152-

--------------------------------------------------------------------------------



(iii)         release Guarantors accounting for substantially all of the value
of the Guarantee of the Obligations pursuant to the Guarantee and Collateral
Agreement, or all or substantially all of the Collateral, in each case without
the consent of all of the Lenders, except as expressly permitted hereby or by
any Security Document;


(iv)         require any Lender to make Loans having an Interest Period of
longer than six months without the consent of such Lender; or


(v)          amend, modify or waive any provision of Section 9 without the
written consent of the then Administrative Agent and of any Lead Arranger
directly and adversely affected thereby;


provided, further, that, notwithstanding the foregoing and in addition to the
Liens on the Collateral that the Collateral Agent is authorized to release
pursuant to subsection 9.9(b), the Collateral Agent may, in its discretion,
release the Lien on Collateral valued in the aggregate not in excess of
$30.0 million in any fiscal year without the consent of any Lender.


(b)           Any waiver and any amendment, supplement or modification pursuant
to this subsection 10.1 shall apply to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans.  In the case of any waiver, each of the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.


(c)           Notwithstanding any provision herein to the contrary, (x) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder or under any of the Loan Documents, except to the
extent the consent of such Lender would be required under clause (i) in the
further proviso to the second sentence of subsection 10.1(a) and (y) no
Disqualified Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder or under any of the Loan Documents.


(d)           Notwithstanding any provision herein to the contrary, this
Agreement and the other Loan Documents may be amended (i) to cure any ambiguity,
mistake, omission, defect, or inconsistency with the consent of the Borrower and
the Administrative Agent, (ii) in accordance with subsection 2.5 to incorporate
the terms of any Incremental Commitments (including to add a new revolving
facility or letter of credit facility under this Agreement with respect to any
Incremental Revolving Commitment) with the written consent of the Borrower and
Lenders providing such Incremental Commitments, (iii) in accordance with
subsection 2.5 to effectuate an Extension with the written consent of the
Borrower and the Extending Lenders, (iv) in accordance with subsection 2.8 to
incorporate the terms of any Specified Refinancing Commitments with the consent
of the Borrower and the applicable Specified Refinancing Lenders, and (v) with
the consent of the Borrower and the Administrative Agent (in each case such
consent not to be unreasonably withheld or delayed), in the event any mandatory
prepayment or redemption provision in respect of the Net Cash Proceeds of Asset
Dispositions or Recovery Events included or to be included in any Incremental
Commitment Amendment would
-153-

--------------------------------------------------------------------------------

result in Incremental Term Loans being prepaid or redeemed on a more than
ratable basis with the Initial Term Loans, the Incremental B-2019 Term Loans
and/or the Incremental B-2020 Term Loans in respect of the Net Cash Proceeds
from any such Asset Disposition or Recovery Event prepayment to the extent such
Net Cash Proceeds are required to be applied to repay Term Loans hereunder
pursuant to subsection 3.4(c), to provide for mandatory prepayments of the
Initial Term Loans, the Incremental B-2019 Term Loans and/or the Incremental
B-2020 Term Loans such that, after giving effect thereto, the prepayments made
in respect of such Incremental Term Loans are not on more than a ratable basis. 
Without limiting the generality of the foregoing, any other provision of this
Agreement and the other Loan Documents, including subsection 3.4(a), 3.8(a) or
10.7 hereof, may be amended as set forth in the immediately preceding sentence
pursuant to any Incremental Commitment Amendment, any Extension Amendment or any
Specified Refinancing Amendment, as the case may be, to provide for non-pro rata
borrowings and payments of any amounts hereunder as between any Tranches,
including any Term Loans, any Incremental Commitments or Incremental Loans, any
Extended Tranche and any Specified Refinancing Tranche, or to provide for the
inclusion, as appropriate, of the Lenders of any Extended Tranche, Specified
Refinancing Tranche, Incremental Commitments or Incremental Loans in any
required vote or action of the Required Lenders or of the Lenders of each
Tranche hereunder.  The Administrative Agent hereby agrees (if requested by the
Borrower) to execute any amendment referred to in this subsection 10.1(d) or an
acknowledgement thereof.


(e)           Notwithstanding any provision herein to the contrary, this
Agreement may be amended (or deemed amended) or amended and restated with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the existing
Facilities and the accrued interest and fees in respect thereof, (y) to include,
as appropriate, the Lenders holding such credit facilities in any required vote
or action of the Required Lenders or of the Lenders of each Facility or Tranche
hereunder and (z) to provide class protection for any additional credit
facilities.


(f)           Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified to better implement the intentions of this Agreement
and the other Loan Documents or as required by local law to give effect to or to
protect any security interest for the benefit of the Secured Parties in any
property so that the security interests comply with applicable law, or as
contemplated by subsection 10.17, in each case with the written consent of the
Agent party thereto and the Loan Party party thereto.


(g)          If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by subsection 10.1(a), the consent of each Lender
or each directly and adversely affected Lender, as applicable, is required and
the consent of the Required Lenders at such time is obtained but the consent of
one or more of such other Lenders whose consent is required is not obtained
(each such other Lender, a “Non-Consenting Lender”), then the Borrower may, on
notice to the Administrative Agent and the Non-Consenting Lender, (A) replace
such Non-
-154-

--------------------------------------------------------------------------------

Consenting Lender by causing such Lender to (and such Lender shall be obligated
to) assign pursuant to subsection 10.6 (with the assignment fee and any other
costs and expenses to be paid by the Borrower in such instance) all of its
rights and obligations under this Agreement to one or more assignees; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to the Borrower to find a replacement Lender; provided, further, that the
applicable assignee shall have agreed to the applicable change, waiver,
discharge or termination of this Agreement and/or the other Loan Documents; and
provided, further, that all obligations of the Borrower owing to the
Non-Consenting Lender relating to the Loans and participations so assigned shall
be paid in full by the assignee Lender (or, at its option, by the Borrower) to
such Non-Consenting Lender concurrently with such Assignment and Acceptance or
(B) prepay the Loans of such Non‑Consenting Lender, in whole or in part, subject
to subsection 3.12, without premium or penalty.  In connection with any such
replacement under this subsection 10.1(g), if the Non-Consenting Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
by the later of (a) the date on which the replacement Lender executes and
delivers such Assignment and Acceptance and/or such other documentation and
(b) the date as of which all obligations of the Borrower owing to the
Non-Consenting Lender relating to the Loans and participations so assigned shall
be paid in full by the assignee Lender to such Non-Consenting Lender, then such
Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Acceptance and/or such other documentation as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Non-Consenting Lender.


(h)          Notwithstanding anything to the contrary herein, at any time and
from time to time, upon notice to the Administrative Agent (who shall promptly
notify the applicable Lenders) specifying in reasonable detail the proposed
terms thereof, the Borrower may make one or more loan modification offers to all
the Lenders of any Tranche that would, if and to the extent accepted by any such
Lender, (a) change the Applicable Margin, premium and/or fees payable with
respect to the Loans and Commitments under such Facility (in each case solely
with respect to the Loans and Commitments of accepting Lenders in respect of
which an acceptance is delivered), (b) add any additional or different financial
or other covenants or other provisions that are agreed between the Borrower, the
Administrative Agent and the accepting Lenders; and (c) treat the Loans and
Commitments so modified as a new “Facility” and a new “Tranche” for all purposes
under this Agreement; provided that (i) such loan modification offer is made to
each Lender under the applicable Facility on the same terms and subject to the
same procedures as are applicable to all other Lenders under such Facility
(which procedures in any case shall be reasonably satisfactory to the
Administrative Agent) and (ii) no loan modification shall affect the rights or
duties of, or any fees or other amounts payable to, the Administrative Agent,
without its prior written consent.  In connection with any such loan
modification, the Borrower and each accepting Lender shall execute and deliver
to the Administrative Agent such agreements and other documentation as the
Administrative Agent shall reasonably specify to evidence the acceptance of the
applicable loan modification offer and the terms and conditions thereof, and
this Agreement and the other Loan Documents shall be amended in a writing (which
may be executed and delivered by the Borrower and the Administrative Agent and
shall be effective only with respect to the applicable Loans and Commitments of
Lenders that shall have accepted the relevant loan modification offer (and only
with respect to Loans and Commitments as to which any such Lender has accepted
the loan modification offer) (each such accepting
-155-

--------------------------------------------------------------------------------

Lender, a “Modifying Lender”)) to the extent necessary or appropriate, in the
judgment of the Administrative Agent, to reflect the existence of, and to give
effect to the terms and conditions of, the applicable loan modification
(including the addition of such modified Loans and/or Commitments as a
“Facility” or a “Tranche” hereunder).  No Lender shall have any obligation
whatsoever to accept any loan modification offer, and may reject any such offer
in its sole discretion (each such non-accepting Lender, a “Non-Modifying
Lender”).  The Borrower shall have the right, at its sole expense and effort
(A) to seek one or more Persons reasonably satisfactory to the Administrative
Agent and the Borrower to each become a substitute Lender and assume all or part
of the Commitment of any Non-Modifying Lender and the Borrower, the
Administrative Agent and any such substitute Lender shall execute and deliver,
and such Non-Modifying Lender shall thereupon be deemed to have executed and
delivered, a duly completed Assignment and Acceptance to effect such
substitution or (B) upon notice to the Administrative Agent, and, at the
Borrower’s option, to prepay the Loans and/or terminate the Commitments of such
Non-Modifying Lender, in whole or in part, without premium or penalty.


10.2          Notices.


(a)          All notices, requests, and demands to or upon the respective
parties hereto to be effective shall be in writing (including telecopy or
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered by hand, or three days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice or electronic mail, when received, or, in the case of delivery by a
nationally recognized overnight courier, when received, addressed as follows in
the case of the Borrower, Administrative Agent and the Collateral Agent, to
their respective addresses on file with the Administrative Agent (which
addresses the Borrower shall be entitled to receive from the Administrative
Agent upon request) in the case of the other parties hereto, or to such other
address as may be hereafter notified by the respective parties hereto and any
future holders of the Loans:



 
The Borrower:
US Foods, Inc.
   
9399 W. Higgins Road
   
Suite 500
   
Rosemont IL 60018
   
Attention:  General Counsel
   
Telephone:  (847) 720-8000
       
with copies to:
Cravath, Swaine & Moore LLP
   
825 Eighth Avenue
   
New York, New York  10019
   
Attention:  Joseph D. Zavaglia
   
Facsimile:  212-474-3700
   
Telephone:  212-474-1724

-156-

--------------------------------------------------------------------------------




 
The Administrative Agent:
Citicorp North America, Inc.
   
1615 Brett Road, Ops III
   
New Castle, DE 19720
   
Facsimile:  (212) 994-0961
   
Telephone:  (302) 894-6010
   
Email:  glagentofficeops@citi.com
             
The Collateral Agent:
Citicorp North America, Inc.
   
CRMS Documentation Unit
   
580 Crosspoint Pkwy
   
Getzville, NY 14068
   
Email:  crms.us.icg.documentation@citi.com



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.3, 3.2, 3.4 or 3.8 shall not be
effective until received.


(b)          Without in any way limiting the obligation of any Loan Party and
its Subsidiaries to confirm in writing any telephonic notice permitted to be
given hereunder, the Administrative Agent may prior to receipt of written
confirmation act without liability upon the basis of such telephonic notice,
believed by the Administrative Agent in good faith to be from a Responsible
Officer of such party.


(c)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile or other electronic
means (i.e., a “pdf” or “tiff”).  The effectiveness of any such documents and
signatures shall, subject to applicable Law, have the same force and effect as
manually signed originals and shall be binding on each Loan Party, each Agent
and each Lender.  The Administrative Agent may also require that any such
documents and signatures be confirmed by delivery of a signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile or other electronic document or signature.


(d)          Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including electronic mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Section 2 if such Lender,
has notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes (with the Borrower’s consent), (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such
-157-

--------------------------------------------------------------------------------

notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the posting thereof.


10.3        No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of the Administrative Agent, any Lender or any Loan
Party, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


10.4        Survival of Representations and Warranties.  All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.


10.5        Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Agents and the Lead Arrangers for (1) all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with (i) the
syndication of the Facilities and the development, preparation, execution and
delivery of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, (ii) the consummation and administration of the
transactions (including the syndication of the Term Loan Commitments
contemplated hereby and thereby) and (iii) efforts to monitor the Loans and
verify, protect, evaluate, assess, appraise, collect, sell, liquidate or
otherwise dispose of any of the Collateral in accordance with the terms of the
Loan Documents, and (2) the reasonable and documented fees and disbursements of
Cahill Gordon & Reindel LLP, and such other special or local counsel,
consultants, advisors, appraisers and auditors whose retention (other than
during the continuance of an Event of Default) is approved by the Borrower,
(b) to pay or reimburse each Lender, the Lead Arrangers and the Agents for all
their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights under this Agreement, the other
Loan Documents and any other documents prepared in connection herewith or
therewith, including the fees and disbursements of counsel to the Agents
(limited to one firm of counsel for the Agents and, if necessary, one firm of
local counsel in each appropriate jurisdiction, in each case for the Agents),
(c) to pay, indemnify, or reimburse each Lender, the Lead Arrangers and the
Agents for, and hold each Lender, the Lead Arrangers and the Agents harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify or reimburse each Lender, the Lead Arrangers, each Agent, and
each Related Party of any of the foregoing persons (each, an “Indemnitee”) for,
and hold each Indemnitee harmless from and against, any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or
-158-

--------------------------------------------------------------------------------

nature whatsoever (in the case of fees and disbursements of counsel, limited to
one firm of counsel for all Indemnitees and, if necessary, one firm of local
counsel in each appropriate jurisdiction, in each case for all Indemnitees (and,
in the case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter,
after receipt of the Borrower’s consent (which shall not be unreasonably
withheld), retains its own counsel, of another firm of counsel for such affected
Indemnitee)) with respect to the execution, delivery, enforcement, performance
and administration of this Agreement, the other Loan Documents and any such
other documents, including any of the foregoing relating to the use of proceeds
of the Loans, or the violation of, noncompliance with or liability under, any
Environmental Law attributable to the operations of the Borrower or any of its
Subsidiaries or any property or facility owned, leased or operated by the
Borrower or any of its Subsidiaries (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided that the Borrower shall
not have any obligation hereunder to the any Agent, any Lead Arranger or any
Lender (or any Related Party of any such Agent, Lead Arranger or Lender) with
respect to Indemnified Liabilities arising from (i) the gross negligence, bad
faith or willful misconduct (as determined by a court of competent jurisdiction
in a final and nonappealable judgment) of such Agent or Lender (or any Related
Party of such Agent or Lender), (ii) claims made or legal proceedings commenced
against any Agent, Lead Arranger or Lender (or any Related Party of any thereof)
by any security holder or creditor thereof arising out of and based upon rights
afforded any such security holder or creditor solely in its capacity as such,
(iii) any material breach of any Loan Document by such Agent, Lead Arranger or
Lender (or any Related Party of any thereof) as determined by a court of
competent jurisdiction in a final and nonappealable decision or (iv) claims
against such Indemnitee or any Related Party brought by any other Indemnitee
that do not involve claims against any Lead Arranger or Agent in its capacity as
such.  To the fullest extent permitted under applicable law, neither the
Borrower nor any Indemnitee shall be liable for any consequential or punitive
damages in connection with the Facilities.  All amounts due under this
subsection 10.5 shall be payable not later than 30 days after written demand
therefor.  Statements reflecting amounts payable by the Loan Parties pursuant to
this subsection 10.5 shall be submitted to the address of the Borrower set forth
in subsection 10.2, or to such other Person or address as may be hereafter
designated by the Borrower in a notice to the Administrative Agent. 
Notwithstanding the foregoing, except as provided in clauses (b) and (c) above,
the Borrower shall have no obligation under this subsection 10.5 to any
Indemnitee with respect to any Taxes imposed, levied, collected, withheld or
assessed by any Governmental Authority.  The agreements in this subsection 10.5
shall survive repayment of the Loans and all other amounts payable hereunder.


10.6        Successors and Assigns; Participations and Assignments.


(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) other than in accordance with subsection 7.3,
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with subsection 2.6(e), 3.13(d),
10.1(g) or 10.1(h) or this subsection 10.6.
-159-

--------------------------------------------------------------------------------



(b)          (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender other than a Conduit Lender may, in the ordinary course of
business and in accordance with applicable law, assign (other than to a
Disqualified Lender or any natural person) to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including any Tranche of Commitment and/or Loans, pursuant to an Assignment and
Acceptance) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:


(A)          the Borrower; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under subsection 8(a) or 8(f)
with respect to the Borrower has occurred and is continuing, any other Person;
provided, further, that if any Lender assigns all or a portion of its rights and
obligations under this Agreement to one of its affiliates in connection with or
in contemplation of the sale or other disposition of its interest in such
affiliate, the Borrower’s prior written consent shall be required for such
assignment; and


(B)          the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender or an
affiliate of a Lender or an Approved Fund.


(ii)          Assignments shall be subject to the following additional
conditions:


(A)          except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Tranche, the amount of
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than $1.0
million unless the Borrower and the Administrative Agent otherwise consent,
provided that (1) no such consent of the Borrower shall be required if an Event
of Default under subsection 8(a) or 8(f) with respect to the Borrower has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;


(B)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance;


(C)          the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;


(D)          any assignment of Incremental Commitments or Loans to an Affiliated
Lender shall also be subject to the requirements of subsections 10.6(h) and
10.6(i); and


(E)          any Term Loans acquired by Holding, the Borrower or any Restricted
Subsidiary shall be retired and cancelled promptly upon acquisition thereof.
-160-

--------------------------------------------------------------------------------



(iii)         For the purposes of this subsection 10.6, the term “Approved Fund”
has the following meaning:  any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate
of an entity that administers or manages a Lender.  Notwithstanding the
foregoing, no Lender shall be permitted to make assignments under this Agreement
to any Disqualified Lender and any such assignment shall be void ab initio,
except to the extent the Borrower has consented to such assignment in writing
(in which case such Lender will not be considered a Disqualified Lender solely
for that particular assignment).


(iv)         Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
bound by any related obligations under) subsections 3.10, 3.11, 3.12, 3.13 and
10.5, and bound by its continuing obligations under subsection 10.16 and, in the
case of a Reference Bank, subsection 3.6(c)).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection 10.6 shall, to the extent it would comply with
subsection 10.6(c), be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection 10.6(c).


(v)          The Borrower hereby designates the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrower’s agent, solely for
purposes of this subsection 10.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and interest and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Collateral Agent and (with respect to its own interest only) any Lender, at any
reasonable time and from time to time upon reasonable prior notice. 
Notwithstanding anything herein to the contrary, any assignment by a Lender to a
Disqualified Lender shall be deemed null and void ab initio and the Register
shall be modified to reflect a reversal of such assignment, and the Borrower
shall be entitled to pursue any remedy available to them (whether at law or in
equity, including specific performance to unwind such assignment) against the
Lender and such Disqualified Lender.  In no event shall the Administrative Agent
be obligated to ascertain, monitor or inquire as to whether any prospective
assignee is a Disqualified
-161-

--------------------------------------------------------------------------------

Lender or an Affiliated Lender nor shall the Administrative Agent be obligated
to monitor the aggregate amount of Term Loans held by Affiliated Lenders.


(vi)         Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee (unless such assignment is being
made in accordance with subsection 2.6(e), 3.13(d), 10.1(g) or 10.1(h), in which
case the effectiveness of such Assignment and Acceptance shall not require
execution by assigning Lender), the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this subsection10.6(b) and any
written consent to such assignment required by this subsection10.6(b), the
Administrative Agent shall accept such Assignment and Acceptance, record the
information contained therein in the Register and give prompt notice of such
assignment and recordation to the Borrower.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.


(vii)        On or prior to the effective date of any assignment pursuant to
this subsection 10.6(b), the assigning Lender shall surrender any outstanding
Notes held by it all or a portion of which are being assigned.  Any Notes
surrendered by the assigning Lender shall be returned by the Administrative
Agent to the Borrower marked “cancelled.”


Notwithstanding the foregoing provisions of this subsection 10.6(b) or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing (such consent not to be unreasonably withheld), the Administrative Agent
shall have the right, but not the obligation, to effectuate assignments of
Initial Term Loans, Initial Term Loan Commitments, Incremental Loans and
Incremental Commitments via an electronic settlement system acceptable to the
Administrative Agent and the Borrower as designated in writing from time to time
to the Lenders by the Administrative Agent (the “Settlement Service”).  At any
time when the Administrative Agent elects, in its sole discretion, to implement
such Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed Assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be subject to the prior written
approval of the Borrower and shall be consistent with the other provisions of
this subsection 10.6(b).  Each assigning Lender and proposed Assignee shall
comply with the requirements of the Settlement Service in connection with
effecting any assignment of Initial Term Loans, Initial Term Loan Commitments,
Incremental Loans and Incremental Commitments pursuant to the Settlement
Service.  If so elected by each of the Administrative Agent and the Borrower in
writing (it being understood that the Borrower shall have no obligation to make
such an election), the Administrative Agent’s and the Borrower’s approval of
such Assignee shall be deemed to have been automatically granted with respect to
any transfer effected through the Settlement Service.  Assignments and
assumptions of the Initial Term Loans, Initial Term Loan Commitments,
Incremental Loans and Incremental Commitments shall be effected by the
provisions otherwise set forth herein until Administrative Agent notifies
Lenders of the Settlement Service as set forth herein.  The Borrower may
withdraw its consent to the use of the Settlement Service at any time upon at
least 10 Business Days prior written notice to the Administrative Agent, and
thereafter assignments and assumptions of the Initial Term Loans,
-162-

--------------------------------------------------------------------------------

Initial Term Loan Commitments, Incremental Loans and Incremental Commitments
shall be effected by the provisions otherwise set forth herein.


Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this subsection 10.6(b) would be entitled to receive any greater payment
under subsection 3.10, 3.11 or 10.5 than the assigning Lender would have been
entitled to receive as of such date under such subsections with respect to the
rights assigned, shall be entitled to receive such greater payments unless the
assignment was made after an Event of Default under subsection 8(a) or 8(f) with
respect to the Borrower has occurred and is continuing or the Borrower has
expressly consented in writing to waive the benefit of this provision at the
time of such assignment.


(c)          (i)  Any Lender other than a Conduit Lender may, in the ordinary
course of its business and in accordance with applicable law, without the
consent of the Borrower or the Administrative Agent, sell participations (other
than to a Disqualified Lender or a natural person) to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Term Loan
Commitments and the Term Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, (D) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (E) except with respect to such matters as to
which a Participant has been provided a consent right in accordance with the
proviso to the next succeeding sentence, such Lender shall not provide notice
to, or otherwise communicate with, such Participant regarding any matter
relating to this Agreement, any other Loan Document or the Facilities, and
(F) in the case of any participation to a Permitted Affiliated Assignee, such
participation shall be governed by the provisions of subsection 10.6(h)(ii) to
the same extent as if each reference therein to an assignment of a Loan were to
a participation of a Loan and the references to Affiliated Lender were to such
Permitted Affiliated Assignee in its capacity as a participant.  Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that, to the extent of such participation, such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly and
adversely affected thereby pursuant to clause (i) or (iii) of the proviso to the
second sentence of subsection 10.1(a) and (2) directly and adversely affects
such Participant.  Subject to paragraph (ii) of this subsection 10.6(c), the
Borrower agrees that each Participant shall be entitled to the benefits of (and
shall have the related obligations under) subsections 3.10, 3.11, 3.12, 3.13 and
10.5 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection10.6(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of subsection 10.7(b) as
though it were a Lender, provided that such Participant shall be subject to
subsection 10.7(a) as though it were a Lender.  Notwithstanding the foregoing,
no Lender shall be permitted to sell participations under this Agreement to any
Disqualified Lender and any such participation shall be void ab initio, except
to the extent the Borrower has consented to such participation in writing (in
which case such Lender will not be considered a Disqualified Lender solely for
that particular participation).  Any attempted
-163-

--------------------------------------------------------------------------------

participation which does not comply with subsection 10.6 shall be null and
void.  Notwithstanding the foregoing, each Loan Party and the Lenders
acknowledge and agree that the Administrative Agent shall not have any
responsibility to determine the compliance of any Lender with the requirements
of this subsection 10.6(c) (it being understood that each Lender shall be
responsible for ensuring its own compliance with the requirements of this
subsection 10.6(c)).


(ii)          Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amount) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.


(iii)         No Loan Party shall be obligated to make any greater payment under
subsection 3.10, 3.11 or 10.5 than it would have been obligated to make in the
absence of any participation, unless the sale of such participation is made with
the prior written consent of the Borrower and the Borrower expressly waives the
benefit of this provision at the time of such participation.  No Participant
shall be entitled to the benefits of subsection 3.11 to the extent such
Participant fails to comply with subsection 3.11(b) and/or 3.11(c) or to provide
the forms and certificates referenced therein to the Lender that granted such
participation and such failure increases the obligation of the Borrower under
subsection 3.11.


(iv)         Subject to paragraph (ii) of this subsection 10.6(c), any Lender
other than a Conduit Lender may also sell participations on terms other than the
terms set forth in paragraph (i) of this subsection 10.6(c), provided such
participations are on terms and to Participants satisfactory to the Borrower and
the Borrower has consented to such terms and Participants in writing.


(d)          Any Lender, without the consent of the Borrower or the
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this subsection shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute (by foreclosure or otherwise) any such pledgee or Assignee for
such Lender as a party hereto.
-164-

--------------------------------------------------------------------------------



(e)           No assignment or participation made or purported to be made to any
Assignee or Participant shall be effective without the prior written consent of
the Borrower if it would require the Borrower to make any filing with any
Governmental Authority or qualify any Loan or Note under the laws of any
jurisdiction, and the Borrower shall be entitled to request and receive such
information and assurances as it may reasonably request from any Lender or any
Assignee or Participant to determine whether any such filing or qualification is
required or whether any assignment or participation is otherwise in accordance
with applicable law.


(f)           Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in subsection 10.6(b).  The Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any domestic or foreign bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under any state, federal or provincial
bankruptcy or similar law, for one year and one day after the payment in full of
the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.  Each such
indemnifying Lender shall pay in full any claim received from the Borrower
pursuant to this subsection 10.6(f) within 30 Business Days of receipt of a
certificate from a Responsible Officer of the Borrower specifying in reasonable
detail the cause and amount of the loss, cost, damage or expense in respect of
which the claim is being asserted, which certificate shall be conclusive absent
manifest error.  Without limiting the indemnification obligations of any
indemnifying Lender pursuant to this subsection 10.6(f), in the event that the
indemnifying Lender fails timely to compensate the Borrower for such claim, any
Loans held by the relevant Conduit Lender shall, if requested by the Borrower,
be assigned promptly to the Lender that administers the Conduit Lender and the
designation of such Conduit Lender shall be void.


(g)          If the Borrower wishes to replace the Loans or Commitments under
any Facility or Tranche in whole or in part with ones having different terms, it
shall have the option, with the consent of the Administrative Agent and subject
to at least three Business Days’ (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) advance notice to the Lenders
of such Facility or Tranche, as applicable, instead of prepaying the Loans or
reducing or terminating the Commitments to be replaced, to (i) require the
Lenders of such Facility or Tranche to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with subsection 10.1 (with such replacement, if applicable, being
deemed to have been made pursuant to subsection 10.1(f)).  Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders of such Facility or Tranche in the same manner as
would be required if such Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrower),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to subsection 3.12.  By receiving such purchase price, the
Lenders of such Facility or Tranche, as applicable, shall automatically be
deemed to have assigned the Loans or Commitments under such Facility or Tranche
pursuant to the terms of the form of Assignment and Acceptance attached hereto
as Exhibit E, and
-165-

--------------------------------------------------------------------------------

accordingly no other action by such Lenders shall be required in connection
therewith.  The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.


(h)          (i)  Notwithstanding anything to the contrary contained herein,
(x) any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement in respect of its Loans or Commitments to any
Parent, the Borrower, any Subsidiary or an Affiliated Lender and (y) any Parent,
the Borrower and any Subsidiary may, from time to time, purchase or prepay
Loans, in each case, on a non-pro rata basis through (1) Dutch auction
procedures open to all applicable Lenders on a pro rata basis in accordance with
customary procedures to be agreed between the Borrower and the Administrative
Agent (or other applicable agent managing such auction); provided that (A) any
such Dutch auction by the Borrower or its Subsidiaries shall be made in
accordance with subsection 3.4(i) and (B) any such Dutch auction by any Parent
shall be made on terms substantially similar to subsection 3.4(j) or on other
terms to be agreed between such Parent and the Administrative Agent (or other
applicable agent managing such auction) or (2) open market purchases;
provided further that:


(ii)          such Affiliated Lender and such other Lender shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit F hereto (an “Affiliated Lender Assignment and Acceptance”) and
the Administrative Agent shall record such assignment in the Register;


(iii)         at the time of such assignment after giving effect to such
assignment, the aggregate principal amount of all Term Loans held (or
participated in) by Affiliated Lenders that are not Affiliated Debt Funds shall
not exceed 30.0% of the aggregate principal amount of all Term Loans outstanding
under this Agreement; and


(iv)         any such Loans acquired by (x) Holding, the Borrower or a
Restricted Subsidiary shall be retired or cancelled promptly upon the
acquisition thereof and (y) an Affiliated Lender may, with the consent of the
Borrower, be contributed to the Borrower, whether through a Parent or otherwise,
and exchanged for debt or equity securities of the Borrower or such Parent that
are otherwise permitted to be issued at such time pursuant to the terms of this
Agreement, so long as any Term Loans so acquired by the Borrower shall be
retired and cancelled promptly upon the acquisition thereof.


(v)          Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender that is not an Affiliated Debt Fund shall have any right to
(A) attend (including by telephone) any meeting or discussions (or portion
thereof) among the Administrative Agent or any Lender to which representatives
of the Loan Parties are not invited, (B) receive any information or material
prepared by the Administrative Agent or any Lender or any communication by or
among the Administrative Agent and/or one or more Lenders, except to the extent
such information or materials have been made available to the Borrower or its
representatives or (C) receive advice of counsel to the Administrative Agent,
the Collateral Agent or any other Lender or challenge their attorney client
privilege.
-166-

--------------------------------------------------------------------------------



(vi)          Notwithstanding anything in subsection 10.1 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (A) consented (or not consented) to any amendment or
waiver of any provision of this Agreement or any other Loan Document or any
departure by any Loan Party therefrom, (B) otherwise acted on any matter related
to any Loan Document, or (C) directed or required the Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, an Affiliated Lender that is not an
Affiliated Debt Fund shall be deemed to have voted its interest as a Lender
without discretion in the same proportion as the allocation of voting with
respect to such matter by Lenders who are not such Affiliated Lenders; provided
that, (I) to the extent Lenders are being compensated by the Borrower for
consenting to an amendment, modification, waiver or any other action, each
Affiliated Lender who has been deemed to have voted its Loans in accordance with
this subsection 10.6(h)(iii) shall be entitled to be compensated on the same
basis as each consenting Lender as if it had voted all of its Loans in favor of
the applicable amendment, modification, waiver or other action); and (II) no
amendment, modification, waiver, consent or other action with respect to any
Loan Document shall deprive such Affiliated Lender of its ratable share of any
payments of Loans of any class to which such Affiliated Lender is entitled under
the Loan Documents without such Affiliated Lender providing its consent;
provided, further, that such Affiliated Lender shall have the right to approve
any amendment, modification, waiver or consent that (x) disproportionately and
adversely affects such Affiliated Lender in its capacity as a Lender or affects
such Affiliated Lender differently in its capacity as a Lender than other
Lenders or (y) is of the type described in subsections 10.1(a)(i) through
10.1(a)(iv); and in furtherance of the foregoing, (x) the Affiliated Lender
agrees to execute and deliver to the Administrative Agent any instrument
reasonably requested by the Administrative Agent to evidence the voting of its
interest as a Lender in accordance with the provisions of this
subsection 10.6(h)(iii); provided that if the Affiliated Lender fails to
promptly execute such instrument such failure shall in no way prejudice any of
the Administrative Agent’s rights under this subsection 10.6(h)(iii) and (y) the
Administrative Agent is hereby appointed (such appointment being coupled with an
interest) by such Affiliated Lender as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this subsection 10.6(h)(iii).


(vii)        Each Affiliated Lender that is not an Affiliated Debt Fund, solely
in its capacity as a Lender, hereby agrees, and each Affiliated Lender
Assignment and Acceptance agreement shall provide a confirmation that, if any of
Holding, the Borrower or any Restricted Subsidiary shall be subject to any
voluntary or involuntary bankruptcy, reorganization, insolvency or liquidation
proceeding (each, a “Bankruptcy Proceeding”), (i) such Affiliated Lender shall
not take any step or action in such Bankruptcy Proceeding to object to, impede,
or delay the exercise of any right or the taking of any action by the
Administrative Agent (or the taking of any action by a third party that is
supported by the Administrative Agent) in relation to such Affiliated Lender’s
claim with respect to its Term Loans (“Claim”) (including objecting to any
debtor in possession financing, use of cash collateral, grant of adequate
protection, sale or disposition, compromise, or plan of
-167-

--------------------------------------------------------------------------------

reorganization) so long as such Affiliated Lender in its capacity as a Lender is
treated in connection with such exercise or action on the same or better terms
as the other Lenders and (ii) (with respect to any matter requiring the vote of
Lenders during the pendency of a Bankruptcy Proceeding (including voting on any
plan of reorganization), the Term Loans held by such Affiliated Lender (and any
Claim with respect thereto) shall be deemed to be voted in accordance with
subsection 10.6(h)(iii) above so long as such Affiliate Lender in its capacity
as a Lender is treated in connection with the exercise of such right or taking
of such action on the same or better terms as other Lenders.  For the avoidance
of doubt, the Lenders and each Affiliated Lender that is not an Affiliated Debt
Fund agree and acknowledge that the provisions set forth in this
subsection 10.6(h)(iv) and the related provisions set forth in each Affiliated
Lender Assignment and Acceptance constitute a “subordination agreement” as such
term is contemplated by, and utilized in, Section 510(a) of the United States
Bankruptcy Code, and, as such, it is their intention that this
subsection 10.6(h)(iv) would be enforceable for all purposes in any case where
Holding, the Borrower or any Restricted Subsidiary has filed for protection
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors applicable to Holding, the Borrower or such Restricted Subsidiary, as
applicable.  Each Affiliated Lender that is not an Affiliated Debt Fund hereby
irrevocably appoints the Administrative Agent (such appointment being coupled
with an interest) as such Affiliated Lender’s attorney-in-fact, with full
authority in the place and stead of such Affiliated Lender and in the name of
such Affiliated Lender (solely in respect of Loans, Commitments and
participations therein and not in respect of any other claim or status such
Affiliated Lender may otherwise have), from time to time in the Administrative
Agent’s discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this subsection 10.6(h)(iv); and


(viii)       Each Lender making an assignment to, or taking an assignment from,
an Affiliated Lender acknowledges and agrees that in connection with such
assignment, (1) such Affiliated Lender then may have, and later may come into
possession of Excluded Information, (2) such Lender has independently and,
without reliance on the Affiliated Lender, Holding, the Borrower, any of its
Subsidiaries, the Administrative Agent or any of their respective Affiliates,
has made its own analysis and determination to enter into such assignment
notwithstanding such Lender’s lack of knowledge of the Excluded Information and
(3) none of Holding, the Borrower, its Subsidiaries, the Administrative Agent,
or any of their respective Affiliates shall have any liability to such Lender,
and such Lender hereby waives and releases, to the extent permitted by law, any
claims such Lender may have against Holding, the Borrower, its Subsidiaries, the
Administrative Agent, and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information.  Each
Lender entering into such an assignment further acknowledges that the Excluded
Information may not be available to the Administrative Agent or the other
Lenders.


(i)           Notwithstanding anything to the contrary in this Agreement,
subsection 10.1 or the definitions of “Required Lenders”, (x) with respect to
any assignment or participation to or by an Affiliated Debt Fund, such
assignment or participation shall be made pursuant to an open market purchase
and (y) for purposes of determining whether the Required Lenders have
(i) consented (or not consented) to any amendment, supplement, modification,
waiver, consent or
-168-

--------------------------------------------------------------------------------

other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required the Administrative
Agent, Collateral Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, all Term Loans
held by Affiliated Debt Funds may not account for more than 50.0% of the Term
Loans of consenting Lenders included in determining whether the Required Lenders
have consented to any action pursuant to subsection 10.1.


(j)           Notwithstanding the foregoing provisions of this subsection 10.6,
nothing in this subsection 10.6 is intended to or should be construed to limit
the Borrower’s right to prepay the Loans as provided hereunder, including under
subsection 3.4.


10.7        Adjustments; Set-off; Calculations; Computations.


(a)          If any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Term Loans owing to it, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
subsection 8(f), or otherwise (except pursuant to subsection 2.2(b), 2.2(c),
2.2(d), 2.5, 2.6, 2.7, 2.8, 3.4, 3.9, 3.10, 3.11, 3.12, 3.13(d), 10.1(g),
10.1(h) or 10.6), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Term
Loans owing to it, or interest thereon, such Benefited Lender shall purchase for
cash from the other Lenders an interest (by participation, assignment or
otherwise) in such portion of each such other Lender’s Term Loans owing to it,
or shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.


(b)          In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under subsection 8(a)
to set-off and appropriate and apply against any amount then due and payable
under subsection 8(a) by the Borrower any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower.  Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.


10.8        Judgment.


(a)          If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such
-169-

--------------------------------------------------------------------------------

other currency being hereinafter in this subsection 10.8 referred to as the
“Judgment Currency”) an amount due under any Loan Document in any currency (the
“Obligation Currency”) other than the Judgment Currency, the conversion shall be
made at the rate of exchange prevailing on the Business Day immediately
preceding the date of actual payment of the amount due, in the case of any
proceeding in the courts of any other jurisdiction that will give effect to such
conversion being made on such date, or the date on which the judgment is given,
in the case of any proceeding in the courts of any other jurisdiction (the
applicable date as of which such conversion is made pursuant to this subsection
10.8 being hereinafter in this subsection 10.8 referred to as the “Judgment
Conversion Date”).


(b)          If, in the case of any proceeding in the court of any jurisdiction
referred to in subsection 10.8(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Loan Party shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.  Any
amount due from any Loan Party under this subsection 10.8(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.


(c)          The term “rate of exchange” in this subsection 10.8 means the rate
of exchange at which the Administrative Agent, on the relevant date at or about
12:00 Noon (New York time), would be prepared to sell, in accordance with its
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.


10.9        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Agreement
signed by all the parties shall be delivered to the Borrower and the
Administrative Agent.


10.10      Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


10.11      Integration.  This Agreement and the other Loan Documents represent
the entire agreement of each of the Loan Parties party hereto, the Agents and
the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by any of the Loan Parties
party hereto, the Agents or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.


10.12      GOVERNING LAW.  THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND
-170-

--------------------------------------------------------------------------------

ANY NOTES SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.


10.13      Submission to Jurisdiction; Waivers.  Each party hereto hereby
irrevocably and unconditionally:


(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court,” and together with the New York Supreme Court, the “New York
Courts”), and appellate courts from either of them;


(b)          consents that any such action or proceeding may be brought in such
courts and waives, to the maximum extent not prohibited by law, any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient forum and agrees not to plead or claim the same;


(c)          agrees that the New York Courts and appellate courts from either of
them shall be the exclusive forum for any legal action or proceeding relating to
this Agreement and the other Loan Documents to which it is a party, and that it
shall not initiate (or collusively assist in the initiation of) any such action
or proceeding in any court other than the New York Courts and appellate courts
from either of them; provided that


(i)           if all such New York Courts decline jurisdiction over any Person,
or decline (or in the case of the Federal District Court, lack) jurisdiction
over any subject matter of such action or proceeding, a legal action or
proceeding may be brought with respect thereto in another court having such
jurisdiction;


(ii)          in the event that a legal action or proceeding is brought against
any party hereto or involving any of its property or assets in another court
(without any collusive assistance by such party or any of its Subsidiaries or
Affiliates), such party shall be entitled to assert any claim or defense
(including any claim or defense that this subsection 10.13(c) would otherwise
require to be asserted in a legal action or proceeding in a New York Court) in
any such action or proceeding;


(iii)         the Agents and the Lenders may bring any legal action or
proceeding against any Loan Party in any jurisdiction in connection with the
exercise of any rights under any Security Documents, provided that any Loan
Party shall be entitled to assert any claim or defense (including any claim or
defense that this subsection
-171-

--------------------------------------------------------------------------------

10.13(c) would otherwise require to be asserted in a legal action or proceeding
in a New York Court) in any such action or proceeding; and


(iv)         any party hereto may bring any legal action or proceeding in any
jurisdiction for the recognition and enforcement of any judgment;


(d)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in subsection 10.2 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;


(e)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or (subject to
subsection 10.13(c)) shall limit the right to sue in any other jurisdiction; and


(f)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this subsection 10.13 any consequential or punitive damages.


10.14      Acknowledgements.  The Borrower hereby acknowledges that:


(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;


(b)          neither the Administrative Agent nor any Agent, Lead Arranger or
Lender has any fiduciary relationship with or duty to the Borrower arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Administrative Agent and Lenders, on the one hand,
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of creditor and debtor; and


(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby and
thereby among the Lenders or among the Borrower and the Lenders.


10.15      WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


10.16      Confidentiality.


(a)          Each Agent and each Lender agrees to keep confidential any
information (x) provided to it by or on behalf of the Borrower or any of its
Subsidiaries pursuant to or in connection with the Loan Documents or
(y) obtained by such Lender based on a review of the
-172-

--------------------------------------------------------------------------------

books and records of the Borrower or any of its Subsidiaries; provided that
nothing herein shall prevent any Lender from disclosing any such information
(i) to any Agent, any Lead Arranger or any other Lender, (ii) to any Transferee,
or prospective Transferee or any creditor or any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations that agrees to comply with the provisions of
this subsection (or with other confidentiality provisions satisfactory to and
consented to in writing by the Borrower) pursuant to a written instrument (or
electronically recorded agreement from any Person listed above in this
clause (ii), which Person has been approved by the Borrower (such approval not
be unreasonably withheld), in respect to any electronic information (whether
posted or otherwise distributed on IntraLinks or any other electronic
distribution system)) for the benefit of the Borrower (it being understood that
each relevant Lender shall be solely responsible for obtaining such instrument
(or such electronically recorded agreement)), (iii) to its affiliates and the
employees, officers, directors, agents, attorneys, accountants and other
professional advisors of it and its affiliates, provided that such Lender shall
inform each such Person of the agreement under this subsection 10.16 and take
reasonable actions to cause compliance by any such Person referred to in this
clause (iii) with this Agreement (including, where appropriate, to cause any
such Person to acknowledge its agreement to be bound by the agreement under this
subsection 10.16), (iv) upon the request or demand of any Governmental Authority
having jurisdiction over such Lender or its affiliates or to the extent required
in response to any order of any court or other Governmental Authority or as
shall otherwise be required pursuant to any Requirement of Law, provided that
such Lender shall, unless prohibited by any Requirement of Law, notify the
Borrower of any disclosure pursuant to this clause (iv) as far in advance as is
reasonably practicable under such circumstances, (v) which has been publicly
disclosed other than in breach of this Agreement, (vi) in connection with the
exercise of any remedy hereunder, under any Loan Document or under any Interest
Rate Agreement, (vii) in connection with periodic regulatory examinations and
reviews conducted by the National Association of Insurance Commissioners or any
Governmental Authority having jurisdiction over such Lender or its affiliates
(to the extent applicable), (viii) in connection with any litigation to which
such Lender (or, with respect to any Interest Rate Protection Agreement, any
affiliate of any Lender party thereto) may be a party, subject to the proviso in
clause (iv), and (ix) if, prior to such information having been so provided or
obtained, such information was already in an Agent’s or a Lender’s possession on
a nonconfidential basis without a duty of confidentiality to the Borrower (or
any of its Affiliates) being violated.  Notwithstanding any other provision of
this Agreement, any other Loan Document or any Assignment and Acceptance, the
provisions of this subsection 10.16 shall survive with respect to each Agent and
Lender until the second anniversary of such Agent or Lender ceasing to be an
Agent of a Lender, respectively.


(b)          Each Lender acknowledges that any such information referred to in
subsection 10.16(a), and any information (including requests for waivers and
amendments) furnished by the Borrower or the Administrative Agent pursuant to or
in connection with this Agreement and the other Loan Documents, may include
material nonpublic information concerning the Borrower, the other Loan Parties
and their respective Affiliates or their respective securities.  Each Lender
represents and confirms that such Lender has developed compliance procedures
regarding the use of material nonpublic information; that such Lender will
handle such material nonpublic information in accordance with those procedures
and applicable law, including United States federal and state securities laws;
and that such Lender has identified to
-173-

--------------------------------------------------------------------------------

the Administrative Agent a credit contact who may receive information that may
contain material nonpublic information in accordance with its compliance
procedures and applicable law.


10.17      Incremental Indebtedness; Additional Indebtedness.  In connection
with the incurrence by any Loan Party or any Subsidiary thereof of any
Incremental Indebtedness, Specified Refinancing Indebtedness or Additional
Indebtedness, each of the Administrative Agent and the Collateral Agent agrees
to execute and deliver any Replacement Intercreditor Agreement or Intercreditor
Agreement Supplement and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, any
Security Document, and to make or consent to any filings or take any other
actions in connection therewith, as may be reasonably deemed by the Borrower to
be necessary or reasonably desirable for any Lien on the assets of any Loan
Party permitted to secure such Additional Indebtedness, Specified Refinancing
Indebtedness or Incremental Indebtedness to become a valid, perfected lien (with
such priority as may be designated by the relevant Loan Party or Subsidiary, to
the extent such priority is permitted by the Loan Documents) pursuant to the
Security Document being so amended, amended and restated, restated, waived,
supplemented or otherwise modified or otherwise.


10.18      USA Patriot Act Notice.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. Law
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify, and record information that identifies the Borrower and each
Subsidiary Guarantor, which information includes the name of the Borrower and
each Subsidiary Guarantor and other information that will allow such Lender to
identify the Borrower and each Subsidiary Guarantor in accordance with the
Patriot Act, and the Borrower agrees to provide such information from time to
time to any Lender.


10.19      Special Provisions Regarding Pledges of Capital Stock in, and
Promissory Notes Owed by, Persons Not Organized in the United States.  To the
extent any Security Document requires or provides for the pledge of promissory
notes issued by, or Capital Stock in, any Person organized under the laws of a
jurisdiction outside the United States, it is acknowledged that no actions have
been or will be required to be taken to perfect, under local law of the
jurisdiction of the Person who issued the respective promissory notes or whose
Capital Stock is pledged, under the Security Documents.


10.20      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance or Affiliated Lender Assignment and Acceptance or in
any amendment or other modification hereof (including waivers and consents)
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as an originally executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


10.21      Miscellaneous.   This Agreement is not intended to be, and is not, a
“Senior Interim Loan Agreement”, a “Senior Interim Loan Facility”, a “Senior
Subordinated
-174-

--------------------------------------------------------------------------------

Interim Loan Agreement” or a “Senior Subordinated Interim Loan Facility” under
or as defined in the ABL Credit Agreement.  Each of the other Loan Documents is
not intended to be, and is not, a “Senior Interim Loan Agreement”, a “Senior
Interim Loan Facility”, a “Senior Subordinated Interim Loan Agreement” or a
“Senior Subordinated Interim Loan Facility” under or as defined in the ABL
Credit Agreement.


10.22      Effect of Amendment and Restatement on Original Credit Agreement.  
On the Restatement Effective Date, the Original Term Loan Credit Agreement shall
be amended and restated in its entirety by this Agreement, and the Original Term
Loan Credit Agreement shall thereafter be of no further force and effect and
shall be deemed replaced and superseded in all respects by this Agreement.  The
parties hereto acknowledge and agree that (1) this Agreement and the other Loan
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation, satisfaction, payment, re-borrowing or termination
of the “Obligations” under the Original Term Loan Credit Agreement or the other
Loan Documents as in effect prior to the Restatement Effective Date and which
remain outstanding as of the Restatement Effective Date, nor do they operate as
a waiver of any right, power or remedy of any Lender under any Loan Document,
(2) the “Obligations” under the Original Term Loan Credit Agreement and the
other Loan Documents are in all respects continuing (as amended and restated
hereby and which are in all respects hereafter subject to the terms herein) and
(3) the Liens and security interests as granted under the applicable Loan
Documents securing payment of the Obligations (as defined in the Guarantee and
Collateral Agreement) are in all respects continuing, unaltered and in full
force, and effect and with the same priority to secure such Obligations, whether
heretofore or hereafter incurred, and are reaffirmed hereby.


10.23      Acknowledgement and Consent to Bail-In of EEA Financial Institutions
.   Notwithstanding anything to the contrary in any Loan Document, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured (all such liabilities, other than any Excluded Liability, the “Covered
Liabilities”), may be subject to Write-down and Conversion Powers and agrees and
consents to, and acknowledges and agrees to be bound by:


(a)          the application of Write-Down and Conversion Powers to any Covered
Liability arising under any Loan Document which may be payable to it by any
Lender that is an EEA Financial Institution; and


(b)          the effects of any Bail-in Action on any such Covered Liability,
including, if applicable:


(i)           a reduction in full or in part or cancellation of any such Covered
Liability;


(ii)          a conversion of all, or a portion of, such Covered Liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
Covered Liability under any Loan Document; or
-175-

--------------------------------------------------------------------------------



(iii)         the variation of the terms of such Covered Liability in connection
with the exercise of Write-Down and Conversion Powers.


Notwithstanding anything to the contrary herein, nothing contained in this
subsection 10.23 shall modify or otherwise alter the rights or obligations with
respect to any liability that is not a Covered Liability.


10.24      Acknowledgment Regarding Any Supported QFCs. 


To the extent that the Loan Documents provide support, through a guarantee or
otherwise, of Hedging Obligations or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):


(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support ) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(b)          As used in this Section 10.24, the following terms shall have the
following meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following:


(i)           a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
-176-

--------------------------------------------------------------------------------



(ii)          a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or


(iii)         a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).








[Remainder of Page Intentionally Left Blank – Signature Pages Follow]
-177-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers, as of the
date first written above.



BORROWER: US FOODS, INC.
                 

By:
/s/
      Name:
      Title:
         






AGENT:
CITICORP NORTH AMERICA, INC.
as Administrative Agent and Collateral Agent
                 


By:
 
      Name:         Title:            

















[Signature Page – Credit Agreement]






